



Certain portions of this document have been omitted pursuant to Item 601(b)(10)
of Regulation S‑K and, where applicable, have been marked with “[***]” to
indicate where omissions have been made. The marked information has been omitted
because it is (i) not material and (ii) would likely cause competitive harm to
the registrant if publicly disclosed.


6 August 2019
CARNIVAL CORPORATION
and
CARNIVAL PLC
THE SUBSIDIARIES OF CARNIVAL CORPORATION and CARNIVAL PLC listed in Schedule 1
(as Borrowers)


BANK OF AMERICA MERRILL LYNCH INTERNATIONAL DESIGNATED ACTIVITY COMPANY,
BANK OF CHINA LIMITED, LONDON BRANCH,
BARCLAYS BANK PLC,
BNP PARIBAS,
CITIGROUP GLOBAL MARKETS LIMITED,
GOLDMAN SACHS BANK USA,
INTESA SANPAOLO S.P.A.,
JPMORGAN CHASE BANK, N.A.,
LLOYDS BANK PLC,
MIZUHO BANK, LTD.,
NATIONAL WESTMINSTER BANK PLC, and
PNC CAPITAL MARKETS, LLC
(as Bookrunners and Mandated Lead Arrangers)


THE FINANCIAL INSTITUTIONS listed in Part B and Part C of the Schedule 1 of the
Restated Facilities Agreement
(as Lenders)





--------------------------------------------------------------------------------







THE FINANCIAL INSTITUTIONS listed in Part I of Schedule 14 of the Restated
Facilities Agreement
(as Original Lending Affiliates)
BRANCH BANKING & TRUST (BB&T),
CITIBANK, N.A., MILAN BRANCH,
DEUTSCHE BANK AG, LONDON BRANCH,
HSBC BANK FRANCE MILAN BRANCH,
HSBC BANK PLC,
ROYAL BANK OF CANADA,
SOCIÉTÉ GÉNÉRALE,
MUFG BANK, LTD.,
THE ROYAL BANK OF SCOTLAND PLC,
UBS AG, LONDON BRANCH,
US BANK NATIONAL ASSOCIATION
and WELLS FARGO BANK, NATIONAL ASSOCIATION
(as Exiting Lenders)


BANK OF AMERICA MERRILL LYNCH INTERNATIONAL DESIGNATED ACTIVITY COMPANY,
BANK OF CHINA LIMITED, LONDON BRANCH,
CITIBANK EUROPE PLC,
DEUTSCHE BANK LUXEMBOURG S.A.,
HSBC FRANCE
and NATIONAL WESTMINSTER BANK PLC
(as New Lenders)


BANK OF AMERICA MERRILL LYNCH INTERNATIONAL DESIGNATED ACTIVITY COMPANY
(as Facilities Agent)

--------------------------------------------------------------------------------






--------------------------------------------------------------------------------





AMENDMENT AND RESTATEMENT AGREEMENT
in respect of the Multicurrency Revolving Facilities Agreement dated 18 May 2011
as amended and restated on 16 June 2014 (and as otherwise amended from time to
time) and as further amended on 18 May 2016

--------------------------------------------------------------------------------




CONTENTS
CLAUSE
 
 
 
PAGE


1. INTERPRETATION
 
2


2. RESTATEMENT OF FACILITY AGREEMENT
 
3


3. REPRESENTATIONS
 
3


4. GUARANTEE
 
3


5. EFFECT OF AMENDMENT
 
3


6. COMMITMENTS
 
4


7. ACCESSION
 
4


8. MISCELLANEOUS
 
5


SCHEDULE 1
 
 
 
6


  BORROWERS
 
 
 
6


SCHEDULE 2 CONDITIONS PRECEDENT
 
6


SCHEDULE 3 RESTATED FACILITIES AGREEMENT
7








--------------------------------------------------------------------------------






THIS AGREEMENT is dated 6 August 2019 and made between:
BETWEEN:
(1)
CARNIVAL CORPORATION (a Panamanian corporation having its principal place of
business at Carnival Place, 3655 N.W. 87th Avenue, Miami, Florida, 33178-2428)
(the Company);

(2)
CARNIVAL PLC (a company incorporated under the laws of England and Wales with
registered number 04039524) (Carnival plc);

(3)
THE SUBSIDIARIES OF THE COMPANY and of CARNIVAL PLC listed in Schedule 1
(Borrowers) as borrowers (in this capacity and together with the Company and
Carnival plc, the Borrowers);

(4)
CARNIVAL CORPORATION and CARNIVAL PLC as guarantors of their respective
Subsidiaries (each a Guarantor);

(5)
BANK OF AMERICA MERRILL LYNCH INTERNATIONAL DESIGNATED ACTIVITY COMPANY, BANK OF
CHINA LIMITED, LONDON BRANCH, BARCLAYS BANK PLC, BNP PARIBAS, CITIGROUP GLOBAL
MARKETS LIMITED, GOLDMAN SACHS BANK USA, INTESA SANPAOLO S.P.A., JPMORGAN CHASE
BANK, N.A., LLOYDS BANK PLC, MIZUHO BANK, LTD., NATIONAL WESTMINSTER BANK PLC
and PNC CAPITAL MARKETS, LLC as bookrunners and mandated lead arrangers (in this
capacity the Bookrunners and Mandated Lead Arrangers);

(6)
AUSTRALIA AND NEW ZEALAND BANKING GROUP LIMITED, BANCO SANTANDER, S.A., NEW YORK
BRANCH, DEUTSCHE BANK LUXEMBOURG S.A., DZ BANK AG DEUTSCHE
ZENTRAL-GENOSSENSCHAFTSBANK, NEW YORK BRANCH and HSBC FRANCE, as lead arrangers
(in this capacity the Lead Arrangers);

(7)
BAYERISCHE LANDESBANK, NEW YORK BRANCH, KFW IPEX-BANK GMBH, and SUMITOMO MITSUI
BANKING CORPORATION as arrangers (in this capacity and, together with the
Bookrunners and Mandated Lead Arrangers and the Lead Arrangers, the Arrangers);

(8)
THE FINANCIAL INSTITUTIONS listed in Part B (The Lenders – Loan Commitments) and
Part C (The Swingline Lenders – Swingline Loan Commitments) of Schedule 1 of the
Restated Facilities Agreement (as defined below) as lenders (the Lenders);

(9)
THE FINANCIAL INSTITUTIONS listed in Part I and Part II of Schedule 14 (Original
Lending Affiliates) of the Restated Facilities Agreement (as defined below) as
original lending affiliates (the Original Lending Affiliates);

(10)
BRANCH BANKING & TRUST (BB&T), CITIBANK, N.A., MILAN BRANCH, DEUTSCHE BANK AG,
LONDON BRANCH, HSBC BANK FRANCE MILAN BRANCH, HSBC BANK PLC, ROYAL BANK OF
CANADA, SOCIÉTÉ GÉNÉRALE, MUFG BANK, LTD., THE ROYAL BANK OF SCOTLAND PLC, UBS
AG, LONDON BRANCH, US BANK NATIONAL ASSOCIATION, and WELLS FARGO BANK, NATIONAL
ASSOCIATION as exiting lenders (the Exiting Lenders);

(11)
BANK OF AMERICA MERRILL LYNCH INTERNATIONAL DESIGNATED ACTIVITY COMPANY, BANK OF
CHINA LIMITED, LONDON BRANCH, CITIBANK



1



--------------------------------------------------------------------------------





EUROPE PLC, DEUTSCHE BANK LUXEMBOURG S.A., HSBC FRANCE, and NATIONAL WESTMINSTER
BANK PLC as new lenders (the New Lenders); and
(12)
BANK OF AMERICA MERRILL LYNCH INTERNATIONAL DESIGNATED ACTIVITY COMPANY as
facilities agent of the other Finance Parties (the Facilities Agent).

WHEREAS:
This Agreement is supplemental to and amends the multicurrency facilities
agreement (the Facilities Agreement) dated 18 May 2011 as amended and restated
on 16 June 2014 and as further amended on 18 May 2016 between, among others, the
Company, Carnival plc and Bank of America Merrill Lynch International Designated
Activity Company as successor in title to Bank of America Merrill Lynch
International Limited.
IT IS AGREED as follows:

1.    INTERPRETATION
1.1    Definitions
In this Agreement:
2018 Financial Statements means the audited consolidated financial statements of
the Carnival Corporation & plc Group for the financial year ended 30 November
2018.
Amendment Fee Letters means the letters from the Facilities Agent to the Company
dated on or about the date of this Agreement each setting out the details of
certain fees payable to the Remaining Lenders and the New Lenders in connection
with the Restated Facilities Agreement.
Effective Date means the date on which the Facilities Agent confirms to the
Lenders and the Company that it has received each of the documents listed in
Schedule 2 (Conditions Precedent) in a form and substance satisfactory to the
Facilities Agent. The Facilities Agent shall give such confirmation promptly
upon being so satisfied.
Remaining Lenders means the Lenders other than the New Lenders.
Restated Facilities Agreement means the Facilities Agreement, as amended by this
Agreement, in the form set out in Schedule 3 (Restated Facilities Agreement) to
this Agreement.
1.2    Defined terms and construction
In this Agreement, unless the context otherwise requires:
(a)
a reference to a term defined in any other Finance Document has the same meaning
in this Agreement;

(b)
references to Clauses are to Clauses of the Restated Facilities Agreement unless
otherwise stated; and

(c)
the provisions of Clause 1.2 (Construction) apply to this Agreement as though
they were set out in full in this Agreement except that references to the
Restated Facilities Agreement are to be construed as references to this
Agreement.



2



--------------------------------------------------------------------------------






2.    RESTATEMENT OF FACILITY AGREEMENT
2.1    Restatement
With effect from (and including) the Effective Date, the Facilities Agreement
shall be amended and restated so that it shall be read and construed for all
purposes as set out in Schedule 3 to this Agreement.
2.2    Effective Date
If the Effective Date has not occurred by 31 August 2019 (or any later date
which the Facilities Agent and the Company may agree), then Clause 2.1 of this
Agreement will lapse and none of the amendments recorded therein will take
effect.

3.    REPRESENTATIONS
(a)
The representations and warranties in Clause 24 (Representations) of the
Restated Facilities Agreement are made by each Obligor (by reference to the
facts and circumstances then existing) on the date of this Agreement and on the
Effective Date, and in each case as if references to the Finance Documents in
such representations and warranties include references to this Agreement and the
Restated Facilities Agreement.

(b)
The Company confirms that the DLC Documents have not been amended in a manner
which would be materially adverse to the interests of the Finance Parties since
the date of the Facilities Agreement.


4.    GUARANTEE
On the Effective Date, each Obligor:
(a)
confirms its acceptance of the Restated Facilities Agreement;

(b)
agrees that it is bound as an Obligor by the terms of the Restated Facilities
Agreement; and

(c)
if a Guarantor, confirms that its guarantee provided under Clause 23 (Guarantee
and Indemnity) of the Restated Facilities Agreement and the relevant Deed of
Guarantee:

(i)
continues in full force and effect on the terms of the Restated Facilities
Agreement and the relevant Deed of Guarantee; and

(ii)
extends to the obligations of the Obligors under the Finance Documents
(including the Restated Facilities Agreement and notwithstanding the imposition
of any amended, additional or more onerous obligations).


5.    EFFECT OF AMENDMENT
(a)
In accordance with the Facilities Agreement, each of the Facilities Agent and
Company designates each of this Agreement, the Restated Facilities Agreement and
each Amendment Fees Letter as a Finance Document.

(b)
The Facilities Agreement and this Agreement will, from the Effective Date, be
read and construed as one document.



3



--------------------------------------------------------------------------------





(c)
Except as otherwise provided in this Agreement, the Finance Documents remain in
full force and effect.

(d)
Except to the extent expressly waived in this Agreement, no waiver is given by
this Agreement and the Lenders expressly reserve all their rights and remedies
in respect of any breach of, or other Default under, the Finance Documents.


6.    COMMITMENTS
6.1    Acquisition and reduction of Commitments
On and from the Effective Date:
(a)
the Commitments of the Remaining Lenders and the New Lenders will be as set out
in Part B (The Lenders – Loan Commitments) and Part C (The Swingline Lenders –
Swingline Loan Commitments) of Schedule 1 of the Restated Facilities Agreement;

(b)
each New Lender will become a Lender under the Restated Facility Agreement with
a Commitment as set out opposite its name in Part B (The Lenders – Loan
Commitments) and Part C (The Swingline Lenders – Swingline Loan Commitments) of
Schedule 1 of the Restated Facility Agreement;

(c)
the Commitments (as defined in the Facilities Agreement) held by the Remaining
Lenders immediately before the Effective Date shall be reduced or increased
accordingly; and

(d)
the Exiting Lenders’ Commitments (as defined in the Facilities Agreement) shall
be reduced to zero, and each of the Exiting Lenders shall cease to be a Lender
and shall not be party to the Restated Facilities Agreement.


7.    ACCESSION
7.1    By signing this Agreement, each New Lender agrees to assume and will
assume on the Effective Date all of the obligations corresponding to the
Commitments specified against its name in Part B (The Lenders – Loan
Commitments) and Part C (The Swingline Lenders – Swingline Loan Commitments) of
Schedule 1 of the Restated Facilities Agreement as if it was an Original Lender.
7.2    On the Effective Date, each New Lender becomes party to the Finance
Documents as a Lender and each Obligor and each New Lender shall assume
obligations towards one another and/or acquire rights against one another as the
Obligors and the New Lenders would have assumed and/or acquired had the New
Lenders been Original Lenders. Each New Lender and each of the other Finance
Parties shall assume obligations towards one another and acquire rights against
one another as those New Lenders and those Finance Parties would have assumed
and/or acquired had the New Lenders been Original Lenders.
7.3    Clause 29.3 (Limitation of responsibility of Existing Lenders) of the
Facilities Agreement shall apply mutatis mutandis in this Agreement in relation
to a New Lender as if references in that Clause to:
(a)
an Existing Lender were references to all of the Lenders immediately prior to
the Effective Date;

(b)
the New Lender were references to the New Lenders (as defined in this
Agreement); and

(c)
a re-transfer and re-assignment were references to, respectively, a transfer and
assignment.



4



--------------------------------------------------------------------------------






8.    MISCELLANEOUS
8.1    Further assurance
Each Obligor shall, at the request of the Facilities Agent and at its own
expense, do all such acts and things necessary or desirable to give effect to
the amendments effected or to be effected pursuant to this Agreement.
8.2    Incorporation of terms
The provisions of Clauses 37 (Notices), 39 (Partial invalidity), 46 (Governing
law) and 47 (Enforcement) apply to this Agreement as though they were set out in
full in this Agreement except that references to the Restated Facilities
Agreement are to be construed as references to this Agreement.
8.3    Counterparts
This Agreement may be executed in any number of counterparts, and by each party
on separate counterparts. Each counterpart is an original, but all counterparts
shall together constitute one and the same instrument. Delivery of a counterpart
of this Agreement by e-mail attachment or telecopy shall be an effective mode of
delivery.
IN WITNESS whereof the parties have caused this Agreement to be duly executed on
the date first written above.







5



--------------------------------------------------------------------------------






SCHEDULE 1


Borrowers
Name of Subsidiaries of the Company and Carnival plc
1.
Costa Crociere S.p.A. (a company organised and existing under the laws of Italy
as a società per azioni, with a share capital equal to Euro 344,314,467.00,
having its registered office in Genoa (Italy), Piazza Piccapietra 48, registered
with the Companies’ Register (Registro delle Imprese) of Genoa under no.
02545900108, Repertorio Economico Amministrativo no. GE-279842)

2.
CC U.S. Ventures, Inc. (a corporation incorporated and existing under the laws
of the State of Delaware, United States of America)




SCHEDULE 2

CONDITIONS PRECEDENT
Obligors
1.
A copy of the constitutional documents of each Obligor.

2.
A copy of a resolution of the board of directors or, if applicable, a committee
of the board of directors of each Obligor (and, if required by its existing
by-laws, a copy of the resolution of the shareholders’ meeting of Costa Crociere
S.p.A.), approving the terms of, and the transactions contemplated by, this
Agreement, the Restated Facilities Agreement (and in the case of the Company,
the Amendment Fee Letters).

3.
If applicable, a copy of the resolution of the board of directors appointing the
committee referred to in paragraph 2 above.

4.
A specimen of the signature of each person who executes this Agreement and (in
the case of the Company, the Amendment Fee Letters) and who is authorised on
behalf of an Obligor to execute or witness the execution of this Agreement (and
in the case of the Company, the Amendment Fee Letters).

5.
A certificate of an authorised signatory of the Company:

a.
confirming that utilising or (with respect to the Company and Carnival plc)
guaranteeing the Total Tranche A Commitments, the Total Tranche B Commitments,
the Total Tranche C Commitments and the Total Tranche D Commitments (or, in the
case of Costa Crociere S.p.A., utilising the Total Tranche C Commitments) in
full under the terms of the Restated Facilities Agreement would not breach any
limit binding on any Obligor;

b.
certifying that each copy document relating to any Obligor specified in this
Schedule is correct, complete and in full force and effect as at a date no
earlier than the date of this Agreement; and



6



--------------------------------------------------------------------------------





c.
confirming which companies are Material Subsidiaries and providing reasonable
details of the calculations used to make such determinations.

6.
A copy of a good standing certificate with respect to each US Borrower, issued
as of a recent date by the Secretary of State or other appropriate official of
each US Borrower’s jurisdiction of incorporation or organisation.

7.
A certificate of registration (certificato di iscrizione) of Costa Crociere
S.p.A. with the relevant Companies’ Register dated not earlier than five
Business Days prior to the execution of this Agreement, confirming that no
insolvency procedures have been started in relation to Costa Crociere S.p.A.

Legal opinions
8.
A legal opinion of Allen & Overy LLP, London office, English law legal advisers
to the Arrangers and the Facilities Agent, addressed to the Finance Parties.

9.
A legal opinion of Arias, Fabrega & Fabrega, Panama law legal advisers to the
Arrangers and the Facilities Agent, addressed to the Finance Parties.

10.
A legal opinion of Allen & Overy LLP, New York office, New York state law legal
advisers to the Arrangers and the Facilities Agent, addressed to the Finance
Parties.

11.
A legal opinion of Morris James LLP, Delaware state law legal advisers to the
Arrangers and the Facilities Agent, addressed to the Finance Parties.

12.
A legal opinion of Allen & Overy LLP, Milan office, Italian law legal advisers
to the Arrangers and the Facilities Agent, addressed to the Finance Parties.

Other documents and evidence
13.
This Agreement duly executed by all parties thereto.

14.
Deeds of confirmation in respect of the Deeds of Guarantee (as defined in the
Facilities Agreement) duly executed by each of the Company and Carnival plc.

15.
The Amendment Fee Letters duly executed by all parties thereto.

16.
A certified copy of the 2018 Financial Statements.

17.
Evidence that the fees, commissions, costs and expenses payable by the Company
pursuant to the Amendment Fee Letters have been paid or will be paid on the date
set out in the Amendment Fee Letters.




SCHEDULE 3
RESTATED FACILITIES AGREEMENT



CARNIVAL CORPORATION


7



--------------------------------------------------------------------------------





CARNIVAL PLC
THE COMPANIES LISTED IN Schedule 1
Arranged by


BANK OF AMERICA MERRILL LYNCH INTERNATIONAL DESIGNATED ACTIVITY COMPANY,
BANK OF CHINA LIMITED, LONDON BRANCH,
BARCLAYS BANK PLC,
BNP PARIBAS,
CITIGROUP GLOBAL MARKETS LIMITED,
GOLDMAN SACHS BANK USA,
INTESA SANPAOLO S.P.A.,
JPMORGAN CHASE BANK, N.A.,
LLOYDS BANK PLC,
MIZUHO BANK, LTD.,
NATIONAL WESTMINSTER BANK PLC, and
PNC CAPITAL MARKETS, LLC
(as Bookrunners and Mandated Lead Arrangers)


With
THE FINANCIAL INSTITUTIONS listed in Part B and Part C of Schedule 1
as Original Lenders


THE FINANCIAL INSTITUTIONS listed in Part I of Schedule 14
as Original Lending Affiliates
BANK OF AMERICA MERRILL LYNCH INTERNATIONAL DESIGNATED ACTIVITY COMPANY
as Facilities Agent


8



--------------------------------------------------------------------------------






--------------------------------------------------------------------------------

FACILITIES AGREEMENT
for
Multicurrency Revolving Facilities
dated 18 May 2011 as amended and restated by an amendment and restatement
agreement dated
16 June 2014 and 6 August 2019

--------------------------------------------------------------------------------






CONTENTS
CLAUSE
PAGE


1.
Definitions and interpretation
2


2.
The Facilities
30


3.
Purpose
33


4.
Conditions of Utilisation
33


5.
Utilisation - Loan
34


6.
Utilisation - Bonds
36


7.
Bonds
39


8.
Utilisation - Swingline Loan
41


9.
Swingline Loans
44


10.
Extension option
49


11.
Optional Currencies
50


12.
Repayment
51


13.
Prepayment and cancellation
52


14.
Interest
56


15.
Interest Periods
60


16.
Changes to the calculation of interest
60


17.
Fees
62


18.
Taxes
63


19.
Increased Costs
84


20.
Other indemnities
85


21.
Mitigation by the Finance Parties
86


22.
Costs and expenses
87


23.
Guarantee and indemnity
87


24.
Representations
91


25.
Information undertakings
94


26.
Financial covenants
97


27.
General undertakings
100


28.
Events of Default
101


29.
Changes to the Lenders
105


30.
Changes to the Obligors
111


31.
Role of the Facilities Agent, the Arrangers and the Reference Banks
112





9



--------------------------------------------------------------------------------





32.
Conduct of business by the Finance Parties
121


33.
Sharing among the Finance Parties
121


34.
Payment mechanics
123


35.
CONTRACTUAL RECOGNITION OF BAIL-IN
127


36.
Set-off
129


37.
Notices
129


38.
Calculations and certificates
132


39.
Partial invalidity
133


40.
Remedies and waivers
133


41.
Amendments and waivers
133


42.
CONFIDENTIAL INFORMATION
136


43.
CONFIDENTIALITY OF FUNDING RATES AND REFERENCE BANK QUOTATIONS
140


44.
LENDING AFFILIATES
141


45.
COUNTERPARTS
147


46.
Governing law
147


47.
Enforcement
147


48.
USA PATRIOT Act
148


49.
Transparency rules
148


50.
DESIGNATION
148


Schedule  1 The Parties
149


Part A The Borrowers
149


Part B The Lenders - Loan Commitments
150


Part C The Swingline Lenders - Swingline Loan Commitments
153


Schedule  2 Conditions Precedent
156


Part A Conditions precedent to initial Utilisation
156


Part B Conditions precedent required to be delivered by an Additional Borrower
158


Schedule  3 Utilisation Request
160


Part A Loans
161


Part B Bonds
162


Part C Swingline Loan
164


Schedule  4 Form of Transfer Certificate
165


Schedule  5 Form of Accession Letter
167


Schedule  6 Form of Resignation Letter
168


Schedule  7 Form of Compliance Certificate
169


Schedule  8 Form of Confidentiality Undertaking
170


Schedule  9 Timetables
174


Part A Loans
174


Part B Bonds
175


Part C Swingline Loans
175


Schedule  10 FORM OF INCREASE CONFIRMATION
175


Schedule  11 Form of Extension Request
178


Schedule  12 SCREEN RATE CONTINGENCY PERIODS
179


Schedule  13 Form of self-declaration
179


Schedule  14 ORIGINAL LENDING AFFILIATES
181








--------------------------------------------------------------------------------





Schedule  15 FORM OF NEW LENDING AFFILIATE APPOINTMENT NOTICE
182


Schedule  16 FORM OF LENDING AFFILIATE UTILISATION NOTICE
184


Schedule  17 FORM OF LENDING AFFILIATE RESIGNATION NOTICE
185










--------------------------------------------------------------------------------






THIS AGREEMENT is dated 18 May 2011 (as amended and restated on 16 June 2014 and
6 August 2019) and made
BETWEEN:
(1)
CARNIVAL CORPORATION (a Panamanian corporation having its principal place of
business at Carnival Place, 3655 N.W. 87th Avenue, Miami, Florida, 33178-2428)
(the Company);

(2)
CARNIVAL PLC (a company incorporated under the laws of England and Wales with
registered number 04039524) (Carnival plc);

(3)
THE SUBSIDIARIES OF THE COMPANY and of CARNIVAL PLC listed in Part A of Schedule
1 as borrowers (in this capacity and together with the Company and Carnival plc,
the Original Borrowers);

(4)
CARNIVAL CORPORATION and CARNIVAL PLC as guarantors of their respective
Subsidiaries (each a Guarantor);

(5)
BANK OF AMERICA MERRILL LYNCH INTERNATIONAL DESIGNATED ACTIVITY COMPANY, BANK OF
CHINA LIMITED, LONDON BRANCH, BARCLAYS BANK PLC, BNP PARIBAS, CITIGROUP GLOBAL
MARKETS LIMITED, GOLDMAN SACHS BANK USA, INTESA SANPAOLO S.P.A., JPMORGAN CHASE
BANK, N.A., LLOYDS BANK PLC, MIZUHO BANK, LTD., NATIONAL WESTMINSTER BANK PLC
and PNC CAPITAL MARKETS, LLC as bookrunners and mandated lead arrangers (in this
capacity the Bookrunners and Mandated Lead Arrangers);

(6)
AUSTRALIA AND NEW ZEALAND BANKING GROUP LIMITED, BANCO SANTANDER, S.A., NEW YORK
BRANCH, DEUTSCHE BANK LUXEMBOURG S.A., DZ BANK AG DEUTSCHE
ZENTRAL-GENOSSENSCHAFTSBANK, NEW YORK BRANCH and HSBC FRANCE, as lead arrangers
(in this capacity the Lead Arrangers);

(7)
BAYERISCHE LANDESBANK, NEW YORK BRANCH, KFW IPEX-BANK GMBH, and SUMITOMO MITSUI
BANKING CORPORATION as arrangers (in this capacity and, together with the
Bookrunners and Mandated Lead Arrangers and the Lead Arrangers, the Arrangers);

(8)
THE FINANCIAL INSTITUTIONS listed in Part B and Part C of Schedule 1 as lenders
(the Original Lenders);

(9)
THE FINANCIAL INSTITUTIONS listed in Part I of Schedule 14 (Original Lending
Affiliates) as original lending affiliates (the Original Lending Affiliates);
and

(10)
BANK OF AMERICA MERRILL LYNCH INTERNATIONAL DESIGNATED ACTIVITY COMPANY as
facilities agent of the other Finance Parties (the Facilities Agent).

IT IS AGREED as follows:





Page 1



--------------------------------------------------------------------------------






1.    DEFINITIONS AND INTERPRETATION
1.1    Definitions
In this Agreement:
Acceptable Bank means a bank or financial institution which meets the Rating
Requirements.
Accession Letter means a document substantially in the form set out in Schedule
5 (Form of Accession Letter).
Account Party means a Bond Borrower or any member of the Carnival Corporation &
plc Group who has requested a Bond Borrower to request a Bond.
Additional Borrower means a company which becomes an Additional Borrower in
accordance with Clause 30 (Changes to the Obligors).
Affiliate means, in relation to any person, a Subsidiary of that person or a
Holding Company of that person or any other Subsidiary of that Holding Company.
2014 Amendment Effective Date means the Effective Date under and as defined in
the 2014 Amendment and Restatement Agreement.
2019 Amendment Effective Date means the Effective Date under and as defined in
the 2019 Amendment and Restatement Agreement.
2014 Amendment and Restatement Agreement means the amendment and restatement
agreement dated 16 June 2014 between, inter alios, the Company, Carnival plc and
the Facilities Agent amending and restating this Agreement on and from the 2014
Amendment Effective Date.
2019 Amendment and Restatement Agreement means the amendment and restatement
agreement dated 6 August 2019 between, inter alios, the Company, Carnival plc
and the Facilities Agent amending and restating this Agreement on and from the
2019 Amendment Effective Date.
Approved Jurisdiction means:
(a)
Italy;

(b)
The Netherlands;

(c)
Panama;

(d)
United Kingdom;

(e)
United States; or

(f)
any other country or jurisdiction agreed in writing by the Company and the
Facilities Agent (acting on the instruction of all the Lenders).

Assurance Statement means the most recent assurance statement related to
greenhouse gas emissions, inventory and sustainability data of the Carnival
Corporation & plc Group as verified by Lloyds Register Quality Assurance or
another independent third party appointed by the Company (acting reasonably).


Page 2



--------------------------------------------------------------------------------





Availability Period means the period from and including the Signing Date to and
including the Termination Date.
Available Bond Facility means the aggregate, for the time being, of the
Available Tranche D Commitments.
Available Commitment of a Lender means the aggregate of that Lender’s:
(a)
Available Tranche A Commitment;

(b)
Available Tranche B Commitment;

(c)
Available Tranche C Commitment; and

(d)
Available Tranche D Commitment.

Available Swingline Commitment of a Swingline Lender means the aggregate of that
Swingline Lender’s:
(a)
Available Swingline Tranche A Commitment;

(b)
Available Swingline Tranche B Commitment; and

(c)
Available Swingline Tranche C Commitment.

Available Swingline Tranche A Commitment of a Swingline Lender under Tranche A
means (but without limiting Clause 8.6 (Relationship with the Facilities)) that
Lender’s Swingline Tranche A Commitment minus:
(a)
the Base Currency Amount of its participation in any outstanding Swingline Loans
under Tranche A; and

(b)
in relation to any proposed Swingline Utilisation under Tranche A, the Base
Currency Amount of its participation in any Swingline Loans that are due to be
made under Tranche A on or before the proposed Utilisation Date,

other than that Lender’s participation in any Swingline Loans under Tranche A
that are due to be repaid or prepaid on or before the proposed Utilisation Date.
Available Swingline Tranche A Facility means the aggregate for the time being of
each Swingline Lender’s Available Swingline Tranche A Commitment.
Available Swingline Tranche B Commitment of a Swingline Lender under Tranche B
means (but without limiting Clause 8.6 (Relationship with the Facilities)) that
Lender’s Swingline Tranche B Commitment minus:
(a)
the Base Currency Amount of its participation in any outstanding Swingline Loans
under Tranche B; and

(b)
in relation to any proposed Swingline Utilisation under Tranche B, the Base
Currency Amount of its participation in any Swingline Loans that are due to be
made under Tranche B on or before the proposed Utilisation Date,

other than that Lender’s participation in any Swingline Loans under Tranche B
that are due to be repaid or prepaid on or before the proposed Utilisation Date.


Page 3



--------------------------------------------------------------------------------





Available Swingline Tranche B Facility means the aggregate for the time being of
each Swingline Lender’s Available Swingline Tranche B Commitment.
Available Swingline Tranche C Commitment of a Swingline Lender under Tranche C
means (but without limiting Clause 8.6 (Relationship with the Facilities)) that
Lender’s Swingline Tranche C Commitment minus:
(a)
the Base Currency Amount of its participation in any outstanding Swingline Loans
under Tranche C; and

(b)
in relation to any proposed Swingline Utilisation under Tranche C, the Base
Currency Amount of its participation in any Swingline Loans that are due to be
made under Tranche C on or before the proposed Utilisation Date,

other than that Lender’s participation in any Swingline Loans under Tranche C
that are due to be repaid or prepaid on or before the proposed Utilisation Date.
Available Swingline Tranche C Facility means the aggregate for the time being of
each Swingline Lender’s Available Swingline Tranche C Commitment.
Available Tranche A Commitment of a Lender means that Lender’s Tranche A
Commitment minus:
(a)
the Base Currency Amount of its participation in any outstanding Utilisations
under Tranche A; and

(b)
in relation to any proposed Utilisation under Tranche A, the Base Currency
Amount of its participation in any Utilisations under Tranche A that are due to
be made on or before the proposed Utilisation Date,

other than that Lender’s participation in any Utilisations under Tranche A that
are due to be repaid or prepaid on or before the proposed Utilisation Date or,
for the purposes of calculating any Lender’s Tranche A Indemnified Proportion,
on or before the date of the proposed indemnification.
Available Tranche B Commitment of a Lender means that Lender’s Tranche B
Commitment minus:
(a)
the Base Currency Amount of its participation in any outstanding Utilisations
under Tranche B; and

(b)
in relation to any proposed Utilisation under Tranche B, the Base Currency
Amount of its participation in any Utilisations under Tranche B that are due to
be made on or before the proposed Utilisation Date,

other than that Lender’s participation in any Utilisations under Tranche B that
are due to be repaid or prepaid on or before the proposed Utilisation Date or,
for the purposes of calculating any Lender’s Tranche B Indemnified Proportion,
on or before the date of the proposed indemnification.
Available Tranche C Commitment of a Lender means that Lender’s Tranche C
Commitment minus:
(a)
the Base Currency Amount of its participation in any outstanding Utilisations
under Tranche C; and

(b)
in relation to any proposed Utilisation under Tranche C, the Base Currency
Amount of its participation in any Utilisations under Tranche C that are due to
be made on or before the proposed Utilisation Date,



Page 4



--------------------------------------------------------------------------------





other than that Lender’s participation in any Utilisations under Tranche C that
are due to be repaid or prepaid on or before the proposed Utilisation Date or,
for the purposes of calculating any Lender’s Tranche C Indemnified Proportion,
on or before the date of the proposed indemnification.
Available Tranche D Commitment of a Lender means that Lender’s Tranche D
Commitment minus:
(a)
the Base Currency Amount of its participation in any outstanding Utilisations
under Tranche D; and

(b)
in relation to any proposed Utilisation under Tranche D, the Base Currency
Amount of its participation in any Utilisations under Tranche D that are due to
be made on or before the proposed Utilisation Date,

other than that Lender’s participation in any Utilisations under Tranche D that
are due to be repaid or prepaid on or before the proposed Utilisation Date.
Available Tranche A Facility means the aggregate for the time being of each
Lender’s Available Tranche A Commitment.
Available Tranche B Facility means the aggregate for the time being of each
Lender’s Available Tranche B Commitment.
Available Tranche C Facility means the aggregate for the time being of each
Lender’s Available Tranche C Commitment.
Available Tranche D Facility means the aggregate for the time being of each
Lender’s Available Tranche D Commitment.
Bank Levy means the U.K. Bank Levy or any other bank levy, or a levy or Tax of
similar nature imposed by reference to the assets or liabilities of a financial
institution in any relevant jurisdiction which has been announced or implemented
on or before the 2019 Amendment Effective Date.
Base Currency means:
(a)
in relation to Tranche A, US Dollars;

(b)
in relation to Tranche B, Sterling;

(c)
in relation to Tranche C, euro; and

(d)
in relation to Tranche D, US Dollars.

Base Currency Amount means, in relation to a Utilisation, the amount specified
in the relevant Utilisation Request delivered by a Borrower for that Utilisation
or (if the amount requested is not denominated in the Base Currency for the
relevant Tranche requested in that Utilisation Request) that amount converted
into the Base Currency for the relevant Tranche at the Facilities Agent’s Spot
Rate of Exchange on the date which is three Business Days before the Utilisation
Date or, if later, on the date the Facilities Agent receives the relevant
Utilisation Request adjusted to reflect any repayment (other than a repayment
arising from a change of currency), prepayment, consolidation or division of the
Utilisation, and in addition in the case of a Bond, as adjusted under Clause 6.9
(Revaluation of Bonds).
Basel III means:


Page 5



--------------------------------------------------------------------------------





(a)
the agreements on capital requirements, a leverage ratio and liquidity standards
contained in “Basel III: A global regulatory framework for more resilient banks
and banking systems”, “Basel III: International framework for liquidity risk
measurement, standards and monitoring” and “Guidance for national authorities
operating the countercyclical capital buffer” published by the Basel Committee
on Banking Supervision in December 2010, each as amended, supplemented or
restated;

(b)
the rules for global systemically important banks contained in “Global
systemically important banks: assessment methodology and the additional loss
absorbency requirement – Rules text” published by the Basel Committee on Banking
Supervision in November 2011, as amended, supplemented or restated; and

(c)
any further guidance or standards published by the Basel Committee on Banking
Supervision relating to “Basel III”.

Bond means any bond (including but not limited to surety bonds and performance
bonds), guarantee (including but not limited to financial guarantees and
performance guarantees), letter of credit (including but not limited to
financial letters of credit, performance letters of credit and standby letters
of credit), indemnity or other deed of obligation issued or to be issued by a
Tranche D Lender.
Bond Borrower means a Borrower who has requested a Bond Utilisation.
Bond Utilisation means a utilisation of a Bond under the Bonding Facility
(including a renewal of a Bond in accordance with Clause 6.8 (Renewal of a
Bond)).
Bond Utilisation Request means a notice substantially in the form set out in
Part B of Schedule 3 (Utilisation Request - Bonds).
Bonding Facility means the bonding facility made available under Tranche D of
this Agreement as described in Clause 6 (Utilisation - Bonds) in a maximum
amount of US$300,000,000.
Borrower means an Original Borrower or an Additional Borrower unless it has
ceased to be a Borrower in accordance with Clause 30 (Changes to the Obligors).
Break Costs means the amount (if any) by which:
(a)
the interest (excluding amounts in respect of Margin) which a Lender should have
received for the period from the date of receipt of all or any part of its
participation in a Loan or Unpaid Sum to the last day of the current Interest
Period in respect of that Loan or Unpaid Sum, had the principal amount or Unpaid
Sum received been paid on the last day of that Interest Period,

exceeds:
(b)
the amount which that Lender would be able to obtain by placing an amount equal
to the principal amount or Unpaid Sum received by it on deposit with a leading
bank in the Relevant Market for a period starting on the Business Day following
receipt or recovery and ending on the last day of the current Interest Period.

Business Day means a day (other than a Saturday or Sunday) on which banks are
open for general business in London and New York and:
(a)
if on that day a payment in, or a purchase of, a currency (other than euro) is
to be made, the principal financial centre of the country of that currency; or



Page 6



--------------------------------------------------------------------------------





(b)
if on that day a payment in, or a purchase of, euro is to be made, which is also
a TARGET Day.

CO2 Emissions Rate means the ship fuel greenhouse gas emission rate (in grams
CO2e/ALB-KM) as set out in the Assurance Statement.
CO2 Performance means [***].



Carnival Corporation & plc Group means the Carnival Corporation Group and the
Carnival plc Group.
Carnival Corporation Group means the Company and all its Subsidiaries from time
to time.
Carnival Credit Rating has the meaning given to that term in Clause 14.5
(Margin).
Carnival Material Group Member means the Company, Carnival plc, each other
Obligor or any Material Subsidiary.
Carnival plc Group means Carnival plc and all its Subsidiaries from time to
time.
Code means, at any date, the United States Internal Revenue Code of 1986 (or any
successor legislation thereto) as amended from time to time, and the regulations
promulgated and any rulings issued thereunder, all as the same may be in effect
at such date.
Commitment means, at any time, in respect of a Lender, the aggregate of that
Lender’s:
(a)
Tranche A Commitment;

(b)
Tranche B Commitment (for the purpose only of calculating the utilisation fee
pursuant to Clause 17.4 converted into US Dollars at the Facilities Agent’s Spot
Rate of Exchange at that time);

(c)
Tranche C Commitment (for the purpose only of calculating the utilisation fee
pursuant to Clause 17.4 converted into US Dollars at the Facilities Agent’s Spot
Rate of Exchange at that time); and

(d)
Tranche D Commitment.

Commitment Letter means the commitment letter dated 1 April 2011 from the
Arrangers to the Company and Carnival plc.
Compliance Certificate means a certificate substantially in the form set out in
Schedule 7 (Form of Compliance Certificate).



Confidential Information means all information relating to the Company, any
Obligor, the Carnival Corporation & plc Group, the Finance Documents or the
Facility of which a Finance Party becomes aware in its capacity as, or for the
purpose of becoming, a Finance Party or which is received by a Finance Party in
relation to, or for the purpose of becoming a Finance Party under, the Finance
Documents or the Facility from either:
(a)
any member of the Carnival Corporation & plc Group or any of its advisers; or



Page 7



--------------------------------------------------------------------------------





(b)
another Finance Party, if the information was obtained by that Finance Party
directly or indirectly from any member of the Carnival Corporation & plc Group
or any of its advisers,

in whatever form, and includes information given orally and any document,
electronic file or any other way of representing or recording information which
contains or is derived or copied from such information but excludes,
(i)
information that:

(A)
is or becomes public information other than as a direct or indirect result of
any breach by that Finance Party of Clause 42 (Confidential Information); or

(B)
is identified in writing at the time of delivery as non-confidential by any
member of the Carnival Corporation & plc Group or any of its advisers; or

(C)
is known by that Finance Party before the date the information is disclosed to
it in accordance with paragraphs (a) or (b) above or is lawfully obtained by
that Finance Party after that date, from a source which is, as far as that
Finance Party is aware, unconnected with the Carnival Corporation & plc Group
and which, in either case, as far as that Finance Party is aware, has not been
obtained in breach of, and is not otherwise subject to, any obligation of
confidentiality; and

(ii)
any Funding Rate or Reference Bank Quotation.

Confidentiality Undertaking means a confidentiality undertaking substantially in
the form set out in Schedule 8 (Confidentiality Undertaking).
CP Programme means:
(a)
any US Dollar, euro or Sterling commercial paper programme; or

(b)
any other short term borrowings having a term of not more than 364 days,

of a member of the Carnival Corporation & plc Group.
CTA 2009 means the U.K. Corporation Tax Act 2009.
CRD IV means (A) Regulation (EU) No. 575/2013 of the European Parliament and of
the Council of 26 June 2013 on prudential requirements for credit institutions
and investment firms and amending Regulation (EU No. 648/2012) and (B) Directive
2013/36/EU of the European Parliament and of the Council of 26 June 2013 on
access to the activity of credit institutions and the prudential supervision of
credit institutions and investment firms, amending Directive 2002/87/EC and
repealing Directives 2006/48/EC and 2006/49/EC.
Deeds of Guarantee means:
(a)
the deed of guarantee issued by the Company in favour of the Facilities Agent on
behalf of the Finance Parties in respect of Carnival plc dated on or about the
Signing Date (as confirmed pursuant to a guarantee confirmation dated on or
around the 2019 Amendment Effective Date); and

(b)
the deed of guarantee issued by Carnival plc in favour of the Facilities Agent
on behalf of the Finance Parties in respect of the Company dated on or about the
Signing Date (as confirmed pursuant to a guarantee confirmation dated on or
around the 2019 Amendment Effective Date).



Page 8



--------------------------------------------------------------------------------





Default means:
(a)
an Event of Default; or

(b)
any event or circumstance specified in Clause 28 (Events of Default) which would
(with the expiry of a grace period, or the giving of notice, or any combination
of them) be an Event of Default.

Defaulting Lender means any Lender:
(a)
which has failed to make its participation in a Loan available or has notified
the Facilities Agent that it will not make its participation in a Loan available
by the Utilisation Date of that Loan in accordance with Clause 5.4 (Lenders’
participation) or 8.5 (Swingline Lenders’ participation);

(b)
which has otherwise rescinded or repudiated a Finance Document; or

(c)
with respect to which an Insolvency Event has occurred and is continuing,

unless, in the case of paragraph (a) above:
(i)
its failure to pay is caused by:

(A)
administrative or technical error; or

(B)
a Disruption Event; and

payment is made within five Business Days of its due date; or
(ii)
the Lender is disputing in good faith whether it is contractually obliged to
make the payment in question.

Disruption Event means either or both of:
(a)
a material disruption to those payment or communications systems or to those
financial markets which are, in each case, required to operate in order for
payments to be made in connection with the Facilities (or otherwise in order for
the transactions contemplated by the Finance Documents to be carried out) which
disruption is not caused by, and is beyond the control of, any of the Parties;
or

(b)
the occurrence of any other event which results in a disruption (of a technical
or systems-related nature) to the treasury or payments operations of a Party
preventing that, or any other, Party:

(i)
from performing its payment obligations under the Finance Documents; or

(ii)
from communicating with other Parties in accordance with the terms of the
Finance Documents,

and which (in either such case) is not caused by, and is beyond the control of,
the Party whose operations are disrupted.
DLC Documents means the agreements, deeds, instruments and constituent documents
related to the Company and Carnival plc, as amended from time to time,
establishing the dual listed company structure between the Company and Carnival
plc entered into as contemplated by the Offer and Implementation Agreement
between the Company and Carnival plc dated 8 January 2003 namely the SVE Special
Voting


Page 9



--------------------------------------------------------------------------------





Deed, Carnival Corporation’s Articles and By-Laws, Carnival plc’s Memorandum and
Articles, the Carnival Corporation Deed of Guarantee, the P&O Princess Guarantee
(as each such expression is defined in the Equalisation and Governance
Agreement), the deed between the Company and P&O Princess Cruises plc dated 17
April 2003, the pairing agreement between the Company, The Law Debenture Trust
Corporation (Cayman) Limited and SunTrust Bank dated 17 April 2003, the P&O
Princess special voting trust deed made between the Company and the Law
Debenture Trust Corporation (Cayman) Limited dated 17 April 2003 and the
Equalisation and Governance Agreement.
Dutch Borrower means each Additional Borrower resident for tax purposes in The
Netherlands.
Dutch Civil Code means the Burgerlijk Wetboek.
Dutch Insolvency Law means Dutch Bankruptcy Act (Faillissementswet).
Dutch Works Council Act means the Netherlands Works Council Act (Wet op de
ondernemingsraden).
Equalisation and Governance Agreement means the equalisation and governance
agreement dated 17 April 2003 between the Company and Carnival plc.
ERISA means the Employee Retirement Income Security Act of 1974, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.
EURIBOR means, in relation to any Loan in euro:
(a)
the applicable Screen Rate as of the Specified Time for euro and for a period
equal in length to the Interest Period of that Loan; or

(b)
as otherwise determined pursuant to Clause 16.1 (Unavailability of Screen Rate).

euro, EUR and € means the single currency of the Participating Member States.
Event of Default means any event or circumstance specified as such in Clause 28
(Events of Default).
Excluded Assets means any assets sold or otherwise disposed of by any person,
provided such person, directly or indirectly has the right to possession or use
of such assets notwithstanding such transfer or other disposition.
Expiry Date means, in respect of a Bond, the last day of the Term of that Bond.
Extended Termination Date has the meaning given to that term in Clause 10.2
(Extension of Termination Date).
Extension Request means a notice substantially in the form set out in Schedule
11 (Form of Extension Request).
Facilities means the multicurrency revolving facilities made available under
this Agreement as described in Clause 2 (The Facilities).
Facilities Agent’s Spot Rate of Exchange means:
(a)
the Facilities Agent’s spot rate of exchange; or

(b)
(if the Facilities Agent does not have an available spot rate of exchange) any
other publicly available spot rate of exchange selected by the Facilities Agent
(acting reasonably),



Page 10



--------------------------------------------------------------------------------





for the purchase of a relevant currency with US Dollars, euro or Sterling, as
the case may be, in the London foreign exchange market at or about 11:00 a.m. on
a particular day.
Facility Office means the office or offices notified by a Lender to the
Facilities Agent in writing on or before the date it becomes a Lender (or,
following that date, by not less than five Business Days’ written notice) as the
office or offices through which it will perform its obligations under this
Agreement.
FATCA means:
(a)
sections 1471 to 1474 of the Code or any associated regulations;

(b)
any treaty, law or regulation of any other jurisdiction, or relating to an
intergovernmental agreement between the US and any other jurisdiction, which (in
either case) facilitates the implementation of any law or regulation referred to
in paragraph (a) above; or

(c)
any agreement pursuant to the implementation of any treaty, law or regulations
referred to paragraphs (a) or (b) above with the US Internal Revenue Service,
the US government or any governmental or taxation authority in any other
jurisdiction.

FATCA Application Date means:
(a)
in relation to a “withholdable payment” described in section 1473(1)(A)(i) of
the Code (which relates to payments of interest and certain other payments from
sources within the US), 1 July 2014; or

(b)
in relation to a “passthru payment” described in section 1471(d)(7) of the Code
not falling within paragraph (a) above, the first date from which such payment
may become subject to a deduction or withholding required by FATCA.

FATCA Deduction means a deduction or withholding from a payment under a Finance
Document required by FATCA.
FATCA Exempt Party means a Party that is entitled to receive payments free from
any FATCA Deduction.
Federal Funds Rate means, in relation to any day, the rate per annum equal to:
(a)
the weighted average of the rates on overnight Federal funds transactions with
members of the US Federal Reserve System arranged by Federal funds brokers, as
published for that day (or, if that day is not a Business Day, for the
immediately preceding Business Day) by the Federal Reserve Bank of New York; or

(b)
if a rate is not so published for any day which is a Business Day, the average
of the quotations for that day on such transactions received by the Facilities
Agent from three Federal funds brokers of recognised standing selected by the
Facilities Agent.

Fee Letter means any letter or letters dated on or about the Signing Date or the
2019 Amendment Effective Date, as appropriate, between the Arrangers and the
Company, the Facilities Agent and the Company, the active bookrunners (as such
term is used in the Commitment Letter) and the Company, setting out any of the
fees referred to in Clause 17 (Fees).
Finance Document means:
(a)
this Agreement;



Page 11



--------------------------------------------------------------------------------





(b)
the 2014 Amendment and Restatement Agreement;

(c)
the 2019 Amendment and Restatement Agreement;

(d)
each Fee Letter;

(e)
each of the Deeds of Guarantee;

(f)
each Utilisation Request;

(g)
a Transfer Certificate (if any);

(h)
any Accession Letter;

(i)
any Resignation Letter; and

(j)
any other document designated as such by the Facilities Agent and the Company.

Finance Party means the Facilities Agent, an Arranger or a Lender.
Funding Rate means any individual rate notified by a Lender to the Facilities
Agent pursuant to paragraph (a)(ii) of Clause 16.4 (Cost of funds) or paragraph
(a)(ii) of Clause 9.9 (    Cost of funds – Swingline Loans under Tranche C).
General Banking Conditions means the general banking terms and conditions
(algemene Bankvoorwaarden) of any member of the Dutch Association for Banks
(Nederlandse Vereniging van Banken).
Holding Company means, in relation to a company or corporation, any other
company or corporation in respect of which it is a Subsidiary.
Impaired Agent means the Facilities Agent at any time when:
(a)
it has failed to make (or has notified a Party that it will not make) a payment
required to be made by it under the Finance Documents by the due date for
payment;

(b)
the Facilities Agent otherwise rescinds or repudiates a Finance Document;

(c)
(if the Facilities Agent is also a Lender) it is a Defaulting Lender under
paragraph (a) or (b) of the definition of “Defaulting Lender”; or

(d)
an Insolvency Event has occurred and is continuing with respect to the
Facilities Agent;

unless, in the case of paragraph (a) above:
(i)
its failure to pay is caused by:

(A)
administrative or technical error; or

(B)
a Disruption Event; and

payment is made within three Business Days of its due date; or
(ii)
the Facilities Agent is disputing in good faith whether it is contractually
obliged to make the payment in question.



Page 12



--------------------------------------------------------------------------------





Increase Confirmation means a confirmation substantially in the form set out in
Schedule 10 (Form of Increase Confirmation).
Increase Date has the meaning given to that term in the Increase Confirmation.
Increase Lender has the meaning given to that term in Clause 2.2 (Increase).
Increased Cost means:
(a)
a reduction in the rate of return from the Facilities or on a Finance Party’s
(or its Affiliate’s) overall capital;

(b)
an additional or increased cost; or

(c)
a reduction of any amount due and payable under any Finance Document,

which is incurred or suffered by a Finance Party or any of its Affiliates but
only to the extent that it is attributable to that Finance Party having entered
into its Tranche A Commitment, Tranche B Commitment, Tranche C Commitment and/or
Tranche D Commitment or funding or performing its obligations under any Finance
Document.
Insolvency Event in relation to a Finance Party means that the Finance Party:
(a)
is dissolved (other than pursuant to a consolidation, amalgamation or merger);

(b)
becomes insolvent or is unable to pay its debts or fails or admits in writing
its inability generally to pay its debts as they become due;

(c)
makes a general assignment, arrangement or composition with or for the benefit
of its creditors;

(d)
institutes or has instituted against it, by a regulator, supervisor or any
similar official with primary insolvency, rehabilitative or regulatory
jurisdiction over it in the jurisdiction of its incorporation or organisation or
the jurisdiction of its head or home office, a proceeding seeking a judgment of
insolvency or bankruptcy or any other relief under any bankruptcy or insolvency
law or other similar law affecting creditors’ rights, or a petition is presented
for its winding‑up or liquidation by it or such regulator, supervisor or similar
official;

(e)
has instituted against it a proceeding seeking a judgment of insolvency or
bankruptcy or any other relief under any bankruptcy or insolvency law or other
similar law affecting creditors’ rights, or a petition is presented for its
winding‑up or liquidation, and, in the case of any such proceeding or petition
instituted or presented against it, such proceeding or petition is instituted or
presented by a person or entity not described in paragraph (d) above and:

(i)
results in a judgment of insolvency or bankruptcy or the entry of an order for
relief or the making of an order for its winding‑up or liquidation; or

(ii)
is not dismissed, discharged, stayed or restrained in each case within 30 days
of the institution or presentation thereof;

(f)
has exercised in respect of it one or more of the stabilisation powers pursuant
to Part 1 of the Banking Act 2009 and/or has instituted against it a bank
insolvency proceeding pursuant to Part 2 of the Banking Act 2009 or a bank
administration proceeding pursuant to Part 3 of the Banking Act 2009;



Page 13



--------------------------------------------------------------------------------





(g)
has a resolution passed for its winding‑up, official management or liquidation
(other than pursuant to a consolidation, amalgamation or merger);

(h)
seeks or becomes subject to the appointment of an administrator, provisional
liquidator, conservator, receiver, trustee, custodian or other similar official
for it or for all or substantially all its assets;

(i)
has a secured party take possession of all or substantially all its assets or
has a distress, execution, attachment, sequestration or other legal process
levied, enforced or sued on or against all or substantially all its assets and
such secured party maintains possession, or any such process is not dismissed,
discharged, stayed or restrained, in each case within 30 days thereafter;

(j)
causes or is subject to any event with respect to it which, under the applicable
laws of any jurisdiction, has an analogous effect to any of the events specified
in paragraphs (a) to (i) above; or

(k)
takes any action in furtherance of, or indicating its consent to, approval of,
or acquiescence in, any of the foregoing acts.

Interest Period means:
(a)
in relation to a Loan (other than a Swingline Loan), each period determined in
accordance with Clause 15 (Interest Periods);

(b)
in relation to a Swingline Loan, each period determined in accordance with
Clause 9.7 (Interest Period); and

(c)
in relation to an Unpaid Sum, each period determined in accordance with Clause
14.3 (Interest on overdue amounts).

Interpolated Screen Rate means, in relation to any Loan, the rate rounded to the
same number of decimal places as the two relevant Screen Rates which results
from interpolating on a linear basis between:
(a)
the applicable Screen Rate for the longest period (for which that Screen Rate is
available) which is less than the Interest Period of that Loan; and

(b)
the applicable Screen Rate for the shortest period (for which that Screen Rate
is available) which exceeds the Interest Period of that Loan,

each as of the Specified Time for the currency of that Loan.
ITA 2007 means the U.K. Income Tax Act 2007.
Italian Banking Act means the Legislative Decree no. 385 of 1 September 1993 (as
amended and supplemented from time to time).
Italian Insolvency Law means Royal Decree no. 267 of 16 May 1942 (as amended and
supplemented from time to time).
Lender means:
(a)
any Original Lender; and



Page 14



--------------------------------------------------------------------------------





(b)
any bank or financial institution which has become a Party in accordance with
the 2014 Amendment and Restatement Agreement, the 2019 Amendment and Restatement
Agreement, Clause 2.2 (Increase) or Clause 29 (Changes to the Lenders) in the
capacity of Lender,

which in each case has not ceased to be a Party in accordance with the terms of
this Agreement.
LIBOR means, in relation to any Loan in any currency (other than euro):
(a)
the applicable Screen Rate as of the Specified Time for the currency of that
Loan and for a period equal in length to the Interest Period of that Loan; or ;

(b)
as otherwise determined pursuant to Clause 16.4 (Unavailability of Screen Rate).

Loan means a Loan Utilisation or a Swingline Loan or the principal amount
outstanding for the time being of that Loan Utilisation or Swingline Loan, as
the case may be.
Loan Utilisation means a loan made or to be made under Clause 5, including any
loan deemed to have been requested under Clauses 7.1(b) and 9.3(b)
Loan Utilisation Request means a notice substantially in the form set out in
Part A of Schedule 3 (Utilisation Request - Loans).
Majority Lenders means, at any time, a Lender or Lenders whose Commitments
aggregate more than 66 ⅔% of the Total Commitments (or, if the Total Commitments
have been reduced to zero and there are no Utilisations then outstanding,
aggregated more than 66 ⅔% of the Total Commitments immediately prior to the
reduction).
Majority Tranche D Lenders means, at any time, a Lender or Lenders whose Tranche
D Commitments aggregate more than 66 ⅔% of the Total Tranche D Commitments (or,
if the Total Tranche D Commitments have been reduced to zero and there are no
Utilisations then outstanding, aggregated more than 66 ⅔% of the Total Tranche D
Commitments immediately prior to the reduction).
Margin means at any time the percentage rate per annum determined at such time
to be the margin in accordance with Clause 14.5 (Margin).
Material Adverse Effect means a material and adverse effect on:
(a)
the ability of any Obligor to perform and observe its payment obligations under
any Finance Document; and

(b)
the financial condition of the Carnival Corporation & plc Group as a whole.

Material Subsidiary means, at any time, a Subsidiary of the Company or Carnival
plc whose gross assets, pre-tax profits or turnover then equal or exceed 10
percent. of the gross assets, pre-tax profits or turnover of the Carnival
Corporation & plc Group.
For this purpose:
(a)
the gross assets, pre-tax profits or turnover of a Subsidiary of the Company or
Carnival plc will be determined from its financial statements (consolidated if
it has Subsidiaries) upon which the latest audited financial statements of the
Carnival Corporation & plc Group have been based;

(b)
if a Subsidiary of the Company or Carnival plc becomes a member of the Carnival
Corporation & plc Group after the date on which the latest audited financial
statements of the Carnival



Page 15



--------------------------------------------------------------------------------





Corporation & plc Group have been prepared, the gross assets, pre-tax profits or
turnover of that Subsidiary will be determined from its latest financial
statements;
(c)
the gross assets, pre-tax profits or turnover of the Carnival Corporation & plc
Group will be determined from its latest audited financial statements, adjusted
(where appropriate) to reflect the gross assets, pre-tax profits or turnover of
any company or business subsequently acquired or disposed of; and

(d)
if a Material Subsidiary disposes of all or substantially all of its assets to
another member of the Carnival Corporation & plc Group, it will immediately
cease to be a Material Subsidiary and the other Subsidiary (if it is not
already) will immediately become a Material Subsidiary; the subsequent financial
statements of those Subsidiaries and the Carnival Corporation & plc Group will
be used to determine whether those Subsidiaries are Material Subsidiaries or
not.

If there is a dispute as to whether or not a company is a Material Subsidiary, a
certificate of the auditors of the Company or Carnival plc will be, in the
absence of manifest error, conclusive.
Moody’s means Moody’s Investor Services, Inc.
New Lender has the meaning given to that term in Clause 29.1 (Assignments and
transfers by the Lenders).
Non-Eligible Tranche D Lender means a Tranche A Lender which has notified the
Company in writing that it is not permitted (by its constitutional documents or
any applicable law) to participate in Tranche D.
Non-Recourse Financing Arrangement means a non-recourse financing arrangement
under which (in the case of Borrowed Money) the lender’s right of recourse is
limited to a specific asset of the relevant member of the Carnival Corporation &
plc Group or in the case of an asset or property, the asset or property is
collateral for the financing and there is no further recourse by the relevant
creditor against the general assets of any member of the Carnival Corporation &
plc Group.
Obligor means a Borrower or a Guarantor.
Obligors’ Agent means the Company, appointed to act on behalf of each Obligor
(other than the Company, Costa Crociere S.p.A. and any other Obligor
incorporated in Italy) in relation to the Finance Documents pursuant to Clause
2.4 (Obligors’ Agent).
OFAC has the meaning given to that term in Clause 24.9 (United States law).
Optional Currency means a currency (other than the Base Currency for the
relevant Tranche) which complies with the conditions set out in Clause 11.3
(Conditions relating to Optional Currencies).
Original Financial Statements means the audited consolidated financial
statements of the Carnival Corporation & plc Group for the financial year ended
30 November 2018.
Original Obligor means an Original Borrower or a Guarantor.
Original Termination Date has the meaning given to that term in Clause 10.1
(Interpretation).
Overall Tranche A Commitment of a Lender means:
(a)
its Tranche A Commitment; or



Page 16



--------------------------------------------------------------------------------





(b)
in the case of a Swingline Lender which does not have a Tranche A Commitment,
the Tranche A Commitment of a Lender which is its Affiliate.

Overall Tranche B Commitment of a Lender means:
(a)
its Tranche B Commitment; or

(b)
in the case of a Swingline Lender which does not have a Tranche B Commitment,
the Tranche B Commitment of a Lender which is its Affiliate.

Overall Tranche C Commitment of a Lender means:
(a)
its Tranche C Commitment; or

(b)
in the case of a Swingline Lender which does not have a Tranche C Commitment,
the Tranche C Commitment of a Lender which is its Affiliate.

Overnight LIBOR means, in relation to any day:
(a)
the applicable Screen Rate as of 11:00 a.m. on that day; or

(b)
as otherwise determined in accordance with Clause 9.8 (    Unavailability of
Screen Rate – Swingline Loans under Tranche C).

Participating Member State means any member state of the European Union that has
the euro as its lawful currency in accordance with legislation of the European
Union relating to Economic and Monetary Union.
Party means a party to this Agreement.
Quotation Day means, in relation to any Interest Period for which an interest
rate is to be determined:
(a)
(if the currency is Sterling) the first day of that Interest Period;

(b)
(if the currency is euro) two TARGET Days before the first day of that Interest
Period; or

(c)
(for any other currency) two Business Days before the first day of that Interest
Period,

unless market practice differs in the Relevant Market for a currency, in which
case the Quotation Day for that currency will be determined by the Facilities
Agent in accordance with market practice in the Relevant Market (and if
quotations would normally be given by leading banks in the Relevant Market on
more than one day, the Quotation Day will be the last of those days).
Rating Requirements means, at any time, in relation to any Lender or any other
bank or financial institution, a long term unsubordinated credit rating of:
(a)
at least Baa1 by Moody’s; or

(b)
at least BBB+ by S&P.

Reference Bank Quotation means any quotation supplied to the Facilities Agent by
a Reference Bank.
Reference Bank Rate means:


Page 17



--------------------------------------------------------------------------------





(a)
the arithmetic mean of the rates (rounded upwards to four decimal places) as
supplied to the Facilities Agent at its request by the Reference Banks:

(i)
in relation to LIBOR as either:

(A)
if:

(1)
the Reference Bank is a contributor to the applicable Screen Rate; and

(2)
it consists of a single figure,

the rate (applied to the relevant Reference Bank and the relevant currency and
period) which contributors to the applicable Screen Rate are asked to submit to
the relevant administrator; or
(B)
in any other case, the rate at which the relevant Reference Bank could fund
itself in the relevant currency for the relevant period with reference to the
unsecured wholesale funding market; or

(ii)
in relation to EURIBOR:

(A)
(other than where paragraph (B) below applies) as the rate at which the relevant
Reference Bank believes one prime bank is quoting to another prime bank for
interbank term deposits in euro within the Participating Member States for the
relevant period; or

(B)
if different, as the rate (if any and applied to the relevant Reference Bank and
the relevant period) which contributors to the applicable Screen Rate are asked
to submit to the relevant administrator.

Reference Banks means the principal London offices of any three banks or
financial institutions (who have agreed to act in such capacity) as may be
appointed by the Facilities Agent in agreement with the Company (acting
reasonably).
Related Fund in relation to a fund (the first fund), means a fund which is
managed or advised by the same investment manager or investment adviser as the
first fund or, if it is managed by a different investment manager or investment
adviser, a fund whose investment manager or investment adviser is an Affiliate
of the investment manager or investment adviser of the first fund.
Relevant Market means in relation to euro, the European interbank market and, in
relation to any other currency, the London interbank market.
Relevant Nominating Body means any applicable central bank, regulator or other
supervisory authority or a group of them, or any working group or committee
sponsored or chaired by, or constituted at the request of, any of them or the
Financial Stability Board.
Renewal Request means a Bond Utilisation Request identified as being a Renewal
Request and otherwise complying with Clause 6.8(b).
Repeating Representations means the representations which are deemed to be
repeated under Clause 24.10 (Times for making representations).


Page 18



--------------------------------------------------------------------------------





Replacement Benchmark means a benchmark rate which is:
(a)
formally designated, nominated or recommended as the replacement for a Screen
Rate by:

(i)
the administrator of that Screen Rate (provided that the market or economic
reality that such benchmark rate measures is the same as that measured by that
Screen Rate); or

(ii)
any Relevant Nominating Body,

and if replacements have, at the relevant time, been formally designated,
nominated or recommended under both paragraphs, the "Replacement Benchmark" will
be the replacement under paragraph (ii) above;


(b)
in the opinion of the Majority Lenders and the Company, generally accepted in
the international or any relevant domestic syndicated loan markets as the
appropriate successor to a Screen Rate; or

(c)
in the opinion of the Majority Lenders and the Company, an appropriate successor
to a Screen Rate.

Representative means any delegate, agent, manager, administrator, nominee,
attorney, trustee or custodian.
Resignation Letter means a letter substantially in the form set out in Schedule
6 (Form of Resignation Letter).
Rollover Loan means one or more Loans under a Facility in respect of the same
Tranche:
(a)
made or to be made on the same day that a maturing Loan is due to be repaid;

(b)
the aggregate amount of which is equal to or less than the maturing Loan;

(c)
in the same currency as the maturing Loan (unless it arose as a result of the
operation of Clause 11.2 (Unavailability of a currency)); and

(d)
made or to be made to the same Borrower for the purpose of refinancing a
maturing Loan.

Rules means:
(a)
the Uniform Customs and Practices for Documentary Credits, International Chamber
of Commerce, publication No. 600 (or any subsequent revision thereof);

(b)
the International Chamber of Commerce Uniform Rules for Demand Guarantees URDG
758 (or any subsequent revision thereof);

(c)
the International Standby Practices (ISP98) (or any subsequent revision
thereof); or

(d)
any other rules or practices in respect of a Bond agreed between the relevant
Tranche D Lender and the relevant Bond Borrower.

S&P means Standard & Poor’s Rating Services.
Screen Rate means:


Page 19



--------------------------------------------------------------------------------





(a)
in relation to LIBOR, the London interbank offered rate administered by ICE
Benchmark Administration Limited (or any other person which takes over the
administration of that rate) for the relevant currency and period displayed
(before any correction, recalculation or republication by the administrator) on
pages LIBOR01 or LIBOR02 of the Thomson Reuters screen (or any replacement
Thomson Reuters page which displays that rate;

(b)
in relation to EURIBOR, the euro interbank offered rate administered by the
European Money Markets Institute (or any other person which takes over the
administration of that rate) for the relevant period displayed (before any
correction, recalculation or republication by the administrator) on page
EURIBOR01 of the Thomson Reuters screen (or any replacement Thomson Reuters page
which displays that rate); and

(c)
in relation to Overnight LIBOR, the London interbank offered rate administered
by ICE Benchmark Administration Limited (or any other person which takes over
the administration of that rate) for euro and an overnight period displayed
(before any correction, recalculation or republication by the administrator) on
page LIBOR01 of the Thomson Reuters screen (or any replacement Thomson Reuters
page which displays that rate),

or, in each case, on the appropriate page of such other information service
which publishes that rate from time to time in place of Thomson Reuters. If such
page or service ceases to be available, the Facilities Agent may specify another
page or service displaying the relevant rate after consultation with the
Company.
Screen Rate Replacement Event means, in relation to a Screen Rate:
(a)
the methodology, formula or other means of determining that Screen Rate has, in
the opinion of the Majority Lenders, and the Company materially changed;

(b)    
(i)    
(A)
the administrator of that Screen Rate or its supervisor publicly announces that
such administrator is insolvent; or

(B)
information is published in any order, decree, notice, petition or filing,
however described, of or filed with a court, tribunal, exchange, regulatory
authority or similar administrative, regulatory or judicial body which
reasonably confirms that the administrator of that Screen Rate is insolvent,

provided that, in each case, at that time, there is no successor administrator
to continue to provide that Screen Rate;


(ii)
the administrator of that Screen Rate publicly announces that it has ceased or
will cease, to provide that Screen Rate permanently or indefinitely and, at that
time, there is no successor administrator to continue to provide that Screen
Rate;

(iii)
the supervisor of the administrator of that Screen Rate publicly announces that
such Screen Rate has been or will be permanently or indefinitely discontinued;
or

(iv)
the administrator of that Screen Rate or its supervisor announces that that
Screen Rate may no longer be used; or



Page 20



--------------------------------------------------------------------------------





(c)
the administrator of that Screen Rate determines that that Screen Rate should be
calculated in accordance with its reduced submissions or other contingency or
fallback policies or arrangements and either:

(i)
the circumstance(s) or event(s) leading to such determination are not (in the
opinion of the Majority Lenders and the Obligors) temporary; or



(ii)
that Screen Rate is calculated in accordance with any such policy or arrangement
for a period no less than the period opposite that Screen Rate in Schedule 12
(Screen Rate contingency periods); or



(d)
in the opinion of the Majority Lenders and the Obligors, that Screen Rate is
otherwise no longer appropriate for the purposes of calculating interest under
this Agreement.

SEC means the United States Securities Exchange Commission.
Security Interest means a mortgage, pledge, lien, charge, assignment,
hypothecation or security interest or any other agreement or arrangement having
a similar effect.
Separate Loan has the meaning given to that term in Clause 12 (Repayment).
Signing Date means the date of this Agreement.
Specified Time means, for any purpose, a day or time determined for that purpose
in accordance with Schedule 9 (Timetables).
Sterling, GBP and £ means the lawful currency of the United Kingdom from time to
time.
Subsidiary means a subsidiary within the meaning of section 1159 of the
Companies Act 2006 and, for the purposes of Clause 26 (Financial Covenants) and
in relation to financial statements of the Carnival Corporation & plc Group, a
subsidiary undertaking within the meaning of section 1162 of the Companies Act
2006.
Swingline Commitment of a Swingline Lender means that Swingline Lender’s:
(a)
Swingline Tranche A Commitment;

(b)
Swingline Tranche B Commitment; and

(c)
Swingline Tranche C Commitment.

Swingline Facilities means the swingline loan facilities made available under
this Agreement as described in Clause 9 (Swingline loans).
Swingline Lender means:
(a)
an Original Lender listed in Part C of Schedule 1 as a swingline lender; or

(b)
any other person that becomes a swingline lender after the Signing Date in
accordance with Clause 29 (Changes to Lenders),

which in each case has not ceased to be a Party in accordance with the terms of
this Agreement.
Swingline Loan means a loan made or to be made under any Swingline Facility.


Page 21



--------------------------------------------------------------------------------





Swingline Loan Utilisation Request means a notice substantially in the form set
out in Part C of Schedule 3 (Utilisation Request - Swingline Loans).
Swingline Tranche A Commitment means:
(a)
in relation to a Swingline Lender under Tranche A on the 2019 Amendment
Effective Date, the amount in the Base Currency for Tranche A set opposite its
name under the heading Swingline Tranche A Commitment in Part C of Schedule 1
(The Parties) of this Agreement and the amount of any other Swingline Tranche A
Commitment transferred to it under this Agreement; and

(b)
in relation to any other Swingline Lender under Tranche A, the amount in the
Base Currency for Tranche A of any Swingline Tranche A Commitment transferred to
it under this Agreement or assumed by it in accordance with Clause 2.2
(Increase),

to the extent not cancelled, reduced or transferred by it under this Agreement.
Swingline Tranche B Commitment means:
(a)
in relation to a Swingline Lender under Tranche B on the 2019 Amendment
Effective Date, the amount in the Base Currency for Tranche B set opposite its
name under the heading Swingline Tranche B Commitment in Part C of Schedule 1
(The Parties) of this Agreement and the amount of any other Swingline Tranche B
Commitment transferred to it under this Agreement; and

(b)
in relation to any other Swingline Lender under Tranche B, the amount in the
Base Currency for Tranche B of any Swingline Tranche B Commitment transferred to
it under this Agreement or assumed by it in accordance with Clause 2.2
(Increase),

to the extent not cancelled, reduced or transferred by it under this Agreement.
Swingline Tranche C Commitment means:
(a)
in relation to a Swingline Lender under Tranche C on the 2019 Amendment
Effective Date, the amount in the Base Currency for Tranche C set opposite its
name under the heading Swingline Tranche C Commitment in Part C of Schedule 1
(The Parties) of this Agreement and the amount of any other Swingline Tranche C
Commitment transferred to it under this Agreement; and

(b)
in relation to any other Swingline Lender under Tranche C, the amount in the
Base Currency for Tranche C of any Swingline Tranche C Commitment transferred to
it under this Agreement or assumed by it in accordance with Clause 2.2
(Increase),

to the extent not cancelled, reduced or transferred by it under this Agreement.
TARGET2 means Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilises a single shared platform and which was
launched on 19 November 2007.
TARGET Day means a day on which TARGET2 is open for the settlement of payments
in euro.
Taxes means any and all present and future taxes, levies, imposts, duties, fees
or charges of whatever nature or withholding of a similar nature together with
interest thereon and penalties in respect thereof and Tax means any one of them.
Tax Credit means a credit against any Tax or any relief or remission for Tax (or
its repayment).


Page 22



--------------------------------------------------------------------------------





Tax Deduction means a deduction or withholding for or on account of Tax from a
payment under a Finance Document, other than a FATCA Deduction.
Tax Payment means a payment made by an Obligor to a Finance Party in any way
relating to a Tax Deduction or under any indemnity given by that Obligor in
respect of Tax under any Finance Document.
Term means, in respect of a Bond, the period for which a Tranche D Lender is
under a liability under that Bond.
Termination Date means, subject to Clause 10 (Extension Option), the date which
falls five (5) years after the 2019 Amendment Effective Date.
Test Date - Bonds means each date falling at three month intervals after the
Signing Date.
Test Total - Bonds means, at any time, the aggregate in US Dollars of each Bond
Utilisation outstanding at that time, where each Bond Utilisation not
denominated in US Dollars is converted into US Dollars at the Facilities Agent’s
Spot Rate of Exchange at that time.
Total Commitments means, at any time, the aggregate of:
(a)
the Total Tranche A Commitments;

(b)
the Total Tranche B Commitments (converted into US Dollars at the Facilities
Agent’s Spot Rate of Exchange at that time);

(c)
the Total Tranche C Commitments (converted into US Dollars at the Facilities
Agent’s Spot Rate of Exchange at that time); and

(d)
the Total Tranche D Commitments.

Total Swingline Tranche A Commitments means, at any time, the aggregate of the
Swingline Tranche A Commitments of all the Swingline Lenders under Tranche A at
that time.
Total Swingline Tranche B Commitments means, at any time, the aggregate of the
Swingline Tranche B Commitments of all the Swingline Lenders under Tranche B at
that time.
Total Swingline Tranche C Commitments means, at any time, the aggregate of the
Swingline Tranche C Commitments of all the Swingline Lenders under Tranche C at
that time.
Total Tranche A Commitments means, at any time, the aggregate of the Tranche A
Commitments of all the Lenders at that time.
Total Tranche B Commitments means, at any time, the aggregate of the Tranche B
Commitments of all the Lenders at that time.
Total Tranche C Commitments means, at any time, the aggregate of the Tranche C
Commitments of all the Lenders at that time.
Total Tranche D Commitments means, at any time, the aggregate of the Tranche D
Commitments of all the Lenders at that time.
Tranche means:
(a)
Tranche A;



Page 23



--------------------------------------------------------------------------------





(b)
Tranche B;

(c)
Tranche C; or

(d)
Tranche D.

Tranche A means the facility made available by the Lenders to the Borrowers
under Clause 2.1(a)(i).
Tranche B means the facility made available by the Lenders to the Borrowers
under Clause 2.1(a)(ii).
Tranche C means the facility made available by the Lenders to the Borrowers
under Clause 2.1 (a)(iii).
Tranche D means the facility made available by the Lenders to the Borrowers
under Clause 2.1(a)(iv).
Tranche A Commitment means:
(a)
in relation to a Lender on the 2019 Amendment Effective Date, the amount in the
Base Currency for Tranche A set opposite its name under the heading Tranche A
Commitment in Part B of Schedule 1 (The Parties) of this Agreement and the
amount of any other Tranche A Commitment transferred to it under this Agreement;
and

(b)
in relation to any other Lender, the amount in the Base Currency for Tranche A
of any Tranche A Commitment transferred to it under this Agreement or assumed by
it in accordance with Clause 2.2 (Increase),

to the extent not cancelled, reduced or transferred by it under this Agreement.
Tranche A Indemnified Proportion means, in relation to a Lender, the proportion
(expressed as a percentage) borne by that Lender’s Available Tranche A
Commitment to the Available Tranche A Facility, adjusted to reflect any
assignment or transfer under this Agreement to or by that Lender.
Tranche B Commitment means:
(a)
in relation to a Lender on the 2019 Amendment Effective Date, the amount in the
Base Currency for Tranche B set opposite its name under the heading Tranche B
Commitment in Part B of Schedule 1 (The Parties) of this Agreement and the
amount of any other Tranche B Commitment transferred to it under this Agreement;
and

(b)
in relation to any other Lender, the amount in the Base Currency for Tranche B
of any Tranche B Commitment transferred to it under this Agreement or assumed by
it in accordance with Clause 2.2 (Increase),

to the extent not cancelled, reduced or transferred by it under this Agreement.
Tranche B Indemnified Proportion means, in relation to a Lender, the proportion
(expressed as a percentage) borne by that Lender’s Available Tranche B
Commitment to the Available Tranche B Facility, adjusted to reflect any
assignment or transfer under this Agreement to or by that Lender.
Tranche C Commitment means:
(a)
in relation to a Lender on the 2019 Amendment Effective Date, the amount in the
Base Currency for Tranche C set opposite its name under the heading Tranche C
Commitment in Part B of Schedule 1 (The Parties) of this Agreement and the
amount of any other Tranche C Commitment transferred to it under this Agreement;
and



Page 24



--------------------------------------------------------------------------------





(b)
in relation to any other Lender, the amount in the Base Currency for Tranche C
of any Tranche C Commitment transferred to it under this Agreement or assumed by
it in accordance with Clause 2.2 (Increase),

to the extent not cancelled, reduced or transferred by it under this Agreement.
Tranche C Indemnified Proportion means, in relation to a Lender, the proportion
(expressed as a percentage) borne by that Lender’s Available Tranche C
Commitment to the Available Tranche C Facility, adjusted to reflect any
assignment or transfer under this Agreement to or by that Lender.
Tranche D Commitment means:
(a)
in relation to a Lender on the 2019 Amendment Effective Date, the amount in the
Base Currency for Tranche D set opposite its name under the heading Tranche D
Commitment in Part B of Schedule 1 (The Parties) of this Agreement and the
amount of any other Tranche D Commitment transferred to it under this Agreement;
and

(b)
in relation to any other Lender, the amount in the Base Currency for Tranche D
of any Tranche D Commitment transferred to it under this Agreement or assumed by
it in accordance with Clause 2.2 (Increase),

to the extent not cancelled, reduced or transferred by it under this Agreement.
Tranche D Lender means a Lender under Tranche D but excluding entities which
have ceased to be a Tranche D Lender under Clause 29 (Changes to the Lenders).
Transfer Certificate means a certificate substantially in the form set out in
Schedule 4 (Form of Transfer Certificate) or any other form agreed between the
Facilities Agent and the Company.
Transfer Date means, in relation to a transfer, the later of:
(a)
the proposed Transfer Date specified in the Transfer Certificate; and

(b)
the date on which the Facilities Agent executes the Transfer Certificate.

U.K. and United Kingdom means the United Kingdom of Great Britain and Northern
Ireland.
U.K. Bank Levy means the bank levy imposed pursuant to Part 6 and Schedule 19 of
the UK Finance Act 2011.
Unpaid Sum means any sum due and payable but unpaid by an Obligor under the
Finance Documents.
US means the United States of America.
USA Patriot Act has the meaning given to that term in Clause 24.9(a)(i) (United
States Law).
US Borrower means a Borrower whose jurisdiction of organisation is a state of
the United States of America or the District of Columbia.
US Dollar, USD and US$ means the lawful currency of the United States of America
from time to time.
US Tax Obligor means:
(a)
a Borrower which is resident for tax purposes in the United States of America;
or



Page 25



--------------------------------------------------------------------------------





(b)
an Obligor some or all of whose payments under the Finance Documents are from
sources within the United States for US federal income tax purposes.

Utilisation means a Loan Utilisation, a Bond Utilisation and a Swingline Loan,
as the case may be.
Utilisation Date means the date on which a Utilisation is made.
Utilisation Request means a Loan Utilisation Request, a Bond Utilisation Request
or a Swingline Loan Utilisation Request, as the case may be.
VAT means:
(a)
any tax imposed in compliance with the Council Directive of 28 November 2006 on
the common system of value added tax (EC Directive 2006/112); and

(b)
any other tax of a similar nature, whether imposed in a member state of the
European Union in substitution for, or levied in addition to, such tax referred
to in paragraph (a) above, or imposed elsewhere.

1.2    Construction
(a)
The following definitions have the meanings given to them in Clause 26.1
(Definitions):

(i)
Borrowed Money;

(ii)
Capital Lease;

(iii)
Consolidated Capital;

(iv)
Excluded Indebtedness;

(v)
GAAP;

(vi)
Indebtedness;

(vii)
Interest;

(viii)
Issued Capital and Consolidated Reserves;

(ix)
Measurement Period; and

(x)
Testing Date.

(b)
In this Agreement, unless the contrary intention appears, a reference to:

(i)
an amendment includes a supplement, novation, restatement or re-enactment and
amended will be construed accordingly;

(ii)
assets includes present and future properties, revenues and rights of every
description;

(iii)
an authorisation includes an authorisation, consent, approval, resolution,
licence, exemption, filing, registration or notarization;



Page 26



--------------------------------------------------------------------------------





(iv)
consolidation in relation to the Carnival Corporation & plc Group means a
combination of the relevant financial items of the Carnival Corporation Group
and the Carnival plc Group and consolidated will be construed accordingly;

(v)
disposal means a sale, transfer, grant, lease or other disposal, whether
voluntary or involuntary, and dispose will be construed accordingly;

(vi)
a group of Lenders includes all the Lenders;

(vii)
indebtedness includes any obligation (whether incurred as principal or as
surety) for the payment or repayment of money whether present or future, actual
or contingent;

(viii)
a person includes any individual, company, corporation, partnership, business
trust, joint venture, association, joint stock company, trust or other
unincorporated organization whether or not a legal entity, or any governmental
or agency or political subdivision thereof;

(ix)
a regulation includes any regulation, rule, official directive, request or
guideline (whether or not having the force of law but, if not having the force
of law, being of a type with which any Party to which it applies is accustomed
to comply) of any governmental, inter-governmental or supranational body,
agency, department or regulatory, self-regulatory or other authority or
organization with authority to regulate the business of any affected Party;

(x)
a currency (other than the euro) is a reference to the lawful currency for the
time being of the relevant country;

(xi)
a Default being outstanding means that it has not been remedied or waived;

(xii)
a provision of law is a reference to that provision as extended, applied,
amended or re-enacted and includes any subordinate legislation;

(xiii)
a clause, a subclause or a schedule is a reference to a clause or subclause of,
or a schedule to, this Agreement;

(xiv)
a Party or any other person includes its successors in title, permitted assigns
and permitted transferees;

(xv)
a Finance Document or another document is a reference to that Finance Document
or other document as amended including any amendment providing for an increase
in the amount of a facility or any additional facility; and

(xvi)
a time of day is a reference to London time.

(c)
Unless the contrary intention appears, a reference to a month or months is a
reference to a period starting on one day in a calendar month and ending on the
numerically corresponding day in the next calendar month or the calendar month
in which it is to end, except that:

(i)
if the numerically corresponding day is not a Business Day, the period will end
on the next Business Day in that month (if there is one) or the preceding
Business Day (if there is not);

(ii)
if there is no numerically corresponding day in that month, that period will end
on the last Business Day in that month; and



Page 27



--------------------------------------------------------------------------------





(iii)
notwithstanding sub-paragraph (i) above, a period which commences on the last
Business Day of a month will end on the last Business Day in the next month or
the calendar month in which it is to end, as appropriate.

(d)
Unless expressly provided to the contrary in a Finance Document, a person who is
not a party to a Finance Document may not enforce any of its terms under the
Contracts (Rights of Third Parties) Act 1999 (the Third Parties Act) and,
subject to Clause 41.3 (Other exceptions) but otherwise notwithstanding any term
of any Finance Document, no consent of any third party is required for any
variation (including any release or compromise of any liability) or termination
of that Finance Document.

(e)
Unless the contrary intention appears:

(i)
a reference to a party will not include that Party if it has ceased to be a
Party under this Agreement;

(ii)
a word or expression used in any other Finance Document or in any notice given
in connection with any Finance Document has the same meaning in that Finance
Document or notice as in this Agreement; and

(iii)
any obligation of an Obligor under the Finance Documents which is not a payment
obligation remains in force for so long as any payment obligation of an Obligor
is or may be outstanding under the Finance Documents.

(f)
The headings in this Agreement do not affect its interpretation.

(g)
Any reference in this Agreement to:

(i)
the Interest Period of a Bond will be construed, notwithstanding Clause 15.1(b),
as a reference to the Term of that Bond;

(ii)
a Utilisation made or to be made to a Bond Borrower includes a Bond issued on
its behalf;

(iii)
an outstanding amount of a Bond at any time is the maximum amount that is or may
be payable by the Bond Borrower in respect of that Bond at that time;

(iv)
amounts outstanding under this Agreement includes amounts outstanding under or
in respect of a Bond;

(v)
a Borrower repaying or prepaying a Bond means:

(A)
that Borrower providing cash cover for that Bond;

(B)
the maximum amount payable under that Bond being reduced in accordance with its
terms; or

(C)
the relevant Tranche D Lender being satisfied that it has no further liability
under that Bond,

and the amount by which a Bond is repaid or prepaid under paragraphs (g)(v)(A)
and (g)(v)(B) above is the amount of the relevant cash cover or reduction; and


Page 28



--------------------------------------------------------------------------------





(vi)
a Bond Borrower providing cash cover for a Bond means a Bond Borrower (or
another Obligor on its behalf) paying an amount in the currency of the Bond or,
in relation to cash cover provided under Clause 6.9(b)(ii), US Dollars, into an
interest-bearing account in the name of the Bond Borrower and the following
conditions being met:

(A)
the account is with the relevant Tranche D Lender which issued that Bond;

(B)
withdrawals from the account may only be made to pay a Finance Party amounts due
and payable to it under this Agreement in respect of that Bond until no amount
is or may be outstanding under that Bond; and

(C)
the Bond Borrower (or relevant Obligor) has executed a security document over
that account, in form and substance satisfactory to the Tranche D Lender with
which that account is held, creating a first ranking security interest over that
account.

(h)
Any reference in this Agreement to:

(i)
an Affiliate in relation to National Westminster Bank plc, shall not include (i)
the UK government or any member or instrumentality thereof, including Her
Majesty’s Treasury and UK Financial Investments Limited (or any directors,
officers, employees or entities thereof); or (ii) any persons or entities
controlled by or under common control with the U.K. government or any member or
instrumentality thereof (including Her Majesty’s Treasury and UK Financial
Investments Limited) and which are not part of The Royal Bank of Scotland Group
plc and its subsidiaries or subsidiary undertakings;

(ii)
an Interest Period includes each period determined under this Agreement by
reference to which interest on a Swingline Loan is calculated; and

(iii)
a Lender includes a Swingline Lender unless the context otherwise requires.

(i)
In this Agreement, where it relates to a Borrower incorporated in The
Netherlands, a reference to:

(i)
an administration, winding up or dissolution includes a Dutch entity being
declared bankrupt (failliet verklaard) or dissolved (ontbonden);

(ii)
a moratorium means surséance van betaling and granted a moratorium means
surséance verleend;

(iii)
a trustee includes a curator;

(iv)
an administrator or receiver means a bewindvoerder or curator;

(v)
an attachment means a beslag;

(vi)
necessary corporate action to authorise, where applicable, includes without
limitation, to the extent a works council (ondernemingsraden) is established and
to the extent that any rights to consult (in de gelegenheid stellen tot advies
uitbrengen) the works council or for the works council to approve (instemming
met) are triggered under the Dutch Works Council Act, any action required to
comply with the Dutch Works Council Act; and

(vii)
a security interest includes a mortgage (hypotheek), pledge (pandrecht),
retention of title arrangement (eigendomsvoorbehoud), privilege (voorrecht),
right of retention



Page 29



--------------------------------------------------------------------------------





(recht van retentie), right to reclaim goods (recht van reclame) and in general
any right in rem (beperkt recht) created for the purposes of granting security
(goederenrechtelijk zekerheidsrecht).

2.    THE FACILITIES
2.1    The Facilities
(a)
Subject to the terms of this Agreement, the Lenders make available to the
Borrowers multicurrency revolving facilities in four (4) tranches being:

(i)
a US Dollar facility in an aggregate amount equal to the Total Tranche A
Commitments;

(ii)
a Sterling facility in an aggregate amount equal to the Total Tranche B
Commitments;

(iii)
a euro facility in an aggregate amount equal to the Total Tranche C Commitments;
and

(iv)
a US Dollar facility in an aggregate amount equal to the Total Tranche D
Commitments.

(b)
Each Lender under Tranche C which lends to Borrowers incorporated in Italy must
be a Qualifying Lender (as defined in Clause 18.10) unless such Lender has
ceased to be a Qualifying Lender by reason of any change after the date it
became a Lender under this Agreement in (or in the interpretation,
administration, or application of) any law or double taxation agreement or any
published practice or concession of any relevant taxing authority.

(c)
If a Borrower is incorporated in Italy, that Borrower may only request a Loan
under Tranche C.

2.2    Increase
(a)
The Company may by giving prior notice to the Facilities Agent after the
effective date of a cancellation of:

(i)
the Available Commitment and/or the Available Swingline Commitment of a
Defaulting Lender (or its Affiliate) in accordance with Clause 13.6(g)
(Involuntary prepayment and cancellation and replacement of Lender); or

(ii)
the Commitments of a Lender (or its Affiliate) in accordance with Clause 13.1
(Mandatory prepayment - illegality),

request that the Total Commitments or the relevant Swingline Commitments be
increased (and the Total Commitments under that Facility or the relevant
Swingline Commitments shall be so increased) in an aggregate amount in the Base
Currency of up to the amount of the Available Commitments or Available Swingline
Commitment so cancelled as follows:
(iii)
the increased Commitments and/or relevant Swingline Commitments will be assumed
by one or more Lenders or other banks or financial institutions (each an
Increase Lender) selected by the Company (each of which shall not be a member of
the Carnival Corporation & plc Group) and each of which confirms its willingness
to assume and does assume all the obligations of a Defaulting Lender
corresponding to that part of the increased Commitments and/or relevant
Swingline Commitments which it is to assume, as if it had been an Original
Lender;



Page 30



--------------------------------------------------------------------------------





(iv)
each of the Obligors and any Increase Lender shall assume obligations towards
one another and/or acquire rights against one another as the Obligors and the
Increase Lender would have assumed and/or acquired had the Increase Lender been
an Original Lender;

(v)
each Increase Lender shall become a Party as a “Lender” and (where appropriate)
“Swingline Lender” and any Increase Lender and each of the other Finance Parties
shall assume obligations towards one another and acquire rights against one
another as that Increase Lender and those Finance Parties would have assumed
and/or acquired had the Increase Lender been an Original Lender;

(vi)
the Commitments and Swingline Commitments of the other Lenders shall continue in
full force and effect; and

(vii)
any increase in the Total Commitments and/or the relevant Swingline Commitments
shall take effect on the date specified by the Company in the notice referred to
above or any later date on which the conditions set out in paragraph (b) below
are satisfied.

(b)
An increase in the Total Commitments and/or the relevant Swingline Commitments
will only be effective on:

(i)
the execution by the Facilities Agent of an Increase Confirmation from the
relevant Increase Lender; and

(ii)
in relation to an Increase Lender which is not a Lender immediately prior to the
relevant increase the performance by the Facilities Agent of all necessary “know
your customer” or other similar checks under all applicable laws and regulations
in relation to the assumption of the increased Commitments and/or the relevant
Swingline Commitments by that Increase Lender, the completion of which the
Facilities Agent shall promptly notify to the Company and the Increase Lender.

(c)
No Swingline Commitment of a Lender may exceed the Commitment of that Lender or
its Affiliate pursuant to the operation of this Clause 2.2. Accordingly where
the Swingline Commitments are to be increased pursuant to this Clause to replace
Swingline Commitments of a Swingline Lender that have been cancelled pursuant to
Clause 13.6(g) (Involuntary prepayment and cancellation and replacement of
Lender) or Clause 13.1 (Mandatory prepayment - illegality) without a
commensurate cancellation of the Commitments of that Swingline Lender’s
Affiliate being required at the time of such cancellation, that Affiliate shall
(to the extent of its Commitments at the time of the increase in Swingline
Commitments) be required to transfer its Commitments to the relevant Increase
Lender (or its Affiliate) on the terms provided for in Clause 41.6 (Replacement
of a Defaulting Lender) to the extent necessary to ensure that the Commitments
of the Increase Lender (or its Affiliate) are at least equal to each of the
Swingline Commitments assumed by that Increase Lender.

(d)
Each Increase Lender, by executing the Increase Confirmation, confirms (for the
avoidance of doubt) that the Facilities Agent has authority to execute on its
behalf any amendment or waiver that has been approved by or on behalf of the
requisite Lender or Lenders in accordance with this Agreement on or prior to the
date on which the increase becomes effective.

(e)
Unless the Facilities Agent otherwise agrees or the increased Commitment and/or
Swingline Commitment is assumed by an existing Lender, the Company shall, on the
date upon which the increase takes effect, pay to the Facilities Agent (for its
own account) a fee of USD3,500 and promptly on demand pay to the Facilities
Agent the amount of all reasonable costs and expenses



Page 31



--------------------------------------------------------------------------------





(including legal fees) reasonably incurred by it in connection with any increase
in Commitments under this Clause 2.2.
(f)
The Company may pay to the Increase Lender a fee in the amount and at the times
agreed between the Company and the Increase Lender in a letter between the
Company and the Increase Lender setting out that fee. A reference in this
Agreement to a Fee Letter shall include any letter referred to in this
paragraph.

(g)
Clause 29.3 (Limitation of responsibility of Existing Lenders) shall apply
mutatis mutandis in this Clause 2.2 in relation to an Increase Lender as if
references in that Clause to:

(i)
an Existing Lender were references to all the Lenders immediately prior to the
relevant increase;

(ii)
the New Lender were references to that Increase Lender; and

(iii)
a re‑transfer and re‑assignment were references to respectively a transfer and
assignment.

2.3    Finance Parties’ rights and obligations
(a)
The obligations of each Finance Party under the Finance Documents are several.
Failure by a Finance Party to perform its obligations under the Finance
Documents does not affect the obligations of any other Party under the Finance
Documents. No Finance Party is responsible for the obligations of any other
Finance Party under the Finance Documents.

(b)
The rights of each Finance Party under or in connection with the Finance
Documents are separate and independent rights and any debt arising under the
Finance Documents to a Finance Party from an Obligor is a separate and
independent debt in respect of which a Finance Party shall be entitled to
enforce its rights in accordance with paragraph (c) below. The rights of each
Finance party include any debt owing to that Finance Party under the Finance
Documents and, for the avoidance of doubt, any part of a Loan or any other
amount owed by an Obligor which relates to a Finance Party’s participation in
the Facilities or its role under a Finance Document (including any such amount
payable to the Facilities Agent on its behalf) is a debt owing to that Finance
Party by that Obligor.

(c)
A Finance Party may, except as specifically provided in the Finance Documents,
separately enforce its rights under or in connection with the Finance Documents.

2.4    Obligors’ Agent
(a)
Each Obligor (other than the Company, Costa Crociere S.p.A. and any other
Obligor incorporated in Italy) by its execution of this Agreement or an
Accession Letter irrevocably appoints the Company to act on its behalf as its
agent in relation to the Finance Documents and irrevocably authorises:

(i)
the Company on its behalf to supply all information concerning itself
contemplated by this Agreement to the Finance Parties and to give all notices
and instructions (including, in the case of a Borrower, Utilisation Requests),
to execute on its behalf any Accession Letter, to make such agreements and to
effect the relevant amendments, supplements and variations capable of being
given, made or effected by any Obligor notwithstanding that they may affect the
Obligor, without further reference to or the consent of that Obligor; and



Page 32



--------------------------------------------------------------------------------





(ii)
each Finance Party to give any notice, demand or other communication to that
Obligor pursuant to the Finance Documents to the Company,

and in each case the Obligor shall be bound as though the Obligor itself had
given the notices and instructions (including without limitation, any
Utilisation Requests) or executed or made the agreements or effected the
amendments, supplements or variations, or received the relevant notice, demand
or other communication.
(b)
Every act, omission, agreement, undertaking, settlement, waiver, amendment,
supplement, variation, notice or other communication given or made by the
Obligors’ Agent or given to the Obligors’ Agent under any Finance Document on
behalf of another Obligor or in connection with any Finance Document (whether or
not known to any other Obligor and whether occurring before or after such
Obligor became an Obligor under any Finance Document) shall be binding for all
purposes on that Obligor as if that Obligor had expressly made, given or
concurred with it. In the event of any conflict between any notices or other
communications of the Obligors’ Agent and any other Obligor, those of the
Obligors’ Agent shall prevail.


3.    PURPOSE
3.1    Purpose
Each Borrower shall apply all amounts utilised by it under the Facilities:
(a)
by way of Loan Utilisations or Swingline Loans towards general liquidity and/or
working capital purposes of the Carnival Corporation & plc Group including but
not limited to (in the case of Swingline Loans) support for any CP Programme;
and

(b)
by way of Bond Utilisations, for the purposes of securing the commercial
obligations specified in the Bond.

3.2    Monitoring
No Finance Party is bound to monitor or verify the utilisation of the Facilities
pursuant to this Agreement.

4.    CONDITIONS OF UTILISATION
4.1    Initial conditions precedent
(a)
No Borrower may deliver a Utilisation Request unless the Facilities Agent has
received all of the documents and other evidence listed in Part A of Schedule 2
(Conditions precedent) in form and substance satisfactory to the Facilities
Agent. The Facilities Agent shall notify the Company and the Lenders promptly
upon being so satisfied.

(b)
Other than to the extent that the Majority Lenders notify the Facilities Agent
in writing to the contrary before the Facilities Agent gives the notification
described in paragraph (a) above, the Lenders authorise (but do not require) the
Facilities Agent to give that notification. The Facilities Agent shall not be
liable for any damages, costs or losses whatsoever as a result of giving any
such notification.



Page 33



--------------------------------------------------------------------------------






5.    UTILISATION - LOAN
5.1    Delivery of a Loan Utilisation Request
(a)
A Borrower may utilise the Facilities for Loan Utilisations by delivery to the
Facilities Agent of a duly completed Loan Utilisation Request.

(b)
Unless the Facilities Agent otherwise agrees, the latest time for receipt by the
Facilities Agent of a duly completed Loan Utilisation Request is the Specified
Time one (1) Business Day before the Quotation Day for the proposed Loan
Utilisation.

5.2    Completion of a Loan Utilisation Request
(a)
Each Loan Utilisation Request is irrevocable and will not be regarded as having
been duly completed unless:

(i)
it identifies the Tranche to be utilised;

(ii)
the proposed Utilisation Date is a Business Day falling within the Availability
Period;

(iii)
the currency and amount of the Loan Utilisation comply with Clause 5.3 (Currency
and amount); and

(iv)
the proposed Interest Period complies with Clause 15 (Interest Periods).

(b)
Only one Loan Utilisation may be requested in each Loan Utilisation Request.

(c)
Subject to paragraph (d) below, a Borrower may not deliver a Loan Utilisation
Request for a Loan Utilisation if as a result of the proposed Loan Utilisation
more than twelve (12) Loan Utilisations would be outstanding.

(d)
For the purposes of paragraph (c) above, the following shall not be taken into
account:

(i)
a Loan Utilisation made pursuant to Clause 7.1(b) to repay a Bond Utilisation or
any amount outstanding under a Bond;

(ii)
a Loan Utilisation made pursuant to Clause 9.3(b) to repay a Swingline Loan that
has become due and payable;

(iii)
any Utilisation made by a single Lender under Clause 11.2 (Unavailability of a
currency); and

(iv)
any Separate Loan.

5.3    Currency and amount
(a)
The currency specified in a Loan Utilisation Request given under Clause 5.1 must
be the Base Currency for the Tranche requested or an Optional Currency.

(b)
The amount of the proposed Loan Utilisation must be:

(i)
if the currency selected is the Base Currency:

(A)
in respect of Tranche A, a minimum of US$2,000,000 or, if less, the Available
Tranche A Facility;



Page 34



--------------------------------------------------------------------------------





(B)
in respect of Tranche B, a minimum of £1,000,000 or, if less, the Available
Tranche B Facility;

(C)
in respect of Tranche C, a minimum of €1,500,000 or, if less, the Available
Tranche C Facility; or

(D)
in respect of Tranche D, a minimum of US$2,000,000 or, if less, the Available
Tranche D Facility.

(ii)
if the currency selected is an Optional Currency and does not require the
approval of the Facilities Agent under Clause11.3(a)(i):

(A)
in respect of Tranche A, a minimum of US$2,000,000 or, if less, the Available
Tranche A Facility (where the amount of the proposed Loan Utilisation is
converted into US Dollars at the Facilities Agent’s Spot Rate of Exchange on the
date of the Loan Utilisation Request);

(B)
in respect of Tranche B, a minimum of £1,000,000 or, if less, the Available
Tranche B Facility (where the amount of the proposed Loan Utilisation is
converted into Sterling at the Facilities Agent’s Spot Rate of Exchange on the
date of the Loan Utilisation Request);

(C)
in respect of Tranche C, a minimum of €1,500,000 or, if less, the Available
Tranche C Facility (where the amount of the proposed Loan Utilisation is
converted into euro at the Facilities Agent’s Spot Rate of Exchange on the date
of the Loan Utilisation Request); or

(D)
in respect of Tranche D, a minimum of US$2,000,000 or, if less, the Available
Tranche D Facility (where the amount of the proposed Loan Utilisation is
converted into US Dollars at the Facilities Agent’s Spot Rate of Exchange on the
date of the Loan Utilisation Request); and

(iii)
if the currency selected is an Optional Currency and it has been approved by the
Facilities Agent under Clause 11.3(a)(i), the minimum amount (and, if required,
integral multiple) specified by the Facilities Agent pursuant to Clause 11.3(b)
(Conditions relating to Optional Currencies).

5.4    Lenders’ participation
(a)
Subject to paragraph (b) below, the Lenders will only be obliged to comply with
this Clause 5.4 (Lenders’ participation) if on the proposed Utilisation Date:

(i)
in the case of a Rollover Loan, no Event of Default is outstanding or would
result from the proposed Rollover Loan and, in the case of any other Loan
Utilisation, no Default is outstanding or would result from the proposed Loan
Utilisation; and

(ii)
the Repeating Representations to be made by each Obligor are correct in all
material respects.

(b)
The Lenders shall be obliged to comply with this Clause 5.4 in relation to any
Loan Utilisation made pursuant to Clause 7.1(b) or Clause 9.3(b) provided that
paragraph (a) shall not apply to any such Loan Utilisation, and the conditions
referred to in paragraphs (f) and (g) below shall be deemed satisfied in
relation to any such Loan Utilisation.



Page 35



--------------------------------------------------------------------------------





(c)
The Facilities Agent must promptly notify each Lender of the details of the
requested Loan Utilisation (including the amount, currency and Base Currency
Amount) and the amount of each Lender’s share in that Loan Utilisation, in each
case by the Specified Time.

(d)
The amount of each Lender’s share in:

(i)
each Loan Utilisation under Tranche A will be equal to the proportion which its
Available Tranche A Commitment bears to the Available Tranche A Facility
immediately prior to making the Loan Utilisation;

(ii)
each Loan Utilisation under Tranche B will be equal to the proportion which its
Available Tranche B Commitment bears to the Available Tranche B Facility
immediately prior to making the Loan Utilisation;

(iii)
each Loan Utilisation under Tranche C will be equal to the proportion which its
Available Tranche C Commitment bears to the Available Tranche C Facility
immediately prior to making the Loan Utilisation; and

(iv)
each Loan Utilisation under Tranche D will be equal to the proportion which its
Available Tranche D Commitment bears to the Available Tranche D Facility
immediately prior to making the Loan Utilisation.

(e)
Each Original Lender represents (and each other Lender will represent, upon
becoming party as a Lender in accordance with Clause 29 (Changes to the
Lenders)) that it is a “professional market party” (professionele marktpartij),
as that term is used in the Netherlands Financial Supervision Act (wet op het
financieel toezicht).

(f)
If the conditions set out in this Agreement have been satisfied or waived and
subject to Clause 12(g) (Repayment), each Lender must make its share in each
Loan Utilisation available to the Facilities Agent for the relevant Borrower
through its Facility Office on the proposed Utilisation Date.

(g)
If, on the proposed Utilisation Date, the Facilities Agent is satisfied that all
conditions precedent have been satisfied or waived it shall pay the proceeds of
each Loan Utilisation received pursuant to paragraph (f) above in accordance
with the payment directions set out in the relevant Loan Utilisation Request
(or, if relevant, in accordance with Clause 7.1(b) or Clause 9.3(b)).


6.    UTILISATION - BONDS
6.1    General
In determining the amount of the Available Bond Facility for the purposes of
this Agreement, the Lender’s Available Tranche D Commitment will be calculated
ignoring any cash cover provided for outstanding Bonds.
6.2    Tranche D
(a)
A Bond Utilisation may only be made under Tranche D.

(b)
A Borrower (or the Company or Carnival plc on behalf of any Borrower not
incorporated in Italy) may specify (i) that either one Tranche D Lender shall
provide a Bond or more than one Tranche D Lender shall provide Bonds to the same
beneficiary, and (ii) the amount of the Bond to be issued by each such Tranche D
Lender in accordance with Clause 6.5(b) (subject to Clause (ii)), and such
Tranche D Lender(s) shall issue a Bond in the amount requested by that Borrower.
The Borrower shall deliver a Bond Utilisation Request to each such Tranche D
Lender in accordance with Clause 6.3 (Delivery of a Bond Utilisation Request).

6.3    Delivery of a Bond Utilisation Request


Page 36



--------------------------------------------------------------------------------





A Bond Borrower may request a Bond to be issued by delivery to the relevant
Tranche D Lender (with a copy to the Facilities Agent) of a duly completed Bond
Utilisation Request not later than the Specified Time (unless a shorter period
is agreed by the relevant Tranche D Lender).
6.4    Completion of a Bond Utilisation Request
Each Bond Utilisation Request is irrevocable and will not be regarded as having
been duly completed unless:
(a)
it specifies the Account Party and the relevant Tranche D Lender is not
prevented by reason of legal or regulatory restrictions imposed upon it from
issuing a Bond to the request of such Account Party;

(b)
it specifies the Tranche D Lender;

(c)
it specifies the amount of the Bond the Tranche D Lender is to issue;

(d)
it specifies the identity of the beneficiary of the Bond and the relevant
Tranche D Lender is not prevented by reason of legal or regulatory restrictions
imposed upon it from issuing a Bond in favour of that beneficiary;

(e)
the proposed Utilisation Date is a Business Day within the Availability Period;

(f)
the currency and amount of the Bond comply with Clause 6.5 (Currency and
amount);

(g)
the form of each Bond is attached and it complies with Clause 6.6 (Form and Type
of Bond);

(h)
the Expiry Date of the Bond falls on or before the Termination Date; and

(i)
the delivery instructions for the Bond are specified.

6.5    Currency and amount
(a)
The currency specified in a Bond Utilisation Request given under Clause 6.1 must
be the Base Currency for Tranche D or an Optional Currency.

(b)
The amount of the proposed Bond must be:

(i)
an amount whose Base Currency Amount for Tranche D is not more than the lesser
of the Available Tranche D Facility and the Available Bond Facility; and

(ii)
not more than the relevant Tranche D Lender’s Available Tranche D Commitment.

6.6    Form and Type of Bond
The form and type of instrument of the proposed Bond must be in the form and of
such a type of instrument as requested by a Bond Borrower (to the extent
required by the relevant beneficiary) and approved by the relevant Tranche D
Lender (such approval not to be unreasonably withheld, delayed or conditioned)
prior to the date of the Bond Utilisation Request in respect of that Bond.
6.7    Issue of Bonds
(a)
If the conditions set out in Clause 6.4 have been met, the relevant Tranche D
Lender shall issue the Bond on the proposed Utilisation Date.



Page 37



--------------------------------------------------------------------------------





(b)
The relevant Tranche D Lender will only be obliged to comply with paragraph (a)
above if on the date of the Bond Utilisation Request or, as the case may be,
Renewal Request and on the proposed Utilisation Date:

(i)
in the case of a Bond renewed in accordance with Clause 6.8 (Renewal of a Bond),
no Event of Default is outstanding or would result from the proposed Bond
Utilisation and, in the case of any other Bond Utilisation, no Default is
outstanding or would result from the proposed Bond Utilisation; and

(ii)
the Repeating Representations to be made by each Obligor are true in all
material respects.

(c)
The Facilities Agent shall determine the Base Currency Amount of each Bond which
is to be issued in an Optional Currency and shall notify the relevant Tranche D
Lender of the details of the requested Bond and (where more than one Tranche D
Lender is to provide the Bond) its participation in that Bond by the Specified
Time.

6.8    Renewal of a Bond
(a)
A Bond Borrower may request any Bond issued on its behalf be renewed by delivery
to the Tranche D Lender (with a copy to the Facilities Agent) of a Renewal
Request by the Specified Time.

(b)
The Finance Parties shall treat any Renewal Request in the same way as a Bond
Utilisation Request except that the condition set out in Clauses 6.4(a), 6.4(b)
and 6.4(g) (Completion of a Bond Utilisation Request) shall not apply.

(c)
The terms of each renewed Bond shall be the same as those of the relevant Bond
immediately prior to its renewal, except that:

(i)
its amount may be less than the amount of the Bond immediately prior to its
renewal; and

(ii)
its Term shall start on the date which was the Expiry Date of the Bond
immediately prior to its renewal, and shall end on the proposed Expiry Date
specified in the Renewal Request which shall fall on or before the Termination
Date.

(d)
If the conditions set out in this Clause 6.8 have been met, the relevant Tranche
D Lender shall amend and re-issue any Bond pursuant to a Renewal Request.

6.9    Revaluation of Bonds
(a)
If any outstanding Bond is denominated in an Optional Currency, the Facilities
Agent shall on each Test Date - Bonds recalculate the Base Currency Amount for
Tranche D of that Bond by notionally converting into US Dollars the outstanding
amount of that Bond on the basis of the Facilities Agent’s Spot Rate of Exchange
on the date of calculation. The Facilities Agent shall notify the relevant
Tranche D Lender and the Company of such Base Currency Amount.

(b)
If on any Test Date – Bonds (i) the Test Total – Bonds of any Tranche D Lender
exceeds (ii) that Tranche D Lender’s Tranche D Commitment, each of the Bond
Borrowers will, if requested by that Tranche D Lender within three Business Days
of the Test Date – Bonds, ensure that within three Business Days of receipt of
such request either (at the discretion of the Bond Borrowers):



Page 38



--------------------------------------------------------------------------------





(i)
sufficient Bonds are cancelled so that the Test Total – Bonds of that Tranche D
Lender does not exceed its Tranche D Commitment; and/or

(ii)
that Tranche D Lender receives cash cover in US Dollars which when aggregated
with all other amounts then held by it (or any of its Affiliates) as cash cover
under this Agreement, will result in that Tranche D Lender (or any of its
Affiliates) holding cash cover in an amount not less than the amount by which
the Test Total – Bonds of that Tranche D Lender exceeds its Tranche D
Commitment.

(c)
If on any Test Date - Bonds (i) any Tranche D Lender’s Tranche D Commitment
exceed (ii) the Test Total – Bonds of that Tranche D Lender, that Tranche D
Lender shall to the extent that it (or any of its Affiliates) holds cash cover
as a result of the operation of paragraph (b)(ii) repay to the Bond Borrowers
(or other relevant Obligors) an amount equal to the lesser of the amount of such
excess and the amount of such cash cover held by it (or any of its Affiliates).

(d)
All cash cover held by any Tranche D Lender under this Clause 6.9 shall be
repaid to the Bond Borrowers (or other relevant Obligors) on the Expiry Date of
any Bond if upon that expiry no amount is outstanding under such Bond or any
other Bond.


7.    BONDS
7.1    Immediately payable
(a)
If a claim is made under a Bond, the Bond Borrower which requested that Bond
shall pay to the Facilities Agent for the account of the relevant Tranche D
Lender(s) the amount of that claim promptly and in any event within three
Business Days of demand.

(b)
If the relevant Bond Borrower does not repay such amount in full within three
Business Days of demand by the relevant Tranche D Lender(s):

(i)
subject to Subclause (iv) below, the Bond Borrower will on the immediately
following Business Day be deemed to have delivered a Loan Utilisation Request
under Tranche D for a Loan Utilisation in an amount equal to, and in the same
currency as, the amount demanded under paragraph (a) above with an Interest
Period of two weeks and a Utilisation Date of the Business Day following the
deemed date of the Loan Utilisation Request;

(ii)
the amount of each Lender’s share in the Loan Utilisation shall be determined in
accordance with Clause 5.4;

(iii)
the Facilities Agent will pay to the relevant Tranche D Lender(s) which issued
the Bond the amount deemed requested by the Bond Borrower under paragraph (i)
above in full satisfaction of the Bond Borrower’s obligations under paragraph
(a) above and a pro tanto discharge of the Bond Borrower’s obligations under
Clause 7.1(a); and

(iv)
in any case where the Bond Borrower is not permitted under this Agreement to
utilise Tranche D by way of Loan, the Loan Utilisation shall be deemed requested
under Tranche C (or another Tranche under which it is permitted to utilise
Loans), provided that if the amount of the Utilisation would exceed the
Available Tranche C Facility (or other relevant Available Commitment) then the
amount of such excess shall constitute a Loan Utilisation by Carnival plc under
Tranche D (and then Tranche A, then Tranche B to the extent that Loan
Utilisation under Tranche D exceeds the Available Tranche D Facility) in each
case with an Interest Period of two weeks.



Page 39



--------------------------------------------------------------------------------





(c)
For the avoidance of doubt, in any case where it is not possible for a Loan
Utilisation to be deemed to have been made pursuant to paragraph (b) above, the
failure by the relevant Bond Borrower to repay the amount demanded under
paragraph (a) above within three Business Days of demand shall constitute a
failure to pay for the purposes of Clause 28.1 (Non-payment) of this Agreement.

7.2    Claims under a Bond
(a)
The Bond Borrower irrevocably and unconditionally authorises the relevant
Tranche D Lender to pay any claim made or purported to be made under a Bond
requested by it or on its behalf and which appears on its face to be in order (a
claim).

(b)
The relevant Tranche D Lender shall examine the claim made under any Bond in
accordance with the criteria set out in the Rules by which that Bond is stated
to be governed and accordingly the responsibility of the relevant Tranche D
Lender shall be limited to ascertaining that the documents constituting the
claim appear on their face to be in accordance with the relevant Bond, properly
completed and in compliance with the requirements of this Agreement and, subject
to the terms of the Bond, the relevant Rules.

(c)
Each Bond Borrower acknowledges that the relevant Tranche D Lender:

(i)
is not obliged to carry out any investigation or seek any confirmation from any
other person before paying a claim other than set out in paragraph (b); and

(ii)
deals in documents only and will not be concerned with the legality of a claim
or any underlying transaction or any available set-off, counterclaim or other
defence of any person.

(d)
Without prejudice to the limits on the liability of the Borrower under Clause
7.3(a) or against any Tranche D Lender at law, the obligations of a Bond
Borrower under this Clause 7 will not be affected by:

(i)
the sufficiency, accuracy or genuineness of any claim or any other document; or

(ii)
any incapacity of, or limitation on the powers of, any person signing a claim or
other document.

7.3    Indemnities
(a)
Each Bond Borrower shall immediately on demand indemnify the relevant Tranche D
Lender against any cost, loss or liability incurred by that Lender (otherwise
than by reason of that Tranche D Lender’s breach of this Agreement, gross
negligence or wilful misconduct) as a direct consequence of, or in the
performance of its obligations or the exercise of its rights under, any Bond
requested by that Bond Borrower or on its behalf.

(b)
The obligations of each Borrower under this Clause are continuing obligations
and will extend to the ultimate balance of sums payable by that Borrower in
respect of any Bond, regardless of any intermediate payment or discharge in
whole or in part.

(c)
The obligations of any Borrower under this Clause will not be affected by any
act, omission, matter or thing which, but for this Clause, would reduce, release
or prejudice any of its obligations under this Clause (without limitation and
whether or not known to it or any other person) including:



Page 40



--------------------------------------------------------------------------------





(i)
any time, waiver or consent granted to, or composition with, any Obligor, any
beneficiary under a Bond or other person;

(ii)
the release of any other Obligor or any other person under the terms of any
composition or arrangement;

(iii)
the taking, variation, compromise, exchange, renewal or release of, or refusal
or neglect to perfect, take up or enforce, any rights against, or security over
assets of, any Obligor, any beneficiary under a Bond or other person or any
non-presentation or non-observance of any formality or other requirement in
respect of any instrument or any failure to realise the full value of any
security;

(iv)
any incapacity or lack of power, authority or legal personality of or
dissolution or change in the members or status of an Obligor, any beneficiary
under a Bond or any other person;

(v)
any amendment (however fundamental) or replacement of a Finance Document, any
Bond or any other document or security;

(vi)
any unenforceability, illegality or invalidity of any obligation of any person
under any Finance Document, any Bond or any other document or security; or

(vii)
any insolvency or similar proceedings.

7.4    Rights of contribution
No Obligor will be entitled to any right of contribution or indemnity from any
Finance Party in respect of any payment it may make under this Clause 7.

8.    UTILISATION - SWINGLINE LOAN
8.1    General
(a)
The following provisions do not apply to Swingline Loans:

(i)
Clause 5 (Utilisation);

(ii)
Clause 11 (Optional currencies);

(iii)
Clause 14 (Interest) as it applies to the calculation of interest on a Loan
Utilisation (other than in respect of any Separate Loan) but not default
interest on an overdue amount;

(iv)
Clause 15 (Interest Periods); and

(v)
in respect of Swingline Loans under Tranche A, Clause 16 (Changes to the
calculation of interest).

8.2    Delivery of a Swingline Loan Utilisation Request
(a)
A Borrower may utilise the Swingline Facilities by delivery to the Facilities
Agent of a duly completed Swingline Loan Utilisation Request not later than the
Specified Time (unless a shorter period is agreed by the Facilities Agent).

(b)
Each Swingline Loan Utilisation Request must be sent to the Facilities Agent to:



Page 41



--------------------------------------------------------------------------------





(i)
the address in Dallas, Texas notified by the Facilities Agent for this purpose
(in the case of Tranche A);

(ii)
the address in London notified by the Facilities Agent for this purpose (in the
case of Tranche B); or

(iii)
the address in London notified by the Facilities Agent for this purpose (in the
case of Tranche C),

in each case with a copy to its address referred to in Clause 37 (Notices).
8.3    Completion of a Swingline Loan Utilisation Request
(a)
Each Swingline Loan Utilisation Request is irrevocable and will not be regarded
as having been duly completed unless:

(i)
it identifies the Borrower;

(ii)
it specifies that it is for a Swingline Loan;

(iii)
the proposed Utilisation Date is a Business Day within the Availability Period;

(iv)
it identifies the relevant Tranche;

(v)
the currency and amount of the Swingline Loan comply with Clause 8.4 (Currency
and amount); and

(vi)
the proposed Interest Period:

(A)
does not overrun the Termination Date;

(B)
is a period of not more than five Business Days; and

(C)
ends on a Business Day.

(b)
Only one Swingline Loan may be requested in each Swingline Loan Utilisation
Request.

8.4    Currency and amount
(a)
The currency specified in a Swingline Loan Utilisation Request given under
Clause 8.3 must be the Base Currency for the Tranche requested.

(b)
The amount of the proposed Swingline Loan must be in respect of:

(i)
Tranche A, a minimum of US$10,000,000 or, if less, the Available Swingline
Tranche A Facility and not more than the lesser of the Available Swingline
Tranche A Facility and the Available Tranche A Facility;

(ii)
Tranche B, a minimum of £10,000,000 or, if less, the Available Swingline Tranche
B Facility and not more than the lesser of the Available Swingline Tranche B
Facility and the Available Tranche B Facility; or

(iii)
Tranche C, a minimum of €10,000,000 or, if less, the Available Swingline Tranche
C Facility and not more than the lesser of the Available Swingline Tranche C
Facility and the Available Tranche C Facility.



Page 42



--------------------------------------------------------------------------------





8.5    Swingline Lenders’ participation
(a)
If the conditions set out in this Agreement have been met, each Swingline Lender
shall make its participation in each Swingline Loan available through its
Facility Office in the United States, in the case of Tranche A (unless otherwise
agreed between the Facilities Agent and the Company), London, in the case of
Tranche B (unless otherwise agreed between the Facilities Agent and the
Company), and London or Milan, in the case of Tranche C (unless otherwise agreed
between the Facilities Agent and the Company), or to the extent that lending out
of such Facility Office would result in payments made to that Swingline Lender
from the relevant Borrower being subject to a Tax Deduction, that or such other
Facility Office as that Swingline Lender may nominate which would (at the date
of nomination) allow that Swingline Lender to receive payments from the relevant
Borrower without Tax Deduction.

(b)
The Swingline Lenders will only be obliged to comply with paragraph (a) above if
on the date of the Swingline Loan Utilisation Request and on the proposed
Utilisation Date:

(i)
no Default is outstanding or would result from the proposed Swingline Loan; and

(ii)
the Repeating Representations to be made by each Obligor are true in all
material respects.

(c)
The amount of each Swingline Lender’s participation in:

(i)
each Swingline Loan under Tranche A will be equal to the proportion which its
Available Swingline Tranche A Commitment bears to the Available Swingline
Tranche A Facility immediately prior to making the Swingline Loan;

(ii)
each Swingline Loan under Tranche B will be equal to the proportion which its
Available Swingline Tranche B Commitment bears to the Available Swingline
Tranche B Facility immediately prior to making the Swingline Loan; and

(iii)
each Swingline Loan under Tranche C will be equal to the proportion which its
Available Swingline Tranche C Commitment bears to the Available Swingline
Tranche C Facility immediately prior to making the Swingline Loan,

in each case, adjusted to take account of any limit applying under Clause 8.6
(Relationship with the Facilities).
(d)
The Facilities Agent shall notify each Lender for a particular Tranche of the
amount of each Swingline Loan under that Tranche, and in addition shall notify
each Swingline Lender under that Tranche of the amount of its participation in
that Swingline Loan, in each case by the Specified Time.

8.6    Relationship with the Facilities
(a)
This Clause applies when a Swingline Loan is outstanding or is to be borrowed
following the issue of a Swingline Loan Utilisation Request.

(b)
The Facilities (save for Tranche D) may be used by way of Swingline Loans. The
Swingline Facilities are not independent of Tranche A, Tranche B and Tranche C.

(c)
Notwithstanding any other term of this Agreement a Lender is only obliged to
participate in:



Page 43



--------------------------------------------------------------------------------





(i)
a Loan under Tranche A to the extent that it would not result in the Base
Currency Amount of its participation and that of a Lender which is its Affiliate
in Loans under Tranche A exceeding its Overall Tranche A Commitment;

(ii)
a Loan under Tranche B to the extent that it would not result in the Base
Currency Amount of its participation and that of a Lender which is its Affiliate
in Loans under Tranche B exceeding its Overall Tranche B Commitment; and

(iii)
a Loan under Tranche C to the extent that it would not result in the Base
Currency Amount of its participation and that of a Lender which is its Affiliate
in Loans under Tranche C exceeding its Overall Tranche C Commitment.

(d)
Where, but for the operation of paragraph (c) above, the Base Currency Amount of
a Lender’s participation in Loans and that of a Lender which is its Affiliate:

(i)
under Tranche A would have exceeded its Overall Tranche A Commitment, the excess
will be apportioned among the other Lenders participating in the relevant Loan
under Tranche A pro rata according to their Tranche A Commitments;

(ii)
under Tranche B would have exceeded its Overall Tranche B Commitment, the excess
will be apportioned among the other Lenders participating in the relevant Loan
under Tranche B pro rata according to their Tranche B Commitments; and

(iii)
under Tranche C would have exceeded its Overall Tranche C Commitment, the excess
will be apportioned among the other Lenders participating in the relevant Loan
under Tranche C pro rata according to their Tranche C Commitments.

The calculations under this paragraph (d) will be applied as often as necessary
until the Loan is apportioned among the relevant Lenders in a manner consistent
with paragraph (c) above.

9.    SWINGLINE LOANS
9.1    Swingline Facilities
Subject to the terms of this Agreement:
(a)
the Swingline Lenders under Tranche A make available to the Borrowers a US
Dollar swingline loan facility in an aggregate amount equal to the Total
Swingline Tranche A Commitments;

(b)
the Swingline Lenders under Tranche B make available to the Borrowers a Sterling
swingline loan facility in an aggregate amount equal to the Total Swingline
Tranche B Commitments; and

(c)
the Swingline Lenders under Tranche C make available to the Borrowers a euro
swingline loan facility in an aggregate amount equal to the Total Swingline
Tranche C Commitments.

9.2    Purpose
(a)
Each Borrower shall apply all amounts borrowed by it under the Swingline
Facilities towards general liquidity and/or working capital purposes of the
Carnival Corporation & plc Group including refinancing any note, instrument,
facility or borrowing maturing under a CP Programme.

(b)
A Swingline Loan may not be applied in repayment or prepayment of another
Swingline Loan.



Page 44



--------------------------------------------------------------------------------





9.3    Repayment
(a)
Subject to Clause 9.3(b), each Borrower that has drawn a Swingline Loan shall
repay that Swingline Loan on the last day of its Interest Period.

(b)
If the Borrower does not comply with paragraph (a):

(i)
the Borrower will be deemed to have delivered a Loan Utilisation Request
(without the need to satisfy any conditions precedent as otherwise required
under this Agreement) under the relevant Tranche to which the Swingline Loan
relates for a Loan Utilisation in an amount equal to, and in the same currency
as, the amount payable under paragraph (a) with an Interest Period of two weeks;

(ii)
the amount of each Lender’s share in the Loan Utilisation shall be determined in
accordance with Clause 5.4; and

(iii)
the Facilities Agent will pay to the relevant Swingline Lenders the amount
requested by the Borrower under paragraph (i) above in full satisfaction of its
obligations under paragraph (a).

9.4    Indemnities
(a)
Where a Swingline Loan cannot by reason of applicable law be refinanced with a
Loan Utilisation under Clause 9.3(b):

(i)
each Lender under Tranche A shall (according to its Tranche A Indemnified
Proportion) immediately on demand indemnify each Swingline Lender under Tranche
A against any cost, loss or liability incurred by that Swingline Lender
(otherwise than by reason of that Swingline Lender’s gross negligence or wilful
misconduct) in acting as a Swingline Lender of a Swingline Loan under Tranche A
(unless that Swingline Lender has been reimbursed by an Obligor pursuant to a
Finance Document);

(ii)
each Lender under Tranche B shall (according to its Tranche B Indemnified
Proportion) immediately on demand indemnify each Swingline Lender under Tranche
B against any cost, loss or liability incurred by that Swingline Lender
(otherwise than by reason of that Swingline Lender’s gross negligence or wilful
misconduct) in acting as a Swingline Lender of a Swingline Loan under Tranche B
(unless that Swingline Lender has been reimbursed by an Obligor pursuant to a
Finance Document); and

(iii)
each Lender under Tranche C shall (according to its Tranche C Indemnified
Proportion) immediately on demand indemnify each Swingline Lender under Tranche
C against any cost, loss or liability incurred by that Swingline Lender
(otherwise than by reason of that Swingline Lender’s gross negligence or wilful
misconduct) in acting as a Swingline Lender of a Swingline Loan under Tranche C
(unless that Swingline Lender has been reimbursed by an Obligor pursuant to a
Finance Document).

(b)
The relevant Borrower shall immediately on demand reimburse any Lender for any
payment it makes to a Swingline Lender under this Clause 9.4 (Indemnities) in
respect of that Swingline Loan.

(c)
The obligations of each Lender under this Clause are continuing obligations and
will extend to the ultimate balance of sums payable by that Lender in respect of
any Swingline Loan, regardless of any intermediate payment or discharge in whole
or in part.



Page 45



--------------------------------------------------------------------------------





(d)
The obligations of any Lender under this Clause will not be affected by any act,
omission, matter or thing which, but for this Clause, would reduce, release or
prejudice any of its obligations under this Clause (without limitation and
whether or not known to it or any other person) including:

(i)
any time, waiver or consent granted to, or composition with, any Obligor or
other person;

(ii)
the release of any other Obligor or any other person under the terms of any
composition or arrangement;

(iii)
the taking, variation, compromise, exchange, renewal or release of, or refusal
or neglect to perfect, take up or enforce, any rights against, or security over
assets of, any Obligor or other person or any non-presentation or non-observance
of any formality or other requirement in respect of any instrument or any
failure to realise the full value of any security;

(iv)
any incapacity or lack of power, authority or legal personality of or
dissolution or change in the members or status of an Obligor or any other
person;

(v)
any amendment (however fundamental) or replacement of a Finance Document or any
other document or security;

(vi)
any unenforceability, illegality or invalidity of any obligation of any person
under any Finance Document or any other document or security; or

(vii)
any insolvency or similar proceedings.

(e)
No Obligor will be entitled to any right of contribution or indemnity from any
Finance Party in respect of any payment it may make under this Clause 9.4.

9.5    Voluntary Prepayment of Swingline Loans
(a)
The Borrower to which a Swingline Loan has been made may prepay at any time the
whole of that Swingline Loan.

(b)
Any prepayment shall be made with accrued interest and without premium or
penalty.

(c)
Unless a contrary indication appears in this Agreement, any part of the
Swingline Facilities which is prepaid may be reborrowed in accordance with the
terms of this Agreement.

9.6    Interest
(a)
The rate of interest on each Swingline Loan for any day during its Interest
Period is:

(i)
for Swingline Loans under Tranche A, the higher of:

(A)
the prime commercial lending rate in US Dollars announced by the Facilities
Agent at the Specified Time and in force on that day; and

(B)
0.50 per cent. per annum over the rate per annum determined by the Facilities
Agent to be the Federal Funds Rate (as published by the Federal Reserve Bank of
New York) for that day;



Page 46



--------------------------------------------------------------------------------





(ii)
for Swingline Loans under Tranche B the percentage rate per annum equal to the
aggregate of:

(A)
the applicable Margin; and

(B)
LIBOR;

(iii)
for Swingline Loans under Tranche C, the percentage rate per annum equal to the
aggregate of:

(A)
the applicable Margin; and

(B)
Overnight LIBOR,

and if, in any case, the aggregate rate is less than zero, the rate of interest
on each such Swingline Loan shall be deemed to be zero.
(b)
The Facilities Agent shall promptly notify the Swingline Lenders and the
relevant Borrower of the determination of the rate of interest under paragraph
(a) above.

(c)
Each Borrower shall pay accrued interest on each Swingline Loan made to it on
the last day of its Interest Period.

9.7    Interest Period
(a)
Each Swingline Loan has one Interest Period only.

(b)
The Interest Period for a Swingline Loan must be selected in the relevant
Swingline Loan Utilisation Request.

9.8    Unavailability of Screen Rate – Swingline Loans under Tranche C
(a)
If no Screen Rate is available for Overnight LIBOR for any day the applicable
Overnight LIBOR for that day shall be the most recent applicable Screen Rate
which is as of a day which is no more than 5 days before that day.

(b)
If paragraph (a) above applies and there is no applicable Screen Rate which is
as of a day which is no more than 5 days before that day there shall be no
Overnight LIBOR for that day and Clause 9.9 (Cost of funds – Swingline Loans
under Tranche C) shall apply.

9.9    Cost of funds – Swingline Loans under Tranche C
(a)
If this Clause 9.9 applies, the rate of interest on the relevant Swingline Loan
for the relevant day shall be the percentage rate per annum which is the sum of:

(i)
the Swingline Margin; and

(ii)
the weighted average of the rates notified to the Agent by each Swingline Lender
as soon as practicable, and in any event before interest is due to be paid in
respect of that Swingline Loan, to be that which expresses as a percentage rate
per annum the cost to the relevant Swingline Lender of funding its participation
in that Swingline Loan for that day from whatever source it may reasonably
select.



Page 47



--------------------------------------------------------------------------------





(b)
If this Clause 9.9 applies but any Swingline Lender does not supply a quotation
by the time specified in paragraph (a)(ii) above the rate of interest shall be
calculated on the basis of the quotations of the remaining Swingline Lenders.

9.10    Facilities Agent
(a)
The Facilities Agent may perform its duties in respect of the Swingline
Facilities through an Affiliate acting as its agent.

(b)
Notwithstanding any other term of this Agreement and without limiting the
liability of any Obligor under the Finance Documents, each Lender shall (in
proportion to its share of the Total Commitments or, if the Total Commitments
are then zero, to its share of the Total Commitments immediately prior to their
reduction to zero) pay to or indemnify the Facilities Agent, within three
Business Days of demand, for or against any cost, loss or liability incurred by
any Affiliate of the Facilities Agent (other than by reason of such Affiliate’s
gross negligence or wilful misconduct) in acting as Facilities Agent for the
Swingline Facilities under the Finance Documents (unless such Affiliate has been
reimbursed by an Obligor pursuant to a Finance Document).

9.11    Partial payments – Swingline Facilities
(a)
If the Facilities Agent receives a payment in respect of a Swingline Facility
that is insufficient to discharge all the amounts then due and payable by an
Obligor under the Finance Documents in respect of that Swingline Facility, the
Facilities Agent shall apply that payment towards the obligations of that
Obligor under the Finance Documents in respect of that Swingline Facility in the
following order:

(i)
first, in or towards payment pro rata of any unpaid amount owing to the
Facilities Agent or its Affiliate under the Finance Documents incurred in
respect of that Swingline Facility;

(ii)
secondly, in or towards payment pro rata of any accrued interest on a Swingline
Loan due but unpaid under this Agreement;

(iii)
thirdly, in or towards payment pro rata of the principal of any Swingline Loan
due but unpaid under this Agreement; and

(iv)
fourthly, in or towards payment pro rata of any other sum due but unpaid under
the Finance Documents in respect of that Swingline Facility.

(b)
The Facilities Agent shall, if so directed by all the Swingline Lenders, vary
the order set out in paragraphs (a)(ii) to (a)(iv) above.

(c)
Paragraphs (a) and (b) above will override any appropriation made by an Obligor
and Clause 34.6 (Partial payments) does not apply to the Swingline Facilities.

9.12    Conditions of assignment or transfer
(a)
Notwithstanding any other term of this Agreement, each Lender shall ensure that
at all times its Overall Tranche A Commitment is not less than:

(i)
its Swingline Tranche A Commitment; or



Page 48



--------------------------------------------------------------------------------





(ii)
if it does not have a Swingline Tranche A Commitment, the Swingline Tranche A
Commitment of a Lender which is its Affiliate.

(b)
Notwithstanding any other term of this Agreement, each Lender shall ensure that
at all times its Overall Tranche B Commitment is not less than:

(i)
its Swingline Tranche B Commitment; or

(ii)
if it does not have a Swingline Tranche B Commitment, the Swingline Tranche B
Commitment of a Lender which is its Affiliate.

(c)
Notwithstanding any other term of this Agreement, each Lender shall ensure that
at all times its Overall Tranche C Commitment is not less than:

(i)
its Swingline Tranche C Commitment; or

(ii)
if it does not have a Swingline Tranche C Commitment, the Swingline Tranche C
Commitment of a Lender which is its Affiliate.


10.    EXTENSION OPTION
10.1    Interpretation
In this Clause 10:
Initial Request Date means the date falling one year after the 2019 Amendment
Effective Date.
Original Termination Date means the date falling five years after the 2019
Amendment Effective Date.
Relevant Extension Date means:
(i)
for an Initial Extension Request, the Initial Request Date; and

(ii)
for a Second Extension Request, the Second Request Date.

Relevant Portion means the part of a Facility to which an Extension Request
relates.
Second Request Date means the date falling two years after the 2019 Amendment
Effective Date.
10.2    Extension of Termination Date
(a)
The Company (and any Obligor incorporated in Italy) may by delivering an
Extension Request to the Facilities Agent (an Initial Extension Request) not
more than 90 days and not less than 45 days before the Initial Request Date,
request that the Termination Date for all or part of any of the Facilities be
extended to the date 12 months after the Original Termination Date (the Extended
Termination Date).

(b)
Without prejudice to paragraph (a) above, the Company (and any Obligor
incorporated in Italy) may by delivering an Extension Request to the Facilities
Agent (a Second Extension Request) not more than 90 days and not less than 45
days before the Second Request Date, request that the Termination Date for all
or part of any Facility:



Page 49



--------------------------------------------------------------------------------





(i)
with respect to Lenders who have agreed to the Initial Extension Request, be
extended to the date 12 months after the Extended Termination Date; and/or

(ii)
if no Initial Extension Request has been made, or with respect to Lenders who
refused the Initial Extension Request:

(A)
be extended to the date 12 months after the Original Termination Date; or

(B)
be extended to the date 24 months after the Original Termination Date,

as selected by the Company (and any Obligor incorporated in Italy) in the notice
to the Facilities Agent.
(c)
The Facilities Agent must promptly notify the Lenders of any Extension Request.

(d)
Each Lender shall, in its sole discretion, notify the Facilities Agent on or
prior to the date falling 20 days prior to the Relevant Extension Date (the
Notification Date) in writing of:

(i)
its acceptance of the Extension Request; or

(ii)
its rejection of the Extension Request.

(e)
The Facilities Agent must (as soon as practicable and in any event within 2 days
of the Notification Date) notify the Borrower and the Lenders which have agreed
to the extension, identifying in that notification which Lenders (if any) have
not agreed to the Extension Request.

(f)
Each Lender that agrees to an Extension Request by the Relevant Extension Date,
will extend the Relevant Portion of its Commitment(s) and (if applicable)
Swingline Commitments to the date 12 months or 24 months, as applicable, after
the Original Termination Date and the Termination Date with respect to the
Relevant Portion of the Commitment(s) of that Lender will be extended
accordingly.

(g)
If any Lender fails to reply to an Extension Request on or before the date
falling 20 days before the Relevant Extension Date it will be deemed to have
refused that Extension Request and its Commitments and the Termination Date
applicable to that Lender will not be extended.

(h)
For the avoidance of doubt, no Finance Party is under any obligation to agree to
an extension requested in paragraph (a) or (b) above. Nothing in this Clause 10
shall restrict the Company’s rights under Clause 13.6 (Involuntary prepayment
and cancellation and replacement of Lender).

(i)
If an Extension Request relates to part of the Facilities, it must be in respect
of a rateable portion of each Lender’s Commitment(s) and (if applicable) each
Lender’s Swingline Commitment(s).


11.    OPTIONAL CURRENCIES
11.1    Selection of currency
A Borrower (or the Company on behalf of a Borrower) shall select the currency of
a Loan Utilisation in a Loan Utilisation Request and a Bond Utilisation in a
Bond Utilisation Request.
11.2    Unavailability of a currency
(a)
If before the Specified Time on any Quotation Day:



Page 50



--------------------------------------------------------------------------------





(i)
a Lender notifies the Facilities Agent that the Optional Currency requested is
not readily available to it in the amount required; or

(ii)
a Lender notifies the Facilities Agent that compliance with its obligation to
participate in a Loan in the proposed Optional Currency would contravene a law
or regulation applicable to it,

the Facilities Agent will give notice to the Company and the relevant Borrower
promptly and in any event no later than the Specified Time on that day.
(b)
Any Lender that gives notice pursuant to paragraph (a) above will be required to
participate in the Loan in the Base Currency for the Tranche requested (in an
amount equal to that Lender’s proportion of the Base Currency Amount for that
Tranche or, in respect of a Rollover Loan, an amount equal to that Lender’s
proportion of the Base Currency Amount for that Tranche of the Rollover Loan
that is due to be made) and its participation will be treated as a separate Loan
denominated in the Base Currency for that Tranche during that Interest Period.

(c)
Any part of a Loan treated as a separate Loan under this Clause 11.2 will not be
taken into account for the purposes of any limit on the number of Loans
outstanding at any one time.

(d)
A Loan will still be treated as a Rollover Loan if it is not denominated in the
same currency as the maturing Loan by reason of the operation of this Clause
11.2.

11.3    Conditions relating to Optional Currencies
(a)
A currency will constitute an Optional Currency in relation to any Utilisation
if it is not the relevant Base Currency and if either:

(i)
it is readily available and freely convertible into the Base Currency for the
relevant Tranche readily available in the amount requested in the Relevant
Market on the Quotation Day and the Utilisation Date for that Utilisation and
has been approved by the Facilities Agent (acting on the instructions of all the
Lenders on or prior to receipt by the Facilities Agent of the relevant
Utilisation Request for that Loan); or

(ii)
it is US Dollars, euro or Sterling.

(b)
If the Facilities Agent has received a written request from a Borrower for a
currency to be approved under paragraph (a) above, the Facilities Agent will
confirm to that Borrower by the Specified Time:

(i)
whether or not the Lenders have granted their approval; and

(ii)
if approval has been granted, the minimum amount (and, if required, integral
multiples) for any subsequent Utilisation in that currency.


12.    REPAYMENT
(a)
Subject to paragraph (b) below, each Borrower which has drawn a Loan shall repay
that Loan on the last day of its Interest Period.

(b)
At any time when a Lender becomes a Defaulting Lender, the maturity date of each
of the participations of that Lender (and any Affiliate of a Defaulting Lender
that is a Lender) in the Loans then outstanding will be automatically extended
to the Termination Date in relation to the



Page 51



--------------------------------------------------------------------------------





relevant Tranche and will be treated as separate Loans (the Separate Loans)
denominated in the currency in which the relevant participations are
outstanding.
(c)
A Borrower to whom a Separate Loan is outstanding may prepay that Loan by giving
three Business Days’ prior notice to the Facilities Agent. The Facilities Agent
will forward a copy of a prepayment notice received in accordance with this
paragraph (c) to the Defaulting Lender concerned as soon as practicable on
receipt.

(d)
Interest in respect of a Separate Loan will accrue for successive Interest
Periods selected by the Borrower by the time and date specified by the
Facilities Agent (acting reasonably) and will be payable by that Borrower to the
Defaulting Lender on the last day of each Interest Period of that Loan.
Notwithstanding Clause 8.1 (General) and Clause 9.6 (Interest), the rate of
interest in respect of any Swingline Loan that becomes a Separate Loan in
accordance with this Clause 12 shall be calculated in accordance with Clause
14.1 (Calculation of interest) with effect from the end of the Interest Period
during which such Swingline Loan becomes a Separate Loan.

(e)
The terms of this Agreement relating to Loans generally shall continue to apply
to Separate Loans other than to the extent inconsistent with paragraphs (b) to
(d) above, in which case those paragraphs shall prevail in respect of any
Separate Loan.

(f)
Subject to the other terms of this Agreement, any amounts repaid under paragraph
(a) above may be re-borrowed.

(g)
If, pursuant to the terms of this Agreement, the Lenders are obliged to make a
Rollover Loan, the maturing loan referred to in the definition of Rollover Loan
shall be repaid and the Rollover Loan shall be made without any requirement for
an actual exchange of payments (other than to the extent that the amount of the
maturing loan is more than the Rollover Loan), but without prejudice to the
relevant Borrower’s obligation to pay interest on the maturing loan.

(h)
Notwithstanding the provisions of Clause 7, each Bond Borrower shall ensure that
each Bond is repaid in full on or before the Termination Date.


13.    PREPAYMENT AND CANCELLATION
13.1    Mandatory prepayment - illegality
(a)
A Lender must notify the Company and the Facilities Agent promptly if it becomes
aware that:

(i)
it will become; or

(ii)
it is,

unlawful in any applicable jurisdiction for that Lender to perform any of its
obligations under a Finance Document or to fund or maintain its share in any
Utilisation.
(b)
If a Tranche D Lender becomes aware of any unlawfulness that may affect its
ability to issue a particular Bond, that Lender shall promptly notify the
Company and the Facilities Agent of that event.

(c)
After notification under paragraph (a)(ii) above:

(i)
each Borrower must repay or prepay the share of that Lender in each Utilisation
on the date specified in paragraph (d) below; and



Page 52



--------------------------------------------------------------------------------





(ii)
the Tranche A Commitment, the Tranche B Commitment, the Tranche C Commitment and
the Tranche D Commitment of that Lender will be immediately cancelled.

(d)
The date for repayment or prepayment of a Lender’s share in an outstanding
Utilisation will be:

(i)
the last day of the current Interest Period for that Utilisation; or

(ii)
if earlier, the date specified by the Lender in the notification under paragraph
(a)(ii) above and which must not be earlier than the last day of any applicable
grace period allowed by law.

13.2    Mandatory prepayment - change of ownership
(a)
For the purposes of this Clause:

Arison Party means each and all of Marilyn B. Arison, Micky Meir Arison, Shari
Arison, Michael Arison or their spouses, children or lineal descendants of
Marilyn B. Arison, Micky Meir Arison, Shari Arison, Michael Arison or their
spouses, any trust established for the benefit of any Arison family member
mentioned herein, or any person directly or indirectly, controlling, controlled
by or under common control with any Arison family member mentioned herein or any
trust established for the benefit of any such Arison family member or any
charitable trust or non-profit entity established by any of the aforesaid
persons or trusts;
a change of ownership occurs if any person or group of persons (other than any
Arison Party or any two or more Arison Parties) gains ownership of the Company
or Carnival plc provided that a change of ownership shall be deemed not to have
occurred if:
(a)
either:

(i)
the Company directly or indirectly gains ownership of Carnival plc; or

(ii)
Carnival plc directly or indirectly gains ownership of the Company; and

(b)
such consequential amendments are made to this Agreement (with the consent of
the Company and the Facilities Agent which consent shall not be unreasonably
withheld, delayed or conditioned) as are required to reflect the relevant change
and to put the Parties in an equivalent position as regards the companies in the
Carnival Corporation & plc Group as would have applied had the relevant change
not occurred; and

(c)
the Facilities Agent receives a legal opinion from lawyers approved by it
(acting reasonably) and in form and substance satisfactory to it (acting
reasonably) confirming that (i) the monetary obligations under the Finance
Documents of the Company will continue to be guaranteed by Carnival plc under
the relevant Deed of Guarantee and/or (ii) the monetary obligations under the
Finance Documents of Carnival plc will continue to be guaranteed by the Company
under the relevant Deed of Guarantee, in each case, after the relevant change
referred to in paragraph (a) above.

ownership means the ownership of more than fifty per cent. (50%) of the voting
share capital (or equivalent rights of ownership) of the Company or of Carnival
plc.
(b)
The Company must promptly notify the Facilities Agent if it becomes aware of any
change of ownership.



Page 53



--------------------------------------------------------------------------------





(c)
If a change of ownership occurs, the Facilities Agent and the Company shall
enter into discussions to determine if there is a basis acceptable to all the
Lenders and the Company for continuing the Facilities. If such agreement is
reached within 90 days of the change of ownership, the Parties will promptly
implement the agreement. If such agreement is not reached within 90 days of the
change of ownership the Facilities Agent must, by notice to the Company:

(i)
cancel the Total Tranche A Commitments, the Total Tranche B Commitments, the
Total Tranche C Commitments and the Total Tranche D Commitments, as the case may
be; and/or

(ii)
declare each outstanding Utilisation, together with accrued interest and all
other amounts accrued under the Finance Documents, to be immediately due and
payable.

Any such notice will take effect in accordance with its terms.
13.3    Voluntary Prepayment
(a)
The Company may, by giving not less than three Business Days’ prior notice to
the Facilities Agent, prepay (or ensure that a Borrower prepays) any Loan at any
time in whole or in part.

(b)
A prepayment of part of a Loan must be:

(i)
in respect of Tranche A, in a minimum amount of US$5,000,000 (or its equivalent
in any Optional Currency);

(ii)
in respect of Tranche B, in a minimum amount of £2,500,000 (or its equivalent in
any Optional Currency);

(iii)
in respect of Tranche C, in a minimum amount of €5,000,000 (or its equivalent in
any Optional Currency); and

(iv)
in respect of Tranche D, in a minimum amount of US$2,000,000 (or its equivalent
in any Optional Currency).

13.4    Automatic cancellation
The Tranche A Commitment, the Tranche B Commitment, the Tranche C Commitment and
the Tranche D Commitment of each Lender will be automatically cancelled at the
close of business on the last day of the Availability Period.
13.5    Voluntary cancellation
(a)
The Company may by notice to the Facilities Agent not later than 8:00 am on the
date such cancellation is to take effect, cancel without penalty the whole or
any part of the Available Tranche A Facility, the Available Tranche B Facility,
the Available Tranche C Facility and/or the Available Tranche D Facility.

(b)
Partial cancellation of:

(i)
the Available Tranche A Facility must be in a minimum amount of US$10,000,000;

(ii)
the Available Tranche B Facility must be in a minimum amount of £10,000,000;

(iii)
the Available Tranche C Facility must be in a minimum amount of €10,000,000; and



Page 54



--------------------------------------------------------------------------------





(iv)
the Available Tranche D Facility must be in a minimum amount of US$10,000,000.

(c)
Any cancellation in part will be applied against the relevant Available Tranche
A Facility, the Available Tranche B Facility, the Available Tranche C Facility
and the Available Tranche D Facility, as the case may be, of each Lender pro
rata.

13.6    Involuntary prepayment and cancellation and replacement of Lender
(a)
If:

(i)
a Lender rejects an Extension Request under Clause 10 (Extension Option); or

(ii)
an Obligor is, or will be, required to pay to a Lender a Tax Payment or an
Increased Cost, while the requirement continues,

the Company may give notice to the Facilities Agent of prepayment and/or
cancellation in respect of that Lender or give notice to the Facilities Agent of
its intention to replace that Lender in accordance with paragraph (d) below.
(b)
After notification of prepayment and/or cancellation under paragraph (a) above:

(i)
each Borrower must repay or prepay that Lender’s share in each Utilisation under
each Tranche made to it on the date specified in paragraph (c) below; and/or, as
the case may be

(ii)
the Commitment and Swingline Commitment of that Lender (or its Affiliate) will
be immediately cancelled.

(c)
The date for repayment or prepayment of a Lender’s share in an outstanding
Utilisation will be the last day of the Interest Period for that Utilisation
during which the Company has given notice of prepayment and/or cancellation
under paragraph (a) above or, if earlier, the date specified by the Company in
its notification.

(d)
The Company may, in the circumstances set out in paragraph (a) above, on three
Business Days’ prior notice to the Facilities Agent and that Lender, replace
that Lender by requiring that Lender to (and, to the extent permitted by law,
that Lender shall) transfer pursuant to Clause 29 (Changes to the Lenders) all
(and not part only) of its rights and obligations under this Agreement to a
Lender or other bank or financial institution selected by the Company which
confirms its willingness to assume and does assume all the obligations of the
transferring Lender in accordance with Clause 29 (Changes to the Lenders) for a
purchase price in cash or other cash payment payable at the time of the transfer
equal to the outstanding principal amount of such Lender’s participation in the
outstanding Loans and all accrued interest, Break Costs and other amounts
payable in relation thereto under the Finance Documents.

(e)
The replacement of a Lender pursuant to paragraph (d) above shall be subject to
the following conditions:

(i)
the Company shall have no right to replace the Facilities Agent;

(ii)
neither the Facilities Agent nor any Lender shall have any obligation to find a
replacement Lender; and

(iii)
in no event shall the Lender replaced under paragraph (d) above be required to
pay or surrender any of the fees received by such Lender pursuant to the Finance
Documents.



Page 55



--------------------------------------------------------------------------------





(f)
If any Lender (or any Affiliates which are Lenders) becomes a Defaulting Lender,
the Company may, at any time whilst the Lender (or its Affiliate) continues to
be a Defaulting Lender, give the Facilities Agent three Business Days’ notice of
cancellation of the Available Commitment or Available Swingline Commitment of
that Lender (or in each case, its Affiliate).

(g)
On the notice referred to in paragraph (f) above becoming effective, the
Available Commitment or Available Swingline Commitment of the Defaulting Lender
(or its Affiliate) shall immediately be reduced to zero.

(h)
The Facilities Agent shall as soon as practicable after receipt of a notice
referred to in paragraph (f) above, notify all the Lenders.

13.7    Miscellaneous provisions
(a)
Any notice of prepayment and/or cancellation under this Agreement is irrevocable
and must specify the relevant date(s) upon which the relevant cancellation is to
take effect or prepayment is to be made and the amount of that cancellation or
prepayment. The Facilities Agent must notify the Lenders promptly of receipt of
any such notice.

(b)
All prepayments under this Agreement must be made with accrued interest on the
amount prepaid. No premium or penalty is payable in respect of any prepayment
except for Break Costs.

(c)
Any part of the Facilities which are prepaid may be reborrowed in accordance
with the terms of this Agreement.

(d)
The Majority Lenders may agree a shorter notice period for a voluntary
prepayment.

(e)
No prepayment or cancellation is allowed except in accordance with the express
terms of this Agreement.

(f)
Subject to Clause 2.2 (Increase), no amount of the Total Tranche A Commitments,
Total Tranche B Commitments, Total Tranche C Commitments or Total Tranche D
Commitments cancelled under this Agreement may subsequently be reinstated.

(g)
Any cancellation of a Swingline Commitment of a Swingline Lender shall reduce
the relevant Swingline Commitment accordingly but shall not otherwise cancel or
reduce the Commitment of the relevant Lender in respect of the Facility (or of
any Affiliate of the relevant Swingline Lender) unless and to the extent
otherwise provided for in this Agreement.

(h)
Any cancellation of the Commitment of a Lender that is a Swingline Lender or an
Affiliate of a Swingline Lender shall not cancel or reduce any Swingline
Commitment of that Lender or its Affiliate unless a Swingline Commitment of that
Lender or its Affiliate would exceed the Commitment of that Lender immediately
following such reduction, in which case the relevant Swingline Commitment of
that Lender or its Affiliate shall be reduced by such amount as is necessary to
ensure that, after the relevant cancellation, each such Swingline Commitment
does not exceed the Commitment of that Lender or its Affiliate.


14.    INTEREST
14.1    Calculation of interest
The rate of interest on each Loan (other than a Swingline Loan) for each
Interest Period is the percentage rate per annum equal to the aggregate of:


Page 56



--------------------------------------------------------------------------------





(a)
the applicable Margin; and

(b)
LIBOR or, in relation to any Loan in euro, EURIBOR,

and if that aggregate rate is less than zero, the rate of interest on each Loan
shall be deemed to be zero.
14.2    Payment of interest
The Borrower to which a Loan has been made shall pay accrued interest on that
Loan on the last day of each Interest Period and, if the Interest Period is
longer than six months, on the dates falling at six monthly intervals after the
first day of that Interest Period.
14.3    Interest on overdue amounts
(a)
If an Obligor fails to pay any amount payable by it under the Finance Documents,
it must immediately on demand by the Facilities Agent pay interest on the
overdue amount from its due date up to the date of actual payment, both before,
on and after judgment.

(b)
Interest on an overdue amount is payable at a rate determined by the Facilities
Agent to be one per cent. per annum above the rate which would have been payable
if the overdue amount had, during the period of non-payment, constituted a Loan
in the currency of the overdue amount for successive Interest Periods, each of a
duration selected by the Facilities Agent (acting reasonably) of up to three
months.

(c)
Notwithstanding paragraph (b) above, if the overdue amount consists of all or
part of a Loan which became due and payable on a day which was not the last day
of an Interest Period for that Loan, then:

(i)
the first Interest Period for that overdue amount shall have a duration equal to
the unexpired portion of the current Interest Period for that Loan; and

(ii)
the rate of interest on the overdue amount for that first Interest Period will
be one per cent. per annum above the rate which would have applied if the
overdue amount had not become due.

After the expiry of the first Interest Period for that overdue amount, the rate
on the overdue amount will be calculated in accordance with paragraph (b) above.
(d)
Interest (if unpaid) on an overdue amount will be compounded with that overdue
amount at the end of each Interest Period applicable to that overdue amount but
will remain immediately due and payable.

(e)
The amount of interest on overdue amounts payable by an Italian Obligor under
this Agreement will only be compounded in accordance with and to the extent
permitted by article 1283 of the Italian Civil Code and article 120 of the
Italian Banking Act (and any relevant implementing regulations), each as
amended, supplemented or implemented from time to time.

14.4    Notification of rates of interest
The Facilities Agent shall promptly notify the Lenders and the relevant Borrower
of the determination of a rate of interest under this Agreement.
14.5    Margin


Page 57



--------------------------------------------------------------------------------





(a)
At the 2019 Amendment Effective Date the Margin will be 0.225 per cent. per
annum. Thereafter the Margin will, subject to paragraph (b), and further subject
to paragraph (e), be set in accordance with the pricing grid below and
paragraphs (c) to (j) below to be the percentage rate per annum specified in
Column 2 as set out opposite the Carnival Credit Rating at the relevant time by
Moody’s and S&P specified in Column 1 below.

Column 1 - Carnival Credit Rating
Column 2
Margin % p.a.
A+/A1 or higher
0.175
A/A2
0.20
A-/A3
0.225
BBB+/Baa1
0.30
BBB/Baa2
0.45
BBB-/Baa3 or lower
0.65



(b)
During any period in which neither Moody’s nor S&P assigns a Carnival Credit
Rating, the Margin shall be 0.65 per cent. per annum as adjusted pursuant to
paragraph (e) below.

(c)
If there is a different Carnival Credit Rating assigned by S&P and Moody’s, the
applicable Margin shall be determined by averaging the Margins for S&P and
Moody’s as determined in accordance with the pricing grid in paragraph (a)
above.

(d)
During any period in which the Carnival Credit Rating comprises rating(s) from
only one of Moody’s or S&P, the Margin shall be determined in accordance with
the pricing grid in paragraph (a) above for that rating only.

(e)
Subject to paragraphs (i) and (j) below, the applicable Margin will be adjusted
depending on the CO2 Performance, as follows: [***]




(f)
For the purposes of this Agreement, any reduction or increase in the Margin
shall be determined on, and shall take effect from, the Business Day immediately
following:

(i)
in the case of a reduction or increase based on the Carnival Credit Rating, the
date of publication of the relevant change to the Carnival Credit Rating; and

(ii)
in the case of a reduction or increase based on CO2 Performance, subject to
paragraph (i) below, the date that the relevant Assurance Statement is delivered
to the Facilities Agent pursuant to Clause 25.4 (Assurance Statement) of this
Agreement.

(g)
Promptly after becoming aware of the same, the Company shall inform the
Facilities Agent in writing if either (i) there is any change in the Carnival
Credit Rating with either Moody’s or S&P which will cause a change to the Margin
or (ii) if any of the circumstances contemplated by paragraphs (b) or (c) above
arise.



Page 58



--------------------------------------------------------------------------------





(h)
For the purposes of paragraph (e) above, the CO2 Performance for each financial
year ending 30 November will be determined by reference to the Assurance
Statement in respect of that financial year which is to be delivered pursuant to
Clause 25.4 (Assurance Statement) by no later than 30 June in the following
financial year.

(i)
If the Company fails to comply with its obligation pursuant to Clause 25.4
(Assurance Statement) to supply an Assurance Statement by 30 June in any year
(unless such failure is as a result of the circumstances described in paragraph
(j) below) then the CO2 Performance shall be deemed for the purposes of
paragraph (e) above to fall within the ‘Below target’ column of the definition
of ‘CO2 Performance’ until such time that the Company delivers an Assurance
Statement which shows there should be a decrease in Margin following which the
Margin will be adjusted in accordance with paragraph (e) above, such adjustment
to take effect from the Business Day immediately following the date that the
relevant Assurance Statement is delivered to the Facilities Agent.

(j)
In the event that the Termination Date is extended pursuant to paragraph (a) or
paragraph (b) of Clause 10 (Extension option), the Company and the Facilities
Agent (on behalf of the Lenders) agree to negotiate in good faith for a period
of not more than 30 days, to agree the CO2 Performance target levels for the
period from:

(i)
in the case of any extension pursuant to paragraph (a) of Clause 10.2 (Extension
option), the Original Termination Date to the Extended Termination Date; and

(ii)
in the case of any extension pursuant to:

(A)
paragraph (b)(i) of Clause 10.2 (Extension option), the Extended Termination
Date to the date 12 months after the Extended Termination Date;

(B)
paragraph (b)(ii)(A) of Clause 10.2 (Extension option), the Original Termination
Date to the date 12 months after the Original Termination Date; or

(C)
paragraph (b)(ii)(A) of Clause 10.2 (Extension option), the Original Termination
Date to the date 24 months after the Original Termination Date,

each such period, an Extension Period.
If the Company and the Facilities Agent (acting on behalf of the Lenders) fail
to agree the CO2 Performance target levels for the relevant Extension Period
Date then the Margin will be set by reference to paragraph (a) above and shall
not be subject to adjustment pursuant to paragraph (e) above.
(k)
For the purpose of this Clause 14.5, Carnival Credit Rating means, in respect of
Moody’s or S&P:

(i)
the long term senior unsecured debt rating of the Company published by Moody’s
or, as the case may be, S&P; or

(ii)
if Moody’s or S&P (as the case may be) does not publish a long term senior
unsecured debt rating as provided in paragraph (i) above, the long term senior
unsecured debt rating of Carnival plc published by Moody’s or, as the case may
be, S&P.

14.6    Maximum Interest Rate


Page 59



--------------------------------------------------------------------------------





Where any interest rate payable by a Borrower incorporated in Italy determined
in accordance with this Agreement, including default interest rate, exceeds in
any period of three calendar months the interest rate determined pursuant to
paragraph 4 of article 2 of the Italian Act (Legge) 7 March 1996 No. 108 for
transactions of the type contemplated hereunder, such interest rate will be
deemed to be equal to and shall not exceed the maximum interest rate during such
period determined in accordance with the above-mentioned provisions of Italian
law.

15.    INTEREST PERIODS
15.1    Selection of Interest Periods
(a)
A Borrower (or the Company or Carnival plc on behalf of any Borrower not
incorporated in Italy) may select an Interest Period for a Loan in the Loan
Utilisation Request for that Loan.

(b)
Subject to this Clause 15, a Borrower (or the Company or Carnival plc on behalf
of a Borrower not incorporated in Italy) may select an Interest Period of one,
three or six months or any other period agreed between the Company and the
Facilities Agent (acting on the instructions of all the Lenders).

(c)
An Interest Period for a Loan shall not extend beyond the Termination Date.

(d)
Each Interest Period for a Loan shall start on the Utilisation Date in respect
of that Loan.

(e)
A Loan has one Interest Period only.

15.2    Non-Business Days
If an Interest Period would otherwise end on a day which is not a Business Day,
that Interest Period will instead end on the next Business Day in that calendar
month (if there is one) or the preceding Business Day (if there is not).

16.    CHANGES TO THE CALCULATION OF INTEREST
16.1    Unavailability of Screen Rate
(a)
Interpolated Screen Rate: If no Screen Rate is available for LIBOR or, if
applicable, EURIBOR for the Interest Period of a Loan, the applicable LIBOR or
EURIBOR shall be the Interpolated Screen Rate for a period equal in length to
the Interest Period of that Loan.

(b)
Reference Bank Rate: If no Screen Rate is available for LIBOR or, if applicable,
EURIBOR for:

(i)
the currency of a Loan; or

(ii)
the Interest Period of a Loan and it is not possible to calculate the
Interpolated Screen Rate,

the applicable LIBOR or EURIBOR shall be the Reference Bank Rate as of the
Specified Time for the currency of that Loan and for a period equal in length to
the Interest Period of that Loan.
(c)
Cost of funds: If paragraph (b) above applies but no Reference Bank Rate is
available for the relevant currency or Interest Period there shall be no LIBOR
or EURIBOR for that Loan and Clause 16.4 (Cost of funds) shall apply to that
Loan for that Interest Period.

16.2    Calculation of Reference Bank Rate


Page 60



--------------------------------------------------------------------------------





(a)
Subject to paragraph (b) below, if LIBOR or EURIBOR is to be determined on the
basis of a Reference Bank Rate but a Reference Bank does not supply a quotation
by the Specified Time, the Reference Bank Rate shall be calculated on the basis
of the quotations of the remaining Reference Banks.

(b)
If at or about noon on the Quotation Day, none or only one of the Reference
Banks supplies a quotation, there shall be no Reference Bank Rate for the
relevant Interest Period.

16.3    Market Disruption
If before close of business in London on the Quotation Day for the relevant
Interest Period, the Facilities Agent receives notifications from a Lender or
Lenders (whose participations in a Loan exceed 66 ⅔ per cent. of that Loan) that
the cost to it of funding its participation in that Loan from the wholesale
market for the relevant currency would be in excess of LIBOR or, if applicable,
EURIBOR then Clause 16.4 (Cost of funds) shall apply to that Loan for the
relevant Interest Period.
16.4    Cost of funds
(a)
If this Clause 16.4 applies, the rate of interest on the relevant Loan for the
relevant Interest Period shall be the percentage rate per annum which is the sum
of:

(i)
the Margin; and

(ii)
the weighted average of the rates notified to the Facilities Agent by each
Lender as soon as practicable and in any event within 10 Business Days of the
first day of that Interest Period (or, if earlier, on the date falling five
Business Days before the date on which interest is due to be paid in respect of
that Interest Period), to be that which expresses as a percentage rate per annum
the cost to the relevant Lender of funding its participation in that Loan from
whatever source it may reasonably select.

(b)
If this Clause 16.4 applies and the Facilities Agent or the Company so requires,
the Facilities Agent and the Company shall enter into negotiations (for a period
of not more than thirty days) with a view to agreeing a substitute basis for
determining the rate of interest

(c)
If this Clause 16.4 applies but any Lender does not supply a quotation by the
time specified in paragraph (a)(ii) above, the rate of interest shall be
calculated on the basis of the quotations of the remaining Lenders.

(d)
Any alternative basis agreed pursuant to paragraph (b) above shall, with the
prior consent of all the Lenders and the Company, be binding on all Parties.

16.5    Notification to the Company
If Clause 16.4 (Cost of funds) applies the Facilities Agent shall, as soon as is
practicable, notify the Company.
16.6    Break Costs
(a)
Each Borrower shall, within three Business Days of demand, pay to the Facilities
Agent for the account of each Lender such Lender’s Break Costs attributable to
all or any part of a Loan (other than a Swingline Loan) or Unpaid Sum being paid
by that Borrower on a day other than the last day of an Interest Period for that
Loan or Unpaid Sum.



Page 61



--------------------------------------------------------------------------------





(b)
Each Lender must supply to the Facilities Agent (who shall promptly deliver them
to the Company and the relevant Borrower) details of the amount of any Break
Costs claimed by it under this Clause 16.6.


17.    FEES
17.1    Commitment fee
(a)
The Company shall pay to the Facilities Agent (for the account of each Lender) a
commitment fee in the Base Currency of the relevant Tranche computed at the rate
of 35 per cent. of the applicable Margin per annum on the daily undrawn,
uncancelled amount of each Lender’s Commitment.

(b)
The accrued commitment fee is payable quarterly in arrears during the
Availability Period and on the last day of the Availability Period and, if the
Total Tranche A Commitments, the Total Tranche B Commitments, the Total Tranche
C Commitments or the Total Tranche D Commitments are cancelled in full, at the
time such cancellation is effective.

(c)
No commitment fee is payable to the Facilities Agent (for the account of a
Lender) on any Commitment of that Lender for any day on which that Lender is a
Defaulting Lender.

17.2    Arrangement fee
The Company shall pay to the Arrangers (for the account of each Arranger) an
arrangement fee in the amount and at the times agreed in a Fee Letter between
the Arrangers and the Company.
17.3    Agency fee
The Company shall pay to the Facilities Agent (for its own account) an agency
fee in the amount and at the times agreed in a Fee Letter between the Facilities
Agent and the Company.
17.4    Bookrunner fee
The Company shall pay to the active bookrunners (as such term is used in the
Commitment Letter) (for the account of each such active bookrunner) a bookrunner
fee in the amount and at the times agreed in a Fee Letter between such active
bookrunners and the Company.
17.5    Participation fee
The Company shall pay to the Facilities Agent (for the account of each Original
Lender) a participation fee in the amount and at the times agreed in a Fee
Letter between the Facilities Agent and the Company.
17.6    Utilisation fee
(a)
The Company shall pay to the Facilities Agent (for the account of each Lender) a
utilisation fee computed at the rate of:

(i)
for each day on which the aggregate amount of the Utilisations (where each
Utilisation is converted into US Dollars at the Facilities Agent’s Spot Rate of
Exchange on that day) equals or is less than 33⅓ per cent. of the Total
Commitments, 0.075 per cent. per annum;

(ii)
for each day on which the aggregate amount of the Utilisations (where each
Utilisation is converted into US Dollars at the Facilities Agent’s Spot Rate of
Exchange on that



Page 62



--------------------------------------------------------------------------------





day) exceeds 33⅓ per cent. but equals or is less than 66⅔ per cent. of the Total
Commitments, 0.15 per cent. per annum; and
(iii)
for each day on which the aggregate amount of the Utilisations (where each
Utilisation is converted into US Dollars at the Facilities Agent’s Spot Rate of
Exchange on that day) exceeds 66⅔ per cent. of the Total Commitments, 0.30 per
cent. per annum.

(b)
Utilisation fee is payable in US Dollars on the amount of each Lender’s share in
the Utilisations.

(c)
Accrued utilisation fee is payable quarterly in arrear during the Availability
Period and on the last day of the Availability Period and, for a Lender, on the
date on which it ceases to be a Lender under this Agreement.

17.7    Bonding fee
(a)
Each Bond Borrower shall pay to the Facilities Agent (for the account of each
relevant Tranche D Lender) for each Bond requested by it a bonding fee in US
Dollars computed at the applicable Margin on the daily outstanding amount of
that Bond for the period from the issue of that Bond until and including its
Expiry Date or, following a claim under such Bond, until and including the date
of reimbursement of the full amount of such claim to the relevant Tranche D
Lender whether pursuant to Clause 7.1(b), 7.3(a) or otherwise.

(b)
The accrued bonding fee on a Bond (if any) shall be payable quarterly in arrear
starting on the date falling three months after the date of the Agreement and
the dates falling quarterly thereafter.

(c)
If a Bond Borrower cash covers any part of a Bond then:

(i)
the bonding fee payable for the account of each relevant Tranche D Lender shall
continue to be payable in accordance with paragraph (a); and

(ii)
the Bond Borrower will be entitled to withdraw the interest accrued on the cash
cover to pay those fees.

17.8    Timing of payments
Notwithstanding any provision to the contrary in any Finance Document, all
payments to be made by an Obligor in respect of any fees referred to in Clauses
17.1, 17.4 and 17.7 are due within three Business Days of written demand to the
Company by the Facilities Agent in each case served no earlier than the times
agreed for payment, and attaching a statement of detailed calculations.

18.    TAXES
18.1    Application of Clauses
(a)
Clauses 18.2 to 18.7 shall only apply in respect of payments by the following
Obligors:

(i)
Carnival plc; and

(ii)
any Additional Borrower resident in the United Kingdom.

(b)
Clauses 18.8 to 18.9 shall only apply in respect of payments by the following
Obligors:

(i)
the Company;



Page 63



--------------------------------------------------------------------------------





(ii)
CC U.S. Ventures, Inc.;

(iii)
any Additional Borrower incorporated in a state within, or operating in, the
U.S.; and

(iv)
other members of the Carnival Corporation & plc Group who become an Additional
Borrower as may be requested by the Company to be covered under this paragraph
(b), subject to the consent of the Facilities Agent (such consent not to be
unreasonably withheld, delayed or conditioned).

(c)
Clauses 18.10 to 18.15 shall only apply in respect of payments by the following
Obligors:

(i)
Costa Crociere S.p.A.; and

(ii)
any Additional Borrower resident in Italy.

(d)
Clauses 18.16 to 18.19 shall only apply in respect of payments by any Additional
Borrower resident in the Netherlands.

(e)
Clauses 18.20 to 18.23 shall apply in respect of payments by any Obligor that
does not fall within any of paragraphs (a), (b), (c) or (d).

(f)
Clauses 18.24 and 18.25 shall apply in respect of payments made by all Obligors.

18.2    General
In Clauses 18.3 to 18.7:
Borrower DTTP Filing means an HM Revenue & Customs’ Form DTTP2 duly completed
and filed by the relevant Borrower, which:
(i)
where it relates to a Treaty Lender that is an Original Lender, contains the
scheme reference number and jurisdiction of tax residence stated opposite that
Lender’s name in Part B or Part C (as applicable) of Schedule 1 (The Parties),
and

(A)
where the Borrower is a Borrower as at the 2019 Amendment Effective Date, is
filed with HM Revenue & Customs within 30 working days of the 2019 Amendment
Effective Date; or

(B)
where the Borrower is an Additional Borrower, is filed with HM Revenue & Customs
within 30 working days of the date on which that Borrower becomes an Additional
Borrower; or

(ii)
where it relates to a Treaty Lender that is a New Lender or Increase Lender,
contains the scheme reference number and jurisdiction of tax residence stated in
respect of that Lender in the documentation which the New Lender or Increase
Lender executes on becoming party as a Lender, and

(A)
where the Borrower is a Borrower as at the relevant Transfer Date or Increase
Date as applicable, is filed with HM Revenue & Customs within 30 working days of
that Transfer Date or Increase Date as applicable; or

(B)
where the Borrower is not a Borrower as at the relevant Transfer Date or
Increase Date as applicable, is filed with HM Revenue & Customs within 30
working days of the date on which that Borrower becomes an Additional Borrower.



Page 64



--------------------------------------------------------------------------------





MLI means the Multilateral Convention to Implement Tax Treaty Related Measures
to Prevent Base Erosion and Profit Shifting of 24 November 2016.
Qualifying Lender means a Lender which is beneficially entitled to interest
payable to that Lender in respect of an advance under this Agreement and is:
(a)
a U.K. Lender; or

(b)
a Treaty Lender.

Tax Confirmation means a confirmation by a Lender that the person beneficially
entitled to interest payable to that Lender under this Agreement is either:
(a)
a company resident in the UK for UK tax purposes;

(b)
a partnership, each member of which is:

(i)
a company resident in the UK for UK tax purposes; or

(ii)
a company not resident in the UK for UK tax purposes but which carries on a
trade in the UK through a permanent establishment and which brings into account
in computing its chargeable profits (within the meaning of section 19 of the CTA
2009) the whole of any share of interest payable to it under this Agreement
which is attributable to it by reason of Part 17 of the CTA 2009; or

(c)
a company not resident in the UK for UK tax purposes which carries on a trade in
the UK through a permanent establishment and which brings into account interest
payable to it under this Agreement in computing its chargeable profits (within
the meaning of section 19 of the CTA 2009).

Treaty Lender means a Lender which:
(a)
is resident (as defined in the appropriate double taxation agreement) in a
country with which the U.K. has a double taxation agreement giving residents of
that country full exemption from U.K. taxation on interest;

(b)
does not carry on a business in the U.K. through a permanent establishment with
which the payment is effectively connected; and

(c)
is entitled to receive interest without withholding or, if withheld, is entitled
to reclaim that withholding in full, under the terms of the appropriate double
taxation agreement except that for this purpose it shall be assumed that the
Obligor has not entered into any transaction or arrangement (other than the
relevant Loan itself) that causes the Lender to lose entitlement to receive
interest without withholding, or if withheld, entitlement to reclaim that
withholding, pursuant to a ‘principal purpose’ test of the kind described in
Article 7(1) of the MLI that is incorporated in the relevant double taxation
agreement pursuant to the MLI.

U.K. Bank Lender means a Lender:
(a)
which is a bank (as defined for the purpose of section 879 of the ITA 2007)
making an advance under a Finance Document and is within the charge to United
Kingdom corporation tax as respects any payments of interest made in respect of
that advance or would be within such charge as respects such payments apart from
section 18A of the CTA 2009; or



Page 65



--------------------------------------------------------------------------------





(b)
in respect of an advance made under a Finance Document by a person that was a
bank (as defined for the purpose of section 879 of the ITA 2007) at the time
that that advance was made and within the charge to United Kingdom corporation
tax as respects any payments of interest made in respect of that advance.

U.K. Lender means a Lender which is:
(a)
a U.K. Bank Lender; or

(b)
a U.K. Non-Bank Lender.

U.K. Non-Bank Lender means:
(a)
a company resident in the U.K. for U.K. tax purposes;

(b)
a partnership, each member of which:

(i)
is a company resident in the U.K. for U.K. tax purposes; or

(ii)
a company not resident in the U.K. for U.K. tax purposes but which carries on a
trade in the U.K. through a permanent establishment and which brings into
account in computing its chargeable profits (for the purpose of section 19 of
CTA 2009) the whole of any share of interest payable to it under this Agreement
which falls to it by reason of Part 17 of CTA 2009; or

(c)
a company not resident in the U.K. for U.K. tax purposes which carries on a
trade in the U.K. through a permanent establishment and which brings into
account interest payable to it under this Agreement in computing its chargeable
profits for the purpose of section 19 of CTA 2009,

which, in each case, is beneficially entitled to interest payable to it under
this Agreement and which has provided to the Company and not retracted
confirmation that it is one of the above by way of a Tax Confirmation.
18.3    Tax gross-up
(a)
Each Obligor must make all payments to be made by it under the Finance Documents
without any Tax Deduction, unless a Tax Deduction is required by law.

(b)
If:

(i)
a Lender is not, or ceases to be, a Qualifying Lender; or

(ii)
an Obligor or a Lender is aware that an Obligor must make a Tax Deduction (or
that there is a change in the rate or the basis of a Tax Deduction),

it must promptly notify the Facilities Agent. The Facilities Agent must then
promptly notify the affected Parties.
(c)
Except as provided below, if a Tax Deduction is required by law to be made by an
Obligor, the amount of the payment due from the Obligor will be increased to an
amount which (after making the Tax Deduction) leaves an amount equal to the
payment which would have been due if no Tax Deduction had been required.



Page 66



--------------------------------------------------------------------------------





(d)
Except as provided below, an Obligor is not required to make an increased
payment under paragraph (c) above for a Tax Deduction in respect of tax imposed
by the U.K. to a Lender that is not, or has ceased to be on the date on which
the payment is due, a Qualifying Lender in excess of the amount that the Obligor
would have had to pay under paragraph (c) above had the Lender been, or not
ceased to be on the date on which the payment is due, a Qualifying Lender,
except that where an amount (the Claim) is demanded under the guarantee given by
Carnival plc in respect of a default by one of its Subsidiaries (the Paying
Party), Carnival plc shall not be entitled to the benefit of this paragraph (d)
if, but only to the extent that, the amount paid by Carnival plc in respect of
the Claim would be thereby reduced to an amount less than the amount which the
Lender was entitled to receive from the Paying Party in respect of the Claim.

(e)
Paragraph (d) above will not apply if the Lender has ceased to be a Qualifying
Lender by reason of any change in (or in the interpretation, administration or
application of) any law or double taxation agreement or any published practice
or concession of any relevant taxing authority which becomes effective after the
date it became a Lender under this Agreement.

(f)
An Obligor is not required to make an increased payment to a Lender under
paragraph (c) above for a Tax Deduction in respect of the tax imposed by the
U.K. if that Lender is a Treaty Lender and the Obligor making the payment is
able to demonstrate that the Tax Deduction would not have been required if the
Lender had complied with its obligations under paragraph (j) or (k) below.

(g)
An Obligor is not required to make an increased payment under paragraph (c)
above if the Lender is a Qualifying Lender solely by virtue of being a UK
Non-Bank Lender and an officer of H.M. Revenue & Customs has given (and not
revoked) a direction (a Direction) under section 931 ITA 2007 which relates to
the payment and that Lender has received from the Obligor making the payment a
certified copy of that Direction and the payment could have been made to the
Lender without any Tax Deduction if that Direction had not been made.

(h)
If an Obligor is required to make a Tax Deduction, that Obligor shall make that
Tax Deduction in the minimum amount required by law and must make any payment
required in connection with that Tax Deduction within the time allowed by law.

(i)
As soon as practical following the making of either a Tax Deduction or a payment
required in connection with a Tax Deduction, the Obligor making that Tax
Deduction or payment must deliver to the Facilities Agent for the relevant
Finance Party evidence reasonably satisfactory to that Finance Party that the
Tax Deduction has been made or (as applicable) the appropriate payment has been
paid to the relevant taxing authority.

(j)    
(i)
Subject to paragraph (j)(ii) below, a Treaty Lender and each Obligor which makes
a payment to which that Treaty Lender is entitled shall co-operate in completing
any procedural formalities necessary for that Obligor to obtain authorisation to
make that payment without a Tax Deduction.

(ii)    
(A)
A Treaty Lender which becomes a Party on the day on which this Agreement is
entered into (or the 2019 Amendment Effective Date) that holds a passport under
the HMRC DT Treaty Passport scheme, and which wishes that scheme to apply to
this Agreement, shall confirm its scheme reference number and its jurisdiction
of tax residence opposite its name in Part B or Part C (as applicable) of
Schedule 1 (The Parties); or



Page 67



--------------------------------------------------------------------------------





(B)
a New Lender or Increase Lender that is a Treaty Lender that holds a passport
under the HMRC DT Treaty Passport scheme, and which wishes that scheme to apply
to this Agreement, shall confirm its scheme reference number and its
jurisdiction of tax residence in the documentation which the New Lender or
Increase Lender executes on becoming party as a Lender,

and, having done so, that Lender shall be under no obligation pursuant to
sub-paragraph (i) above.
(k)
If a Lender has confirmed its scheme reference number and its jurisdiction of
tax residence in accordance with paragraph (j)(ii) above and:

(i)
a Borrower making a payment to that Lender has not made a Borrower DTTP Filing
in respect of that Lender; or

(ii)
a Borrower making a payment to that Lender has made a Borrower DTTP Filing in
respect of that Lender but:

(A)
that Borrower DTTP Filing has been rejected by HM Revenue & Customs; or

(B)
HM Revenue & Customs has not given the Borrower authority to make payments to
that Lender without a Tax Deduction within 60 days of the date of the Borrower
DTTP Filing,

and in each case, the Borrower has notified that Lender in writing, that Lender
and the Borrower shall co-operate in completing any additional procedural
formalities necessary for that Borrower to obtain authorisation to make that
payment without a Tax Deduction.
(l)
If a Lender has not confirmed its scheme reference number and jurisdiction of
tax residence in accordance with paragraph ‎(j)(ii) above, no Obligor shall make
a Borrower DTTP Filing or file any other form relating to the HMRC DT Treaty
Passport scheme in respect of that Lender's Commitment(s) or its participation
in any Loan unless the Lender otherwise agrees.

(m)
A Borrower shall, promptly on making a Borrower DTTP Filing, deliver a copy of
that Borrower DTTP Filing to the Facilities Agent for delivery to the relevant
Lender.

(n)
A UK Non-Bank Lender which becomes a Party on the day on which this Agreement is
entered into (or the 2019 Amendment Effective Date) gives a Tax Confirmation to
the Company by entering into this Agreement.

(o)
A UK Non-Bank Lender shall promptly notify the Company and the Facilities Agent
if there is any change in the position from that set out in the Tax
Confirmation.

18.4    Tax indemnity
(a)
Except as provided below, the Company must indemnify a Finance Party against any
loss or liability which that Finance Party acting reasonably determines will be
or has been suffered (directly or indirectly) by that Finance Party for or on
account of Tax in relation to a payment received or receivable (or any payment
deemed to be received or receivable) under a Finance Document.

(b)
Paragraph (a) above does not apply to any Tax assessed on a Finance Party under
the laws of the jurisdiction in which:



Page 68



--------------------------------------------------------------------------------





(i)
that Finance Party is incorporated or, if different, the jurisdiction (or
jurisdictions) in which that Finance Party is treated as resident or as having a
permanent establishment for tax purposes; or

(ii)
that Finance Party’s Facility Office is located in respect of amounts received
or receivable in that jurisdiction,

if that Tax is imposed on or calculated by reference to the net income received
or receivable (but not any sum deemed to be received or receivable) by that
Finance Party.
(c)
Paragraph (a) above does not apply to the extent a loss, liability or cost:

(i)
is compensated for by any increased payment under Clause 18.3 (Tax gross-up);

(ii)
would have been compensated for by an increased payment under Clause 18.3 (Tax
gross-up) but was not so compensated solely because one of the exclusions in
Clause 18.3(d) and 18.3(f) applied; or

(iii)
relates to a FATCA Deduction required to be made by a Party.

(d)
A Finance Party making, or intending to make, a claim under paragraph (a) above
must promptly notify the Company of the event which will give, or has given,
rise to the claim.

18.5    Tax Credit
(a)
Where any payment has been made subject to a Tax Deduction, a Finance Party
agrees to use its commercially reasonable endeavours to complete any procedural
formalities necessary for the relevant Finance Party to obtain any Tax Credit
available as a result of the payment being made subject to a Tax Deduction.

(b)
If an Obligor makes a Tax Payment and the relevant Finance Party in its absolute
discretion exercised in good faith determines that:

(i)
a Tax Credit is attributable either to an increased payment of which that Tax
Payment forms part, or to that Tax Payment or to a Tax Deduction in consequence
of which that Tax Payment was required; and

(ii)
it has used and retained that Tax Credit (on a consolidated basis if relevant to
the determination of its allowable credit for foreign taxes paid or accrued),

the Finance Party must pay an amount to the Obligor which that Finance Party
determines will leave it (after that payment) in the same after-Tax position as
it would have been if the Tax Payment had not been required to be made by the
Obligor.
18.6    Lender Status Confirmation
(a)
Each Lender which becomes a Party to this Agreement after the 2019 Amendment
Effective Date shall indicate, in the documentation which the New Lender or
Increase Lender executes on becoming party as a Lender, and for the benefit of
the Facilities Agent and without liability to the Obligors, which of the
following categories it falls in:

(i)
not a Qualifying Lender;

(ii)
a Qualifying Lender (other than a Treaty Lender); or



Page 69



--------------------------------------------------------------------------------





(iii)
a Treaty Lender.

(b)
If a New Lender or Increase Lender fails to indicate its status in accordance
with this Clause 18.6 then such New Lender or Increase Lender shall be treated
for the purposes of this Agreement (including by each Obligor) as if it is not a
Qualifying Lender until such time as it notifies the Facilities Agent which
category applies (and the Facilities Agent, upon receipt of such notification,
shall inform the Company). For the avoidance of doubt, a Transfer Certificate or
Increase Confirmation shall not be invalidated by any failure of a Lender to
comply with this Clause 18.6.

18.7    Stamp taxes
The Company must pay and indemnify each Finance Party against any stamp duty,
registration or other similar Tax payable in connection with the entry into,
performance or enforcement of any Finance Document, except for any such Tax
payable in connection with the entry into a Transfer Certificate.
18.8    General
In Clause 18.8 to 18.9:
Excluded Taxes means, with respect to the Facilities Agent, any Lender or any
other recipient of any payment to be made by or on account of any obligation of
an Obligor under the Finance Documents:
(a)
income, franchise or other similar taxes imposed on, based on or measured by or
with respect to its net income by the United States of America, or income,
franchise or other similar taxes imposed on, based on or measured by or with
respect to its net income, net worth or capital employed, or gross basis
business and/or occupational taxes by the jurisdiction under the laws of which
such recipient is organized or in which it is resident or, in the case of any
Lender, in which its applicable lending office is located;

(b)
any branch profits taxes imposed by the United States of America or any similar
tax imposed by any other jurisdiction described in paragraph (a) above;

(c)
in the case of a Lender (other than an assignee pursuant to a request by an
Obligor under Clause 18.9(g)), any withholding tax that:

(i)
is attributable to such Lender’s failure to comply with Clause18.9(e); or

(ii)
in the case of a Foreign Lender, is imposed by the United States of America and
is in effect and would apply to amounts payable to such Foreign Lender, at the
time such Foreign Lender becomes a party to this Agreement (including by
assignment) or designates a Facility Office or a new lending office, except to
the extent that (x) where the Foreign Lender is an assignee, the assignor was
entitled to receive additional amounts with respect to any withholding tax
pursuant to Clause 18.9, (y) where the Foreign Lender has designated a new
Facility Office or other lending office, the Foreign Lender was entitled to
receive additional amounts with respect to any withholding tax pursuant to
Clause 18.9 before the designation of a new Facility Office or other lending
office or (z) such withholding tax shall have resulted from the making of any
payment to a location other than the Facility Office or other lending office
designated by the Facilities Agent or such Foreign Lender for the receipt of
payments of the applicable type;

(d)
any income, franchisee or other similar tax, or any branch profits or similar
tax, imposed by a jurisdiction to the extent such tax is attributable to a
connection between such jurisdiction and



Page 70



--------------------------------------------------------------------------------





the Facilities Agent, such Lender or such other recipient, as the case may be,
other than a connection arising from the transactions contemplated by this
Agreement; and
(e)
any FATCA Deduction.

Foreign Lender means, with respect to an Obligor, any Lender that is organized
under the laws of a jurisdiction other than that in which that Obligor is
located and, with respect to the Company, outside the United States of America.
For purposes of this definition, the United States of America, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.
Governmental Authority means the government of the United States of America, any
other nation or any political subdivision thereof, whether state or local, and
any agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.
Indemnified Taxes means Taxes other than Excluded Taxes.
Other Taxes means any and all present or future recording, stamp, documentary,
excise, transfer, sales, property or similar taxes, charges or levies arising
from any payment made under the Finance Documents or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement other
than (1) Excluded Taxes and (2) any Taxes required to be paid solely as a result
of the execution or delivery of an instrument effecting an assignment,
designation or participation contemplated in Clause 29 (Changes to the Lenders)
(excluding any designation or assignment initiated pursuant to Clause 18.9(g)
(Taxes)).
18.9    Taxes
(a)
Any and all payments by or on account of any obligation of an Obligor under the
Finance Documents shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided that if an Obligor shall be required
to deduct any Indemnified Taxes or Other Taxes from such payments, then (i) the
sum payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Clause 18.9) the Facilities Agent or Lender (as the case may be) receives
an amount equal to the sum it would have received had no such deductions been
made, (ii) that Obligor shall make such deductions and (iii) that Obligor shall
pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable law.

(b)
In addition, an Obligor shall pay any Other Taxes to the relevant Governmental
Authority in accordance with applicable law.

(c)
Each Obligor shall indemnify the Facilities Agent and each Lender, within 30
days after written demand therefor, for the full amount of any Indemnified Taxes
or Other Taxes paid by the Facilities Agent or such Lender, as the case may be,
on or with respect to any payment by or on account of any obligation of that
Obligor under the Finance Documents (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Clause
18.9) and any penalties, interest and reasonable expenses arising therefrom or
with respect thereto (except to the extent such penalties, interest or expenses
result from the gross negligence or wilful misconduct of the Facilities Agent or
the applicable Lender), whether or not such Indemnified Taxes or Other Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to the Company by a Lender, or by the Facilities Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error, provided that
such certificate shall include a description in reasonable detail of the
Indemnified Tax or Other Tax for which the indemnity is being



Page 71



--------------------------------------------------------------------------------





demanded and the calculation in reasonable detail of the amount of such
indemnity. The Facilities Agent and each Lender agrees to use its reasonable
endeavours to complete any procedural formalities necessary for the Facilities
Agent and the Lender to obtain a credit against any Indemnified Tax or Other Tax
or any relief or remission for an Indemnified Tax or Other Tax (or its
repayment). Notwithstanding any contrary provision under the Finance Documents,
the Facilities Agent or the Lender, as the case may be, shall have no obligation
to contest the imposition or assertion of any Indemnified Tax or Other Tax.
(d)
As soon as practicable after any payment of Indemnified Taxes or Other Taxes by
an Obligor to a Governmental Authority, the Obligor shall deliver to the
Facilities Agent the original or a certified copy of a receipt issued by such
Governmental Authority evidencing such payment (if such a receipt is reasonably
obtainable from such Governmental Authority), a copy of the return reporting
such payment or other evidence of such payment reasonably satisfactory to the
Facilities Agent.

(e)
The Facilities Agent will deliver to the Company, and each Lender will deliver
to the Facilities Agent and the Company, on or before the first Utilisation Date
(or, in the case of a Lender that becomes a Lender after the first Utilisation
Date, on or before such later date on which such Lender becomes a Lender) such
properly completed and executed Internal Revenue Service form (Form W-8BEN,
W-8ECI, W-8EXP, W-8IMY, or W-9, as applicable) as will demonstrate, in
accordance with applicable regulations, that payments of interest by an Obligor
to the Facilities Agent for the account of such Lender pursuant to this
Agreement will be exempt from (or entitled to a reduction in the rate of) United
States federal withholding taxes. Any Foreign Lender that is entitled to an
exemption from or reduction of withholding tax under the law of the jurisdiction
in which the Obligor is located, or any treaty to which such jurisdiction is a
party, with respect to payments under this Agreement shall deliver to the
Company (with a copy to the Facilities Agent), at the time or times prescribed
by applicable law, such other properly completed and executed documentation
prescribed by applicable law or reasonably requested by the Company (including
any replacement or successor form) as will permit such payments to be made
without withholding or at a reduced rate, provided that such Foreign Lender has
received prior written notice from the Company advising it of the availability
of such exemption or reduction and containing all applicable documentation.

(f)
If the Facilities Agent or a Lender determines that it has received a refund of
or Tax Credit for any Taxes or Other Taxes as to which it has been indemnified
by an Obligor or with respect to which an Obligor has paid additional amounts
pursuant to this Clause 18.9, it shall pay over such refund or Tax Credit to
that Obligor (but only to the extent of indemnity payments made, or additional
amounts paid, by the Obligor under this Clause 18.9 with respect to the Taxes or
Other Taxes giving rise to such refund or Tax Credit), net of all reasonable
out-of-pocket expenses of the Facilities Agent or such Lender and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund or Tax Credit); provided, that the Obligor, upon the
request of the Facilities Agent or such Lender, agrees to repay the amount paid
over to the Obligor (plus any penalties, interest or other charges imposed by
the relevant Governmental Authority) to the Facilities Agent or such Lender to
the extent that the Facilities Agent or such Lender is required to repay such
refund to such Governmental Authority. This Clause 18.9 shall not be construed
to require the Facilities Agent or any Lender to make available its tax returns
(or any other information relating to its taxes which it deems confidential) to
the Obligor or any other person.

(g)
If an Obligor is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to this Clause
18.9, then the Obligor may, at its sole expense and effort, upon notice to such
Lender and the Facilities Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions



Page 72



--------------------------------------------------------------------------------





contained in Clause 29), all its interests, rights and obligations under this
Agreement to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that (i) the
Obligor shall have received the prior written consent of the Facilities Agent,
which consent shall not unreasonably be withheld, (ii) such Lender shall have
received payment of an amount equal to the outstanding principal of its share in
the Utilisations, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Obligor (in the case of all
other amounts) and (iii) in the case of any such assignment resulting from
payments required to be made pursuant to this Clause 18.9, such assignment will
result in a material reduction in such compensation or payments. A Lender shall
not be required to make any such assignment and delegation if, prior thereto, as
a result of a waiver by such Lender or otherwise, the circumstances entitling
the Obligor to require such assignment and delegation cease to apply.
18.10    General
In Clauses 18.10 to 18.15:
Affidavit means the affidavit as approved by the Italian revenues agency on 10
July 2013 (and as amended from time to time) and made available on the website
www.agenziaentrate.gov.it. or any other form with similar contents and producing
substantially the same tax effects.
Change of Tax Law means any change which occurs after the date of this
Agreement, in (or in the published interpretation, administration or the
application of) any tax law or regulation or double taxation treaty or any
published practice or published concession of any relevant taxing authority.
Exempted Lender means any entity which, under article 26, paragraph 5 bis of
Italian Presidential Decree No. 600 of 29 September 1973, is entitled to receive
interest payments deriving from Italy on medium long term loan without the
application of any Tax Deduction imposed by Italian law.
Italian Lender means a Lender which is:
(a)
a bank or financial institution duly authorized or licensed to carry out banking
or lending activity in Italy pursuant to the applicable law and regulation and
that is resident for tax purposes in Italy pursuant to article 73 of Italian
Presidential Decree No. 917 of 22 December 1986, and for the purpose of the
Finance Documents does not act through a Facility Office which qualifies as a
permanent establishment located outside Italy; or

(b)
a Facility Office which qualifies as a permanent establishment in Italy, or, in
any case, a permanent establishment in Italy of a bank or financial institution
duly authorised or licensed to carry out banking activity in Italy, for which
any payment received under the Finance Documents is business income (“reddito
d’impresa”) pursuant articles 81, and 152 of Italian Presidential Decree no. 917
of 22nd December 1986; or

(c)
a special purpose vehicle established for the purpose of a securitisation
according with Italian Law No. 130 of 30 April 1999; or

(d)
an alternative investment fund established under Directive 2011/61/EU and duly
authorised or licensed to carry out lending activity in Italy that is resident
in Italy for tax purposes pursuant to Article 73 of Italian Presidential Decree
No. 917 of 22 December 1986.

Qualifying Lender means a Lender which is beneficially entitled to interest
payable to that Lender in respect of an advance under this Agreement and is:


Page 73



--------------------------------------------------------------------------------





(a)
an Italian Lender;

(b)
a Treaty Lender; or

(c)
an Exempted Lender.

Self-Declaration means the self-declaration substantially in the form set out in
Schedule 13 (Form of Self-Declaration) to this Agreement
Treaty Lender means a Lender which:
(a)
is treated as a resident for tax purposes in a jurisdiction which has a double
taxation treaty with Italy which makes provision for full exemption from
withholding tax on interest (the Italian Treaty) and it is entitled to benefit
from such treaty;

(b)
does not carry on a business in Italy through a permanent establishment, branch
or agency with which the payment is effectively connected; and

(c)
has duly and timely fulfilled all the documentary conditions as requested for
the application of the Italian Treaty, including the filing of the relevant
Affidavit.

18.11    Tax gross-up
(a)
Each Obligor must make all payments to be made by it under the Finance Documents
without any Tax Deduction, unless a Tax Deduction is required by law.

(b)
If:

(i)
a Lender is not, or ceases to be, a Qualifying Lender; or

(ii)
an Obligor or a Lender is aware that an Obligor must make a Tax Deduction (or
that there is a change in the rate or the basis of a Tax Deduction),

it must promptly notify the Facilities Agent. Similarly, an Obligor shall
promptly upon becoming aware that an Obligor must make a Tax Deduction (or that
there is a change in the rate or the basis of any Tax Deduction) notify the
Facilities Agent accordingly. The Facilities Agent must then promptly notify the
affected Parties.
(c)
Except as provided below, if a Tax Deduction is required by law to be made by an
Obligor, the amount of the payment due from the Obligor will be increased to an
amount which (after making the Tax Deduction) leaves an amount equal to the
payment which would have been due if no Tax Deduction had been required.

(d)
Except as provided below, an Italian Borrower is not required to make an
increased payment under paragraph (c) above for a Tax Deduction in respect of
the Tax imposed by the Republic of Italy if on the date on which the payment
concerned falls due:

(i)
the payment could have been made to a Lender without a Tax Deduction if it was a
Qualifying Lender, but on that date the Lender is not, or has ceased to be, a
Qualifying Lender other than as a result of any Change of Tax Law; or

(ii)
the relevant Lender is a Treaty Lender or an Exempted Lender and the Obligor
making the payment is able to demonstrate that the payment could have been made
to the Lender



Page 74



--------------------------------------------------------------------------------





without the Tax Deduction had that Lender complied with its obligations under
paragraph (h) below and Clause 18.15 (Lender status confirmation).
(e)
If an Obligor is required by law to make a Tax Deduction, that Obligor shall
make that Tax Deduction and must make any payment required in connection with
that Tax Deduction in the minimum amount and within the time period allowed by
law.

(f)
Within 46 days of making either a Tax Deduction or a payment required in
connection with a Tax Deduction, the Obligor must deliver to the Facilities
Agent for the relevant Finance Party evidence reasonably satisfactory to that
Finance Party that the Tax Deduction has been made or (as applicable) the
appropriate payment has been paid to the relevant taxing authority.

(g)
A Treaty Lender or an Exempted Lender shall file any Affidavit or any
Self-Declaration Form under Clause 18.15 (Lender status confirmation) or any
other form and/or information necessary for the Borrower to be entitled to make
that payment without a Tax Deduction or with a reduced Tax Deduction.

18.12    Tax indemnity
(a)
Except as provided below, the Company must indemnify a Finance Party against any
loss or liability which that Finance Party acting reasonably determines will be
or has been suffered (directly or indirectly) by that Finance Party for or on
account of Tax in relation to a payment received or receivable (or any payment
deemed to be received or receivable) under a Finance Document.

(b)
Paragraph (a) above does not apply to any Tax assessed on a Finance Party under
the laws of the jurisdiction in which:

(i)
that Finance Party is incorporated or, if different, the jurisdiction (or
jurisdictions) in which that Finance Party is treated as resident for tax
purposes or as having a permanent establishment for tax purposes; or

(ii)
that Finance Party’s Facility Office is located in respect of amounts received
or receivable in that jurisdiction,

if that Tax is imposed on or calculated by reference to the net income
(including the “valore della produzione netta” for the purposes of Italian
regional tax on productive activities or “IRAP” provided for by Legislative
Decree no. 446 of 15 December 1997) received or receivable by that Finance
Party. However, any payment deemed to be received or receivable, including any
amount treated as income but not actually received by the Finance Party, such as
a Tax Deduction, will not be treated as net income received or receivable for
this purpose.
(c)
Paragraph (a) above does not apply to the extent a loss, liability or cost:

(i)
is compensated for by any increased payment under Clause 18.11 (Tax gross-up);

(ii)
would have been compensated for by an increased payment under Clause 18.11 (Tax
gross-up) but was not so compensated solely because one of the exclusions in
Clause 18.11(d) applied; or

(iii)
is compensated for by Clause 18.15 (Stamp taxes) or Clause 18.24 (Value added
taxes), or would have been but for the exclusions in those Clauses;

(iv)
relates to a FATCA Deduction required to be made by a Party;



Page 75



--------------------------------------------------------------------------------





(v)
is suffered or incurred with respect to any Finance Party, or any payment
attributable to, or liability arising as a consequence of, a Finance Party,
existing as at the date of signature of this Agreement.

(d)
A Finance Party making, or intending to make, a claim under paragraph (a) above
must promptly notify the Company of the event which will give, or has given,
rise to the claim.

18.13    Tax Credit
(a)
Where any payment has been made subject to a Tax Deduction, a Finance Party
agrees to use its reasonable endeavours to complete any procedural formalities
necessary for the relevant Finance Party to obtain any Tax Credit available as a
result of the payment being made subject to a Tax Deduction.

(b)
If an Obligor makes a Tax Payment and the relevant Finance Party determines in
its absolute discretion exercised in good faith that:

(i)
a Tax Credit is attributable either to an increased payment of which that Tax
Payment forms part, or to that Tax Payment, or to a Tax Deduction in consequence
of which that Tax Payment was required; and

(ii)
it has used and retained that Tax Credit (on a consolidated basis if relevant to
the determination of its allowable credit for foreign taxes paid or accrued),

the Finance Party must pay an amount to the Obligor which that Finance Party
determines will leave it (after that payment) in the same after-Tax position as
it would have been if the Tax Payment had not been required to be made by the
Obligor.
18.14    Lender Status Confirmation
(a)
In respect to an Italian Borrower, each Lender which becomes a Party to this
Agreement after the 2019 Amendment Effective Date shall indicate, in the
Transfer Certificate or Increase Confirmation which it executes on becoming a
Party, and for the benefit of the Facilities Agent and without liability to the
Obligors, which of the following categories it falls in:

(i)
not a Qualifying Lender;

(ii)
a Qualifying Lender (other than a Treaty Lender or an Exempted Lender);

(iii)
a Treaty Lender; or

(iv)
an Exempted Lender.

(b)
Each Lender shall promptly, after becoming a Lender under this Agreement, comply
with any reasonable administrative requirement from time to time provided for by
applicable law that is necessary for an Italian Borrower to be entitled to make
the relevant payment without a Tax Deduction or with the minimum possible Tax
Deduction and, unless it is an Italian Lender, agrees to provide the Borrower
with an Affidavit duly executed by it:

(i)
on a date which falls on the later of:

(A)
at least 5 Business Days prior to the date upon which interest is first due to
be paid to it, and



Page 76



--------------------------------------------------------------------------------





(B)
the date it becomes a Lender under this Agreement;

(ii)
thereafter, as soon as possible upon expiration of the previous Affidavit, and,
in any event, at least 5 Business Days prior to the next date upon which
interest is due to be paid to it following expiration of the previous Affidavit;
and

(iii)
in any case, whenever there is a change in the Lender's status under a double
taxation treaty (including if it changes its tax residence) at least 5 Business
Days prior to the subsequent date upon which interest is due to be paid.

(c)
An Exempted Lender shall provide an Italian Borrower with a Self Declaration at
least 5 Business Days prior to the date upon which interest is first due to be
paid to it.

(d)
If a new Lender fails to indicate its status in accordance with paragraph (a)
above then such new Lender shall be treated for the purposes of this Agreement
(including by an Italian Borrower) as if it is not a Qualifying Lender until
such time as it notifies the Agent which category applies (and the Agent, upon
receipt of such notification, shall inform the Borrower). For the avoidance of
doubt, a Transfer Certificate or Increase Confirmation shall not be invalidated
by any failure of a Lender to comply with this Clause 18.15(a).

18.15    Stamp taxes
The Company must pay and indemnify each Finance Party against any stamp duty,
registration or other similar Tax payable in connection with the entry into,
performance or enforcement of any Finance Document, except for (a) any such Tax
payable in connection with the entry into a Transfer Certificate (including, for
avoidance of any doubts, any Tax that arises because of a sub-participation or
similar arrangement is entered into); and (b) any such Tax imposed by the
Republic of Italy due to a registration or filing in Italy of a Finance Document
when such registration or filing is not required to maintain, preserve,
establish or enforce the rights of the Finance Party.
18.16    General
(a)
In Clauses 18.16 to 18.19:

Protected Party means a Finance Party which is or will be subject to any
liability, or required to make any payment, for or on account of tax in relation
to a sum received or receivable (or any sum deemed for the purposes of tax to be
received or receivable) under a Finance Document.
Treaty Lender means a Lender which:
(a)
is treated as a resident of a Treaty State for the purposes of the relevant
Treaty; and

(b)
does not carry on a business in the Netherlands through a permanent
establishment, a fixed base or a permanent representative with which that
Lender's participation in the Loan is effectively connected;

Treaty State means a jurisdiction having a double taxation agreement (a Treaty)
with the Netherlands which makes provision for full exemption or full refund
from tax imposed on interest.
(b)
Unless a contrary indication appears, in Clauses 18.16 to 18.19 (inclusive) a
reference to determines or determined means a determination made in the absolute
discretion of the person making the determination.

18.17    Tax gross-up


Page 77



--------------------------------------------------------------------------------





(a)
Each Obligor shall make all payments to be made by it without any Tax Deduction,
unless a Tax Deduction is required by law.

(b)
The Company shall promptly upon becoming aware that an Obligor must make a Tax
Deduction (or that there is any change in the rate or the basis of a Tax
Deduction) notify the Facilities Agent accordingly. Similarly, a Lender shall
notify the Facilities Agent on becoming so aware in respect of a payment payable
to that Lender. If the Facilities Agent receives such notification from a Lender
it shall notify the Company and that Obligor.

(c)
If a Tax Deduction is required by law to be made by an Obligor, the amount of
the payment due from that Obligor shall be increased to an amount which (after
making any Tax Deduction) leaves an amount equal to the payment which would have
been due if no Tax Deduction had been required.

(d)
An Obligor is not required to make an increased payment to a Lender under
paragraph (c) for a Tax Deduction from a payment of interest on a Utilisation,
if on the date on which the payment falls due the relevant Lender is a Treaty
Lender and the Obligor making the payment is able to demonstrate that the
payment could have been made to the Lender without the Tax Deduction had that
Lender complied with its obligations under paragraph (g) below.

(e)
If an Obligor is required to make a Tax Deduction, that Obligor shall make that
Tax Deduction and any payment required in connection with that Tax Deduction
within the time allowed and in the minimum amount.

(f)
Within thirty days of making either a Tax Deduction or any payment required in
connection with that Tax Deduction, the Obligor making that Tax Deduction shall
deliver to the Facilities Agent for the Finance Party entitled to the payment
evidence reasonably satisfactory to that Finance Party that the Tax Deduction
has been made or (as applicable) any appropriate payment paid to the relevant
taxing authority.

(g)
A Treaty Lender and each Obligor which makes a payment to which that Treaty
Lender is entitled shall co-operate in completing any procedural formalities
necessary for that Obligor to obtain authorisation to make that payment without
a Tax Deduction.

18.18    Tax indemnity
(a)
The Company shall (within three Business Days of demand by the Facilities Agent)
pay to a Protected Party an amount equal to the loss, liability or cost which
that Protected Party determines will be or has been suffered (directly or
indirectly) for or on account of tax by that Protected Party in respect of a
Finance Document.

(b)
Paragraph (a) shall not apply:

(i)
with respect to any tax assessed on a Finance Party:

(A)
under the law of the jurisdiction in which that Finance Party is incorporated
or, if different, the jurisdiction (or jurisdictions) in which that Finance
Party is treated as resident or as having a permanent establishment for tax
purposes; or

(B)
under the law of the jurisdiction in which that Finance Party’s Facility Office
is located in respect of amounts received or receivable in that jurisdiction,



Page 78



--------------------------------------------------------------------------------





if that tax is imposed on or calculated by reference to the net income received
or receivable (but not any sum deemed to be received or receivable) by that
Finance Party; or
(ii)
to the extent a loss, liability or cost:

(A)
is compensated for by an increased payment under Clause 18.17 (Tax gross-up);

(B)
would have been compensated for by an increased payment under Clause 18.17 (Tax
gross-up) but was not so compensated solely because the exclusion in paragraph
(d) of Clause 18.17 (Tax gross-up) applied; or

(C)
relates to a FATCA Deduction required to be made by a Party.

(c)
A Protected Party making, or intending to make a claim under paragraph (a) shall
promptly notify the Facilities Agent of the event which will give, or has given,
rise to the claim, following which the Facilities Agent shall notify the Parent.

(d)
A Protected Party shall, on receiving a payment from an Obligor under this
Clause 18.18, notify the Facilities Agent.

18.19    Tax credit
If an Obligor makes a Tax Payment and the relevant Finance Party determines in
its absolute discretion exercised in good faith that:
(a)
a Tax Credit is attributable to that Tax Payment; and

(b)
that Finance Party has obtained, utilised and retained that Tax Credit,

the Finance Party shall pay an amount to the Obligor which that Finance Party
determines will leave it (after that payment) in the same after-tax position as
it would have been in had the Tax Payment not been required to be made by the
Obligor.
18.20    Tax gross-up
(a)
Each Obligor must make all payments to be made by it under the Finance Documents
without any Tax Deduction, unless a Tax Deduction is required by law.

(b)
If an Obligor or a Lender is aware that an Obligor must make a Tax Deduction (or
that there is a change in the rate or the basis of a Tax Deduction), it must
promptly notify the Facilities Agent. The Facilities Agent must then promptly
notify the affected Parties.

(c)
Except as provided below, if a Tax Deduction is required by law to be made by an
Obligor, the amount of the payment due from the Obligor will be increased to an
amount which (after making the Tax Deduction) leaves an amount equal to the
payment which would have been due if no Tax Deduction had been required.

(d)
If an Obligor is required to make a Tax Deduction, that Obligor shall make that
Tax Deduction and must make any payment required in connection with that Tax
Deduction within the time allowed by law.

(e)
Within 30 days of making either a Tax Deduction or a payment required in
connection with a Tax Deduction, the Obligor must deliver to the Facilities
Agent for the relevant Finance Party



Page 79



--------------------------------------------------------------------------------





evidence reasonably satisfactory to that Finance Party that the Tax Deduction
has been made or (as applicable) the appropriate payment has been paid to the
relevant taxing authority.
(f)
Where possible, each Finance Party shall, in consultation with the Company, take
all reasonable steps to reduce the risk of a Tax Deduction being required by law
or reduce the amount of such Tax Deduction, including, without limitation,
transferring its rights and obligations under the Finance Documents to an
Affiliate, changing its Facility Office or co-operating with each Obligor by
using its commercially reasonable endeavours to complete any procedural
formalities necessary for that Obligor to obtain authorisation to make payments
without a Tax Deduction.

18.21    Tax indemnity
(a)
Except as provided below, the Company must indemnify a Finance Party against any
loss or liability which that Finance Party acting reasonably determines will be
or has been suffered (directly or indirectly) by that Finance Party for or on
account of Tax in relation to a payment received or receivable (or any payment
deemed to be received or receivable) under a Finance Document.

(b)
Paragraph (a) above does not apply to any Tax assessed on a Finance Party under
the laws of the jurisdiction in which:

(i)
that Finance Party is incorporated or, if different, the jurisdiction (or
jurisdictions) in which that Finance Party is treated as resident for tax
purposes or as having a permanent establishment for tax purposes; or

(ii)
that Finance Party’s Facility Office is located in respect of amounts received
or receivable in that jurisdiction,

if that Tax is imposed on or calculated by reference to the net income received
or receivable by that Finance Party. However, any payment deemed to be received
or receivable, including any amount treated as income but not actually received
by the Finance Party, such as a Tax Deduction, will not be treated as net income
received or receivable for this purpose.
(c)
Paragraph (a) above does not apply to the extent a loss, liability or cost:

(i)
is compensated for by any increased payment under Clause 18.20 (Tax gross-up);
or

(ii)
relates to a FATCA Deduction required to be made by a Party.

(d)
A Finance Party making, or intending to make, a claim under paragraph (a) above
must promptly notify the Company of the event which will give, or has given,
rise to the claim.

18.22    Tax Credit
(a)
Where any payment has been made subject to a Tax Deduction, a Finance Party
agrees to use its reasonable endeavours to complete any procedural formalities
necessary for the relevant Finance Party to obtain any Tax Credit available as a
result of the payment being made subject to a Tax Deduction.

(b)
If an Obligor makes a Tax Payment and the relevant Finance Party determines in
its absolute discretion exercised in good faith that:

(i)
a Tax Credit is attributable either to an increased payment of which that Tax
Payment forms part, or to that Tax Payment; and



Page 80



--------------------------------------------------------------------------------





(ii)
it has used and retained that Tax Credit (on a consolidated basis if relevant to
the determination of its allowable credit for foreign taxes paid or accrued),

the Finance Party must pay an amount to the Obligor which that Finance Party
determines will leave it (after that payment) in the same after-Tax position as
it would have been if the Tax Payment had not been required to be made by the
Obligor.
18.23    Stamp taxes
The Company must pay and indemnify each Finance Party against any stamp duty,
registration or other similar Tax payable in connection with the entry into,
performance or enforcement of any Finance Document, except for any such Tax
payable in connection with the entry into a Transfer Certificate.
18.24    Value added taxes
(a)
Any amount (including costs and expenses) expressed to be payable under a
Finance Document by any Party to a Finance Party which (in whole or in part)
constitute the consideration for any supply for VAT purposes are deemed to be
exclusive of any VAT which is chargeable on that supply, and accordingly,
subject to paragraph (b) below, if VAT is or becomes chargeable on any supply
made by any Finance Party to any Party under a Finance Document and such Finance
Party is required to account to the relevant tax authority for the VAT, that
Party must pay to such Finance Party (in addition to and at the same time as
paying any other consideration for such supply) an amount equal to the amount of
the VAT (and such Finance Party shall as soon as reasonably practicable provide
an appropriate value added tax invoice to that Party).

(b)
If VAT is or becomes chargeable on any supply made by any Finance Party (the
Supplier) to any other Finance Party (the Recipient) under a Finance Document,
and any Party other than the Recipient (the Relevant Party) is required by the
terms of any Finance Document to pay an amount equal to the consideration for
that supply to the Supplier (rather than being required to reimburse or
indemnify the Recipient in respect of that consideration):

(i)
(where the Supplier is the person required to account to the relevant tax
authority for the VAT) the Relevant Party must also pay to the Supplier (at the
same time as paying that amount) an additional amount equal to the amount of the
VAT. The Recipient must (where this paragraph (i) applies) promptly pay to the
Relevant Party an amount equal to any credit or repayment the Recipient receives
from the relevant tax authority which the Recipient reasonably determines
relates to the VAT chargeable on that supply; and

(ii)
(where the Recipient is the person required to account to the relevant tax
authority for the VAT) the Relevant Party must promptly, following demand from
the Recipient, pay to the Recipient an amount equal to the VAT chargeable on
that supply but only to the extent that the Recipient reasonably determines that
it is not entitled to credit or repayment from the relevant tax authority in
respect of that VAT.

(c)
Where a Finance Document requires any Party to reimburse or indemnify a Finance
Party for any cost or expense, that Party shall reimburse or indemnify (as the
case may be) such Finance Party for the full amount of such cost or expense,
including such part thereof as represents VAT, save to the extent that such
Finance Party reasonably determines that it is entitled to credit or repayment
in respect of such VAT from the relevant tax authority.

(d)
Any reference in this Clause 18.24 to any Party shall, at any time when such
Party is treated as a member of a group or unity (or fiscal unity) for VAT
purposes, include (where appropriate and unless the context otherwise requires)
a reference to the person who is treated at that time as making the supply, or
(as appropriate) receiving the supply, under the grouping rules (provided



Page 81



--------------------------------------------------------------------------------





for in Article 11 of Council Directive 2006/112/EC (or as implemented by the
relevant member state of the European Union) or any other similar provision in
any jurisdiction which is not a member state of the European Union) so that a
reference to a Party shall be construed as a reference to that Party or the
relevant group or unity (or fiscal unity) of which that Party is a member for
VAT purposes at the relevant time or the relevant representative member (or
head) of that group or unity (or fiscal unity) at the relevant time (as the case
may be).
(e)
In relation to any supply made by a Finance Party to any Party under a Finance
Document, if reasonably requested by such Finance Party, that Party must
promptly provide such Finance Party with details of that Party’s VAT
registration and such other information as is reasonably requested in connection
with such Finance Party's VAT reporting requirements in relation to such supply

18.25    US FATCA Withholding Tax Requirements
(a)
Each Party may make any FATCA Deduction it is required to make by FATCA, and any
payment required in connection with that FATCA Deduction, and no Party shall be
required to increase any payment in respect of which it makes such a FATCA
Deduction or otherwise indemnify or compensate the recipient of the payment for
that FATCA Deduction.

(b)
Each Party shall promptly, upon becoming aware that it must make a FATCA
Deduction (or that there is any change in the rate or the basis of such FATCA
Deduction) notify the Party to whom it is making the payment and, in addition,
shall notify the Company, the Facilities Agent and the other Finance Parties.

(c)
Subject to paragraph (e) below, each Party shall, within ten Business Days of a
reasonable request by another Party:

(i)
confirm to that other Party whether it is:

(A)
a FATCA Exempt Party; or

(B)
not a FATCA Exempt Party;

(ii)
supply to that other Party such forms, documentation and other information
relating to its status under FATCA as that other Party reasonably requests for
the purposes of that other Party's compliance with FATCA; and

(iii)
supply to that other Party such forms, documentation and other information
relating to its status as that other Party reasonably requests for the purposes
of that other Party’s compliance with any other law, regulation, or exchange of
information regime.

(d)
If a Party confirms to another Party pursuant to paragraph (c)(i) above that it
is a FATCA Exempt Party and it subsequently becomes aware that it is not, or has
ceased to be a FATCA Exempt Party, that Party shall notify that other Party
reasonably promptly.

(e)
Paragraph (c) above shall not oblige any Finance Party to do anything which
would or might in its reasonable opinion constitute a breach of:

(i)
any law or regulation;

(ii)
any fiduciary duty; or

(iii)
any duty of confidentiality.



Page 82



--------------------------------------------------------------------------------





(f)
If a Party fails to confirm its status or to supply forms, documentation or
other information requested in accordance with paragraph (c)(i) or (c)(ii) above
(including, for the avoidance of doubt, where paragraph (e) above applies), then
if that Party failed to confirm whether it is (and/or remains) a FATCA Exempt
Party then such Party shall be treated for the purposes of the Finance Documents
as if it is not a FATCA Exempt Party until (in each case) such time as the Party
in question provides the requested confirmation, forms, documentation or other
information.

(g)
If a Borrower is a US Tax Obligor, or where the Facilities Agent reasonably
believes that its obligations under FATCA or any other applicable law or
regulation require it, each Lender shall, within ten Business Days of:

(i)
where an Original Borrower (on the 2019 Amendment Effective Date) is a US Tax
Obligor and the relevant Lender is a Lender on the 2019 Amendment Effective
Date, the 2019 Amendment Effective Date;

(ii)
where a Borrower is a US Tax Obligor on a Transfer Date or on the effective date
of an Increase Confirmation and the relevant Lender is:

(A)
a New Lender, the relevant Transfer Date; or

(B)
an Increase Lender which was not previously a Party, the effective date of the
Increase Confirmation;

(iii)
the date a new US Tax Obligor accedes as a Borrower; or

(iv)
where the Borrower is not a US Tax Obligor, the date of a request from the
Facilities Agent,

supply to the Facilities Agent:
(v)
a withholding certificate on Form W-8 or Form W-9 (or any successor form) (as
applicable); or

(vi)
any withholding statement and other documentation, authorisations, waivers and
other withholding certificates as the Facilities Agent may require to certify or
establish the status of such Lender under FATCA.

The Facilities Agent shall provide any withholding certificate, withholding
statement, documentation, authorisations and waivers it receives from a Lender
pursuant to this paragraph (g) to the Company and shall be entitled to rely on
any such withholding certificate, withholding statement, documentation,
authorisations and waivers provided without further verification. The Facilities
Agent shall not be liable for any action taken by it under or in connection with
this paragraph (g).
(h)
Each Lender agrees that if any withholding certificate, withholding statement,
documentation, authorisations and waivers provided to the Facilities Agent
pursuant to paragraph (f) above is or becomes materially inaccurate or
incomplete, it shall promptly update such withholding certificate, withholding
statement, documentation, authorisations and waivers or promptly notify the
Facilities Agent in writing of its legal inability to do so. The Facilities
Agent shall provide any such updated withholding certificate, withholding
statement, documentation, authorisations and waivers to the Company. The
Facilities Agent shall not be liable for any action taken by it under or in
connection with this paragraph (h).



Page 83



--------------------------------------------------------------------------------






19.    INCREASED COSTS
19.1    Increased Costs
Subject to the exceptions set out below, the Company shall, within three
Business Days of demand by the Facilities Agent, pay for the account of a
Finance Party the amount of any Increased Cost incurred by that Finance Party or
any of its Affiliates as a result of:
(a)
the introduction of or any change in (or in the interpretation, administration
or application of) any law or regulation made after the 2019 Amendment Effective
Date;

(b)
compliance with any law or regulation introduced after the 2019 Amendment
Effective Date;

(c)
the implementation or application of, or compliance with, Basel III or CRD IV or
any other law or regulation which implements Basel III or CRD IV (whether such
implementation, application or compliance is by a government, regulator, Finance
Party or any of its Affiliates); or

(d)
the implementation or application of, or compliance with, the Dodd-Frank Wall
Street Reform and Consumer Protection Act of 2010, as amended, and all requests,
rules, guidelines or directives thereunder or issued in connection therewith,
regardless of the date enacted, adopted or issued.

19.2    Claims
(a)
A Finance Party intending to make a claim for Increased Costs shall notify the
Facilities Agent of the event giving rise to the claim, following which the
Facilities Agent shall promptly notify the Company. Any such claim must be made
on the Company within 6 months from the date on which the Finance Party becomes
aware of such claim.

(b)
Each Finance Party shall, as soon as practicable after a demand by the
Facilities Agent, provide a certificate confirming the amount of its Increased
Costs.

19.3    Exceptions
These provisions do not apply to the extent any Increased Cost is:
(a)
attributable to a Tax governed by Clause 18 (Taxes);

(b)
compensated for under another Clause in this Agreement or would have been but
for an exception in such Clause;

(c)
attributable to the wilful breach by the relevant Finance Party or its
Affiliates of any law or regulation;

(d)
a tax on the overall net income or gains of a Finance Party or any of its
Affiliates;

(e)
attributable to the implementation or application of or compliance with the
“International Convergence of Capital Measurement and Capital Standards, a
Revised Framework” published by the Basel Committee on Banking Supervision
(BCBS) in June 2004 in the form existing at the 2019 Amendment Effective Date
(but excluding any amendment arising out of Basel III) (Basel II) or any other
law or regulation which implements Basel II (whether such implementation,
application or compliance is by a government, regulator, Finance Party or any of
its Affiliates); or



Page 84



--------------------------------------------------------------------------------





(f)
attributable to the implementation, or application of, or compliance with, any
Bank Levy, or any law or regulation which implements any Bank Levy (whether such
implementation, application or compliance is by a government, a regulator, or by
a Finance Party or any of its Affiliates).

19.4    Further Basel III and Dodd-Frank Requirements
A Finance Party may only make a claim for Increased Costs attributable to the
implementation or application of, or compliance with, Basel III or the
Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010 if:
(a)
that Finance Party did not know about or could not reasonably be expected to
have known about the relevant Increased Cost on or prior to the 2019 Amendment
Effective Date or (if later) the date on which it became a Finance Party
(provided that, if the Increased Cost was not fully quantifiable on or prior to
such date, that Finance Party may claim that amount of the Increased Cost which
was not, or could not reasonably be expected to have been, quantifiable); and

(b)
to the best of that Finance Party’s knowledge, the Finance Party has claimed
such costs from all investment grade borrowers in relation to committed
facilities for investment grade borrowers which were entered into on or before
the 2019 Amendment Effective Date and has confirmed this to the Company.


20.    OTHER INDEMNITIES
20.1    Currency indemnity
(a)
The Company shall as an independent obligation, within three Business Days of
demand, indemnify each Finance Party against any loss or liability which that
Finance Party incurs as a consequence of:

(i)
that Finance Party receiving an amount in respect of an Obligor’s liability
under the Finance Documents; or

(ii)
that liability being converted into a claim, proof, judgment or order,

in a currency other than the currency in which the amount is expressed to be
payable under the relevant Finance Document.
(b)
Unless otherwise required by law, each Obligor waives any right it may have in
any jurisdiction to pay any amount under the Finance Documents in a currency
other than that in which it is expressed to be payable.

20.2    Other indemnities
The Company shall, within three Business Days of demand, indemnify each Finance
Party against any cost, loss or liability (excluding loss of profit and amounts
in respect of Margin) which that Finance Party incurs as a consequence of:
(a)
the occurrence of any Event of Default;

(b)
a failure by an Obligor to pay any amount due under a Finance Document on its
due date, including any resulting from any distribution or redistribution of any
amount among the Lenders under this Agreement;



Page 85



--------------------------------------------------------------------------------





(c)
a Utilisation not being made after a Utilisation Request has been delivered for
that Utilisation by reason of the operation of any one or more of the provisions
of this Agreement (other than by reason of negligence or default by that Finance
Party alone); or

(d)
a Utilisation (or part of a Utilisation) not being prepaid in accordance with a
notice of prepayment.

The Company’s liability in each case includes any loss or expense on account of
funds borrowed, contracted for or utilised to fund any amount payable under any
Finance Document, any amount repaid or prepaid or any Utilisation.
20.3    Indemnity to the Facilities Agent
The Company shall, within three Business Days of demand, indemnify the
Facilities Agent against any loss or liability incurred by the Facilities Agent
(acting reasonably) as a result of:
(a)
investigating any event which it reasonably believes to be a Default provided
that prior to any such investigation being commenced the Facilities Agent has
consulted the Company concerning such event if the Facilities Agent, acting in
good faith, considers that it can do so without prejudicing the position of the
Finance Parties;

(b)
acting or relying on any notice which the Facilities Agent reasonably believes
to be genuine, correct and appropriately authorised; or

(c)
instructing lawyers, accountants, tax advisers, surveyors or other professional
advisers or experts as permitted under this Agreement.


21.    MITIGATION BY THE FINANCE PARTIES
(a)
Each Finance Party must, in consultation with the Company, take all reasonable
steps to mitigate any circumstances which arise and which result or would result
in:

(i)
any Tax Payment or Increased Costs being payable to that Finance Party;

(ii)
that Finance Party being able to exercise any right of prepayment and/or
cancellation under this Agreement by reason of any illegality; or

(iii)
that Finance Party incurring any cost of complying with the minimum reserve
requirements of the European Central Bank,

including transferring its rights and obligations under the Finance Documents to
an Affiliate or changing its Facility Office.
(b)
Paragraph (a) above does not in any way limit the obligations of any Obligor
under the Finance Documents.

(c)
The Company must indemnify each Finance Party for all costs and expenses
reasonably incurred by that Finance Party which are directly referable to the
Facility as a result of any step taken by it under this Clause 21.

(d)
A Finance Party is not obliged to take any step under this Clause 21 if, in the
opinion of that Finance Party (acting reasonably), to do so could reasonably be
expected to be prejudicial to it.



Page 86



--------------------------------------------------------------------------------






22.    COSTS AND EXPENSES
22.1    Initial costs
Subject to Clause 22.4 (Legal fees), the Company shall, within three Business
Days of demand, pay to the Facilities Agent and the Arrangers the amount of all
reasonable costs and expenses (including legal fees) reasonably incurred by them
in connection with the negotiation, preparation, printing, execution and
syndication of the Finance Documents.
22.2    Subsequent costs
(a)
Subject to Clause 22.4 (Legal fees), the Company must promptly on demand pay to
the Facilities Agent the amount of all reasonable costs and expenses (including
legal fees) reasonably incurred by it in connection with:

(i)
the negotiation, preparation, printing and execution of any Finance Document
(other than a Transfer Certificate) executed after the 2019 Amendment Effective
Date; and

(ii)
any amendment, waiver or consent requested by or on behalf of an Obligor or an
amendment required or specifically allowed by this Agreement to any Finance
Document.

22.3    Enforcement costs
Subject to Clause 22.4 (Legal fees), the Company must promptly on demand pay to
each Finance Party the amount of all costs and expenses (including legal fees)
properly incurred by it in connection with the enforcement of, or the
preservation of any rights under, any Finance Document.
22.4    Legal fees
The Company will only be liable to pay an amount in respect of legal fees under
Clauses 22.1 (Initial costs) to 22.3 (Enforcement costs) for one law firm, and,
in the case of Clauses 22.1 (Initial costs) and 22.2 (Subsequent costs),
applicable foreign counsel instructed by such law firm for the purposes of
obtaining legal opinions, and, in the case of Clause 22.3 (Enforcement costs),
applicable foreign counsel instructed by such law firm for the purposes of
enforcing or preserving any rights under any Finance Document, representing all
of the Finance Parties together.
22.5    Acknowledgment of benefit, discount or credit
The Company acknowledges that each or any of the Facilities Agent and the
Arrangers may receive a benefit, including without limitation, a discount,
credit or other accommodation, from any relevant legal counsel based on the
legal fees such legal counsel may receive on account of their relationship with
the Facilities Agent and the Arrangers including, without limitation, fees paid
pursuant to the Finance Documents.

23.    GUARANTEE AND INDEMNITY
23.1    Guarantee and indemnity by the Company
(a)
The Company irrevocably and unconditionally:

(i)
guarantees to each Finance Party punctual performance by each Borrower that is
its Subsidiary of all that Borrower’s payment obligations under the Finance
Documents;



Page 87



--------------------------------------------------------------------------------





(ii)
undertakes with each Finance Party that whenever a Borrower that is its
Subsidiary does not pay any amount when due under any Finance Document, it shall
immediately on demand by the Facilities Agent pay that amount as if it was the
principal obligor; and

(iii)
indemnifies each Finance Party immediately on demand against any loss or
liability suffered by that Finance Party if any payment obligation guaranteed by
it hereunder is or becomes unenforceable, invalid or illegal; the amount of the
cost, loss or liability under this indemnity shall be equal to the amount which
that Finance Party would otherwise have been entitled to recover.

(b)
The guarantee in Clause 23.1(a) is a continuing guarantee and will extend to the
ultimate balance of sums payable by any of the Company’s Subsidiaries under the
Finance Documents, regardless of any intermediate payment or discharge in whole
or in part.

23.2    Guarantee and indemnity by Carnival plc
(a)
Carnival plc irrevocably and unconditionally:

(i)
guarantees to each Finance Party punctual performance by each Borrower that is
its Subsidiary of all that Borrower’s payment obligations under the Finance
Documents;

(ii)
undertakes with each Finance Party that whenever a Borrower that is its
Subsidiary does not pay any amount when due under any Finance Document, it shall
immediately on demand by the Facilities Agent pay that amount as if it was the
principal obligor; and

(iii)
indemnifies each Finance Party immediately on demand against any loss or
liability suffered by that Finance Party if any payment obligation guaranteed by
it hereunder is or becomes unenforceable, invalid or illegal; the amount of the
cost, loss or liability under this indemnity shall be equal to the amount which
that Finance Party would otherwise have been entitled to recover.

(b)
The guarantee in Clause 23.2(a) is a continuing guarantee and will extend to the
ultimate balance of sums payable by any of Carnival plc’s Subsidiaries under the
Finance Documents, regardless of any intermediate payment or discharge in whole
or in part.

23.3    Reinstatement
(a)
If any discharge, release or arrangement (whether in respect of the obligations
of any Obligor or any security for those obligations or otherwise) is made in
whole or in part on the basis of any payment, security or other disposition
which is avoided or must be restored on insolvency, liquidation, administration
or otherwise without limitation, the liability of each Guarantor under this
Clause will continue as if the discharge or arrangement had not occurred.

(b)
Each Finance Party may concede or compromise any claim that any payment,
security or other disposition is liable to avoidance or restoration.

23.4    Waiver of defences
The obligations of each Guarantor under this Clause 23 will not be affected by
an act, omission, matter or thing which, but for this Clause, would reduce,
release or prejudice any of its obligations under this Clause 23 (without
limitation and whether or not known to it or any Finance Party) including:
(a)
any time, waiver or consent granted to, or composition with, any Obligor or
other person;



Page 88



--------------------------------------------------------------------------------





(b)
the release of any other Obligor or any other person under the terms of any
composition or arrangement with any creditor of any member of the Carnival
Corporation & plc Group;

(c)
the taking, variation, compromise, exchange, renewal or release of, or refusal
or neglect to perfect, take up or enforce, any rights against, or security over
assets of, any Obligor or other person;

(d)
any non-presentation or non-observance of any formality or other requirement in
respect of any instrument or any failure to realise the full value of any
security;

(e)
any incapacity or lack of power, authority or legal personality of or
dissolution or change in the members or status of an Obligor or any other
person;

(f)
any amendment, supplement, extension, restatement (however fundamental and
whether or not more onerous) or replacement of any Finance Document or any other
document or security including without limitation any change in the purpose of,
any extension of or any increase in, any facility or the addition of any new
facility under any Finance Document or other document or security;

(g)
any unenforceability, illegality or invalidity of any obligation of any person
under any Finance Document or any other document or security; or

(h)
any insolvency or similar proceedings.

23.5    Immediate recourse
Each Guarantor waives any right it may have of first requiring any Finance Party
(or any trustee or agent on its behalf) to proceed against or enforce any other
rights or security or claim payment from any person before claiming from that
Guarantor under this Clause 23. This waiver applies irrespective of any law or
any provision of the Finance Documents to the contrary.
23.6    Appropriations
(a)
Until all amounts which may be or become payable by any of the Company’s
Subsidiaries under the Finance Documents have been irrevocably paid in full,
each Finance Party (or any trustee or agent on its behalf) may:

(i)
refrain from applying or enforcing any other moneys, security or rights held or
received by that Finance Party (or any trustee or agent on its behalf) in
respect of those amounts; or

(ii)
apply and enforce the same in such manner and order as it sees fit (whether
against those amounts or otherwise) and the Company shall not be entitled to the
benefit of the same; and

(iii)
hold in an interest-bearing suspense account (bearing interest at market rates)
any moneys received from the Company or on account of the Company’s liability
under this Clause 23.

(b)
Until all amounts which may be or become payable by any of Carnival plc’s
Subsidiaries under the Finance Documents have been irrevocably paid in full,
each Finance Party (or any trustee or agent on its behalf) may:



Page 89



--------------------------------------------------------------------------------





(i)
refrain from applying or enforcing any other moneys, security or rights held or
received by that Finance Party (or any trustee or agent on its behalf) in
respect of those amounts; or

(ii)
apply and enforce the same in such manner and order as it sees fit (whether
against those amounts or otherwise) and Carnival plc shall not be entitled to
the benefit of the same; and

(iii)
hold in an interest-bearing suspense account any moneys received from Carnival
plc or on account of Carnival plc’s liability under this Clause 23.

23.7    Non-competition
(a)
The Company shall, until all sums whatsoever payable (or which may become
payable) by any of its Subsidiaries under or in connection with the Finance
Documents have been irrevocably paid in full, exercise only in accordance with
the Facilities Agent’s instructions:

(i)
its rights of subrogation, contribution and indemnity against that Subsidiary;

(ii)
its right to take the benefit of, share in or enforce any security or other
guarantee or indemnity for that Subsidiary’s obligations under the Finance
Documents held by any of the Finance Parties;

(iii)
its rights to prove or claim in the bankruptcy, liquidation, administration or
other insolvency proceedings of that Subsidiary;

(iv)
its rights to bring legal or other proceedings for an order requiring that
Subsidiary to make any payment, or perform any obligation, in respect of which
the Company has given a guarantee, undertaking or indemnity under this Clause
23; and

(v)
its rights to exercise any right of set-off against that Subsidiary.

(b)
Any amount recovered as a result of the exercise of the rights described in
paragraph (a) above shall be held on trust for the Facilities Agent on behalf of
the Finance Parties and paid to the Facilities Agent for the Finance Parties on
demand. The Company warrants to the Finance Parties that it has not taken any
security from its Subsidiaries in relation to the Finance Documents and agrees
not to do so until the Finance Parties receive all sums payable by those
Subsidiaries under the Finance Documents. Any security taken by the Company in
breach of this provision and all moneys at any time received in respect thereof
shall be held in trust for the Finance Parties.

(c)
Carnival plc shall, until all sums whatsoever payable (or which may become
payable) by any of its Subsidiaries under or in connection with the Finance
Documents have been irrevocably paid in full, exercise only in accordance with
the Facilities Agent’s instructions:

(i)
its rights of subrogation, contribution and indemnity against that Subsidiary;

(ii)
its right to take the benefit of, share in or enforce any security or other
guarantee or indemnity for that Subsidiary’s obligations under the Finance
Documents held by any of the Finance Parties;

(iii)
its rights to prove or claim in the bankruptcy, liquidation, administration or
other insolvency proceedings of that Subsidiary;



Page 90



--------------------------------------------------------------------------------





(iv)
its rights to bring legal or other proceedings for an order requiring that
Subsidiary to make any payment, or perform any obligation, in respect of which
Carnival plc has given a guarantee, undertaking or indemnity under this Clause
23; and

(v)
its rights to exercise any right of set-off against that Subsidiary.

(d)
Any amount recovered as a result of the exercise of the rights described in
paragraph (c) above shall be held on trust for the Facilities Agent on behalf of
the Finance Parties and paid to the Facilities Agent for the Finance Parties on
demand. Carnival plc warrants to the Finance Parties that it has not taken any
security from its Subsidiaries in relation to the Finance Documents and agrees
not to do so until the Finance Parties receive all sums payable by those
Subsidiaries under the Finance Documents. Any security taken by Carnival plc in
breach of this provision and all moneys at any time received in respect thereof
shall be held in trust for the Finance Parties.

23.8    Additional security
Each guarantee in Clause 23.1 (Guarantee and indemnity by the Company) is in
addition to and is not in any way prejudiced by any other guarantee or security
now or subsequently held by any Finance Party.

24.    REPRESENTATIONS
24.1    Representations
The representations set out in this Clause are made in accordance with Clause
24.10 (Times for making representations).
24.2    Status
Each Obligor is duly incorporated and validly existing under the laws of its
jurisdiction of incorporation as a limited liability company, a corporation, or
other legal entity and has the power to execute, deliver and perform its
obligations under the Finance Documents; all necessary corporate action has been
taken by each Obligor to authorise the execution, delivery and performance of,
the Finance Documents to which it is or will be a party and each Finance
Document to which it is a party constitutes valid and legally binding and
enforceable obligations in accordance with its terms (subject to applicable
bankruptcy, reorganisation, insolvency, moratorium or similar laws affecting
creditors’ rights generally and subject, as to enforceability, to equitable
principles of general application (regardless of whether enforcement is sought
in a proceeding in equity or at law)); each Obligor has the power to own its
assets and carry on its business as it is being conducted where a lack of such
power would have a Material Adverse Effect.
24.3    Non-conflict
The execution, delivery and performance by each Obligor of the Finance Documents
will not contravene any existing law, regulation or authorisation to which that
Obligor is subject, result in the breach of or default under any agreement or
other instrument to which that Obligor is a party or which is binding upon that
Obligor or its assets or contravene any provision of that Obligor’s
constitutional documents.
24.4    No default
(a)
No Default has occurred and is outstanding or will result from the execution of,
or the performance of any transaction contemplated by, any Finance Document.

(b)
No Obligor nor any of its respective Subsidiaries is in default under any
agreement relating to Borrowed Money to which it or any of its respective
Subsidiaries is a party or by which it or



Page 91



--------------------------------------------------------------------------------





any of its respective Subsidiaries may be bound which default would have a
Material Adverse Effect.
24.5    Financial statements
The Carnival Corporation & plc Group’s audited financial statements most
recently delivered to the Facilities Agent (which, in the case of the Carnival
Corporation & plc Group at the Signing Date, are the Original Financial
Statements):
(a)
have been prepared in accordance with GAAP, consistently applied; and

(b)
fairly represent its financial condition (consolidated, if applicable) as at the
date to which they were drawn up,

except, in each case, as disclosed to the contrary in those financial
statements.
24.6    No material adverse change
There has been no adverse change in the business or consolidated financial
condition of the Carnival Corporation & plc Group since the date to which the
Original Financial Statements were drawn up which would have a Material Adverse
Effect.
24.7    Litigation
No litigation, arbitration or administrative proceedings is taking place,
pending or to its knowledge, threatened against an Obligor or any Material
Subsidiary, which is likely to be determined adversely to the relevant member of
the Carnival Corporation & plc Group and, if so determined, would be likely to
have a Material Adverse Effect.
24.8    Pari passu ranking
The obligations of each Obligor under the Finance Documents to which it is a
party rank at least pari passu with all its other present unsecured and
unsubordinated indebtedness with the exception of any obligations which are
mandatorily preferred by law.
24.9    United States Law
(a)
In this Subclause:

(i)
Anti-Terrorism Law means each of:

(A)
Executive Order No. 13224 on Terrorist Financing: Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten To Commit, or Support
Terrorism issued September 23, 2001, as amended by Order 13268 (as so amended,
the Executive Order);

(B)
the regulations of the Office of Foreign Assets Control (OFAC) of the U.S.
Department of Treasury, 31 C.F.R., Subtitle B, Chapter V;

(C)
the Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001, Public Law 107-56 (commonly known
as the USA Patriot Act) (the USA Patriot Act); and

(D)
the Money Laundering Control Act of 1986, 18 U.S.C. sect. 1956;



Page 92



--------------------------------------------------------------------------------





(ii)
controlled has the meaning given to it in the United States Investment Company
Act of 1940;

(iii)
investment company has the meaning given to it in the United States Investment
Company Act of 1940;

(iv)
public utility has the meaning given to it in the United States Federal Power
Act of 1920; and

(v)
Restricted Party means any person listed:

(A)
in the Annex to the Executive Order;

(B)
on the “Specially Designated Nationals and Blocked Persons” list maintained by
the OFAC; or

(C)
in any successor list to either of the foregoing.

(b)
No Obligor which is incorporated in the United States of America or a state
thereof is:

(i)
an investment company or controlled by an investment company, or required to
register as an investment company;

(ii)
a public utility, or subject to regulation, under the United States Federal
Power Act of 1920; or

(iii)
subject to regulation under any United States Federal or State law or regulation
that limits its ability to incur indebtedness.

(c)
No Obligor nor any of its respective Affiliates is, or is controlled by, a
Restricted Party.

(d)
No Obligor nor any of its respective Subsidiaries, to that Obligor’s knowledge,
is in breach of or is the subject of any material action or investigation under
any applicable Anti-Terrorism Law.

(e)
Each Obligor and each of its respective Subsidiaries have taken reasonable
measures to promote compliance with applicable Anti-Terrorism Laws.

(f)
In relation to each Finance Party which notifies the Facilities Agent to this
effect (each, a Restricted Finance Party), until such time as the relevant
Restricted Finance Party has notified the Facilities Agent that it is no longer
a Restricted Finance Party, this Clause 24.9 shall only apply for the benefit of
that Restricted Finance Party to the extent that the receipt and acceptance by
that Restricted Finance Party of the representations and warranties in this
Clause 24.9 would not result in any violation of section 7 of the German Foreign
Trade Regulation (AWV) (Außenwirtschaftsverordnung) (in connection with section
4, paragraph 1(a) no. 3 German Foreign Trade Law (AWG) (Außenwirtschaftsgesetz),
EU Regulation 2271/96 in conjunction with EU Regulation 2018/1100 (or any
similar applicable anti-boycott law, regulation or statute, including any
similar and applicable UK law, instrument or regulation created following the
United Kingdom’s exit from the European Union. In connection with any amendment,
waiver, determination or direction relating to any part of this Clause 24.9 of
which a Restricted Finance Party does not have the benefit, the Commitments of
that Restricted Finance Party shall be excluded for the purpose of determining
whether the consent of the Lenders has been obtained or whether the
determination or direction by the Lenders has been made.

24.10    Times for making representations


Page 93



--------------------------------------------------------------------------------





(a)
The representations set out in this Clause 24 are made by each Original Obligor
on the Signing Date in respect of itself (and its respective Subsidiaries if so
stated in the representation so concerned) to each Finance Party.

(b)
Unless a representation is expressed to be given at a specific date, each
representation (other than Clause 24.4 (No default) to Clause 24.7 (Litigation)
inclusive) is deemed to be repeated by the Company and each Borrower to each
Finance Party on the date of each Utilisation Request, each Utilisation Date,
the first day of each Interest Period and, in the case of an Additional
Borrower, by the Additional Borrower on the day on which the Subsidiary becomes
an Additional Borrower.

(c)
When a representation is repeated, it shall be made with reference to the facts
and circumstances existing at the time of repetition.


25.    INFORMATION UNDERTAKINGS
25.1    Financial statements
(a)
The Company must supply to the Facilities Agent (in sufficient copies for all
the Lenders if the Facilities Agent so requests):

(i)
the audited consolidated financial statements of the Carnival Corporation & plc
Group for each of its financial years (which will be the Carnival Corporation
10-K as filed with the SEC);

(ii)
the unaudited consolidated financial statements of the Carnival Corporation &
plc Group for each of the first three fiscal quarters in each of its financial
years (which will be the Carnival Corporation 10-Q as filed with the SEC); and

(iii)
the registration statements and reports filed with the SEC (including the
Carnival Corporation 10-K) by the Company and Carnival plc.

(b)
All financial statements must be supplied as soon as they are available and:

(i)
in the case of the audited consolidated financial statements of the Carnival
Corporation & plc Group, within 120 days;

(ii)
in the case of unaudited quarterly financial statements of the Carnival
Corporation & plc Group, within 75 days; and

(iii)
in the case of registration statements and reports filed with the SEC, within 15
days,

of the end of the relevant financial period (or in the case of paragraph
(a)(iii) above, of the date of filing with the SEC in accordance with the time
periods specified in the rules and regulations of the SEC).
25.2    Form of financial statements
The Company must ensure that each set of financial statements supplied under
this Agreement fairly presents the financial condition (consolidated or
otherwise) of the relevant person as at the date to which those financial
statements were drawn up. The Company shall not be required to produce footnotes
to the unaudited financial statements.
25.3    Compliance Certificate


Page 94



--------------------------------------------------------------------------------





(a)
The Company must supply to the Facilities Agent a Compliance Certificate with
each set of financial statements sent to the Facilities Agent under this
Agreement.

(b)
A Compliance Certificate must be signed by a senior financial officer of the
Company.

25.4    Assurance Statement
(a)
The Company must supply to the Facilities Agent an Assurance Statement relating
to each of its financial years ending 30 November as soon as it is available and
by no later than 30 June in the following financial year. For the avoidance of
doubt, the Assurance Statement delivered on or prior to 30 June in each year
should relate to the Company’s most recently completed financial year.

(b)
Any failure by the Company to deliver an Assurance Statement pursuant to
paragraph (a) above shall only result in an increase in the applicable Margin
pursuant to Clause 14.5(i) (Margin) and shall not result in any Default.

25.5    Information - miscellaneous
(a)
The Company must supply to the Facilities Agent (in sufficient copies for all
the Lenders if the Facilities Agent so requests):

(i)
copies of all documents despatched by the Company or Carnival plc to its
creditors generally at the same time as the documents are despatched;

(ii)
promptly on request, a list of the then current Material Subsidiaries; and

(iii)
promptly on request, such further information regarding the financial condition
and operations of the Carnival Corporation & plc Group as any Finance Party
through the Facilities Agent may reasonably require except information which is
confidential in relation to third parties or which the Company is prohibited
from disclosing by law or by regulatory requirement.

(b)
The Company must provide written notice to the Facilities Agent of any
information posted to the website identified in Clause 25.7(a)(ii) for the
benefit of its shareholders, and for this purpose only the Facilities Agent
agrees that it will accept such notification by email. The Company shall provide
such notification as soon as practicable after the relevant information is
posted to the website.

25.6    Notification of Default
The Company must notify the Facilities Agent of any Default (and the steps, if
any, being taken to remedy it) promptly upon becoming aware of its occurrence.
25.7    Use of websites
(a)
Except as provided below, the Company may deliver any information under this
Agreement to a Lender by posting it on to an electronic website if:

(i)
the Facilities Agent and the Lender agree, it being understood that, subject to
paragraph (b) below, the Facilities Agent and all Original Lenders provide their
consent for all of the information under Clause 25.1(a) (Financial statements)
to be so delivered;



Page 95



--------------------------------------------------------------------------------





(ii)
the Company and the Facilities Agent designate an electronic website for this
purpose which, for the purpose of Clause 25.1(a) (Financial statements) hereof
shall be www.carnivalcorp.com, until and unless the Company sends written notice
to the Facilities Agent advising of a change to the details of the website;

(iii)
the Company notifies the Facilities Agent of the address of and password (if
any) for the website (other than with respect to the information contemplated by
Clause 25.1(a) (Financial statements) which shall be posted to the website
identified in paragraph (ii) above); and

(iv)
the information posted is in a format agreed between the Company and the
Facilities Agent.

The Facilities Agent must supply each relevant Lender with the address of and
password for the website.
(b)
Notwithstanding the above, the Company must supply to the Facilities Agent in
paper form a copy of any information posted on the website together with
sufficient copies for:

(i)
any Lender not agreeing to receive information via the website; and

(ii)
within ten Business Days of request, any other Lender, if that Lender so
requests.

(c)
The Company must promptly upon becoming aware of its occurrence, notify the
Facilities Agent if:

(i)
the website cannot be accessed;

(ii)
the website or any information on the website is infected by any electronic
virus or similar software;

(iii)
the password (if any) for the website is changed; or

(iv)
any information to be supplied under this Agreement is posted on the website or
amended after being posted.

If the circumstances in paragraph (i) or (ii) above occur, the Company must
supply any information required under this Agreement in paper form during the
time that the website is not available.
25.8    “Know your customer” checks
(a)
The Company shall promptly upon the written request of the Facilities Agent
supply, or procure the supply of, such documentation and other evidence about
each Obligor and each Additional Borrower as is reasonably requested by the
Facilities Agent, for itself, on behalf of any Lender or on behalf of any
prospective New Lender, in order for the Facilities Agent, that Lender or
prospective New Lender to carry out and be satisfied with the results of all
necessary “know your customer” checks that it is required to carry out by reason
of being a party to the transactions contemplated in the Finance Documents,
provided that (subject to any change of law, change of regulation or a change in
a Lender’s internal compliance procedures, or any change in the interpretation,
administration or application thereof, that is made, in each case, in accordance
with a Lender’s normal practice in respect of companies which are listed (at all
times when the Company is listed) investment grade (at all times when the
Company’s debt is of investment grade) and (at all times) of a comparable credit
standing to the Company (other than, in each



Page 96



--------------------------------------------------------------------------------





case, on those companies first becoming a customer of that Lender), or any
change in status of any Obligor after the 2019 Amendment Effective Date, that
might reasonably result in further documentation or other evidence being
required) the Facilities Agent may only make one such request in respect of
itself, each Lender and each prospective New Lender.
(b)
Each Lender shall promptly upon the request of the Facilities Agent supply, or
procure the supply of, such documentation and other evidence as is reasonably
requested by the Facilities Agent (for itself) in order for the Facilities Agent
to carry out and be satisfied with the results of all necessary “know your
customer” checks that it is required to carry out pursuant to the transactions
contemplated in the Finance Documents.


26.    FINANCIAL COVENANTS
26.1    Definitions
Borrowed Money or moneys borrowed means, at any time, all borrowings of the
respective members of the Carnival Corporation & plc Group whether secured or
unsecured and shall be deemed to include (to the extent that the same would not
otherwise fall to be taken into account):
(a)
the principal amount for the time being owing (other than to any member of the
Carnival Corporation & plc Group) of all debentures (as defined in section 738
of the Companies Act 2006) notwithstanding that the same may be or have been
issued in whole or in part for a consideration other than cash; except that, in
the case of a debenture issued at a discount which contains provisions for
prepayment or acceleration, the principal amount thereof at any relevant time
shall be deemed to be the highest amount which would, if such debenture were
then to be repaid in accordance with any such provision for prepayment or
acceleration, be repayable in respect of the principal amount thereof;

(b)
the outstanding amount raised by the acceptance of bills (not being acceptances
of trade bills in respect of the purchase or sale of goods in the ordinary
course of trading) by any member of the Carnival Corporation & plc Group or by
any bank or accepting house under any acceptance credit opened on behalf of any
member of the Carnival Corporation & plc Group;

(c)
the fixed premium payable on final redemption or repayment of any debentures,
share capital or other Borrowed Moneys falling to be taken into account;

(d)
the nominal amount of any issued share capital and the principal amount of any
Borrowed Moneys, the redemption or repayment whereof is guaranteed or the
subject of any indemnity or otherwise secured (and where part only is so secured
to the extent so secured) by any other member of the Carnival Corporation & plc
Group except insofar as either the benefit of such guarantee or indemnity or
security or the beneficial interest in the right to such redemption or repayment
is held by another member of the Carnival Corporation & plc Group or such
nominal or principal amount is otherwise taken into account hereunder;

Provided that:
(i)
moneys borrowed by any member of the Carnival Corporation & plc Group for the
purpose of repaying or redeeming (with or without premium) in whole or in part
any other Borrowed Moneys falling to be taken into account and intended to be
applied for such purposes within six months after the borrowing thereof and so
applied shall not during such period except to the extent not so applied
themselves be taken into account;



Page 97



--------------------------------------------------------------------------------





(ii)
moneys borrowed by any member of the Carnival Corporation & plc Group and owing
to any other member of the Carnival Corporation & plc Group shall not (save to
the extent mentioned in (iii) below) be taken into account;

(iii)
moneys borrowed by a member of the Carnival Corporation & plc Group which is a
partly owned Subsidiary of the Company and not owing to the Company or another
member of the Carnival Corporation & plc Group shall be taken into account
subject to the exclusion of that proportion thereof as equals the minority
proportion but the minority proportion of any moneys borrowed by a member of the
Carnival Corporation & plc Group from a partly-owned Subsidiary (which would
otherwise be excluded by virtue of (ii) above) shall be included; for these
purposes minority proportion shall mean that proportion of the issued equity
share capital (within the meaning of section 548 of the Companies Act 2006) of
the partly-owned Subsidiary which is not attributable directly or indirectly to
the Company;

(iv)
moneys borrowed by a member of the Carnival Corporation & plc Group expressed in
or calculated by reference to a currency other than US Dollars shall be
converted into US Dollars in the manner used in the financial statements filed
by the Carnival Corporation & plc Group with the SEC;

(v)
moneys borrowed against the security of an asset in respect of which there is no
recourse against any member of the Carnival Corporation & plc Group other than
to that asset shall not be taken into account; and

(vi)
Excluded Indebtedness shall not be taken into account.

Capital Lease means with respect to any person, any lease of any property
(whether real, personal or mixed) by such person as lessee that, in accordance
with GAAP, either would be required to be classified and accounted for as a
capital lease on a balance sheet of such person or otherwise be disclosed as
such in a note to such balance sheet, other than, in the case of the Company and
Carnival plc or a Subsidiary, any such lease under which the Company, Carnival
plc or such Subsidiary is the lessor.
Consolidated Capital means, at any time, the aggregate of the Issued Capital and
Consolidated Reserves of the Carnival Corporation & plc Group and all Borrowed
Moneys for the time being undischarged.
Excluded Indebtedness means any Indebtedness (including Indebtedness pursuant to
a U.S. leveraged lease financing including a U.S. lease to service contract
under Section 7701(e) of the Internal Revenue Code of 1986 (as amended from time
to time)), the payment of which is provided for by the deposit of cash, cash
equivalents or letters of credit with one or more investment-grade banks or
other financial institutions acting as payment undertaker, irrespective whether
any such arrangements constitutes a defeasance under GAAP.
GAAP means generally accepted accounting principles in the United States.
Indebtedness means (a) any liability of any person (i) for borrowed money, or
under any reimbursement obligation related to a letter of credit or bid or
performance bond facility, or (ii) evidenced by a bond, note, debenture or other
evidence of indebtedness (including a purchase money obligation) representing
extensions of credit or given in connection with the acquisition of any
business, property, service or asset of any kind, including without limitation,
any liability under any commodity, interest rate or currency exchange hedge or
swap agreement (other than a trade payable, other current liability arising in
the ordinary course of business or commodity, interest rate or currency exchange
hedge or swap agreement arising in the ordinary course of business) or (iii) for
obligations with respect to (A) an operating lease, or (B) a lease of real or
personal property that is or would be classified and accounted for as a Capital


Page 98



--------------------------------------------------------------------------------





Lease; (b) any liability of others either for any lease, dividend or letter of
credit, or for any obligation described in the preceding Clause (a) that (i) the
person has guaranteed or that is otherwise its legal liability (whether
contingent or otherwise or direct or indirect, but excluding endorsements or
negotiable instruments for deposit or collection in the ordinary course of
business) or (ii) is secured by any Security Interest on any property or asset
owned or held by that person, regardless whether the obligation secured thereby
shall have been assumed by or is a personal liability of that person; and (c)
any amendment, supplement, modification, deferral, renewal, extension or
refunding of any liability of the types referred to in Clauses (a) and (b)
above; provided however, that Indebtedness shall not include Excluded
Indebtedness.
Issued Capital and Consolidated Reserves means at any relevant time the
aggregate of:
(a)
the amount paid up or credited as paid up on the issued share capital of the
Company and Carnival plc on a combined basis (for which purpose an issue or
proposed issue of share capital for cash which has been unconditionally
underwritten shall be deemed paid up to the extent that the underwriters are
liable therefor and that such capital will be paid up within four months from
the date when such underwriting liability became unconditional); and

(b)
the amounts standing to the credit of the consolidated capital and revenue
reserves of the Carnival Corporation & plc Group (including any share premium
account or capital redemption reserve fund) after adding thereto or deducting
therefrom any balance to the credit or debit of the profit and loss account, all
determined by reference to the then latest available audited consolidated
balance sheet of Carnival Corporation (reflecting the Carnival Corporation & plc
Group) but after:

(i)
deducting an amount equal to any distribution declared, recommended or made by
any member of the Carnival Corporation & plc Group (otherwise than attributable
directly or indirectly to the Company) out of profits earned up to and including
the date of such balance sheet to the extent that such distribution is not
provided for in such balance sheet;

(ii)
excluding amounts attributable to minority interests in the Company’s or
Carnival plc’s Subsidiaries;

(iii)
excluding any sums set aside for deferred taxation but only to the extent that
the reduction in the tax charge represented thereby cannot be seen with
reasonable probability to continue for the foreseeable future; and

(iv)
deducting any amount representing any intangible assets other than goodwill
arising on consolidation.

Measurement Period means any twelve month period ending on a Testing Date.
Testing Date means the last day of each financial quarter of the Carnival
Corporation & plc Group.
26.2    Interpretation
(a)
Except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed in accordance with GAAP, as in effect from
time to time; provided that, if the Company notifies the Facilities Agent that
the Company requests an amendment to any provision hereof to eliminate the
effect of any change occurring after the Signing Date in GAAP or in the
application thereof on the operation of such provision (or if the Facilities
Agent notifies the Company that the Majority Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP



Page 99



--------------------------------------------------------------------------------





or in the application thereof, then such provision shall be interpreted on the
basis of GAAP as in effect and applied immediately before such change shall have
become effective until such notice shall have been withdrawn or such provision
amended in accordance herewith.
(b)
Any amount in a currency other than US Dollars is to be taken into account at
its US Dollars equivalent calculated on the basis of the relevant rates of
exchange used by the Carnival Corporation & plc Group in, or in connection with,
its financial statements for that period.

(c)
No item must be credited or deducted more than once in any calculation under
this Clause.

26.3    Gearing
The Company must ensure that on each Testing Date the aggregate of all Borrowed
Moneys (for the time being undischarged) does not exceed 65 per cent. of
Consolidated Capital at that time.

27.    GENERAL UNDERTAKINGS
27.1    General
Each Obligor agrees to be bound by the covenants set out in this Clause relating
to it and, where the covenant is expressed to apply to any member of the
Carnival Corporation & plc Group and/or Material Subsidiaries, the Company and
Carnival plc shall ensure that, in respect of each of their Subsidiaries, the
relevant Carnival Corporation & plc Group member performs that covenant.
27.2    Authorisations
Each Obligor will obtain and comply with and do all that is necessary to
maintain in full force and effect, and shall procure that each of its
Subsidiaries obtain and comply with and do all that is necessary to maintain in
full force and effect, in all material respects the terms and conditions of all
authorisations, approvals, resolutions, exemptions, filings, notarisations,
consents, licences and concessions material to the carrying on of its business
as a member of the Carnival Corporation & plc Group, where the failure to so
comply would be likely to have a Material Adverse Effect.
27.3    Negative pledge
No Obligor will create or incur, or suffer to be created or incurred or come to
exist any Security Interest in respect of Indebtedness on any vessel or other of
its properties or assets of any kind, real or personal, tangible or intangible,
included in the consolidated balance sheet of the Carnival Corporation & plc
Group in accordance with GAAP, nor shall the Company permit any member of the
Carnival Corporation & plc Group to do any of the foregoing provided that solely
for the purposes of this Clause 27.3 the term Security Interest shall not
include:
(a)
any Security Interest in respect of Excluded Assets or Excluded Indebtedness;

(b)
any other Security Interest in respect of Indebtedness up to an amount not
greater than 40% of the amount of the total assets of the Carnival Corporation &
plc Group as shown in the Carnival Corporation & plc Group’s most recent
consolidated balance sheet (excluding for these purposes the value of any
intangible assets); and

(c)
any Security Interest arising pursuant to clause 24 or clause 25 under the
General Banking Conditions or any successor provision on any lien and on any
right of set-off under the General Banking Conditions.

27.4    Insurance


Page 100



--------------------------------------------------------------------------------





The Company (for itself and its Subsidiaries) and Carnival plc (for itself and
its Subsidiaries) will ensure that it, each other Obligor and each Material
Subsidiary will insure all of their respective properties and assets with
insurance companies to such an extent and against such risks as prudent
companies engaged in businesses similar to those of the relevant company
normally insure where the failure to so insure would have a Material Adverse
Effect if the risk concerned were to occur.
27.5    ERISA
The Company (for itself and its Subsidiaries) and Carnival plc (for itself and
its Subsidiaries) will ensure that it, each other Obligor and each Material
Subsidiary will comply with all applicable provisions of ERISA and the
regulations and rulings issued thereunder where failure to so comply would be
likely to have a Material Adverse Effect.
27.6    Margin Stock
The Company (for itself and its Subsidiaries) and Carnival plc (for itself and
its Subsidiaries) will ensure that no Borrower will use the proceeds of any
Utilisation, directly or indirectly, to buy or carry Margin Stock (as defined in
Regulations U and X issued by the Board of Governors of the United States
Federal Reserve System) or to extend credit to others for the purposes of buying
or carrying Margin Stock in any manner that might cause the borrowing or
application to violate Regulations U or X. No Obligor may use any part of any
Utilisation to acquire any security in violation of Section 13 or 14 of the
United States Securities Exchange Act of 1934.
27.7    Use of proceeds
(a)
No Obligor will use the proceeds of the Facilities, or lend, contribute or
otherwise make available such proceeds, to any Affiliate or other person for the
purpose of funding any activities of or business with any Restricted Party, or
in any country or territory that is subject to a general import, export,
financial or investment embargo under sanctions administered by OFAC, the United
Nations Security Council, the European Union, Her Majesty’s Treasury, or other
relevant sanctions authority (collectively, Sanctions), or in any other manner
that will result in a violation by any person (including any person
participating in the Facilities, whether as Facilities Agent, Lender or
otherwise) of Sanctions.

(b)
In relation to each Restricted Finance Party, until such time as the relevant
Restricted Finance Party has notified the Facilities Agent that it is no longer
a Restricted Finance Party, this Clause 27.7 shall only apply for the benefit of
that Restricted Finance Party to the extent that the receipt and acceptance by
that Restricted Finance Party of the undertaking in this Clause 27.7 would not
result in any violation of section 7 of the German Foreign Trade Regulation
(AWV) (Außenwirtschaftsverordnung) (in connection with section 4, paragraph 1(a)
no. 3 German Foreign Trade Law (AWG) (Außenwirtschaftsgesetz), EU Regulation
2271/96 in conjunction with EU Regulation 2018/1100 or any similar applicable
anti-boycott law, regulation or statute, including any similar and applicable UK
law, instrument or regulation created following the United Kingdom’s exit from
the European Union. In connection with any amendment, waiver, determination or
direction relating to any part of this Clause 27.7 of which a Restricted Finance
Party does not have the benefit, the Commitments of that Restricted Finance
Party shall be excluded for the purpose of determining whether the consent of
the Lenders has been obtained or whether the determination or direction by the
Lenders has been made.


28.    EVENTS OF DEFAULT
Each of the events set out in this Clause is an Event of Default.
28.1    Non-payment


Page 101



--------------------------------------------------------------------------------





An Obligor does not pay on the due date any amount payable by it under the
Finance Documents in the manner required under the Finance Documents and such
amount is not paid within five Business Days of receipt of written notice from
the Facilities Agent that it has not received such sum provided that if such
failure is solely the result of any bank or financial institution not promptly
remitting a payment as instructed by the Obligor and if that Obligor has taken
all reasonable steps to cause such payment to be made, the period for the remedy
of such payment failure shall be extended by a further three Business Days.
28.2    Breach of other obligations
An Obligor defaults in the due performance or observance of any of its covenants
under Clause 26 (Financial covenants) or any material obligations under the
Finance Documents (other than non-payment of any amount payable by it under the
Finance Documents on its due date), unless the non-compliance is remedied within
fifteen Business Days of the Facilities Agent giving notice of the
non-compliance and requesting that such default be remedied.
28.3    Misrepresentation
Any material representation or warranty made or deemed to be made or repeated by
an Obligor in any Finance Document is or proves to have been incorrect in any
material respect, unless the same is capable of remedy and is remedied within
fifteen Business Days of the Facilities Agent giving notice of the
misrepresentation.
28.4    Cross-default
Any Borrowed Money in any amount or aggregate amount at any one time, in excess
of USD100,000,000 (or its equivalent in any currency) of a Carnival Material
Group Member:
(a)
is not paid as and when the same is and becomes due and payable (or within any
applicable grace period); or

(b)
becomes (whether by declaration or automatically in accordance with the relevant
agreement or instrument constituting the same) due and payable prior to the date
when it would otherwise have become due by reason of any default (however
described),

provided that no Event of Default shall arise under this Clause 28.4 where the
Borrowed Money in question is a Non-Recourse Financing Arrangement.
28.5    Insolvency Proceedings
(a)
An order is made or resolution passed for the winding-up or dissolution of a
Carnival Material Group Member other than:

(i)
for the purpose of an amalgamation, reorganisation, merger or reconstruction
agreed to in writing by the Facilities Agent (acting on the instructions of the
Majority Lenders, such agreement not to be unreasonably withheld or delayed); or

(ii)
where such winding-up or dissolution is commenced as a result of the termination
of the dual-listed combination structure between the Company and Carnival plc
and where:

(A)
the surviving entity is (I) the Company and the Company assumes all the
obligations of Carnival plc under this Agreement, (II) Carnival plc and Carnival
plc assumes all the obligations of the Company under this Agreement or (III) a
Subsidiary of either the Company or Carnival plc (as the case may be) and such
Subsidiary assumes all



Page 102



--------------------------------------------------------------------------------





the obligations of the Company or Carnival plc (as the case may be) under this
Agreement; and
(B)
such winding-up or dissolution is permitted under the terms of the DLC
Documents; or

(b)
A Carnival Material Group Member makes or seeks to make any composition or other
restructuring with its creditors generally in respect of indebtedness which it
would otherwise be unable to pay or an administration or similar order is made
in relation to, or an administrator or similar officer is appointed in respect
of, the relevant Carnival Material Group Member.

28.6    Insolvency
A Carnival Material Group Member is deemed unable to pay its debts (within the
meaning of section 123(1)(e) or (2) of the Insolvency Act 1986) or, in relation
to any Carnival Material Group Member incorporated in Italy, is insolvent
(within the meaning of Article 5 of the Italian Insolvency Law) or, in relation
to a Borrower incorporated in The Netherlands, is declared bankrupt (failliet
verklaard) or granted a moratorium of payments (surséance verleend) within the
meaning of the Dutch Insolvency Law or an encumbrancer takes possession of or a
receiver or person with similar powers is appointed over the whole or a
substantial part of the relevant Carnival Material Group Member’s assets and
shall not be paid off or removed within fifteen Business Days, and no Event of
Default shall arise under this Clause 28.6 where the asset or property in
question is the subject a Non-Recourse Financing Arrangement.
28.7    Creditors’ process
(a)
Any distress, execution or analogous event affects any substantial part of a
Carnival Material Group Member (other than a Dutch Borrower) and is not removed
or discharged within fifteen Business Days, and no Event of Default shall arise
under this Clause 28.7 where the asset or property in question is the subject a
Non-Recourse Financing Arrangement.

(b)
A Dutch executory attachment (executorial beslag) affects any substantial part
of the assets of a Dutch Borrower.

28.8    Cessation of business
An Obligor ceases to carry on all or a substantial part of its business and such
cessation of business has a Material Adverse Effect.
28.9    Effectiveness of Finance Documents
(a)
It is or becomes unlawful for an Obligor to perform any of its material
obligations under the Finance Documents.

(b)
Any Finance Document is not effective or is alleged by an Obligor to be
ineffective for any reason.

(c)
An Obligor repudiates a Finance Document.

28.10    United States Bankruptcy Laws
(a)
In this Subclause:

U.S. Bankruptcy Law means the United States Bankruptcy Code or any other United
States Federal or State bankruptcy, insolvency or similar law.


Page 103



--------------------------------------------------------------------------------





U.S. Debtor means an Obligor that is incorporated or organised under the laws of
the United States of America or any State of the United States of America
(including the District of Columbia) or that has a place of business or property
in the United States of America.
(b)
Subject to paragraph (c) below, any of the following occurs in respect of any
U.S. Debtor which is subject to U.S. Bankruptcy Law:

(i)
it makes a general assignment for the benefit of creditors;

(ii)
it commences a voluntary case or proceeding under any U.S. Bankruptcy Law;

(iii)
an involuntary case under any U.S. Bankruptcy Law is commenced against it and is
not controverted within 30 days or is not dismissed or stayed within 90 days
after commencement of the case; or

(iv)
an order for relief or other order approving any case or proceeding is entered
under any U.S. Bankruptcy Law.

(c)
Paragraph (b) above shall not apply where an involuntary case is commenced
pursuant to paragraph (b)(iii) above (an Involuntary Bankruptcy Event) in
respect of a Borrower (other than the Company) which:

(i)
does not have any actual or contingent liabilities as a Borrower under the
Finance Documents at the time the relevant Involuntary Bankruptcy Event occurs;
and

(ii)
is not a Material Subsidiary,

and in such circumstances:
(iii)
such Borrower shall, with effect from such Involuntary Bankruptcy Event, be
prevented from incurring any actual or contingent obligations as a Borrower
under any of the Finance Documents; and

(iv)
the Company undertakes to use its reasonable endeavours to procure the
resignation of such Borrower as soon as reasonably practicable.

28.11    Article 2447 or 2482-ter of the Italian Civil Code
The occurrence of the circumstances set forth in Article 2447, or 2482-ter, as
applicable, of the Italian Civil Code in relation to a Carnival Material Group
Member incorporated in Italy unless, no later than 30 days from the date on
which such Carnival Material Group Member’s directors have knowledge of such
occurrence, a shareholders’ meeting is convened to vote on a resolution
approving either: (a) a capital increase to comply with the minimum capital
requirements under Italian law (and such capital increase has been fully paid up
in the next following 30 days) or (b) in respect of a Carnival Material Group
Member which is incorporated as a società per azioni, the transformation of such
company into a società a responsabilità limitata.
28.12    Tax Status
A notice under Article 36 Tax Collection Act (Invorderingswet 1990) has been
given by an Obligor.
28.13    Acceleration


Page 104



--------------------------------------------------------------------------------





(a)
If an Event of Default described in Clause 28.10 (United States Bankruptcy Laws)
occurs the Total Tranche A Commitments, the Total Tranche B Commitments, the
Total Tranche C Commitments and the Total Tranche D Commitments will, if not
already cancelled under this Agreement, be immediately and automatically
cancelled and all amounts outstanding under the Finance Documents shall become
immediately due and payable without notice from the Facilities Agent, without
the requirement of notice or any other formality.

(b)
If an Event of Default, other than as described in paragraph (a) above, is
outstanding, the Facilities Agent may, and must if so instructed by the Majority
Lenders, by notice to the Company:

(i)
cancel all or any part of the Total Tranche A Commitments, the Total Tranche B
Commitments, the Total Tranche C Commitments and/or the Total Tranche D
Commitments;

(ii)
declare that all or part of any amounts outstanding under the Finance Documents
are:

(A)
immediately due and payable; and/or

(B)
payable on demand by the Facilities Agent acting on the instructions of the
Majority Lenders; and/or

(iii)
declare that full cash cover in respect of each Bond is immediately due and
payable whereupon it shall become immediately due and payable.

Any notice given under this Subclause will take effect in accordance with its
terms.
28.14    Assurance Statement Compliance
Notwithstanding the provisions of Clause 28.2 (Breach of other obligations) and
Clause 28.3 (Misrepresentation) no Default shall occur as a result of a breach
of the provisions of Clause 25.4 (Assurance Statement).

29.    CHANGES TO THE LENDERS
29.1    Assignments and transfers by the Lenders
(a)
A Lender (the Existing Lender) may, subject to the provisions of this Clause 29,
at any time assign or transfer (including by way of novation) any of its rights
and obligations under this Agreement to any other bank or financial institution
(the New Lender) provided that where the Existing Lender is a Lender under
Tranche C and/or a Swingline Lender, such New Lender is able to perform that
function or those functions in the same manner as the Existing Lender to the
extent of the commitment transferred, and provided that such assignment or
transfer shall be of an amount not less than EUR 1,000,000 or equivalent amount.

(b)
The consent of the Company is required for any assignment or transfer unless:

(i)    
(A)
the New Lender is another Lender or an Affiliate of a Lender; and

(B)
following such assignment or transfer no Borrower would be obliged to pay any
greater amount under Clause 18 (Taxes), Clause 19 (Increased Costs) or any other
provision of a Finance Document, in the circumstances existing at the time of
such assignment or transfer or which, at the time of such assignment or
transfer, the



Page 105



--------------------------------------------------------------------------------





Existing Lender or the New Lender knows will apply in the 12 month period
following such assignment or transfer, than would have been payable but for the
assignment or transfer; or
(ii)
an Event of Default has occurred and has been outstanding for fifteen Business
Days or more.

(c)
A Tranche D Lender may not assign or transfer any obligations under an
outstanding Bond without the consent of the Company.

(d)
The Company may, at any time, remove or replace any Tranche D Lender (in its
capacity as Tranche D Lender) without the consent of the Facilities Agent or any
of the other Lenders, by notice to that Tranche D Lender and the Facilities
Agent, and (in the case of a replacement) a Lender (or Lenders) with a Tranche A
Commitment (other than a Non-Eligible Tranche D Lender) selected by the Company
(Replacement A Lender). Where the Company is replacing a Tranche D Lender, the
notice shall require:

(i)
that Tranche D Lender to (and, to the extent permitted by law, that Tranche D
Lender shall) transfer pursuant to Clause 29 (Changes to the Lenders) all (and
not part only) of its rights and obligations under Tranche D to the Replacement
A Lender which will assume all the obligations of that Tranche D Lender in
relation to its Tranche D Commitment in accordance with Clause 29 (Changes to
the Lenders); and

(ii)
the Replacement A Lender to (and, to the extent permitted by law, that
Replacement A Lender shall) transfer pursuant to Clause 29 (Changes to the
Lenders) its rights and obligations under the Tranche A Commitment held by such
Replacement A Lender in an amount equal to the Tranche D Lender’s Tranche D
Commitment (the Transferring A Commitment) to the Tranche D Lender which will
assume all the obligations of the transferring Replacement A Lender in relation
to its Transferring A Commitment in accordance with Clause 29 (Changes to the
Lenders),

provided that the amount of the Transferring A Commitment shall not be greater
than the Replacement A Lender’s total Tranche A Commitment less its Swingline
Tranche A Commitment.
(e)
The consent of the Company must not be unreasonably withheld or delayed to any
request for consent under this Clause 29. It will not be unreasonable for the
Company to withhold consent where following an assignment or transfer, a
Borrower would be obliged to pay any greater amount under Clause 18 (Taxes),
Clause 19 (Increased Costs) or any other provision of a Finance Document if, in
the circumstances existing at the time of such assignment or transfer, such
greater amount would not have been payable but for the assignment or transfer or
which, at the time of such assignment or transfer, the Existing Lender or the
New Lender knows will apply in the 12 month period following such assignment or
transfer. The Company will be deemed to have given its consent 10 Business Days
after the Company is given notice of the request unless it is expressly refused
by the Company within that time.

(f)
A transfer of obligations will be effective only if either:

(i)
the obligations are novated in accordance with the following provisions of this
Clause; or

(ii)
the New Lender confirms to the Facilities Agent and the Company in form and
substance satisfactory to the Facilities Agent that it is bound by the terms of
this Agreement as a Lender. On the transfer becoming effective in this manner
the Existing Lender will be



Page 106



--------------------------------------------------------------------------------





released from its obligations under this Agreement to the extent that they are
transferred to the New Lender.
(g)
Unless the Facilities Agent otherwise agrees, the New Lender must pay to the
Facilities Agent, for its own account, on or before the date upon which an
assignment or transfer takes effect, a fee of USD3,500.

(h)
Any reference in this Agreement to a Lender includes a New Lender but excludes a
Lender if no amount is or may be owed to or by it under this Agreement.

29.2    Procedure for transfer
(a)
In this Subclause:

Transfer Date means, for a Transfer Certificate, the latest of:
(a)
the proposed Transfer Date specified in that Transfer Certificate;

(b)
the date on which the Facilities Agent executes that Transfer Certificate; and

(c)
the date on which the consent of the Company, if required under Clause 29.1(b),
is obtained or is deemed to have been given.

(b)
A novation is effected if:

(i)
the Existing Lender and the New Lender deliver to the Facilities Agent a duly
completed Transfer Certificate; and

(ii)
the Facilities Agent executes it.

The Facilities Agent must execute as soon as reasonably practicable a Transfer
Certificate delivered to it and which appears on its face to be in order.
(c)
The Facilities Agent shall only be obliged to execute a Transfer Certificate
delivered to it by the Existing Lender and the New Lender upon its satisfactory
completion of all “know your customer” checks that it is required to carry out
in relation to the transfer to such New Lender.

(d)
Each Party (other than the Existing Lender and the New Lender) irrevocably
authorises the Facilities Agent to execute any duly completed Transfer
Certificate on its behalf. A Transfer Certificate shall not be duly completed
unless any and all consents required under this Agreement have been obtained or
deemed obtained.

(e)
On the Transfer Date:

(i)
the New Lender will assume the rights and obligations of the Existing Lender
expressed to be the subject of the novation in the Transfer Certificate in
substitution for the Existing Lender;

(ii)
the Existing Lender will be released from those obligations and cease to have
those rights; and

(iii)
the Lenders and the New Lender shall acquire the same rights and assume the same
obligations between themselves as they would have acquired and assumed had the
New Lender been an Original Lender with the rights and/or obligations acquired
or assumed



Page 107



--------------------------------------------------------------------------------





by it as a result of the transfer and to that extent the Lenders and the
Existing Lender shall each be released from further obligations to each other
under this Agreement.
(f)
Each New Lender, by executing the relevant Transfer Certificate, further
represents that it is a “professional market party” (professionele marktpartij),
as that term is used in the Netherlands Financial Supervision Act (wet op het
financieel toezicht).

29.3    Limitation of responsibility of Existing Lenders
(a)
Unless expressly agreed to the contrary, an Existing Lender is not responsible
to a New Lender for the legality, validity, adequacy, accuracy, completeness or
performance of:

(i)
any Finance Document or any other document; or

(ii)
any statement or information (whether written or oral) made in or supplied in
connection with any Finance Document,

and any representations or warranties implied by law are excluded.
(b)
Each New Lender confirms to the Existing Lender and the other Finance Parties
that it:

(i)
has made, and will continue to make, its own independent appraisal of all risks
arising under or in connection with the Finance Documents (including the
financial condition and affairs of each Obligor and its related entities and the
nature and extent of any recourse against any Party or its assets) in connection
with its participation in this Agreement; and

(ii)
has not relied exclusively on any information supplied to it by the Existing
Lender in connection with any Finance Document.

(c)
Nothing in any Finance Document requires an Existing Lender to:

(i)
accept a re-transfer from a New Lender of any of the rights and obligations
assigned or transferred under this Clause; or

(ii)
support any losses incurred by the New Lender by reason of the non-performance
by any Obligor of its obligations under any Finance Document or otherwise.

29.4    Costs resulting from change of Lender or Facility Office
If:
(a)
a Lender assigns or transfers any of its rights and obligations under the
Finance Documents or changes its Facility Office; and

(b)
as a result of circumstances existing at the date the assignment, transfer or
change occurs, (or which such Lender knows will apply in the following 12 month
period) an Obligor would be obliged to pay an amount under Clause 18 (Taxes),
Clause 19 (Increased Costs) or any other provision of a Finance Document,

then, unless the assignment, transfer or change is made by a Lender pursuant to
Clause 13.6(d) (Involuntary prepayment and cancellation and replacement of
Lender) or in order to mitigate any circumstances giving rise to the payment of
an amount under Clause 18 (Taxes), Clause 19 (Increased Costs) or any other
provision of a Finance Document or a right to be prepaid and/or cancelled by
reason


Page 108



--------------------------------------------------------------------------------





of illegality, the Obligor need only pay that amount under Clause 18 (Taxes),
Clause 19 (Increased Costs) or any other provision of a Finance Document to the
same extent that it would have been obliged to if no assignment, transfer or
change had occurred, except that this Clause 29.4 shall not apply in relation to
Clause ‎18 (Taxes) in the case of an Obligor to which Clauses 18.2 to 18.17
apply, to a Treaty Lender that has included a confirmation of its scheme
reference number and its jurisdiction of tax residence in accordance with
paragraph (j)(ii)(B) of Clause 18.3 (Tax gross-up) if the Obligor making the
payment has not made a Borrower DTTP Filing in respect of that Treaty Lender.
29.5    Affiliates of Lenders
(a)
Without prejudice to Clause 44, each Lender may fulfil its obligations in
respect of a Loan through an Affiliate if the relevant Affiliate is specified in
this Agreement as a Lender or becomes a Lender by means of a Transfer
Certificate in accordance with this Agreement.

(b)
If paragraph (a) above applies, the Lender and its Affiliate will be treated as
having a single Tranche A Commitment, Tranche B Commitment, Tranche C Commitment
and/or Tranche D Commitment, as the case may be, and a single vote, but, for all
other purposes, will be treated as separate Lenders.

(c)
A Swingline Lender may only assign or transfer all or any (the Swingline
Commitment Transfer Amount) of its Swingline Tranche A Commitment, its Swingline
Tranche B Commitment or its Swingline Tranche C Commitment to a Lender which is
not its Affiliate if it or, where it does not have a Tranche A Commitment,
Tranche B Commitment or Tranche C Commitment, its Affiliate, transfers
simultaneously to that proposed Lender or that proposed Lender’s Affiliate an
amount equal to or greater than the Swingline Commitment Transfer Amount of its
(or its Affiliate’s) Tranche A Commitment, its (or its Affiliate’s) Tranche B
Commitment or its (or its Affiliate’s) Tranche C Commitment, as the case may be,
and in any event in accordance with the other terms of this Clause 29.

29.6    Sub-participation
A Lender may sub-participate all or any part of its rights and/or obligations
under the Finance Documents or enter into any contractual arrangement with any
person so that the effect thereof is to give that person an economic or other
interest in that Lender’s rights and/or obligations under the Finance Documents
which is less than a legal or equitable transfer or assignment of those rights
and obligations, provided that:
(a)
a Lender may not directly or indirectly transfer its voting rights under the
Finance Documents without the consent of the Company (such consent not to be
unreasonably withheld or delayed); and

(b)
following such sub-participation, no Borrower would be obliged to pay any
greater amount under Clause 18 (Taxes), Clause 19 (Increased Costs) or any other
provision of a Finance Document in the circumstances existing at the time of
such sub-participation or which, at the time of such sub-participation, the
Lender knows will apply in the twelve (12) month period following such
sub-participation, by reason of such sub-participation.

29.7    Security over Lenders’ rights
In addition to the other rights provided to Lenders under this Clause 29, each
Lender may without consulting with or obtaining consent from any Obligor, at any
time charge, assign or otherwise create a Security Interest in or over (whether
by way of collateral or otherwise) all or any of its rights under any Finance
Document to secure obligations of that Lender to a federal reserve, central bank
or any


Page 109



--------------------------------------------------------------------------------





governmental department or agency, including Her Majesty’s Treasury, and except
that no such charge, assignment or Security Interest shall:
(a)
release a Lender from any of its obligations under the Finance Documents or
substitute the beneficiary of the relevant charge, assignment or Security
Interest for the Lender as a party to any of the Finance Documents; or

(b)
require any payments to be made by an Obligor other than or in excess of, or
grant to any person any more extensive rights than, those required to be made or
granted to the relevant Lender under the Finance Documents.

29.8    Pro rata interest settlement
(a)
If the Facilities Agent has notified the Lenders that it is able to distribute
interest payments on a “pro rata basis” to Existing Lenders and New Lenders then
(in respect of any transfer pursuant to Clause 29.2 (Procedure for transfer) the
Transfer Date of which is after the date of such notification and is not on the
last day of an Interest Period):

(i)
any interest or fees in respect of the relevant participation which are
expressed to accrue by reference to the lapse of time shall continue to accrue
in favour of the Existing Lender up to but excluding the Transfer Date (Accrued
Amounts) and shall become due and payable to the Existing Lender (without
further interest accruing on them) on the last day of the current Interest
Period (or, if the Interest Period is longer than six months, on the next of the
dates which falls at six monthly intervals after the first day of that Interest
Period); and

(ii)
the rights assigned or transferred by the Existing Lender will not include the
right to the Accrued Amounts so that, for the avoidance of doubt:

(A)
when the Accrued Amounts become payable, those Accrued Amounts will be payable
for the account of the Existing Lender; and

(B)
the amount payable to the New Lender on that date will be the amount which
would, but for the application of this Clause 29.8, have been payable to it on
that date, but after deduction of the Accrued Amounts.

(b)
In this Clause 29.8 references to "Interest Period" shall be construed to
include a reference to any other period for accrual of fees.

(c)
An Existing Lender which retains the right to the Accrued Amounts pursuant to
this Clause 29.8 but which does not have a Commitment shall be deemed not to be
a Lender for the purposes of ascertaining whether the agreement of any specified
group of Lenders has been obtained to approve any request for a consent, waiver,
amendment or other vote of Lenders under the Finance Documents.

29.9    The Register
The Facilities Agent, acting solely for this purpose as an agent of the
Obligors, shall maintain at one of its offices a copy of each assignment
agreement, Transfer Certificate and Increase Confirmation delivered to it and a
register (the Register) for the recordation of the names and addresses of each
Lender and the commitments of and obligations owing to each Lender. The entries
in the Register shall be conclusive and each Obligor, the Facilities Agent and
each Lender may treat each Person whose name is recorded in the Register as a
Lender notwithstanding any notice to the contrary. The Register shall be
available for inspection by each Obligor at any reasonable time and from time to
time upon reasonable prior notice.


Page 110



--------------------------------------------------------------------------------






30.    CHANGES TO THE OBLIGORS
30.1    Assignments and transfer by the Obligors
No Obligor may assign any of its rights or transfer any of its rights or
obligations under the Finance Documents without the prior consent of the
Facilities Agent (acting on the instructions of all the Lenders).
30.2    Additional Borrowers
(a)
Subject to compliance with the provisions of Clause 25.8 (“Know your customer”
checks), the Company and/or Carnival plc may request that any of its direct or
indirect majority owned Subsidiaries becomes an Additional Borrower. That
Subsidiary shall become an Additional Borrower if:

(i)
the Company and/or Carnival plc delivers to the Facilities Agent a duly
completed and executed Accession Letter;

(ii)
the Facilities Agent is satisfied (acting reasonably) that the guarantee of the
Company or Carnival plc under Clause 23 (Guarantee and indemnity) will cover the
obligations of its Subsidiary;

(iii)
the Subsidiary is incorporated in an Approved Jurisdiction;

(iv)
the Company and/or Carnival plc confirms that no Default is outstanding or would
occur as a result of that Subsidiary becoming an Additional Borrower; and

(v)
the Facilities Agent has received all of the documents and other evidence listed
in Part B of Schedule 2 (Conditions precedent) in relation to that Additional
Borrower, each in form and substance satisfactory to the Facilities Agent.

(b)
The Facilities Agent shall notify the Company or Carnival plc as appropriate and
the Lenders promptly upon being satisfied that it has received (in form and
substance satisfactory to it) all the documents and other evidence listed in
Part B of Schedule 2 (Conditions precedent).

(c)
Delivery of an Accession Letter, duly executed by the relevant Subsidiary and
the Company or Carnival plc as appropriate, to the Facilities Agent constitutes
confirmation by that Subsidiary that the Repeating Representations are true and
correct in relation to it as at the date of delivery as if made by reference to
the facts and circumstances then existing.

30.3    Resignation of a Borrower
(a)
The Company or Carnival plc may request that a Borrower (other than the Company
or Carnival plc) ceases to be a Borrower by delivering to the Facilities Agent a
Resignation Letter.

(b)
The Facilities Agent shall accept a Resignation Letter and notify the Company or
Carnival plc, as the case may be, and the Lenders of its acceptance if:

(i)
no Default is outstanding or would result from the acceptance of the Resignation
Letter (and the Company or, as the case may be, Carnival plc has confirmed this
is the case in the Resignation Letter); and

(ii)
no amount owed by that Borrower under the Finance Documents is still
outstanding,



Page 111



--------------------------------------------------------------------------------





whereupon that company shall cease to be a Borrower and shall have no further
rights or obligations under the Finance Documents.
(c)
In the event that a Borrower ceases to be a direct or indirect majority owned
Subsidiary of the Company and/or Carnival plc, the Company or Carnival plc, as
appropriate, will procure that such Borrower repays in full all amounts owed by
that Borrower under the Finance Documents and that it ceases to be a Borrower
under paragraph (a) above, in each case within ten Business Days of such
Borrower ceasing to be a direct or indirect majority Subsidiary of the Company
and/or Carnival plc.

(d)
Other than to the extent that the Majority Lenders notify the Facilities Agent
in writing to the contrary before the Facilities Agent gives the notification
described in paragraph (b) above, the Lenders authorise (but do not require) the
Facilities Agent to give that notification. The Facilities Agent shall not be
liable for any damages, costs or losses whatsoever as a result of giving any
such notification.


31.    ROLE OF THE FACILITIES AGENT, THE ARRANGERS AND THE REFERENCE BANKS
31.1    Appointment of the Facilities Agent
(a)
Each of the Arranger and the Lenders appoints the Facilities Agent to act as its
agent under and in connection with the Finance Documents.

(b)
Each of the Arranger and the Lenders authorises the Facilities Agent to perform
the duties, obligations and responsibilities and to exercise the rights, powers,
authorities and discretions specifically given to the Facilities Agent under or
in connection with the Finance Documents together with any other incidental
rights, powers, authorities and discretions.

31.2    Instructions
(a)
The Facilities Agent shall:

(i)
unless a contrary indication appears in a Finance Document, exercise or refrain
from exercising any right, power, authority or discretion vested in it as
Facilities Agent in accordance with any instructions given to it by:

(A)
all Lenders if the relevant Finance Document stipulates the matter is an all
Lender decision; and

(B)
in all other cases, the Majority Lenders; and

(ii)
not be liable for any act (or omission) if it acts (or refrains from acting) in
accordance with paragraph (i) above.

(b)
The Facilities Agent shall be entitled to request instructions, or clarification
of any instruction, from the Majority Lenders (or, if the relevant Finance
Document stipulates the matter is a decision for any other Lender or group of
Lenders, from that Lender or group of Lenders) as to whether, and in what
manner, it should exercise or refrain from exercising any right, power,
authority or discretion. The Facilities Agent may refrain from acting unless and
until it receives any such instructions or clarification that it has requested.

(c)
Save in the case of decisions stipulated to be a matter for any other Lender or
group of Lenders under the relevant Finance Document and unless a contrary
indication appears in a Finance



Page 112



--------------------------------------------------------------------------------





Document, any instructions given to the Facilities Agent by the Majority Lenders
shall override any conflicting instructions given by any other Parties and will
be binding on all Finance Parties.
(d)
The Facilities Agent may refrain from acting in accordance with any instructions
of any Lender or group of Lenders until it has received any indemnification
and/or security that it may in its discretion require (which may be greater in
extent than that contained in the Finance Documents and which may include
payment in advance) for any cost, loss or liability which it may incur in
complying with those instructions.

(e)
In the absence of instructions, the Facilities Agent may act (or refrain from
acting) as it considers to be in the best interest of the Lenders.

(f)
The Facilities Agent is not authorised to act on behalf of a Lender (without
first obtaining that Lender's consent) in any legal or arbitration proceedings
relating to any Finance Document.

31.3    Duties of the Facilities Agent
(a)
The Facilities Agent’s duties under the Finance Documents are solely mechanical
and administrative in nature.

(b)
The Facilities Agent shall promptly forward to a Party the original or a copy of
any document which is delivered to the Facilities Agent for that Party by any
other Party.

(c)
Except where a Finance Document specifically provides otherwise, the Facilities
Agent is not obliged to review or check the adequacy, accuracy or completeness
of any document it forwards to another Party.

(d)
If the Facilities Agent receives notice from a Party referring to this
Agreement, describing a Default and stating that the circumstance described is a
Default, it shall promptly notify the other Finance Parties and (except where
such notice is received from the Company or Carnival plc) the Company or
Carnival plc.

(e)
If the Facilities Agent is aware of the non-payment of any principal, interest,
commitment fee or other fee payable to a Finance Party (other than the
Facilities Agent or the Arrangers) under this Agreement it shall promptly notify
the other Finance Parties and the Company.

(f)
The Facilities Agent shall have only those duties, obligations and
responsibilities expressly specified in the Finance Documents to which it is
expressed to be a party (and no others shall be implied).

(g)
The Facilities Agent shall provide to the Company, within two Business Days of a
request by the Company (but no more frequently than once per calendar month), a
list (which may be in electronic form) setting out the names of the Lenders as
at the date of that request, their respective Commitments, their lending office
by each Tranche, the address and fax number (and the department or officer, if
any, for whose attention any communication is to be made) of each Lender for any
communication to be made or document to be delivered under or in connection with
the Finance Documents, the electronic mail address and/or any other information
required to enable the sending and receipt of information by electronic mail or
other electronic means to and by each Lender to whom any communication under or
in connection with the Finance Documents may be made by that means and the
account details of each Lender for any payment to be distributed by the
Facilities Agent to that Lender under the Finance Documents.

31.4    Role of the Arrangers


Page 113



--------------------------------------------------------------------------------





Except as specifically provided in the Finance Documents, no Arranger has any
obligations of any kind to any other Party under or in connection with any
Finance Document.
31.5    No fiduciary duties
(a)
Except as specifically provided for in a Finance Document, nothing in any
Finance Document makes the Facilities Agent or the Arrangers a trustee or
fiduciary for any other Party or any other person.

(b)
None of Facilities Agent nor any Arranger shall be bound to account to any
Lender for any sum or the profit element of any sum received by it for its own
account.

31.6    Business with the Carnival Corporation & plc Group
The Facilities Agent and the Arrangers may accept deposits from, lend money to
and generally engage in any kind of banking or other business with any member of
the Carnival Corporation & plc Group.
31.7    Rights and discretions of the Facilities Agent and each Tranche D Lender
(a)
The Facilities Agent and, without prejudice to Clause 7.2(b) (Claims under a
Bond), each Tranche D Lender may:

(i)
rely on any representation, communication, notice or document believed by it to
be genuine, correct and appropriately authorised; and

(ii)
assume that:

(A)
any instructions received by it from the Majority Lenders, any Lenders or any
group of Lenders are duly given in accordance with the terms of the Finance
Documents; and

(B)
unless it has received notice of revocation, that those instructions have not
been revoked; and

(iii)
rely on a certificate from any person:

(A)
as to any matter of fact or circumstance which might reasonably be expected to
be within the knowledge of that person; or

(B)
to the effect that such person approves of any particular dealing, transaction,
step, action or thing,

as sufficient evidence that that is the case and, in the case of paragraph (A)
above, may assume the truth and accuracy of that certificate.
(b)
The Facilities Agent may assume (unless it has received notice to the contrary
in its capacity as agent for the Lenders) that:

(i)
no Default has occurred (unless it has actual knowledge of a Default arising
under Clause 28.1 (Non-payment));

(ii)
any right, power, authority or discretion vested in any Party or any group of
Lenders has not been exercised; and



Page 114



--------------------------------------------------------------------------------





(iii)
any notice or request made by the Company (other than a Utilisation Request) is
made on behalf of and with the consent and knowledge of all the Obligors.

(c)
The Facilities Agent and each Tranche D Lender providing a Bond may engage, pay
for and rely on the advice or services of any lawyers, accountants, tax
advisers, surveyors or other professional advisers or experts (whether obtained
by the Facilities Agent or the relevant Tranche D Lender, as applicable, or by
any other Party) and shall not be liable for any damages, costs or losses to any
person, any diminution in value or any liability whatsoever arising as a result
of its so relying.

(d)
Without prejudice to the generality of paragraph (c) above, the Facilities Agent
may at any time engage and pay for the services of any lawyer to act as
independent counsel to the Facilities Agent (and so separate from any lawyers
instructed by the Lenders) if the Facilities Agent in its reasonable opinion
deems this to be necessary.

(e)
The Facilities Agent and each Tranche D Lender providing a Bond may act in
relation to the Finance Documents through its officers, employees and agents.

(f)
Unless a Finance Document expressly provides otherwise the Facilities Agent may
disclose to any other Party any information it reasonably believes it has
received as agent under this Agreement.

(g)
Without prejudice to the generality of paragraph (g) above, the Facilities Agent
may disclose the identity of a Defaulting Lender to the other Finance Parties
and the Company and shall disclose the same upon the written request of the
Company or the Majority Lenders.

(h)
Notwithstanding any other provision of any Finance Document to the contrary,
neither the Facilities Agent nor any Arranger is obliged to do or omit to do
anything if it would or might in its reasonable opinion constitute a breach of
any law or regulation or a breach of a fiduciary duty or duty of
confidentiality.

(i)
Notwithstanding any provision of any Finance Document to the contrary, the Agent
is not obliged to expend or risk its own funds or otherwise incur any financial
liability in the performance of its duties, obligations or responsibilities or
the exercise of any right, power, authority or discretion if it has grounds for
believing the repayment of such funds or adequate indemnity against, or security
for, such risk or liability is not reasonably assured to it.

31.8    Responsibility for documentation
None of the Facilities Agent nor any Arranger is responsible or liable for:
(a)
the adequacy, accuracy or completeness of any information (whether oral or
written) supplied by the Facilities Agent, an Arranger, an Obligor or any other
person in or in connection with any Finance Document or the transactions
contemplated in the Finance Documents or any other agreement, arrangement or
document entered into, made or executed in anticipation of, under or in
connection with any Finance Document;

(b)
the legality, validity, effectiveness, adequacy or enforceability of any Finance
Document or any other agreement, arrangement or document entered into, made or
executed in anticipation of, under or in connection with any Finance Document;
or

(c)
any determination as to whether any information provided or to be provided to
any Finance Party is non-public information the use of which may be regulated or
prohibited by applicable law or regulation relating to insider dealing or
otherwise.



Page 115



--------------------------------------------------------------------------------





31.9    No duty to monitor
The Facilities Agent shall not be bound to enquire:
(a)
whether or not any Default has occurred;

(b)
as to the performance, default or any breach by any Party of its obligations
under any Finance Document; or

(c)
whether any other event specified in any Finance Document has occurred.

31.10    Exclusion of liability
(a)
Without limiting paragraph (b) below (and without prejudice to any other
provision of any Finance Document excluding or limiting the liability of the
Facilities Agent, the Facilities Agent will not be liable for:

(i)
any damages, costs or losses to any person, any diminution in value, or any
liability whatsoever) arising as a result of taking or not taking any action
under or in connection with any Finance Document, unless directly caused by its
gross negligence or wilful misconduct;

(ii)
exercising, or not exercising, any right, power, authority or discretion given
to it by, or in connection with, any Finance Document or any other agreement,
arrangement or document entered into, made or executed in anticipation of, under
or in connection with, any Finance Document, other than by reason of its gross
negligence or wilful misconduct; or

(iii)
without prejudice to the generality of paragraphs (i) and (ii) above, any
damages, costs or losses to any person, any diminution in value or any liability
whatsoever (including, without limitation, for negligence or any other category
of liability whatsoever but not including any claim based on the fraud of the
Facilities Agent) arising as a result of:

(A)
any act, event or circumstance not reasonably within its control; or

(B)
the general risks of investment in, or the holding of assets in, any
jurisdiction,

including (in each case and without limitation) such damages, costs, losses,
diminution in value or liability arising as a result of: nationalisation,
expropriation or other governmental actions; any regulation, currency
restriction, devaluation or fluctuation; market conditions affecting the
execution or settlement of transactions or the value of assets (including any
Disruption Event); breakdown, failure or malfunction of any third party
transport, telecommunications, computer services or systems; natural disasters
or acts of God; war, terrorism, insurrection or revolution; or strikes or
industrial action.
(b)
No Party (other than the Facilities Agent) may take any proceedings against any
officer, employee or agent of the Facilities Agent in respect of any claim it
might have against the Facilities Agent or in respect of any act or omission of
any kind by that officer, employee or agent in relation to any Finance Document
and any officer, employee or agent of the Facilities Agent may rely on this
Clause and enforce its terms under the Third Parties Act.

(c)
The Facilities Agent will not be liable for any delay (or any related
consequences) in crediting an account with an amount required under the Finance
Documents to be paid by the Facilities Agent if the Facilities Agent has taken
all necessary steps as soon as reasonably practicable to



Page 116



--------------------------------------------------------------------------------





comply with the regulations or operating procedures of any recognised clearing
or settlement system used by the Facilities Agent for that purpose.
(d)
Nothing in this Agreement shall oblige the Facilities Agent or the Arrangers to
carry out:

(i)
any “know your customer” or other checks in relation to any person; or

(ii)
any check on the extent to which any transaction contemplated by this Agreement
might be unlawful for any Lender or for any Affiliate of any Lender,

on behalf of any Lender and each Lender confirms to the Facilities Agent and the
Arrangers that it is solely responsible for any such checks it is required to
carry out and that it may not rely on any statement in relation to such checks
made by the Facilities Agent or the Arrangers.
(b)
Without prejudice to any provision of any Finance Document excluding or limiting
the Agent's liability, any liability of the Facilities Agent arising under or in
connection with any Finance Document shall be limited to the amount of actual
loss which has been suffered (as determined by reference to the date of default
of the Facilities Agent or, if later, the date on which the loss arises as a
result of such default) but without reference to any special conditions or
circumstances known to the Facilities Agent at any time which increase the
amount of that loss. In no event shall the Facilities Agent be liable for any
loss of profits, goodwill, reputation, business opportunity or anticipated
saving, or for special, punitive, indirect or consequential damages, whether or
not the Facilities Agent has been advised of the possibility of such loss or
damages.

31.11    Lenders’ indemnity to the Facilities Agent
Each Lender shall (in proportion to its share of the Total Commitments or, if
the Total Commitments are then zero, to its share of the Total Commitments
immediately prior to their reduction to zero) indemnify the Facilities Agent,
within three Business Days of demand, against any cost, loss or liability
(including, without limitation, for negligence or any other category of
liability whatsoever) incurred by the Facilities Agent (otherwise than by reason
of the Facilities Agent’s gross negligence or wilful misconduct) (or, in the
case of any cost, loss or liability pursuant to Clause 34.11 (Disruption to
Payment Systems etc.) notwithstanding the Facilities Agent’s negligence, gross
negligence or any other category of liability whatsoever but not including any
claim based on the fraud of the Facilities Agent) in acting as Facilities Agent
under the Finance Documents (unless the Facilities Agent has been reimbursed by
an Obligor pursuant to a Finance Document).
31.12    Resignation of the Facilities Agent
(a)
The Facilities Agent may resign and appoint one of its Affiliates as successor
by giving notice to the other Lenders and the Company.

(b)
Alternatively the Facilities Agent may resign by giving notice to the Lenders
and the Company, in which case the Majority Lenders may after consultation with
the Company appoint a successor Facilities Agent.

(c)
If the Majority Lenders have not appointed a successor Facilities Agent in
accordance with paragraph (b) above within 30 days after notice of resignation
was given, the retiring Facilities Agent may after consultation with the Company
appoint a successor Facilities Agent.

(d)
If the Facilities Agent wishes to resign because (acting reasonably) it has
concluded that it is no longer appropriate for it to remain as agent and the
Facilities Agent is entitled to appoint a successor Facilities Agent under
paragraph (c) above, the Facilities Agent may (if is concludes (acting
reasonably) that it is necessary to do so in order to persuade the proposed
successor



Page 117



--------------------------------------------------------------------------------





Facilities Agent to become a party to this Agreement as Facilities Agent) agree
with the proposed successor Facilities Agent amendments to this Clause 31 and
any other term of this Agreement dealing with the rights or obligations of the
Facilities Agent consistent with then current market practice for the
appointment and protection of corporates trustees together with any reasonable
amendments to the agency fee payable under this Agreement which are consistent
with the successor Facilities Agent’s normal fee rates and those amendments will
bind the Parties.
(e)
After consultation with the Company, the Majority Lenders may, by notice to the
Facilities Agent, require it to resign in accordance with paragraph (b) above.
In this event, the Facilities Agent shall resign in accordance with paragraph
(b) above.

(f)
The Facilities Agent shall resign in accordance with paragraph (b) above (and,
to the extent applicable, shall use reasonable endeavours to appoint a successor
Facilities Agent pursuant to paragraph (c) above) if on or after the date which
is three months before the earliest FATCA Application Date relating to any
payment to the Facilities Agent under the Finance Documents, either:

(i)
the Facilities Agent fails to respond to a request under Clause 18.9(e) (Taxes)
or 18.25 (US FATCA Withholding Tax Requirements) and the Company or a Lender
reasonably believes that the Facilities Agent will not be (or will have ceased
to be) a FATCA Exempt Party on or after that FATCA Application Date;

(ii)
the information supplied by the Facilities Agent pursuant to Clause 18.9(e)
(Taxes) or 18.25 (US FATCA Withholding Tax Requirements) indicates that the
Facilities Agent will not be (or will have ceased to be) a FATCA Exempt Party on
or after that FATCA Application Date; or

(iii)
the Facilities Agent notifies the Company and the Lenders that the Facilities
Agent will not be (or will have ceased to be) a FATCA Exempt Party on or after
that FATCA Application Date;

and (in each case) the Company or a Lender reasonably believes that a Party will
be required to make a FATCA Deduction that would not be required if the
Facilities Agent were a FATCA Exempt Party, and the Company or that Lender, by
notice to the Facilities Agent, requires it to resign.
(g)
The retiring Facilities Agent shall, make available to the successor Facilities
Agent such documents and records and provide such assistance as the successor
Facilities Agent may reasonably request for the purposes of performing its
functions as Facilities Agent under the Finance Documents. The Company shall,
within three Business Days of demand, reimburse the retiring Facilities Agent
for the amount of all costs and expenses (including legal fees) properly
incurred by it in making available such documents and records and providing such
assistance.

(h)
The Facilities Agent’s resignation notice shall only take effect upon the
appointment of a successor.

(i)
Upon the appointment of a successor, the retiring Facilities Agent shall be
discharged from any further obligation in respect of the Finance Documents
(other than its obligations under paragraph (e) above) but shall remain entitled
to the benefit of Clause 20.3 (Indemnity to the Facilities Agent) and this
Clause 31 (and any agency fees for the account of the retiring Facilities Agent
shall cease to accrue from (and shall be payable on) that date. Its successor
and each of the other Parties shall have the same rights and obligations amongst
themselves as they would have had if such successor had been an original Party.



Page 118



--------------------------------------------------------------------------------





31.13    Replacement of the Facilities Agent
(a)
The Majority Lenders may with the Company’s consent (not to be unreasonably
withheld or delayed), by giving 30 days’ notice to the Facilities Agent (or, at
any time the Facilities Agent is an Impaired Agent, by giving any shorter notice
determined by the Majority Lenders) replace the Facilities Agent by appointing a
successor Facilities Agent.

(b)
The retiring Facilities Agent shall (at its own cost if it is an Impaired Agent
and otherwise at the expense of the Company) make available to the successor
Facilities Agent such documents and records and provide such assistance as the
successor Facilities Agent may reasonably request for the purposes of performing
its functions as Facilities Agent under the Finance Documents. The Company
shall, within five Business Days of demand, reimburse the retiring Facilities
Agent for the amount of all reasonable costs and expenses (including legal fees)
properly incurred by it in making available such documents and records and
providing such assistance.

(c)
The appointment of the successor Facilities Agent shall take effect on the date
specified in the notice from the Majority Lenders to the retiring Facilities
Agent. As from this date, the retiring Facilities Agent shall be discharged from
any further obligation in respect of the Finance Documents but shall remain
entitled to the benefit of Clause 20.3 (Indemnity to the Facilities Agent) and
this Clause 31 (and any agency fees for the account of the retiring Facilities
Agent shall cease to accrue from (and shall be payable on) that date).

(d)
Any successor Facilities Agent and each of the other Parties shall have the same
rights and obligations amongst themselves as they would have had if such
successor had been an original Party.

31.14    Confidentiality
(a)
In acting as agent for the Finance Parties, the Facilities Agent shall be
regarded as acting through its agency division which shall be treated as a
separate entity from any other of its divisions or departments.

(b)
If information is received by another division or department of the Facilities
Agent, it may be treated as confidential to that division or department and the
Facilities Agent shall not be deemed to have notice of it.

(c)
Notwithstanding any other provision of any Finance Document to the contrary,
neither the Facilities Agent nor any Arranger is obliged to disclose to any
other person (i) any confidential information or (ii) any other information if
the disclosure would or might in its reasonable opinion constitute a breach of
any law or a breach of a fiduciary duty.

31.15    Relationship with the Lenders
(a)
The Facilities Agent may treat the person shown in its records as Lender at the
opening of business (in the place of the Facilities Agent’s principal office as
notified to the Finance Parties from time to time) as the Lender acting through
its Facility Office:

(i)
entitled to or liable for any payment due under any Finance Document on that
day; and

(ii)
entitled to receive and act upon any notice, request, document or communication
or make any decision or determination under any Finance Document made or
delivered on that day,



Page 119



--------------------------------------------------------------------------------





unless it has received not less than five Business Days prior notice from that
Lender to the contrary in accordance with the terms of this Agreement.
(b)
Any Lender may by notice to the Facilities Agent appoint a person to receive on
its behalf all notices, communications, information and documents to be made or
despatched to that Lender under the Finance Documents. Such notice shall contain
the address, fax number and (where communication by electronic mail or other
electronic means is permitted under Clause 37.6 (Electronic communication))
electronic mail address and/or any other information required to enable the
transmission of information by that means (and, in each case, the department or
officer, if any, for whose attention communication is to be made) and be treated
as a notification of a substitute address, fax number, electronic mail address
(or such other information), department and officer by that Lender for the
purposes of Clause 37.2 (Addresses) and paragraph (a)(ii) of Clause 37.6
(Electronic communication) and the Facilities Agent shall be entitled to treat
such person as the person entitled to receive all such notices, communications,
information and documents as though that person were that Lender.

31.16    Credit appraisal by the Lenders
Without affecting the responsibility of any Obligor for information supplied by
it or on its behalf in connection with any Finance Document, each Lender
confirms to the Facilities Agent and each Arranger that it has been, and will
continue to be, solely responsible for making its own independent appraisal and
investigation of all risks arising under or in connection with any Finance
Document including but not limited to:
(i)
the financial condition, status and nature of each member of the Carnival
Corporation & plc Group;

(ii)
the legality, validity, effectiveness, adequacy or enforceability of any Finance
Document and any other agreement, arrangement or document entered into, made or
executed in anticipation of, under or in connection with any Finance Document;

(iii)
whether that Lender has recourse, and the nature and extent of that recourse,
against any Party or any of its respective assets under or in connection with
any Finance Document, the transactions contemplated by the Finance Documents or
any other agreement, arrangement or document entered into, made or executed in
anticipation of, under or in connection with any Finance Document; and

(iv)
the adequacy, accuracy and/or completeness of any information provided by the
Facilities Agent, any Party or by any other person under or in connection with
any Finance Document, the transactions contemplated by the Finance Documents or
any other agreement, arrangement or document entered into, made or executed in
anticipation of, under or in connection with any Finance Document.

31.17    Deduction from amounts payable by the Facilities Agent
If a Lender owes an amount to the Facilities Agent under the Finance Documents
the Facilities Agent may, after giving notice to that Lender, deduct an amount
not exceeding that amount from any payment to that Lender which the Facilities
Agent would otherwise be obliged to make under the Finance Documents and apply
the amount deducted in or towards satisfaction of the amount owed. For the
purposes of the Finance Documents that Lender shall be regarded as having
received any amount so deducted.
31.18    Role of Reference Banks


Page 120



--------------------------------------------------------------------------------





(a)
No Reference Bank is under any obligation to provide a quotation or any other
information to the Agent.

(b)
No Reference Bank will be liable for any action taken by it under or in
connection with any Finance Document, or for any Reference Bank Quotation,
unless directly caused by its gross negligence or wilful misconduct.

(c)
No Party (other than the relevant Reference Bank) may take any proceedings
against any officer, employee or agent of any Reference Bank in respect of any
claim it might have against that Reference Bank or in respect of any act or
omission of any kind by that officer, employee or agent in relation to any
Finance Document, or to any Reference Bank Quotation, and any officer, employee
or agent of each Reference Bank may rely on this Clause 31.18 subject to
Clause 1.2(d) and the provisions of the Third Parties Act.

31.19    Third Party Reference Banks
A Reference Bank which is not a Party may rely on Clause 31.18 (Role of
Reference Banks), Clause 41.3 (Other exceptions) and Clause 43 (Confidentiality
of Funding Rates and Reference Bank Quotations) subject to Clause 1.2(d) and the
provisions of the Third Parties Act.

32.    CONDUCT OF BUSINESS BY THE FINANCE PARTIES
No provision of this Agreement will:
(d)
interfere with the right of any Finance Party to arrange its affairs (tax or
otherwise) in whatever manner it thinks fit;

(e)
oblige any Finance Party to investigate or claim any credit, relief, remission
or repayment available to it or the extent, order and manner of any claim; or

(f)
oblige any Finance Party to disclose any information relating to its affairs
(tax or otherwise) or any computations in respect of Tax.


33.    SHARING AMONG THE FINANCE PARTIES
33.1    Payments to Finance Parties
(a)
Subject to paragraph (b) below, if a Finance Party (a Recovering Finance Party)
receives or recovers any amount from an Obligor other than in accordance with
Clause 34 (Payment mechanics) (a Recovered Amount) and applies that amount to a
payment due under the Finance Documents then:

(i)
the Recovering Finance Party shall, within three Business Days, notify details
of the receipt or recovery, to the Facilities Agent;

(ii)
the Facilities Agent shall determine whether the receipt or recovery is in
excess of the amount the Recovering Finance Party would have been paid had the
receipt or recovery been received or made by the Facilities Agent and
distributed in accordance with Clause 34 (Payment mechanics), without taking
account of any Tax which would be imposed on the Facilities Agent in relation to
the receipt, recovery or distribution; and

(iii)
the Recovering Finance Party shall, within three Business Days of demand by the
Facilities Agent, pay to the Facilities Agent an amount (the Sharing Payment)
equal to such receipt or recovery less any amount which the Facilities Agent
determines may be



Page 121



--------------------------------------------------------------------------------





retained by the Recovering Finance Party as its share of any payment to be made,
in accordance with Clause 34.5 (Partial payments).
(b)
Paragraph (a) above shall not apply to any amount received or recovered by a
Tranche D Lender in respect of any cash cover placed in an account with that
Tranche D Lender.

33.2    Redistribution of payments
The Facilities Agent shall treat the Sharing Payment as if it had been paid by
the relevant Obligor and distribute it between the Finance Parties (other than
the Recovering Finance Party) (the Sharing Finance Parties) in accordance with
Clause 34.5 (Partial payments) towards the obligations of that Obligor to the
Sharing Finance Parties.
33.3    Recovering Finance Party’s rights
On a distribution by the Facilities Agent under Clause 33.2 (Redistribution of
payments) of a payment received by a Recovering Finance Party from an Obligor,
as between the relevant Obligor and the Recovering Finance Party, an amount of
the Recovered Amount equal to the Sharing Payment will be treated as not having
been paid by that Obligor.
33.4    Reversal of redistribution
If any part of the Sharing Payment received or recovered by a Recovering Finance
Party becomes repayable and is repaid by that Recovering Finance Party, then:
(a)
each Sharing Finance Party shall, upon request of the Facilities Agent, pay to
the Facilities Agent for account of that Recovering Finance Party an amount
equal to the appropriate part of its share of the Sharing Payment (together with
an amount as is necessary to reimburse that Recovering Finance Party for its
proportion of any interest on the Sharing Payment which that Recovering Finance
Party is required to pay) (the Redistributed Amount); and

(b)
as between the relevant Obligor and each relevant Sharing Finance Party, an
amount equal to the relevant Redistributed Amount will be treated as not having
been paid by that Obligor.

33.5    Exceptions
(a)
This Clause 33 shall not apply to the extent that the Recovering Finance Party
would not, after making any payment pursuant to this Clause, have a valid and
enforceable claim against the relevant Obligor.

(b)
A Recovering Finance Party is not obliged to share with any other Finance Party
any amount which the Recovering Finance Party has received or recovered as a
result of taking legal or arbitration proceedings, if:

(i)
it notified that other Finance Party of the legal or arbitration proceedings;
and

(ii)
that other Finance Party had an opportunity to participate in those legal or
arbitration proceedings but did not do so as soon as reasonably practicable
having received notice and did not take separate legal or arbitration
proceedings.

33.6    Tranche D Lenders


Page 122



--------------------------------------------------------------------------------





(a)
This Clause 33 shall not apply to any receipt or recovery by a Lender in its
capacity as a Tranche D Lender in relation to a Bond at any time prior to
service of notice under Clause 28.13 (Acceleration).

(b)
Following service of notice under Clause 28.13 (Acceleration), this Clause 33
shall apply to all receipts or recoveries by Tranche D Lenders.


34.    PAYMENT MECHANICS
34.1    Payments to the Facilities Agent
(a)
On each date on which an Obligor or a Lender is required to make a payment under
a Finance Document, that Obligor or Lender shall make the same available to the
Facilities Agent (unless a contrary indication appears in a Finance Document)
for value on the due date at the time and in such funds specified by the
Facilities Agent as being customary at the time for settlement of transactions
in the relevant currency in the place of payment.

(b)
Payment shall be made to such account in the principal financial centre of the
country of that currency (or, in relation to euro, in a principal financial
centre in a Participating Member State or London) with such bank as the
Facilities Agent specifies by not less than five Business Days prior written
notice.

34.2    Distributions by the Facilities Agent
Each payment received by the Facilities Agent under the Finance Documents for
another Party shall, subject to Clause 34.3 (Distributions to an Obligor) and
Clause 34.4 (Clawback and pre-funding) be made available by the Facilities Agent
as soon as practicable after receipt to the Party entitled to receive payment in
accordance with this Agreement (in the case of a Lender, for the account of its
Facility Office), to such account as that Party may notify to the Facilities
Agent by not less than five Business Days’ notice with a bank specified by that
Party in the principal financial centre of the country of that currency (or, in
relation to euro, in the principal financial centre of a Participating Member
State or London).
34.3    Distributions to an Obligor
The Facilities Agent may (with the consent of the Obligor or in accordance with
Clause 35 (Set-off)) apply any amount received by it for that Obligor in or
towards payment (on the date and in the currency and funds of receipt) of any
amount due from that Obligor under the Finance Documents or in or towards
purchase of any amount of any currency to be so applied.
34.4    Clawback and pre-funding
(a)
Where a sum is to be paid to the Facilities Agent under the Finance Documents
for another Party, the Facilities Agent is not obliged to pay that sum to that
other Party (or to enter into or perform any related exchange contract) until it
has been able to establish to its satisfaction that it has actually received
that sum.

(b)
Unless paragraph (c) below applies, if the Facilities Agent pays an amount to
another Party and it proves to be the case that the Facilities Agent had not
actually received that amount, then the Party to whom that amount (or the
proceeds of any related exchange contract) was paid by the Facilities Agent
shall on demand refund the same to the Facilities Agent together with interest
on that amount from the date of payment to the date of receipt by the Facilities
Agent, calculated by the Facilities Agent to reflect its cost of funds.



Page 123



--------------------------------------------------------------------------------





(c)
If the Facilities Agent has notified the Lenders that it is willing to make
available amounts for the account of a Borrower before receiving funds from the
Lenders then if and to the extent that the Facilities Agent does so but it
proves to be the case that it does not then receive funds from a Lender in
respect of a sum which it paid to a Borrower:

(i)
the Agent shall notify the Company of that Lender's identity and the Borrower to
whom that sum was made available shall on demand refund it to the Facilities
Agent; and

(ii)
the Lender by whom those funds should have been made available or, if that
Lender fails to do so, the Borrower to whom that sum was made available, shall
on demand pay to the Facilities Agent the amount (as certified by the Facilities
Agent) which will indemnify the Facilities Agent against any funding cost
incurred by it as a result of paying out that sum before receiving those funds
from that Lender

34.5    Impaired Agent
(a)
If, at any time, the Facilities Agent becomes an Impaired Agent, an Obligor or a
Lender which is required to make a payment under the Finance Documents to the
Facilities Agent in accordance with Clause 34.1 (Payments to the Facilities
Agent) may instead either pay that amount direct to the required recipient(s) or
if in its absolute discretion it considers that it is not reasonably practicable
to pay that amount direct to the required recipient(s) pay that amount to an
interest‑bearing account held with an Acceptable Bank and in relation to which
no Insolvency Event has occurred and is outstanding, in the name of the Obligor
or the Lender making the payment (the Paying Party) and designated as a trust
account for the benefit of the Party or Parties beneficially entitled to that
payment under the Finance Documents (the Recipient Party or Recipient Parties).
In each case such payments must be made on the due date for payment under the
Finance Documents.

(b)
All interest accrued on the amount standing to the credit of the trust account
shall be for the benefit of the beneficiaries of that trust account pro rata to
their respective entitlements.

(c)
A Party which has made a payment in accordance with this Clause 34.5 shall be
discharged of the relevant payment obligation under the Finance Documents and
shall not take any credit risk with respect to the amounts standing to the
credit of the trust account.

(d)
Promptly upon the appointment of a successor Facilities Agent in accordance with
Clause 31.13 (Replacement of the Facilities Agent), each Party which has made a
payment to a trust account in accordance with this Clause 34.5 shall give all
requisite instructions to the bank with whom the trust account is held to
transfer the amount (together with any accrued interest) to the successor
Facilities Agent for distribution in accordance with Clause 34.2 (Distributions
by the Facilities Agent).

(e)
A Paying Party shall, promptly upon request by a Recipient Party and to the
extent:

(i)
that it has not given an instruction pursuant to paragraph (d) above; and

(ii)
that it has been provided with the necessary information by that Recipient
Party,

give all requisite instructions to the bank with whom the trust account is held
to transfer the relevant amount (together with any accrued interest) to that
Recipient Party.
34.6    Partial payments


Page 124



--------------------------------------------------------------------------------





(a)
Subject to Clause 9.11 (Partial payments – Swingline Facilities), if the
Facilities Agent receives a payment that is insufficient to discharge all the
amounts then due and payable by an Obligor under the Finance Documents, the
Facilities Agent shall apply that payment towards the obligations of that
Obligor under the Finance Documents in the following order:

(i)
first, in or towards payment pro rata of any unpaid amounts owing to the
Facilities Agent and any Tranche D Lender which has issued a Bond under the
Finance Documents;

(ii)
secondly, in or towards payment pro rata of any accrued interest, fee or
commission due but unpaid under this Agreement;

(iii)
thirdly, in or towards payment pro rata of any principal due but unpaid under
this Agreement and any amount due but unpaid under Clause 7.3 (Indemnities) or
Clause 9.4 (Indemnities); and

(iv)
fourthly, in or towards payment pro rata of any other sum due but unpaid under
the Finance Documents.

(b)
The Facilities Agent shall, if so directed by the Majority Lenders, vary the
order set out in paragraphs (a)(ii) to (a)(iv) above.

(c)
Paragraphs (a) and (b) above will override any appropriation made by an Obligor.

34.7    No set-off by Obligors
All payments to be made by an Obligor under the Finance Documents shall be
calculated and be made without (and free and clear of any deduction for) set-off
or counterclaim.
34.8    Business Days
(a)
Any payment under any Finance Document which is due to be made on a day that is
not a Business Day shall be made on the next Business Day in the same calendar
month (if there is one) or the preceding Business Day (if there is not).

(b)
During any extension of the due date for payment of any principal or Unpaid Sum
under this Agreement interest is payable on the principal or Unpaid Sum at the
rate payable on the original due date.

34.9    Currency of account
(a)
Subject to paragraphs (b) to (e) below, in respect of each Tranche, the Base
Currency for that Tranche is the currency of account and payment for any sum due
from an Obligor under any Finance Document.

(b)
A repayment of a Utilisation or Unpaid Sum or a part of a Utilisation or Unpaid
Sum shall be made in the currency in which that Utilisation or Unpaid Sum is
denominated, pursuant to this Agreement, on its due date.

(c)
Each payment of interest shall be made in the currency in which the sum in
respect of which the interest is payable was denominated, pursuant to this
Agreement, when that interest accrued.

(d)
Each payment in respect of costs, expenses or Taxes shall be made in the
currency in which the costs, expenses or Taxes are incurred.



Page 125



--------------------------------------------------------------------------------





(e)
Any amount expressed to be payable in a currency shall be paid in that other
currency.

34.10    Change of currency
(a)
Unless otherwise prohibited by law, if more than one currency or currency unit
are at the same time recognised by the central bank of any country as the lawful
currency of that country, then:

(i)
any reference in the Finance Documents to, and any obligations arising under the
Finance Documents in, the currency of that country shall be translated into, or
paid in, the currency or currency unit of that country designated by the
Facilities Agent (after consultation with the Company); and

(ii)
any translation from one currency or currency unit to another shall be at the
official rate of exchange recognised by the central bank for the conversion of
that currency or currency unit into the other, rounded up or down by the
Facilities Agent (acting reasonably).

(b)
If a change in any currency of a country occurs, this Agreement will, to the
extent the Facilities Agent (acting reasonably and after consultation with the
Company) specifies to be necessary, be amended to comply with any generally
accepted conventions and market practice in the Relevant Market and otherwise to
reflect the change in currency.

34.11    Disruption to Payment Systems etc.
If either the Facilities Agent determines (in its discretion) that a Disruption
Event has occurred or the Facilities Agent is notified by the Company that a
Disruption Event has occurred:
(a)
the Facilities Agent may, and shall if requested to do so by the Company,
consult with the Company with a view to agreeing with the Company such changes
to the operation or administration of the Facilities as the Facilities Agent may
deem necessary in the circumstances;

(b)
the Facilities Agent shall not be obliged to consult with the Company in
relation to any changes mentioned in paragraph (a) if, in its opinion, it is not
practicable to do so in the circumstances and, in any event, shall have no
obligation to agree to such changes;

(c)
the Facilities Agent may consult with the Finance Parties in relation to any
changes mentioned in paragraph (a) but shall not be obliged to do so if, in its
opinion, it is not practicable to do so in the circumstances;

(d)
any such changes agreed upon by the Facilities Agent and the Company shall
(whether or not it is finally determined that a Disruption Event has occurred)
be binding upon the Parties as an amendment to (or, as the case may be, waiver
of) the terms of the Finance Documents notwithstanding the provisions of Clause
41 (Amendments and Waivers);

(e)
the Facilities Agent shall not be liable for any damages, costs or losses to any
person, any diminution in value or any liability whatsoever (including, without
limitation for negligence, gross negligence or any other category of liability
whatsoever but not including any claim based on the fraud of the Facilities
Agent) arising as a result of its taking, or failing to take, any actions
pursuant to or in connection with this Clause 34.11; and

(f)
the Facilities Agent shall notify the Finance Parties of all changes agreed
pursuant to paragraph (d) above.



Page 126



--------------------------------------------------------------------------------






35.    CONTRACTUAL RECOGNITION OF BAIL-IN
(a)
In this Clause 35:

"Article 55 BRRD" means Article 55 of Directive 2014/59/EU establishing a
framework for the recovery and resolution of credit institutions and investment
firms.  
"Bail-In Action" means the exercise of any Write-down and Conversion Powers.
"Bail-In Legislation" means:
(i)
in relation to an EEA Member Country which has implemented, or which at any time
implements, Article 55 BRRD, the relevant implementing law or regulation as
described in the EU Bail-In Legislation Schedule from time to time ;and

(ii)
in relation to any state other than such an EEA Member Country or (to the extent
that the United Kingdom is not such an EEA Member Country) the United Kingdom,
any analogous law or regulation from time to time which requires contractual
recognition of any Write-down and Conversion Powers contained in that law or
regulation.

"EEA Member Country" means any member state of the European Union, Iceland,
Liechtenstein and Norway.
"EU Bail-In Legislation Schedule" means the document described as such and
published by the Loan Market Association (or any successor person) from time to
time.
"Resolution Authority" means any body which has authority to exercise any
Write-down and Conversion Powers.
"UK Bail-In Legislation" means (to the extent that the United Kingdom is not an
EEA Member Country which has implemented, or implements, Article 55 BRRD) Part I
of the United Kingdom Banking Act 2009 and any other law or regulation
applicable in the United Kingdom relating to the resolution of unsound or
failing banks, investment firms or other financial institutions or their
affiliates (otherwise than through liquidation, administration or other
insolvency proceedings).
"Write-down and Conversion Powers" means:
(i)
in relation to any Bail-In Legislation described in the EU Bail-In Legislation
Schedule from time to time, the powers described as such in relation to that
Bail-In Legislation in the EU Bail-In Legislation Schedule;

(ii)
in relation to any other applicable Bail-In Legislation:

(A)
any powers under that Bail-In Legislation to cancel, transfer or dilute shares
issued by a person that is a bank or investment firm or other financial
institution or affiliate of a bank, investment firm or other financial
institution, to cancel, reduce, modify or change the form of a liability of such
a person or any contract or instrument under which that



Page 127



--------------------------------------------------------------------------------





liability arises, to convert all or part of that liability into shares,
securities or obligations of that person or any other person, to provide that
any such contract or instrument is to have effect as if a right had been
exercised under it or to suspend any obligation in respect of that liability or
any of the powers under that Bail-In Legislation that are related to or
ancillary to any of those powers; and
(B)
any similar or analogous powers under that Bail-In Legislation; and

(iii)
in relation to any UK Bail-In Legislation:  

(A)
any powers under that UK Bail-In Legislation to cancel, transfer or dilute
shares issued by a person that is a bank or investment firm or other financial
institution or affiliate of a bank, investment firm or other financial
institution, to cancel, reduce, modify or change the form of a liability of such
a person or any contract or instrument under which that liability arises, to
convert all or part of that liability into shares, securities or obligations of
that person or any other person, to provide that any such contract or instrument
is to have effect as if a right had been exercised under it or to suspend any
obligation in respect of that liability or any of the powers under that UK
Bail-In Legislation that are related to or ancillary to any of those powers; and

(B)
any similar or analogous powers under that UK Bail-In Legislation.

(b)
Notwithstanding any other term of any Finance Document or any other agreement,
arrangement or understanding between the Parties, each Party acknowledges and
accepts that any liability of any Party to any other Party under or in
connection with the Finance Documents may be subject to Bail-In Action by the
relevant Resolution Authority and acknowledges and accepts to be bound by the
effect of:

(i)
any Bail-In Action in relation to any such liability, including (without
limitation):

(A)
a reduction, in full or in part, in the principal amount, or outstanding amount
due (including any accrued but unpaid interest) in respect of any such
liability;

(B)
a conversion of all, or part of, any such liability into shares or other
instruments of ownership that may be issued to, or conferred on, it; and

(C)
a cancellation of any such liability; and

(ii)
a variation of any term of any Finance Document to the extent necessary to give
effect to any Bail-In Action in relation to any such liability.



Page 128



--------------------------------------------------------------------------------






36.    SET-OFF
(a)
If an Event of Default has occurred and is outstanding, a Finance Party may set
off any matured obligation due from an Obligor under the Finance Documents (to
the extent beneficially owned by that Finance Party) against any obligation
(whether or not matured) owed by that Finance Party to that Obligor, regardless
of the place of payment, booking branch or currency of either obligation. If the
obligations are in different currencies, the Finance Party may convert either
obligation at a market rate of exchange in its usual course of business for the
purpose of the set-off.

(b)
The Finance Party shall notify the Company and the relevant Obligor as soon as
practicable after any set-off is effected under this Clause giving reasonable
details of the amounts and accounts involved.


37.    NOTICES
37.1    Communications in writing
Any communication to be made under or in connection with the Finance Documents
shall be made in writing and, unless otherwise stated, may be made by fax or
letter.
37.2    Addresses
(a)
The address and fax number (and the department or officer, if any, for whose
attention the communication is to be made) of each Party for any communication
or document to be made or delivered under or in connection with the Finance
Documents is:

(i)
in the case of the Company, that identified with its name in paragraph (b)
below;

(ii)
in the case of Carnival plc, that identified with its name in paragraph (c)
below;

(iii)
in the case of Costa Crociere S.p.A., that identified with its name in paragraph
(d) below;

(iv)
in the case of CC U.S. Ventures, Inc., that identified with its name in
paragraph (e) below;

(v)
in the case of each Lender, any other Original Obligor or any Additional
Borrower, that notified in writing to the Facilities Agent on or prior to the
date on which it becomes a Party; and

(vi)
in the case of the Facilities Agent, that identified with its name in paragraph
(f) below,

or any substitute address, fax number or department or officer as the Party may
notify to the Facilities Agent (or the Facilities Agent may notify to the other
Parties, if a change is made by the Facilities Agent) by not less than five
Business Days’ notice.
(b)
The contact details of the Company for this purpose are:

Address:
Carnival Corporation, 3655 NW 87th Avenue, Miami, Florida 33178

Fax number:
+ 1 305 406 6489

Attention:
Treasurer; and

Address:
Carnival Corporation, 3655 NW 87th Avenue, Miami, Florida 33178

Fax number:
+1 305 406 4758



Page 129



--------------------------------------------------------------------------------





Attention:
General Counsel

(c)
The contact details of Carnival plc for this purpose are:

Address:
Carnival plc, 5 Gainsford Street, London, SE1 2NE, England

Fax number:
0207 940 5382

Tel number:
0207 940 5381

Attention:
Corporation Counsel

(d)
The contact details of Costa Crociere S.p.A. for this purpose are:

Address:
Costa Crociere S.p.A., Piazza Piccapietra 48, 16121, Genoa, Italy

Fax number:
+ 39 010 548 3446

Attention:
Cristina Gado, Treasurer

with a copy to:
Address:
Carnival Corporation, 3655 NW 87th Avenue, Miami, Florida 33178

Fax number:
+ 1 305 406 6489

Attention:
Treasurer; and

Address:
Carnival Corporation, 3655 NW 87th Avenue, Miami, Florida 33178

Fax number:
+1 305 406 4758

Attention:
General Counsel

(e)
The contact details of CC U.S. Ventures, Inc. for this purpose are:

Address:
c/o Carnival Corporation, 3655 NW 87th Avenue, Miami, Florida 33178

Fax number:
+ 1 305 406 6489

Attention:
Treasurer; and

Address:
c/o Carnival Corporation, 3655 NW 87th Avenue, Miami, Florida 33178

Fax number:
+1 305 406 4758

Attention:
General Counsel

(f)
The contact details of the Facilities Agent for this purpose are:

In relation to general credit matters:
Bank of America Merrill Lynch International Designated Activity Company
Two Park Place
Hatch Street
Dublin 2
Ireland
Attention:         EMEA Lending Fulfilment
E-Mail:         colin.gotts@bofa.com & kevin.p.day@bofa.com
In relation to administrative matters:
Bank of America Merrill Lynch International Designated Activity Company
26 Elmfield Road
Bromley



Page 130



--------------------------------------------------------------------------------





Kent
BR1 1LR
Attention:
Loans Agency Operations

Fax Number:
+44 (0) 208 313 2149

E-Mail:
emea.7115loansagency@bankofamerica.com



37.3    Delivery
(a)
Any communication or document made or delivered by one person to another under
or in connection with the Finance Documents will only be effective:

(i)
if delivered in person, at the time of delivery;

(ii)
if by way of fax, when received in legible form; or

(iii)
if by post, five days after being deposited in the post postage prepaid in an
envelope correctly addressed.

(b)
Any communication or document to be made or delivered to the Facilities Agent
will be effective only when actually received by the Facilities Agent.

(c)
A communication given under paragraph (a) above but received on a non-working
day or after business hours in the place of receipt will only be deemed to be
given on the next working day in that place.

(d)
All notices from or to an Obligor shall be sent through the Facilities Agent.

(e)
Any communication or document made or delivered to the Company in accordance
with this Clause will be deemed to have been made or delivered to each of the
Obligors.

37.4    Notification of address and fax number
Promptly upon receipt of notification of an address and fax number or change of
address or fax number pursuant to Clause 37.2 (Addresses) or changing its own
address or fax number, the Facilities Agent shall notify the other Parties.
37.5    Communication when Facilities Agent is Impaired Agent
If the Facilities Agent is an Impaired Agent the Parties may, instead of
communicating with each other through the Facilities Agent, communicate with
each other directly and (while the Facilities Agent is an Impaired Agent) all
the provisions of the Finance Documents which require communications to be made
or notices to be given to or by the Facilities Agent shall be varied so that
communications may be made and notices given to or by the relevant Parties
directly. This provision shall not operate after a replacement Facilities Agent
has been appointed.
37.6    Electronic communication
(a)
Any communication to be made between any two Parties under or in connection with
the Finance Documents may be made by electronic mail or other electronic means
(including, without limitation, by way of posting to a secure website) if those
two Parties:



Page 131



--------------------------------------------------------------------------------





(i)
notify each other in writing of their electronic mail address and/or any other
information required to enable the transmission of information by that means;
and

(ii)
notify each other of any change to their address or any other such information
supplied by them.

(b)
Any such electronic communication as specified in paragraph (a) above to be made
between an Obligor and a Finance Party may only be made in that way to the
extent that those two Parties agree that, unless and until notified to the
contrary, this is to be an accepted form of communication.

(c)
Any such electronic communication as specified in paragraph (a) above made
between any two Parties will be effective only when actually received (or made
available) in readable form and in the case of any electronic communication made
by a Party to the Facilities Agent only if it is addressed in such a manner as
the Facilities Agent shall specify for this purpose.

(d)
Any electronic communication which becomes effective, in accordance with
paragraph (c) above, on a non-working day or after 5.00 p.m. in the place in
which the Party to whom the relevant communication is sent or made available has
its address for the purpose of this Agreement shall be deemed only to become
effective on the following working day.

(e)
Any reference in a Finance Document to a communication being sent or received
shall be construed to include that communication being made available in
accordance with this Clause 37.6.

37.7    English language
(a)
Any notice given under or in connection with any Finance Document must be in
English.

(b)
All other documents provided under or in connection with any Finance Document
must be:

(i)
in English; or

(ii)
if not in English, and if so required by the Facilities Agent, accompanied by a
certified English translation and, in this case, the English translation will
prevail unless the document is a constitutional, statutory or other official
document.


38.    CALCULATIONS AND CERTIFICATES
38.1    Accounts
In any litigation or arbitration proceedings arising out of or in connection
with a Finance Document, the entries made in the accounts maintained by a
Finance Party are prima facie evidence of the matters to which they relate.
38.2    Certificates and Determinations
Any certification or determination by a Finance Party of a rate or amount under
any Finance Document is, in the absence of manifest error, conclusive evidence
of the matters to which it relates. The Facilities Agent shall provide
reasonable details to support such calculation upon the Company’s request.
38.3    Day count convention


Page 132



--------------------------------------------------------------------------------





Any interest, commission or fee accruing under a Finance Document will accrue
from day to day and is calculated on the basis of the actual number of days
elapsed and a year of 365 days in relation to Sterling or 360 days in relation
to any other currency or, in any case where the practice in the Relevant Market
differs, in accordance with that market practice.

39.    PARTIAL INVALIDITY
If, at any time, any provision of the Finance Documents is or becomes illegal,
invalid or unenforceable in any respect under any law of any jurisdiction,
neither the legality, validity or enforceability of the remaining provisions nor
the legality, validity or enforceability of such provision under the law of any
other jurisdiction will in any way be affected or impaired.

40.    REMEDIES AND WAIVERS
No failure to exercise, nor any delay in exercising, on the part of any Finance
Party, any right or remedy under the Finance Documents shall operate as a waiver
of any such right or remedy or constitute an election to affirm any of the
Finance Documents. No election to affirm any of the Finance Documents on the
part of any Finance Party shall be effective unless it is in writing. No single
or partial exercise of any right or remedy shall prevent any further or other
exercise or the exercise of any other right or remedy. The rights and remedies
provided in this Agreement are cumulative and not exclusive of any rights or
remedies provided by law.

41.    AMENDMENTS AND WAIVERS
41.1    Required consents
(a)
Subject to Clause 41.2 (All Lender matters) and Clause 41.3 (Other exceptions)
any term of the Finance Documents may be amended or waived only with the consent
of the Majority Lenders and the Obligors and any such amendment or waiver will
be binding on all Parties.

(b)
The Facilities Agent may effect, on behalf of any Finance Party, any amendment
or waiver permitted by this Clause.

(c)
Each Obligor (other than the Company, Costa Crociere S.p.A. and any other
Obligor incorporated in Italy) agrees to any such amendment or waiver permitted
by this Clause 41 which is agreed to by the Company in its capacity as Obligors’
Agent. This includes any amendment or waiver which would, but for this Clause
41.1(c), require the consent of both of the Guarantors.

41.2    All Lender matters
(a)
Subject to Clause 41.4 (Replacement of Screen Rate), an amendment or waiver of
any term of any Finance Document that has the effect of changing or which
relates to:

(i)
the definition of Majority Lenders in Clause 1.1 (Definitions);

(ii)
an extension to the date of payment of any amount under the Finance Documents
(other than, for the avoidance of doubt, as a result of the operation of Clause
10 (Extension Option));

(iii)
a reduction in the Margin or a reduction in the amount of any payment of
principal, interest, fees or commission payable;



Page 133



--------------------------------------------------------------------------------





(iv)
an increase in or an extension of any Tranche A Commitment, Tranche B
Commitment, Tranche C Commitment and/or Tranche D Commitment other than pursuant
to Clause 2.2 (Increase);

(v)
a change to the Borrowers or Guarantors other than in accordance with Clause 30
(Changes to the Obligors);

(vi)
any provision which expressly requires the consent of all the Lenders; or

(vii)
Clause 2.3 (Finance Parties’ rights and obligations), Clause 29 (Changes to the
Lenders) or this Clause 41,

shall not be made without the prior consent of all the Lenders.
41.3    Other exceptions
(a)
An amendment or waiver which relates to the rights or obligations of the
Facilities Agent, an Arranger or a Reference Bank when acting in that capacity
may not be effected without the consent of the Facilities Agent, the Arrangers
or the Reference Banks (as applicable).

(b)
An amendment or waiver which relates to the right or obligations of a Tranche D
Lender in its capacity as the provider of any Bond shall not be made without the
prior consent of the Majority Tranche D Lenders or all of the Tranche D Lenders
(as applicable).

41.4    Replacement of Screen Rate
(a)
Subject to Clause 41.3 (Other exceptions), if a Screen Rate Replacement Event
has occurred in relation to any Screen Rate for a currency which can be selected
for a Loan, any amendment or waiver which relates to:

(i)
providing for the use of a Replacement Benchmark in relation to that currency in
place of that Screen Rate; and

(ii)    
(A)
aligning any provision of any Finance Document to the use of that Replacement
Benchmark;

(B)
enabling that Replacement Benchmark to be used for the calculation of interest
under this Agreement (including, without limitation, any consequential changes
required to enable that Replacement Benchmark to be used for the purposes of
this Agreement);

(C)
implementing market conventions applicable to that Replacement Benchmark;

(D)
providing for appropriate fallback (and market disruption) provisions for that
Replacement Benchmark; or

(E)
adjusting the pricing to reduce or eliminate, to the extent reasonably
practicable, any transfer of economic value from one Party to another as a
result of the application of that Replacement Benchmark (and if any adjustment
or method for calculating any adjustment has been formally designated, nominated
or recommended by the Relevant Nominating Body, the adjustment shall be
determined on the basis of that designation, nomination or recommendation),



Page 134



--------------------------------------------------------------------------------





may be made with the consent of the Facilities Agent (acting on the instructions
of the Majority Lenders and the Obligors).
(b)
If any Lender fails to respond to a request for an amendment or waiver described
in paragraph (a) above within 10 Business Days (or such longer time period in
relation to any request which the Company and the Agent may agree) of that
request being made:

(i)
its Commitment(s) shall not be included for the purpose of calculating the Total
Commitments under the relevant Facility/ies when ascertaining whether any
relevant percentage of Total Commitments has been obtained to approve that
request; and

(ii)
its status as a Lender shall be disregarded for the purpose of ascertaining
whether the agreement of any specified group of Lenders has been obtained to
approve that request.

41.5    Disenfranchisement of Defaulting Lenders
(a)
For so long as a Defaulting Lender has any Commitment which is undrawn and
uncancelled, in ascertaining the Majority Lenders or whether any given
percentage (including, for the avoidance of doubt, unanimity) of the Total
Commitments has been obtained to approve any request for a consent, waiver,
amendment or other vote under the Finance Documents, that Defaulting Lender’s
Commitments will be reduced by the amount of its Commitments which are undrawn
and uncancelled.

(b)
For the purposes of this Clause 41.3, the Facilities Agent may assume that the
following Lenders are Defaulting Lenders:

(i)
any Lender which has notified the Facilities Agent that it has become a
Defaulting Lender;

(ii)
any Lender in relation to which it is aware that any of the events or
circumstances referred to in paragraphs (a), (b) or (c) of the definition of
Defaulting Lender has occurred,

unless it has received notice to the contrary from the Lender concerned
(together with any supporting evidence reasonably requested by the Facilities
Agent) or the Facilities Agent is otherwise aware that the Lender has ceased to
be a Defaulting Lender.
41.6    Replacement of a Defaulting Lender
(a)
The Company may, at any time a Lender (or any Affiliates which are Lenders) has
become and continues to be a Defaulting Lender, by giving three Business Days’
prior written notice to the Facilities Agent and such Lender:

(i)
replace such Lender (and any Affiliates which are Lenders) by requiring such
Lender to (and to the extent permitted by law such Lender shall) transfer
pursuant to Clause 29 (Changes to the Lenders) all (and not part only) of its
rights and obligations under this Agreement;

(ii)
require such Lender (and any Affiliates which are Lenders) to (and to the extent
permitted by law such Lender shall) transfer pursuant to Clause 29 (Changes to
the Lenders) all (and not part only) of the undrawn Commitments and/or undrawn
Swingline Commitments of the Lender (and its Affiliate); or



Page 135



--------------------------------------------------------------------------------





(iii)
require such Lender (and any Affiliates which are Lenders) to (and to the extent
permitted by law such Lender shall) transfer pursuant to Clause 29 (Changes to
the Lenders) all (and not part only) of its rights and obligations in respect of
the Facilities,

to a Lender or other bank or financial institution (a Replacement Lender)
selected by the Company, which confirms its willingness to assume and does
assume all the obligations or all the relevant obligations of the transferring
Lender (including the assumption of the transferring Lender's participations or
unfunded participations (as the case may be) on the same basis as the
transferring Lender) for a purchase price in cash payable at the time of
transfer equal to the outstanding principal amount of such Lender’s
participation in the outstanding Utilisations and all accrued interest and Bond
fees, Break Costs and other amounts payable in relation thereto under the
Finance Documents.
(b)
Any transfer of rights and obligations of a Defaulting Lender pursuant to this
Clause shall be subject to the following conditions:

(i)
the Company shall have no right to replace the Facilities Agent;

(ii)
neither the Facilities Agent nor the Defaulting Lender shall have any obligation
to the Company to find a Replacement Lender;

(iii)
the transfer must take place no later than 90 days after the notice referred to
in paragraph (a) above; and

(iv)
in no event shall the Defaulting Lender be required to pay or surrender to the
Replacement Lender any of the fees received by the Defaulting Lender pursuant to
the Finance Documents.


42.    CONFIDENTIAL INFORMATION
42.1    Confidentiality
Each Finance Party agrees to keep all Confidential Information confidential and
not to disclose it to anyone, save to the extent permitted by Clause 42.2
(Disclosure of Confidential Information) and Clause 42.3 (Disclosure to
numbering service providers), and to ensure that all Confidential Information is
protected with security measures and a degree of care that would apply to its
own confidential information.
42.2    Disclosure of Confidential Information
Any Finance Party may disclose:
(a)
to any of its Affiliates and Related Funds and any of its or their officers,
directors, employees, professional advisers, auditors, partners and
Representatives such Confidential Information as that Finance Party shall
consider appropriate if any person to whom the Confidential Information is to be
given pursuant to this paragraph (a) is informed in writing of its confidential
nature and that some or all of such Confidential Information may be
price-sensitive information except that there shall be no such requirement to so
inform if the recipient is subject to professional obligations to maintain the
confidentiality of the information or is otherwise bound by requirements of
confidentiality in relation to the Confidential Information;

(b)
to any person:

(i)
to (or through) whom it assigns or transfers (or may potentially assign or
transfer) all or any of its rights and/or obligations under one or more Finance
Documents or which



Page 136



--------------------------------------------------------------------------------





succeeds (or which may potentially succeed) it as Facilities Agent, and, in each
case, to any of that person's Affiliates, Related Funds, Representatives and
professional advisers;
(ii)
with (or through) whom it enters into (or may potentially enter into), whether
directly or indirectly, any sub-participation in relation to, or any other
transaction under which payments are to be made or may be made by reference to,
one or more Finance Documents and/or one or more Obligors and to any of that
person's Affiliates, Related Funds, Representatives and professional advisers;

(iii)
appointed by any Finance Party or by a person to whom paragraph (b)(i) or (ii)
above applies to receive communications, notices, information or documents
delivered pursuant to the Finance Documents on its behalf (including, without
limitation, any person appointed under paragraph (c) of Clause 31.15
(Relationship with the Lenders));

(iv)
who invests in or otherwise finances (or may potentially invest in or otherwise
finance), directly or indirectly, any transaction referred to in
paragraph (b)(i) or (ii) above;

(v)
to whom information is required or requested to be disclosed by any court of
competent jurisdiction or any governmental, banking, taxation or other
regulatory authority or similar body, the rules of any relevant stock exchange
or pursuant to any applicable law or regulation;

(vi)
to whom information is required to be disclosed in connection with, and for the
purposes of, any litigation, arbitration, administrative or other
investigations, proceedings or disputes;

(vii)
to whom or for whose benefit that Finance Party charges, assigns or otherwise
creates Security (or may do so) pursuant to Clause 29.7 (Security over Lenders'
rights);

(viii)
who is a Party; or

(ix)
with the consent of the Company;

in each case, such Confidential Information as that Finance Party shall consider
appropriate if:
(A)
in relation to paragraphs (b)(i), (b)(ii) and (b)(iii) above, the person to whom
the Confidential Information is to be given has entered into a Confidentiality
Undertaking except that there shall be no requirement for a Confidentiality
Undertaking if the recipient is a professional adviser and is subject to
professional obligations to maintain the confidentiality of the Confidential
Information;

(B)
in relation to paragraph (b)(iv) above, the person to whom the Confidential
Information is to be given has entered into a Confidentiality Undertaking or is
otherwise bound by requirements of confidentiality in relation to the
Confidential Information they receive and is informed that some or all of such
Confidential Information may be price-sensitive information;

(C)
in relation to paragraphs (b)(v), (b)(vi) and (b)(vii) above, the person to whom
the Confidential Information is to be given is informed of its confidential
nature and that some or all of such Confidential Information may be
price-sensitive information except that there shall be no requirement to so
inform if, in the opinion of that Finance Party, it is not practicable so to do
in the circumstances; and



Page 137



--------------------------------------------------------------------------------





(c)
to any person appointed by that Finance Party or by a person to whom
paragraph (b)(i) or (b)(ii) above applies to provide administration or
settlement services in respect of one or more of the Finance Documents including
without limitation, in relation to the trading of participations in respect of
the Finance Documents, such Confidential Information as may be required to be
disclosed to enable such service provider to provide any of the services
referred to in this paragraph (c) if the service provider to whom the
Confidential Information is to be given has entered into a confidentiality
agreement substantially in the form of the LMA Master Confidentiality
Undertaking for Use With Administration/Settlement Service Providers or such
other form of confidentiality undertaking agreed between the Company and the
relevant Finance Party; and

(d)
to any rating agency (including its professional advisers) such Confidential
Information as may be required to be disclosed to enable such rating agency to
carry out its normal rating activities in relation to the Finance Documents
and/or the Obligors if the rating agency to whom the Confidential Information is
to be given is informed of its confidential nature and that some or all of such
Confidential Information may be price-sensitive information.

42.3    Disclosure to numbering service providers
(a)
Any Finance Party may disclose to any national or international numbering
service provider appointed by that Finance Party to provide identification
numbering services in respect of this Agreement, the Facilities and/or one or
more Obligors the following information:

(i)
names of Obligors;

(ii)
country and domicile of Obligors;

(iii)
place of incorporation of Obligors;

(iv)
date of this Agreement;

(v)
Clause 44 (Governing Law);

(vi)
the names of the Facilities Agent and the Arranger;

(vii)
date of each amendment and restatement of this Agreement;

(viii)
amounts of, and names of, the Facilities (and any tranches);

(ix)
amount of Total Commitments;

(x)
currencies of the Facilities;

(xi)
type of Facilities;

(xii)
ranking of Facilities;

(xiii)
Termination Date for Facilities;

(xiv)
Changes to any of the information previously supplied pursuant to paragraphs (i)
to (xiii) above; and

(xv)
Such other information agreed between such Finance Party and the Company,



Page 138



--------------------------------------------------------------------------------





to enable such numbering service provider to provide its usual syndicated loan
numbering identification services.
(b)
The Parties acknowledge and agree that each identification number assigned to
this Agreement, the Facilities and/or one or more Obligors by a numbering
service provider and the information associated with each such number may be
disclosed to users of its services in accordance with the standard terms and
conditions of that numbering service provider.

(c)
The Company represents that none of the information set out in paragraphs (i) to
(xv) of paragraph (a) above is, nor will at any time be, unpublished
price-sensitive information.

(d)
The Facilities Agent shall notify the Company and the other Finance Parties of:

(i)
the name of any numbering service provider appointed by the Facilities Agent in
respect of this Agreement, the Facilities and/or one or more Obligors; and

(ii)
the number or, as the case may be, numbers assigned to this Agreement, the
Facilities and/or one or more Obligors by such numbering service provider.

42.4    Entire agreement
This Clause 42 constitutes the entire agreement between the Parties in relation
to the obligations of the Finance Parties under the Finance Documents regarding
Confidential Information and supersedes any previous agreement, whether express
or implied, regarding Confidential Information.
42.5    Inside Information
Each of the Finance Parties acknowledges that some or all of the Confidential
Information is or may be price-sensitive information and that the use of such
information may be regulated or prohibited by applicable legislation including
securities law relating to insider dealing and market abuse and each of the
Finance Parties undertakes not to use any Confidential Information for any
unlawful purpose.
42.6    Notification of disclosure
Each of the Finance Parties agrees (to the extent permitted by law and
regulation) to inform the Company:
(a)
of the circumstances of any disclosure of Confidential Information made pursuant
to paragraph (b)(v) of Clause 42.2 (Disclosure of Confidential Information)
except where such disclosure is made to any of the persons referred to in that
paragraph during the ordinary course of its supervisory or regulatory function;
and

(b)
upon becoming aware that Confidential Information has been disclosed in breach
of this Clause 42.

42.7    Continuing obligations
The obligations in this Clause 42 are continuing and, in particular, shall
survive and remain binding on each Finance Party for a period of eighteen months
from the earlier of:
(a)
the date on which all amounts payable by the Obligors under or in connection
with this Agreement have been paid in full and all Commitments have been
cancelled or otherwise cease to be available; and

(b)
the date on which such Finance Party otherwise ceases to be a Finance Party.



Page 139



--------------------------------------------------------------------------------






43.    CONFIDENTIALITY OF FUNDING RATES AND REFERENCE BANK QUOTATIONS
43.1    Confidentiality and disclosure
(a)
The Facilities Agent and each Obligor agree to keep each Funding Rate (and, in
the case of the Facilities Agent, each Reference Bank Quotation) confidential
and not to disclose it to anyone, save to the extent permitted by
paragraphs (b), (c) and (d) below.

(b)
The Facilities Agent may disclose:

(i)
any Funding Rate (but not, for the avoidance of doubt, any Reference Bank
Quotation) to the relevant Borrower pursuant to Clause 14.4 (Notification of
rates of interest) or Clause 9.6 (Interest); and

(ii)
any Funding Rate or any Reference Bank Quotation to any person appointed by it
to provide administration services in respect of one or more of the Finance
Documents to the extent necessary to enable such service provider to provide
those services if the service provider to whom that information is to be given
has entered into a confidentiality agreement substantially in the form of the
LMA Master Confidentiality Undertaking for Use With Administration/Settlement
Service Providers or such other form of confidentiality undertaking agreed
between the Agent and the relevant Lender or Reference Bank, as the case may be.

(c)
The Facilities Agent may disclose any Funding Rate or any Reference Bank
Quotation, and each Obligor may disclose any Funding Rate, to:

(i)
any of its Affiliates and any of its or their officers, directors, employees,
professional advisers, auditors, partners and Representatives if any person to
whom that Funding Rate or Reference Bank Quotation is to be given pursuant to
this paragraph (i) is informed in writing of its confidential nature and that it
may be price-sensitive information except that there shall be no such
requirement to so inform if the recipient is subject to professional obligations
to maintain the confidentiality of that Funding Rate or Reference Bank Quotation
or is otherwise bound by requirements of confidentiality in relation to it;

(ii)
any person to whom information is required or requested to be disclosed by any
court of competent jurisdiction or any governmental, banking, taxation or other
regulatory authority or similar body, the rules of any relevant stock exchange
or pursuant to any applicable law or regulation if the person to whom that
Funding Rate or Reference Bank Quotation is to be given is informed in writing
of its confidential nature and that it may be price-sensitive information except
that there shall be no requirement to so inform if, in the opinion of the
Facilities Agent or the relevant Obligor, as the case may be, it is not
practicable to do so in the circumstances;

(iii)
any person to whom information is required to be disclosed in connection with,
and for the purposes of, any litigation, arbitration, administrative or other
investigations, proceedings or disputes if the person to whom that Funding Rate
or Reference Bank Quotation is to be given is informed in writing of its
confidential nature and that it may be price-sensitive information except that
there shall be no requirement to so inform if, in the opinion of the Facilities
Agent or the relevant Obligor, as the case may be, it is not practicable to do
so in the circumstances; and



Page 140



--------------------------------------------------------------------------------





(iv)
any person with the consent of the relevant Lender or Reference Bank, as the
case may be.

(d)
The Facilities Agent's obligations in this Clause 43 relating to Reference Bank
Quotations are without prejudice to its obligations to make notifications under
Clause 14.4 (Notification of rates of interest) or Clause 9.6 (Interest)
provided that (other than pursuant to paragraph (b)(i) above) the Facilities
Agent shall not include the details of any individual Reference Bank Quotation
as part of any such notification.

43.2    Related Obligations
(a)
The Facilities Agent and each Obligor acknowledge that each Funding Rate (and,
in the case of the Facilities Agent, each Reference Bank Quotation) is or may be
price-sensitive information and that its use may be regulated or prohibited by
applicable legislation including securities law relating to insider dealing and
market abuse and the Facilities Agent and each Obligor undertake not to use any
Funding Rate or, in the case of the Facilities Agent, any Reference Bank
Quotation for any unlawful purpose.

(b)
The Facilities Agent and each Obligor agree (to the extent permitted by law and
regulation) to inform the relevant Lender or Reference Bank, as the case may be:

(i)
of the circumstances of any disclosure made pursuant to paragraph (c)(ii) of
Clause 43.1 (Confidentiality and disclosure) except where such disclosure is
made to any of the persons referred to in that paragraph during the ordinary
course of its supervisory or regulatory function; and

(ii)
upon becoming aware that any information has been disclosed in breach of this
Clause 43.

43.3    No Event of Default
No Event of Default will occur under Clause 28.2 (Breach of other obligations)
by reason only of an Obligor’s failure to comply with this Clause 43.

44.    LENDING AFFILIATES
44.1    Lending Affiliate definitions
In this Agreement:
Appointing Lender means:
(a)
in relation to an Original Lending Affiliate, the Lender specified as an
Original Lender opposite that Original Lending Affiliate's name in Part I of
Schedule  14 (Original Lending Affiliates); and

(b)
in relation to a New Lending Affiliate, the Lender which is party to the New
Lending Affiliate Appointment Notice relating to that New Lending Affiliate.

Appointment Date means, in relation to the appointment of a New Lending
Affiliate, the later of:
(a)
the proposed Appointment Date specified in the relevant New Lending Affiliate
Appointment Notice; and



Page 141



--------------------------------------------------------------------------------





(b)
the date on which the Facilities Agent executes the relevant New Lending
Affiliate Appointment Notice.

Lending Affiliate means, in relation to a Lender:
(a)
an Original Lending Affiliate of that Lender; and

(b)
a New Lending Affiliate of that Lender,

which in each case has not ceased to be a Party as such in accordance with the
terms of this Agreement.
Lending Affiliate Utilisation means, in relation to a Lending Affiliate, a
Utilisation in which that Lending Affiliate has been nominated to participate
pursuant to Clause 44.5 (Nomination of Lending Affiliate Utilisations).
Lending Affiliate Utilisation Notice means a notice substantially in the form
set out in Schedule  16, (Form of Lending Affiliate Utilisation Notice).
Lending Affiliate Resignation Notice means a notice substantially in the form
set out in Schedule  16 (Form of Lending Affiliate Resignation Notice).
New Lending Affiliate means, in relation to a Lender, an entity which has become
a Party as a "New Lending Affiliate" of that Lender in accordance with Clause
44.3 (Appointment of New Lending Affiliates).
New Lending Affiliate Appointment Notice means a notice substantially in the
form set out in Schedule  15 (Form of New Lending Affiliate Appointment Notice).
Original Lending Affiliate means, in relation to an Original Lender, any entity
specified as an Original Lending Affiliate opposite that Original Lender's name
in Part I of Schedule  14 (Original Lending Affiliates).
44.2    Original Lending Affiliate tax status confirmation
(a)
With respect to an Obligor to which Clauses 18.2 (General) to 18.7 (Stamp taxes)
apply, each Original Lending Affiliate which is a Treaty Lender that holds a
passport under the HMRC DT Treaty Passport scheme, and which wishes that scheme
to apply to this Agreement, shall confirm its scheme reference number and its
jurisdiction of tax residence opposite its name in Part I of Schedule  14
(Original Lending Affiliates).

(b)
Confirmation of a scheme reference number and jurisdiction of tax residence
pursuant to paragraph (a) above shall be deemed to be confirmation of those
details pursuant to paragraph (j)(ii)(A) of Clause 18.3 (Tax gross-up) and the
reference in the definition of "Borrower DTTP Filing" in Clause 18.2 (General)
to Part IIA and Part IIB of Schedule  1 (The Original Parties) shall be
construed to include Part I of Schedule  14 (Original Lending Affiliates).

44.3    Appointment of New Lending Affiliates
(a)
Subject to this Clause 44.3, an entity shall become a Party as a "New Lending
Affiliate" of a Lender on the relevant Appointment Date if:

(i)
that entity is an Affiliate of that Lender;

(ii)
that Affiliate is a bank or financial institution;



Page 142



--------------------------------------------------------------------------------





(iii)
that Lender and that Affiliate deliver to the Facilities Agent a duly completed
New Lending Affiliate Appointment Notice in relation to that Affiliate; and

(iv)
the Facilities Agent executes that New Lending Affiliate Appointment Notice.

(b)
The Facilities Agent shall, subject to paragraph (c) below, as soon as
reasonably practicable after receipt by it of a duly completed New Lending
Affiliate Appointment Notice appearing on its face to comply with the terms of
this Agreement and delivered in accordance with the terms of this Agreement,
execute that New Lending Affiliate Appointment Notice.

(c)
The Facilities Agent shall only be obliged to execute a New Lending Affiliate
Appointment Notice delivered to it by a Lender and an Affiliate of that Lender
once it is satisfied it has complied with all necessary "know your customer" or
other similar checks under all applicable laws and regulations in relation to
that Affiliate becoming a Party as a New Lending Affiliate.

(d)
The Facilities Agent shall, as soon as reasonably practicable after it has
executed a New Lending Affiliate Appointment Notice, send to the Company a copy
of that New Lending Affiliate Appointment Notice.

(e)
If a proposed appointment of an Affiliate of a Lender as a New Lending Affiliate
obliges that Affiliate to comply with "know your customer" or similar
identification procedures in circumstances where the necessary information is
not already available to it, each Obligor shall promptly upon the request of
that Lender supply, or procure the supply of, such documentation and other
evidence as is reasonably requested by that Lender (on behalf of that Affiliate)
in order for that Affiliate to carry out and be satisfied that it has complied
with all necessary "know your customer" or other similar checks under all
applicable laws and regulations pursuant to the transactions contemplated in the
Finance Documents.

44.4    Lending Affiliates as Lenders
(a)
Subject to this Clause 44, any reference in a Finance Document to a Lender shall
be construed to include a Lending Affiliate, any reference to an Original Lender
shall be construed to include an Original Lending Affiliate and, to the extent a
Lending Affiliate is nominated to participate in a Swingline Loan, any reference
to a Swingline Lender shall be construed to include that Lending Affiliate.

(b)
An Appointing Lender and each of its Lending Affiliates shall be treated as a
single Lender for the purposes of:

(i)
determining an Appointing Lender's Available Commitment or Available Swingline
Commitment or whether participations exceed an Appointing Lender's Overall
Commitment; and

(ii)
Clause 13.1 (Mandatory prepayment - illegality), Clause 13.6 (Involuntary
prepayment and cancellation and replacement of Lender) and Clause 41.6
(Replacement of a Defaulting Lender).

44.5    Nomination of Lending Affiliate Utilisations
(a)
Each Original Lending Affiliate is nominated by its Appointing Lender to
participate in any Utilisation, or class of Utilisation, specified opposite the
name of that Original Lending Affiliate in Part I or Part II of Schedule  14
(Original Lending Affiliates).



Page 143



--------------------------------------------------------------------------------





(b)
An Appointing Lender may, by delivery of a duly completed Lending Affiliate
Utilisation Notice to the Facilities Agent and the Company no later than the
time specified in paragraph (c) below, nominate any of its Lending Affiliates to
participate in any Utilisation, or class of Utilisation, specified in that
Lending Affiliate Utilisation Notice.

(c)
If an Appointing Lender is a Lender under Tranche C and/or a Swingline Lender,
its nominated Lending Affiliate must be able to perform that function or those
functions in the same manner as the Appointing Lender to the extent of the
specified Utilisation.

(d)
A Tranche D Lender may not nominate a Lending Affiliate to assume any of its
rights and/or obligations in respect of an outstanding Bond without the consent
of the Company.

(e)
Any Lending Affiliate Utilisation Notice delivered pursuant to paragraph (b)
above shall be delivered no later than five Business Days before the proposed
Utilisation Date of any Utilisation specified in that Lending Affiliate
Utilisation Notice or at such later time agreed by the Facilities Agent and the
Company.

(f)
A Utilisation, or class of Utilisation, may only be specified pursuant to
paragraphs (a) or (b) above by reference to any of:

(i)
the Borrower(s) of that Utilisation or those Utilisations; and/or

(ii)
the jurisdiction of incorporation of the Borrower(s) of that Utilisation or
those Utilisations; and/or

(iii)
the currency of that Utilisation or those Utilisations; and/or

(iv)
in the case of the specification of an individual Utilisation, the proposed
Utilisation Date of that Utilisation.

(g)
Clause 29 (Changes to the Lenders) shall not apply to any nomination of a
Lending Affiliate Utilisation or to the effects of that nomination pursuant to
this Clause 44.

44.6    Participation by Lending Affiliate
(a)
An Appointing Lender which nominates its Lending Affiliate to participate in any
Utilisation, or class of Utilisation, pursuant to Clause 44.5 (Nomination of
Lending Affiliate Utilisations) will be released from its obligations under the
Finance Documents which relate to that Utilisation, or class of Utilisation, and
that Lending Affiliate will be bound by obligations equivalent to those
obligations.

(b)
Without prejudice to Clause 31.11 (Lenders' indemnity to the Facilities Agent)
an Appointing Lender shall not be responsible for, or liable for any damages,
costs or losses to any person arising as a result of, the non-performance by any
Lending Affiliate of that Appointing Lender of that Lending Affiliate's
obligations under the Finance Documents.

44.7    Payments
Notwithstanding Clause 31.15 (Relationship with the Lenders), any obligation
under any Finance Document to pay an amount to a Lender, or to the Facilities
Agent on a Lender's behalf, in relation to a Lending Affiliate Utilisation shall
be construed as an obligation to pay that amount to the Lending Affiliate
nominated by that Lender to participate in that Lending Affiliate Utilisation or
to the Facilities Agent on behalf of that Lending Affiliate.


Page 144



--------------------------------------------------------------------------------





44.8    Commitments and voting
(a)
Without prejudice to Clause 44.6 (Participation by Lending Affiliate), a Lending
Affiliate has no Commitment and any portion of a Commitment which relates to any
Lending Affiliate Utilisation of that Lending Affiliate remains part of the
Commitment of the Appointing Lender of that Lending Affiliate.

(b)
Any term of this Agreement which acts to cancel or reduce a Commitment on the
repayment or prepayment of a Utilisation shall, in the case of the repayment or
prepayment of a Lending Affiliate Utilisation of a Lending Affiliate, operate to
cancel or reduce the corresponding portion of the Commitment of the Appointing
Lender of that Lending Affiliate.

(c)
No reference in a Finance Document to a Lender shall be construed to include any
Lending Affiliate for the purposes of ascertaining whether the agreement of any
specified group of Lenders has been obtained to approve any request for a
consent, waiver, amendment or any other vote of Lenders under the Finance
Documents. The agreement of any Lending Affiliate is not required to approve a
request for any such consent, waiver, amendment or vote.

44.9    Effect on assignments and transfers
(a)
Any assignment or transfer by an Appointing Lender pursuant to Clause 29
(Changes to the Lenders) of its rights and/or obligations under the Finance
Documents which relate to that portion of its Commitment which relates to a
Lending Affiliate Utilisation shall be construed to include an assignment or
transfer, as the case may be, by it, on behalf of its Lending Affiliate
nominated to participate in that Lending Affiliate Utilisation, of that Lending
Affiliate's rights and/or obligations under the Finance Documents which relate
to that Lending Affiliate Utilisation.

(b)
Subject to paragraph (c) below the rights and/or obligations of a Lending
Affiliate under the Finance Documents may not be assigned or transferred other
than pursuant to an assignment or transfer by its Appointing Lender described in
paragraph (a) above.

(c)
A Lending Affiliate (the Existing Lending Affiliate) may, subject to Clause 29
(Changes to the Lenders) (including Clause 29.4), assign any of its rights under
any Finance Document which relate to an outstanding Lending Affiliate
Utilisation to another Lending Affiliate of its Appointing Lender (the
Alternative Lending Affiliate) or to its Appointing Lender.

(d)
An assignment described in paragraph (c) above will only be effective on receipt
by the Facilities Agent of written confirmation from the Alternative Lending
Affiliate or, as the case may be, the Appointing Lender (in form and substance
satisfactory to the Facilities Agent) that the Alternative Lending Affiliate or,
as the case may be, the Appointing Lender will assume the same obligations to
the other Finance Parties as it would have been under if, in the case of an
Alternative Lending Affiliate, it had been nominated to participate in that
Lending Affiliate Utilisation or, in the case of an Appointing Lender, the
Existing Lending Affiliate had not been nominated to participate in that Lending
Affiliate Utilisation.

44.10    Communications
(a)
Each Lending Affiliate shall be represented by its Appointing Lender for all
administrative purposes under the Finance Documents and each Lending Affiliate
shall deal with each other Party exclusively through its Appointing Lender.

(b)
The Facilities Agent shall be entitled to carry out all dealings with a Lending
Affiliate through the Appointing Lender of that Lending Affiliate and may give
to that Appointing Lender any



Page 145



--------------------------------------------------------------------------------





notice, document or other communication required to be given by the Facilities
Agent to that Lending Affiliate.
44.11    Defaulting Lenders
An Appointing Lender shall be treated as a Defaulting Lender if any Lending
Affiliate of that Appointing Lender is a Defaulting Lender and a Lending
Affiliate shall be treated as a Defaulting Lender if its Appointing Lender is a
Defaulting Lender.
44.12    Other adjustments
(a)
Any obligation under this Agreement for a Lending Affiliate to transfer its
rights and obligations under this Agreement shall be construed as an obligation
for the Appointing Lender of that Lending Affiliate to transfer its rights and
obligations under this Agreement which relate to that portion of its Commitment
which relates to any Lending Affiliate Utilisation of that Lending Affiliate.

(b)
If:

(i)
a Lending Affiliate is nominated to participate in any Utilisation, or class of
Utilisation, pursuant to the delivery of a Lending Affiliate Utilisation Notice;
and

(ii)
as a result of circumstances existing at the date of delivery of that Lending
Affiliate Utilisation Notice an Obligor would be obliged to make a payment to
that Lending Affiliate under Clause 18 (Taxes) or Clause 19 (Increased Costs) or
any other provision of a Finance Document,

then that Lending Affiliate is only entitled to receive payment under those
Clauses or provisions in respect of a Lending Affiliate Utilisation which is the
subject of that Lending Affiliate Utilisation Notice to the same extent as its
Appointing Lender would have been if that Utilisation had not been a Lending
Affiliate Utilisation. This paragraph (b) shall not apply:
(iii)
in relation to Clause 18.3 (Tax gross-up),in the case of an Obligor to which
Clauses 18.2 (General) to 18.7 (Stamp taxes) apply, to a Lending Affiliate that
is a Treaty Lender and that has included a confirmation of its scheme reference
number and its jurisdiction of tax residence in accordance with paragraph (a) of
Clause 44.2 (Original Lending Affiliate tax status confirmations) or paragraph
(j)(ii)(B) of Clause 18.3 (Tax gross-up) if the Obligor making the payment has
not made a Borrower DTTP Filing in respect of that Treaty Lender.

44.13    Resignation of Lending Affiliate
(a)
If no Lending Affiliate Utilisation in respect of which a Lending Affiliate has
rights or obligations under this Agreement is outstanding, that Lending
Affiliate and its Appointing Lender may request that such Lending Affiliate (the
Resigning Lending Affiliate) ceases to be a Lending Affiliate by delivering to
the Facilities Agent a Lending Affiliate Resignation Notice.

(b)
The Facilities Agent shall as soon as reasonably practicable after receipt by it
of a duly completed Lending Affiliate Resignation Notice appearing on its face
to comply with the terms of this Agreement, and delivered in accordance with the
terms of this Agreement, accept that Lending Affiliate Resignation Notice and
notify the Appointing Lender of that Resigning Lending Affiliate and the Company
of its acceptance.



Page 146



--------------------------------------------------------------------------------





(c)
Upon notification by the Facilities Agent to that Appointing Lender and the
Company of its acceptance of the resignation of that Resigning Lending
Affiliate:

(i)
that Resigning Lending Affiliate shall cease to be a Lending Affiliate and shall
have no further rights or obligations under the Finance Documents as a Lending
Affiliate; and

(ii)
any nomination of that Lending Affiliate to participate in any Utilisation, or
class of Utilisation, shall be cancelled.

(d)
A Lending Affiliate shall, and its Appointing Lender shall procure that such
Lending Affiliate will, resign pursuant to this Clause 44.13 if:

(i)
that Lending Affiliate ceases to be an Affiliate of its Appointing Lender; or

(ii)
its Appointing Lender ceases to be a Party.


45.    COUNTERPARTS
Each Finance Document may be executed in any number of counterparts, and this
has the same effect as if the signatures on the counterparts were on a single
copy of the Finance Document.

46.    GOVERNING LAW
This Agreement and any non-contractual obligations arising out of or in
connection with it are governed by English law.

47.    ENFORCEMENT
47.1    Jurisdiction
(a)
The courts of England have exclusive jurisdiction to settle any dispute arising
out of or in connection with this Agreement (including a dispute regarding the
existence, validity or termination of this Agreement or any non-contractual
obligation arising out of or in connection with this Agreement) (a Dispute).

(b)
The Parties agree that the courts of England are the most appropriate and
convenient courts to settle Disputes and accordingly no Party will argue to the
contrary.

(c)
This Clause 47.1 is for the benefit of the Finance Parties only. As a result, no
Finance Party shall be prevented from taking proceedings relating to a Dispute
in any other courts with jurisdiction. To the extent allowed by law, the Finance
Parties may take concurrent proceedings in any number of jurisdictions.

47.2    Service of process
(a)
Without prejudice to any other mode of service allowed under any relevant law,
each Obligor (other than an Obligor incorporated in England and Wales):

(i)
irrevocably appoints Carnival plc (and Carnival plc hereby accepts each such
appointment) as its agent for service of process in relation to any proceedings
before the English courts in connection with any Finance Document; and

(ii)
agrees that failure by a process agent to notify the relevant Obligor of the
process will not invalidate the proceedings concerned.



Page 147



--------------------------------------------------------------------------------





47.3    Waiver of Jury Trial
EACH OF THE PARTIES TO THIS AGREEMENT IRREVOCABLY WAIVES TRIAL BY JURY IN ANY
ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OF THE FINANCE
DOCUMENTS. THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO TRIAL BY THE
COURT.

48.    USA PATRIOT ACT
Each Finance Party that is subject to the USA Patriot Act hereby notifies each
Obligor that pursuant to the requirements of the USA Patriot Act, such Finance
Party is required to obtain, verify and record information that identifies such
Obligor, which information includes the name and address of such Obligor and
other information that will allow such Finance Party to identify such Obligor in
accordance with the USA Patriot Act. Each Obligor agrees that it will provide
each Finance Party with such information as it may require in order for such
Finance Party to satisfy the requirements of the USA Patriot Act.

49.    TRANSPARENCY RULES
Pursuant to, and in accordance with, the transparency rules (Disposizioni in
materia di trasparenza delle operazioni e dei servizi bancari e finanziari.
Correttezza delle relazioni tra intermediari e clenti) enacted under Article 9.1
of the CICR (Comitato Interministeriale per il Credito e il Risparmio)
Resolution of 4 March 2003 effective as of October 2003 and the following
transparency rules applicable to transactions and banking and financial services
issued by the Bank of Italy on 9 February 2011 and published in the Italian
official gazette (Gazzetta Ufficiale) on 16 February 2011 (the Transparency
Rules), the Parties mutually acknowledge and declare that this Agreement and any
of its terms and conditions have been negotiated on an individual basis and, as
a result, this Agreement falls into the category of the agreements which have
been negotiated individually “che costituiscono oggetto di trattativa
individuale” which are exempted from the application of Section II of the
Transparency Rules.

50.    DESIGNATION
Bank of America Merrill Lynch International Designated Activity Company (BAMLI
DAC) in its capacity as an Arranger hereby delegates to Bank of America, N.A.
(BANA) all of its rights, powers, authority and discretions vested in it in its
capacity as Arranger to the extent they relate to any Borrower which is
incorporated under the laws of and/or located in a state of the United States of
America (each, a Relevant Borrower), and any reference in the Finance Documents
to BAMLI DAC in its capacity as Arranger in respect of a Relevant Borrower shall
be deemed to be a reference to BANA.
This Agreement has been entered into on the date stated at the beginning of this
Agreement.




Page 148



--------------------------------------------------------------------------------






SCHEDULE  1
THE PARTIES

Part A
The Borrowers
Name of Subsidiaries of the Company and Carnival plc
1
Costa Crociere S.p.A. (a company organised and existing under the laws of Italy
as a società per azioni, with a share capital equal to Euro 344,314,467.00,
having its registered office in Genoa (Italy), Piazza Piccapietra 48, registered
with the Companies’ Register (Registro delle Imprese) of Genoa under no.
02545900108, Repertorio Economico Amministrativo no. GE-279842)

2
CC U.S. Ventures, Inc. (a corporation incorporated and existing under the laws
of the State of Delaware, United States of America)





Page 149



--------------------------------------------------------------------------------






Part B
The Lenders - Loan Commitments
(a)
Tranche A Commitment

Name of Lender
Amount (USD)
Non-Eligible Tranche D Lender
Treaty Passport Number and jurisdiction of tax residence (if applicable)
Australia and New Zealand Banking Group Limited
112,511,400.00
No
02/A/204986/DTTP. Australia.
Banco Santander, S.A., New York Branch
51,500,000.00
Yes
9/S/267974/DTTP. Spain
Bank of America N.A
45,569,800.00
No
13/B/7418/DTTP. US
Bank of China Limited, London Branch
83,000,000.00
No
Not a Treaty Lender. China
Barclays Bank PLC
42,069,800.00
No
Not Applicable - UK
Bayerische Landesbank, New York Branch
78,000,000.00
Yes
07/B/70350/DTTP. Germany
BNP Paribas
45,569,800.00
No
005/B/0255139/DTTP. France
Citibank N.A, London Branch
45,369,800.00
No
Not applicable. US
Deutsche Bank Luxembourg S.A.
51,500,000.00
No
48/D/72718/DTTP. Luxembourg
DZ Bank AG Deutsche Zentral- Genossenschaftsbank, New York Branch
54,800,000.00
Yes
7/D/205877/DTTP. Germany
Goldman Sachs Bank USA
170,400,000.00
Yes
13/G/351779/DTTP. US
HSBC France
47,500,000.00
Yes
5/H/310721/DTTP. France
Intesa Sanpaolo S.p.A.
83,000,000.00
No
Not applicable. Italy
JPMorgan Chase Bank, N.A.
45,369,800.00
No
013/M/0268710/DTTP. US
KfW IPEX-Bank GmbH
78,000,000.00
No
7/K/333018/DTTP. Germany
Lloyds Bank plc
115,400,000.00
No


Not Applicable. UK.
Mizuho Bank, Ltd.
45,369,800.00
No
Qualifying Bank. Japan
National Westminster Bank plc
44,069,800.00
No


Not Applicable. UK.
PNC Bank, National Association
83,000,000.00
Yes
13/P/63904/DTTP. US
Sumitomo Mitsui Banking Corporation
78,000,000.00
No
43/S/274647/DTTP - Japan
 
Total 1,400,000,000
 
 



(b)    


Page 150



--------------------------------------------------------------------------------





Tranche B Commitment
Name of Lender
Amount (Sterling)
Treaty Passport Number and jurisdiction of tax residence (if applicable)
Australia and New Zealand Banking Group Limited
6,000,000.00
02/A/204986/DTTP. Australia.
Banco Santander, S.A., New York Branch
6,000,000.00
9/S/267974/DTTP. Spain
Bank of America N.A
8,000,000.00
Not Applicable. UK.
Bank of China Limited, London Branch
8,000,000.00
Not a Treaty Lender. China
Barclays Bank PLC
11,000,000.00
Not Applicable. UK.
Bayerische Landesbank, New York Branch
2,000,000.00
07/B/70350/DTTP. Germany
BNP Paribas
8,000,000.00
Not Applicable. France
Citibank N.A, London Branch
8,000,000.00
Not Applicable. US
Deutsche Bank Luxembourg S.A.
6,000,000.00
48/D/72718/DTTP. Luxembourg
DZ Bank AG Deutsche Zentral- Genossenschaftsbank, New York Branch
3,000,000.00
7/D/205877/DTTP. Germany
Goldman Sachs Bank USA
8,000,000.00
13/G/351779/DTTP. US
HSBC France
9,000,000.00
5/H/310721/DTTP. France
Intesa Sanpaolo S.p.A.
8,000,000.00
Not Applicable. Italy
JPMorgan Chase Bank, N.A.
8,000,000.00
013/M/0268710/DTTP. US
KfW IPEX-Bank GmbH
2,000,000.00
7/K/333018/DTTP. Germany
Lloyds Bank plc
22,000,000.00
Not Applicable. UK.
Mizuho Bank, Ltd.
8,000,000.00
Qualifying Bank. Japan
National Westminster Bank plc
9,000,000.00
N/A - UK Tax resident
PNC Bank, National Association
8,000,000.00
13/P/63904/DTTP. US
Sumitomo Mitsui Banking Corporation
2,000,000.00
43/S/274647/DTTP. Japan
 
Total
150,000,000
 



(c)    
Tranche C Commitment


Page 151



--------------------------------------------------------------------------------





Name of Lender
Amount (euro)
Treaty Passport Number and jurisdiction of tax residence (if applicable)
Banca Nazionale Del Lavoro S.p.A.
78,000,000.00
Not applicable. Italy
Banco Santander, S.A., New York Branch
55,000,000.00
9/S/267974/DTTP. Spain
Bank of America Merrill Lynch International Designated Activity Company
78,000,000.00
12/B/374541/DTTP. Ireland
Bank of China Limited, London Branch
78,000,000.00
Not a Treaty Lender. China
Barclays Bank PLC
78,000,000.00
Not Applicable. UK.
Citibank Europe plc
78,000,000.00
12/C/355825/DTTP. Ireland
Deutsche Bank Luxembourg S.A.
55,000,000.00
48/D/72718/DTTP. Luxembourg
DZ Bank AG Deutsche Zentral- Genossenschaftsbank, New York Branch
55,000,000.00
7/D/205877/DTTP. Germany
HSBC France
55,000,000.00
5/H/310721/DTTP. France
Intesa Sanpaolo S.p.A.
78,000,000.00
Not Applicable. Italy
JPMorgan Chase Bank, N.A.
78,000,000.00
013/M/0268710/DTTP. US
Mizuho Bank, Ltd.
78,000,000.00
Qualifying Bank. Japan
National Westminster Bank plc
78,000,000.00
N/A - UK Tax resident
PNC Bank, National Association
78,000,000.00
13/P/63904/DTTP. US
 
Total
1,000,000,000
 



(d)
Tranche D Commitment

Name of Lender
Amount (USD)
Treaty Passport Number and jurisdiction of tax residence (if applicable)
Bank of America N.A
37,500,000.00
Not Applicable. UK.
Barclays Bank PLC
37,500,000.00
Not Applicable. UK.
BNP Paribas
37,500,000.00
005/B/0255139/DTTP. France
Citibank N.A, London Branch
37,500,000.00
Not Applicable. US
JPMorgan Chase Bank, N.A.
37,500,000.00
013/M/0268710/DTTP. US
Lloyds Bank plc
37,500,000.00
Not Applicable. UK.
Mizuho Bank, Ltd.
37,500,000.00
Qualifying Bank. Japan
National Westminster Bank plc
37,500,000.00
N/A - UK Tax resident
 
Total
300,000,000
 





Page 152



--------------------------------------------------------------------------------







Part C
The Swingline Lenders - Swingline Loan Commitments
(a)
Swingline Tranche A Commitment

Name of Swingline Lender
Amount (USD)
Treaty Passport Number and jurisdiction of tax residence (if applicable)
Australia and New Zealand Banking Group Limited
91,000,000.00
02/A/204986/DTTP. Australia.
Banco Santander, S.A., New York Branch
35,000,000.00
9/S/267974/DTTP. Spain
Bank of America N.A
38,000,000.00
13/B/7418/DTTP. US
Barclays Bank PLC
38,000,000.00
Not Applicable. UK.
BNP Paribas
38,000,000.00
005/B/0255139/DTTP. France
Citibank N.A, London Branch
38,000,000.00
Not Applicable. US
Deutsche Bank AG New York Branch
35,000,000.00
7/D/70006/DTTP. Germany
Goldman Sachs Bank USA
100,000,000.00
13/G/351779/DTTP. US
HSBC France
35,000,000.00
5/H/310721/DTTP. France
Intesa Sanpaolo S.p.A.
54,000,000.00
Not Applicable. Italy
JPMorgan Chase Bank, N.A.
38,000,000.00
013/M/0268710/DTTP. US
Lloyds Bank plc
84,000,000.00
Not Applicable. UK.
Mizuho Bank, Ltd.
38,000,000.00
Qualifying Bank. Japan
National Westminster Bank plc
38,000,000.00
N/A - UK Tax resident
PNC Bank, National Association
50,000,000.00
13/P/63904/DTTP. US
 
Total
750,000,000
 



(b)    
Swingline Tranche B Commitment


Page 153



--------------------------------------------------------------------------------





Name of Swingline Lender
Amount (Sterling)
Treaty Passport Number and jurisdiction of tax residence (if applicable)
Australia and New Zealand Banking Group Limited
5,000,000.00
02/A/204986/DTTP. Australia.
Banco Santander, S.A., New York Branch
5,000,000.00
9/S/267974/DTTP. Spain
Bank of America N.A
7,000,000.00
Not Applicable. UK.
Bank of China Limited, London Branch
7,000,000.00
Not a Treaty Lender. China
Barclays Bank PLC
10,000,000.00
Not Applicable. UK.
BNP Paribas
7,000,000.00
Not Applicable. France
Citibank N.A, London Branch
7,000,000.00
Not Applicable. US
Deutsche Bank Luxembourg S.A.
5,000,000.00
48/D/72718/DTTP. Luxembourg
Goldman Sachs Bank USA
7,000,000.00
13/G/351779/DTTP. US
HSBC France
8,000,000.00
5/H/310721/DTTP. France
Intesa Sanpaolo S.p.A.
7,000,000.00
Not Applicable. Italy
JPMorgan Chase Bank, N.A.
7,000,000.00
013/M/0268710/DTTP. US
Lloyds Bank plc
21,000,000.00
Not Applicable. UK.
Mizuho Bank, Ltd.
7,000,000.00
Qualifying Bank. Japan
National Westminster Bank plc
8,000,000.00
N/A - UK Tax resident
PNC Bank, National Association
7,000,000.00
13/P/63904/DTTP. US
 
Total
125,000,000
 

(c)    
Swingline Tranche C Commitment


Page 154



--------------------------------------------------------------------------------





Name of Swingline Lender
Amount (euro)
Treaty Passport Number and jurisdiction of tax residence (if applicable)
Banca Nazionale Del Lavoro S.p.A.
50,000,000.00
Not applicable. Italy
Banco Santander, S.A., New York Branch
25,000,000.00
9/S/267974/DTTP. Spain
Bank of China Limited, London Branch
50,000,000.00
Not a Treaty Lender. China
Barclays Bank PLC
50,000,000.00
Not Applicable. UK.
Citibank Europe plc
50,000,000.00
12/C/355825/DTTP. Ireland
HSBC France
25,000,000.00
5/H/310721/DTTP. France
Intesa Sanpaolo S.p.A.
50,000,000.00
Not Applicable. Italy
JPMorgan Chase Bank, N.A.
50,000,000.00
013/M/0268710/DTTP. US
Mizuho Bank, Ltd.
50,000,000.00
Qualifying Bank. Japan
National Westminster Bank plc
50,000,000.00
N/A - UK Tax resident
PNC Bank, National Association
50,000,000.00
13/P/63904/DTTP. US
 
Total 500,000,000
 





Page 155



--------------------------------------------------------------------------------






SCHEDULE  2
CONDITIONS PRECEDENT

Part A
Conditions precedent to initial Utilisation
Original Obligors
1.    A copy of the constitutional documents of each Original Obligor which, in
respect of an Original Obligor incorporated in The Netherlands, shall consist of
the deed of incorporation (oprichtingsakte) being the articles of association
(statuten) and an up-to-date extract (uittreksel) from the Dutch Commercial
Register (Handelsregister) of such Original Obligor.
2.    A copy of a resolution of the board of directors of each Original Obligor
(and, if required by its existing by-laws, a copy of the resolution of the
shareholders’ meeting of Costa Crociere S.p.A.), approving the terms of, and the
transactions contemplated by, the Finance Documents to which it is a party and,
in respect of an Original Obligor incorporated in The Netherlands, confirming
whether a works council (ondernemingsraad) is in place.
3.    A specimen of the signature of each person who executes the Finance
Documents and who is authorised on behalf of an Original Obligor to execute or
witness the execution of any Finance Document or to sign or send any document or
notice in connection with any Finance Document.
4.    A copy of a resolution of the general meeting of shareholders of each
Dutch Obligor:
(a)
approving the terms of, and the transactions contemplated by, the Finance
Documents to which it is (or will become) a party; and

(b)
to the extent there is a conflict of interest (tegenstrijdig belang) between the
member(s) of its managing board and the Dutch Obligor in respect of any of the
Finance Documents or any of the transactions contemplated therein, in each case
in the broadest sense, each member of the managing board is designated and
appointed, in accordance with Article 2:256 of the Dutch Civil Code, as special
representative of the Dutch Obligor with the power to represent the Dutch
Obligor acting alone.

5.    A certificate of an authorised signatory of the Company:
(a)
confirming that utilising or (with respect to the Company and Carnival plc)
guaranteeing the Total Tranche A Commitments, the Total Tranche B Commitments
and the Total Tranche C Commitments (or, in the case of Costa Crociere S.p.A.,
utilising the Total Tranche C Commitments) in full would not breach any limit
binding on any Original Obligor;

(b)
certifying that each copy document specified in Part A of this Schedule is
correct, complete and in full force and effect as at a date no earlier than the
Signing Date; and

(c)
confirming which companies are Material Subsidiaries and providing reasonable
details of the calculations used to make such determinations.

6.    A copy of a good standing certificate with respect to each US Borrower,
issued as of a recent date by the Secretary of State or other appropriate
official of each US Borrower’s jurisdiction of incorporation or organisation.


Page 156



--------------------------------------------------------------------------------





7.    A certificate of registration (certificato di iscrizione) of Costa
Crociere S.p.A. with the relevant Companies’ Register dated not earlier than
five Business Days prior to the execution of this Agreement, confirming that no
insolvency procedures have been started in relation to Costa Crociere S.p.A.
8.    If the Original Obligor is incorporated in The Netherlands:
(a)
to the extent a works council (ondernemingsraad) is established and to the
extent any rights to consult (in de gelegenheid stellen tot advies uitbrengen)
the works council or for the works council to approve (instemming met) are
triggered under the Dutch Works Council Act, a copy of:

(i)
the request for advice from such works council; and

(ii)
(A) an unconditional positive advice from such works council; or (B) advice from
such works council which is not negative and does not contain any condition
which, if complied with, would result in a breach of any of the Finance
Documents or which conditions are not reasonably feasible to be met; or (C) a
waiver to advise (afzien van advies) issued by such a works council; and

(b)
such evidence as may be requested by the Facilities Agent in reasonable time
before the Utilisation Date to enable the Finance Parties to comply with Wet ter
voorkoming van witwassen en het financieren van terrorisme.

Legal opinions
9.    A legal opinion of Allen & Overy LLP, London office, English law legal
advisers to the Arrangers and the Facilities Agent, addressed to the Finance
Parties.
10.    A legal opinion of Tapia, Linares y Alfaro Attorneys At Law, Panama law
legal advisers, addressed to the Finance Parties.
11.    A legal opinion of Allen & Overy LLP, New York office, New York state law
legal advisers, addressed to the Finance Parties.
12.    A legal opinion of Morris James LLP, Delaware state law legal advisers,
addressed to the Finance Parties.
13.    A legal opinion of Allen & Overy LLP, Milan office, Italian law legal
advisers, addressed to the Finance Parties.
Other documents and evidence
14.    The duly executed Finance Documents (other than any of the Utilisation
Requests).
15.    Certified copy of the Original Financial Statements.
16.    Certified copy of the DLC Documents.
17.    Evidence that the fees, costs and expenses then due from the Company
pursuant to Clause 17 (Fees) and Clause 22 (Costs and expenses) have been paid
or will be paid by the first Utilisation Date.


Page 157



--------------------------------------------------------------------------------






Part B
Conditions precedent required to be delivered by an Additional Borrower
Additional Borrowers
1.    An Accession Letter, duly executed by the Additional Borrower and the
Company or Carnival plc.
2.    A copy of the constitutional documents of the Additional Borrower which,
in respect of an Additional Borrower incorporated in The Netherlands, shall
consist of a copy of the articles of association (statuten), the deed of
incorporation (oprichtingsakte) and extract (uittreksel) from the Dutch
Commercial Register (Handelsregister) of such Additional Borrower.
3.    A copy of a resolution of the board of directors of the Additional
Borrower (and, if such Additional Borrower is incorporated in Italy and it is
required by its existing by-laws, a copy of the resolution of the shareholders’
meeting of such Additional Borrower) approving the terms of, and the
transactions contemplated by, the Accession Letter and the Finance Documents to
which it is a party and, in respect of an Additional Borrower incorporated in
The Netherlands, including (i) a declaration by each managing director on
conflict of interest (tegenstrijdig belang) within the meaning of Article
2:129(6)/ 2:239(6) of the Dutch Civil Code and (ii) a confirmation whether a
works council (ondernemingsraad) is in place.
4.    To the extent required, a copy of a resolution of the general meeting of
shareholders of each Additional Borrower incorporated in The Netherlands
approving the terms of, and the transactions contemplated by, the Finance
Documents to which it is (or will become) a party.
5.    To the extent applicable, in respect of each Additional Borrower
incorporated in The Netherlands, a copy of a resolution of the supervisory board
of the Dutch Obligor approving the terms of, and the transactions contemplated
by, the Accession Agreement and the Finance Documents and including a statement
by each member of the supervisory board on conflict of interest (tegenstrijdig
belang) within the meaning of Article 2:140(5)/2:250(5) of the Dutch Civil Code.
6.    A specimen of the signature of each person who executes the Accession
Letter and is authorised on behalf of the Additional Borrower to execute or
witness the execution of any Finance Document or to sign or send any document or
notice in connection with any Finance Document.
7.    A certificate of an authorised signatory of the Additional Borrower:
(a)
confirming that utilising the Total Tranche A Commitments, the Total Tranche B
Commitments, the Total Tranche C Commitments and the Total Tranche D Commitments
(or, in the case of an Additional Borrower resident in Italy, utilising the
Total Tranche C Commitments) in full would not breach any limit binding on it;
and

(b)
certifying that each copy document specified in Part B of this Schedule is
correct, complete and in full force and effect as at a date no earlier than the
date of the Accession Letter.

8.    If the proposed Additional Borrower is incorporated in Italy, a
certificate of registration (certificato di iscrizione) of such Additional
Borrower with the relevant Companies’ Register dated not earlier than five
Business Days prior to the execution of the relevant Accession Letter,
confirming that no insolvency procedures have been started in relation to such
Additional Borrower.
9.    If the proposed Additional Borrower is incorporated in The Netherlands:
(a)
to the extent a works council (ondernemingsraad) is established and to the
extent any rights to consult (in de gelegenheid stellen tot advies uitbrengen)
the works council or for the works



Page 158



--------------------------------------------------------------------------------





council to approve (instemming met) are triggered under the Dutch Works Council
Act, a copy of:
(i)
the request for advice from such works council; and

(ii)
(A) an unconditional positive advice from such works council; or (B) advice from
such works council which is not negative and does not contain any condition
which, if complied with, would result in a breach of any of the Finance
Documents or which conditions are not reasonably feasible to be met; or (C) a
waiver to advise (afzien van advies) issued by such a works council; and

(b)
such evidence as may be requested by the Facilities Agent in reasonable time
before the Utilisation Date to enable the Finance Parties to comply with Wet ter
voorkoming van witwassen en het financieren van terrorisme.

10.    If the proposed Borrower is incorporated in the US, a copy of a good
standing certificate, issued as of a recent date by the Secretary of State or
other appropriate official of such US Borrower’s jurisdiction of incorporation
or organisation.
Legal opinions
11.    A legal opinion of Allen & Overy LLP, London office, English law legal
advisers to the Facilities Agent, addressed to the Finance Parties.
12.    If the Additional Borrower is incorporated in a jurisdiction other than
England and Wales, a legal opinion from legal advisers in that jurisdiction,
addressed to the Finance Parties.
Other documents and evidence
13.    A copy of any other authorisation or other document, opinion or assurance
which the Facilities Agent has notified the Company is necessary or desirable in
connection with the entry into and performance of the transactions contemplated
by the Accession Letter or for the validity and enforceability of any Finance
Document.


Page 159



--------------------------------------------------------------------------------






SCHEDULE  3
UTILISATION REQUEST


Page 160



--------------------------------------------------------------------------------






Part A
Loans
From:
[Borrower]

To:
[●] (Facilities Agent)

Dated:
[●]

Dear Sirs
CARNIVAL CORPORATION AND CARNIVAL PLC – USD1,400,000,000, £150,000,000 and
€1,000,000,000 Multicurrency Revolving Facilities Agreement dated 18 May 2011
(as amended and restated) (the Agreement)
1.    We refer to the Agreement. This is a Loan Utilisation Request. Terms
defined in the Agreement have the same meaning in this Loan Utilisation Request
unless given a different meaning in this Loan Utilisation Request.
2.    We wish to borrow a Loan on the following terms:
Tranche:
[A/B/C/D]

Proposed Utilisation Date:
[●] (or, if that is not a Business Day, the next Business Day)

Currency of Loan:
[●]

Amount:
[●] or, if less, the Available Facility for the Tranche indicated above

Interest Period:
[●]

3.    We confirm that each condition specified in Clause 5.4(a) (Lenders’
participation) is satisfied on the date of this Loan Utilisation Request.
4.    The proceeds of this Loan should be credited to ● [account].
5.    This Loan Utilisation Request is irrevocable.
Yours faithfully
…………………………………
authorised signatory for
[name of relevant Borrower]


Page 161



--------------------------------------------------------------------------------






Part B
Bonds
From:
[Borrower]

To:
[Tranche D Lender]

Copied to:
[●] (Facilities Agent)

Dated:
[●]

Dear Sirs
CARNIVAL CORPORATION AND CARNIVAL PLC – USD1,400,000,000, £150,000,000 and
€1,000,000,000 Multicurrency Revolving Facilities Agreement dated 18 May 2011
(as amended and restated) (the Agreement)
1.    We refer to the Agreement. This is a Bond Utilisation Request. Terms
defined in the Agreement have the same meaning in this Bond Utilisation Request
unless given a different meaning in this Bond Utilisation Request.
2.    We wish to arrange for a Bond to be issued by the relevant Tranche D
Lender on the following terms:
Lender:
[●]

Tranche:
D

Proposed Utilisation Date:
[●] (or, if that is not a Business Day, the next Business Day)

Currency of Bond:
[●]

Amount:
[●] or, if less, the lesser of the Available Tranche D Facility and the
Available Bond Facility

Beneficiary:
[●]

Account Party:
[●]

Term or Expiry Date:
[●]

3.    [We confirm that each condition specified in Clause 6.7 (Issue of Bonds)
is satisfied on the date of this Bond Utilisation Request.]/[This is a Renewal
Request and we confirm each condition specified in Clause 6.7 (Issue of Bonds)
(other than the conditions set out in Clauses 6.4(a), 6.4(b) and 6.4(g)) is
satisfied on the date of this Bond Utilisation Request.]
4.    We attach a copy of the proposed Bond.
5.    This Bond Utilisation Request is irrevocable.
Delivery Instructions:
[specify delivery instructions]
Yours faithfully


Page 162



--------------------------------------------------------------------------------





………………………………..
authorised signatory for
[name of relevant Borrower]


Page 163



--------------------------------------------------------------------------------






Part C
Swingline Loan
From:
[Borrower]

To:
[●] (Facilities Agent)

Dated:
[●]

Dear Sirs
CARNIVAL CORPORATION AND CARNIVAL PLC – USD1,400,000,000, £150,000,000 and
€1,000,000,000 Multicurrency Revolving Facilities Agreement dated 18 May 2011
(as amended and restated) (the Agreement)
1.    We refer to the Agreement. This is a Swingline Loan Utilisation Request.
Terms defined in the Agreement have the same meaning in this Swingline Loan
Utilisation Request unless given a different meaning in this Swingline Loan
Utilisation Request.
2.    We wish to borrow a Swingline Loan on the following terms:
Tranche
[A/B/C]

Proposed Utilisation Date:
[●] (or, if that is not a Business Day, the next Business Day)

Currency of Swingline Loan:
[USD/£/€]

Amount:
[●] or, if less, the Available Swingline [Tranche A/Tranche B/Tranche C]
Facility

Interest Period:
[●]

3.    We confirm that each condition specified in Clause 8.5 (Swingline Lenders’
participation) is satisfied on the date of this Swingline Loan Utilisation
Request.
4.    The proceeds of this Swingline Loan should be credited to [account].
5.    This Swingline Loan Utilisation Request is irrevocable.
Yours faithfully
.........................................................
authorised signatory for
[name of relevant Borrower]


Page 164



--------------------------------------------------------------------------------






SCHEDULE  4
FORM OF TRANSFER CERTIFICATE
To:
[●] as Facilities Agent

[Copied to:
The Company]1 

From:
[The Existing Lender] (the Existing Lender) and [The New Lender] (the New
Lender)

Dated:
[●]

CARNIVAL CORPORATION AND CARNIVAL PLC – USD1,400,000,000, £150,000,000 and
€1,000,000,000 Multicurrency Revolving Facilities Agreement dated 18 May 2011
(as amended and restated) (the Agreement)
1.    We refer to the Agreement. This is a Transfer Certificate. Terms defined
in the Agreement have the same meaning in this Transfer Certificate unless given
a different meaning in this Transfer Certificate.
2.    We refer to Clause 29.2 (Procedure for transfer):
(a)
The Existing Lender and the New Lender agree to the Existing Lender transferring
to the New Lender by novation all or part of the Existing Lender’s Commitment,
rights and obligations referred to in the Schedule in accordance with Clause
29.2 (Procedure for transfer).

(b)
The proposed Transfer Date is [●].

(c)
The Facility Office and address, fax number and attention details for notices of
the New Lender for the purposes of Clause 37.2 (Addresses) are set out in the
Schedule.

3.    The New Lender expressly acknowledges the limitations on the Existing
Lender’s obligations set out in of Clause 29.3 (Limitation of responsibility of
Existing Lenders).
4.    [The New Lender confirms, for the benefit of the Facilities Agent and
without liability to any Obligor, that:
(a)
for the purposes of Clause 18.6 (Lender Status Confirmation) it is:

(i)
[a Qualifying Lender (other than a Treaty Lender);]

(ii)
[a Treaty Lender;]

(iii)
[not a Qualifying Lender]; and

(b)
for the purposes of Clause 18.14 (Lender Status Confirmation), it is:

(i)
[a Qualifying Lender (other than a Treaty Lender or an Exempted Lender);]

(ii)
[a Treaty Lender;]

(iii)
[an Exempted Lender;]

(iv)
[not a Qualifying Lender].]



Page 165



--------------------------------------------------------------------------------





5.    [The Existing Lender and the New Lender each confirm, for the benefit of
the Facilities Agent and without liability to any Obligor, that following the
transfer, no Obligor will be obliged to pay any greater amount under Clause 18
(Taxes) or Clause 19.1 (Increased Costs) of the Agreement or under any other
provision of a Finance Document (in the circumstances (i) existing on the
Transfer Date, or (ii) which the Existing Lender or the New Lender knows will
apply in the twelve (12) month period following the Transfer Date) than the
amounts which would have been payable but for the transfer;]
6.    [The New Lender confirms that the person beneficially entitled to interest
payable to that Lender in respect of an advance under a Finance Document is
either:
(a)
a company resident in the United Kingdom for United Kingdom tax purposes;

(b)
a partnership each member of which is:

(i)
a company so resident in the United Kingdom; or

(ii)
a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
in computing its chargeable profits (within the meaning of section 19 of CTA
2009) the whole of any share of interest payable in respect of that advance that
falls to it by reason of Part 17 of CTA 2009; or

(c)
a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
interest payable in respect of that advance in computing the chargeable profits
(within the meaning of section 19 of CTA 2009) of that company.]2

[7    The New Lender confirms that it holds a passport under HMRC DT Treaty
Passport scheme (reference number is [ ] and it is tax resident in [ ]), and,
accordingly, interest payable to it by borrowers is generally subject to full
exemption from UK withholding tax and requests that the Company notify:
(d)
each Borrower which is a Party as a Borrower as at the Transfer Date; and

(e)
each Additional Borrower which becomes an Additional Borrower after the Transfer
Date,

that it wishes that scheme to apply to the Agreement where such Borrower is a
Borrower to which Clauses 18.2 to 18.7 apply.]3 
[6/7]     The New Lender represents that it is a “professional market party”
(professionele marktpartij), as that term is used in the Netherlands Financial
Supervision Act (wet op het financieel toezicht).
[7/8]     The New Lender confirms that [it is]/[it is not] a Non-Eligible
Tranche D Lender.4 
[8/9]      This Transfer Certificate may be executed in any number of
counterparts and this has the same effect as if the signatures on the
counterparts were on a single copy of this Transfer Certificate.
[9/10]    This Transfer Certificate and any non-contractual obligations arising
out of or in connection with it are governed by English law.


                    


Page 166



--------------------------------------------------------------------------------





1 Include if the New Lender includes a Treaty Passport Scheme notification in
paragraph 7. To be provided to the company within 7 days.
2 Include only if the New Lender is a U.K. Non-Bank Lender.
3 Include only if the New Lender is a Treaty Passport holder required to notify
under Clause 0.
4 Include only in relation to Tranche A Commitments.
The Schedule
Commitment/rights and obligations to be transferred
[insert relevant details]
[Facility Office address, fax number and attention details for notices and
account details for payments,]
[Existing Lender]    [New Lender]
By:    By:


Pursuant to Clause 29.1(b), the Company consents to the transfer set out in this
Transfer Certificate on [●].
Carnival Corporation
By:


This Transfer Certificate is accepted by the Facilities Agent and the Transfer
Date is confirmed as [●].
[Facilities Agent]
By:





SCHEDULE  5
FORM OF ACCESSION LETTER
To:
[●] as Facilities Agent

From:
[Subsidiary] and CARNIVAL CORPORATION/CARNIVAL PLC

Dated:
[●]

Dear Sirs


Page 167



--------------------------------------------------------------------------------





CARNIVAL CORPORATION AND CARNIVAL PLC – USD1,400,000,000 £150,000,000 and
€1,000,000,000 Multicurrency Revolving Facilities Agreement dated 18 May 2011
(as amended and restated) (the Agreement)
1.    We refer to the Agreement. This is an Accession Letter. Terms defined in
the Agreement have the same meaning in this Accession Letter unless given a
different meaning in this Accession Letter.
2.    [Subsidiary] agrees to become an Additional Borrower and to be bound by
the terms of the Agreement as an Additional Borrower pursuant to Clause 30.2
(Additional Borrowers) of the Agreement. [Subsidiary] is a company duly
incorporated under the laws of [name of relevant jurisdiction].
3.    [Subsidiary’s] administrative details are as follows:
Address:
Fax No:
Attention:
4.    This Accession Letter and any non-contractual obligations arising out of
or in connection with it are governed by English law.
CARNIVAL CORPORATION
[Subsidiary]

CARNIVAL PLC

SCHEDULE  6
FORM OF RESIGNATION LETTER
To:
[●] as Facilities Agent

From:
[resigning Borrower] and CARNIVAL CORPORATION/CARNIVAL PLC

Dated:
[●]

Dear Sirs
CARNIVAL CORPORATION AND CARNIVAL PLC – USD1,400,000,000, £150,000,000 and
€1,000,000,000 Multicurrency Revolving Facilities Agreement dated 18 May 2011
(as amended and restated) (the Agreement)
1.    We refer to the Agreement. This is a Resignation Letter. Terms defined in
the Agreement have the same meaning in this Resignation Letter unless given a
different meaning in this Resignation Letter.
2.    Pursuant to Clause 30.3 (Resignation of a Borrower), we request that
[resigning Borrower] be released from its obligations as a Borrower under the
Agreement.
3.    We confirm that:
(a)
no Default is outstanding or would result from the acceptance of this request;
and



Page 168



--------------------------------------------------------------------------------





(b)
as at the date of this request no amount owed by [resigning Borrower] under the
Agreement is outstanding.

4.    This Resignation Letter and any non-contractual obligations arising out of
or in connection with it are governed by English law.
CARNIVAL CORPORATION
[Subsidiary]

By:
By:

CARNIVAL PLC
By:

SCHEDULE  7
FORM OF COMPLIANCE CERTIFICATE
To:
[●] as Facilities Agent

From:
CARNIVAL CORPORATION

Dated:
[●]

Dear Sirs
CARNIVAL CORPORATION AND CARNIVAL PLC – USD1,400,000,000, £150,000,000 and
€1,000,000,000 Multicurrency Revolving Facilities Agreement dated 18 May 2011
(as amended and restated) (the Agreement)
1.    We refer to the Agreement. This is a Compliance Certificate. Terms defined
in the Agreement have the same meaning when used in this Compliance Certificate
unless given a different meaning in this Compliance Certificate.
2.    We confirm that as at as at [relevant testing date] the aggregate of
Borrowed Moneys was [ ]; and Consolidated Capital was [ ]; therefore the
aggregate of Borrowed Moneys as a percentage of Consolidated Capital was [ ].
3.    We set out below calculations establishing the figures in paragraph 2
above:
[ ].
4.    [We confirm that no Default is outstanding as at [relevant testing
date]**]
Signed:    …..........………………….
Senior Financial Officer
of
CARNIVAL CORPORATION
* If this statement cannot be made, the certificate should identify any Default
that is outstanding and the steps, if any, being taken to remedy it.


Page 169



--------------------------------------------------------------------------------






SCHEDULE  8
FORM OF CONFIDENTIALITY UNDERTAKING
To:
[Transferring Lender]

Re: CARNIVAL CORPORATION – USD1,400,000,000, £150,000,000 and €1,000,000,000
Multicurrency Revolving Facilities Agreement dated 18 May 2011 (as amended and
restated) (the Agreement)

--------------------------------------------------------------------------------

Carnival Plc. and Carnival Corporation (the Company)
Amount:
Facilities Agent:

--------------------------------------------------------------------------------

Dear Sirs
We are considering acquiring an interest in the Agreement which, subject to the
Agreement, may be by way of novation, assignment, the entering into, whether
directly or indirectly, of a sub-participation or any other transaction under
which payments are to be made or may be made by reference to one or more Finance
Documents and/or one or more Obligors or by way of investing in or otherwise
financing, directly or indirectly, any such novation, assignment,
sub-participation or other transaction (the Acquisition). In consideration of
you agreeing to make available to us certain information, by our signature of
this letter we agree as follows (acknowledged and agreed by you by your
signature of a copy of this letter):
1.    CONFIDENTIALITY UNDERTAKING
We undertake (a) to keep all Confidential Information confidential and not to
disclose it to anyone save to the extent permitted by paragraph 2 below and to
ensure that all Confidential Information is protected with security measures and
a degree of care that would apply to our own confidential information and (b)
until the Acquisition is completed to use the Confidential Information only for
the Permitted Purpose.
2.    PERMITTED DISCLOSURE
You agree that we may disclose:
(a)
to any of our Affiliates and any of our or their officers, directors, employees,
professional advisers and auditors such Confidential Information as we shall
consider appropriate if any person to whom the Confidential Information is to be
given pursuant to this paragraph 2(a) is informed in writing of its confidential
nature and that some or all of such Confidential Information may be
price-sensitive information, except that there shall be no such requirement to
so inform if the recipient is subject to professional obligations to maintain
the confidentiality of the information or is otherwise bound by requirements of
confidentiality in relation to the Confidential Information;

(b)
subject to the requirements of the Agreement, to any person:

(i)
to (or through) whom we assign or transfer (or may potentially assign or
transfer) all or any of our rights and/or obligations which we may acquire under
the Agreement such Confidential Information as we shall consider appropriate if
the person to whom the Confidential Information is to be given pursuant to this
sub-paragraph (i) of paragraph 2(b) has delivered a letter to us in equivalent
form to this letter;



Page 170



--------------------------------------------------------------------------------





(ii)
with (or through) whom we enter into (or may potentially enter into) any
sub-participation in relation to, or any other transaction under which payments
are to be made or may be made by reference to the Agreement or any Obligor such
Confidential Information as we shall consider appropriate if the person to whom
the Confidential Information is to be given pursuant to this sub-paragraph (ii)
of paragraph 2(b) has delivered a letter to us in equivalent form to this
letter;

(iii)
to whom information is required or requested to be disclosed by any
governmental, banking, taxation or other regulatory authority or similar body,
the rules of any relevant stock exchange or pursuant to any applicable law or
regulation such Confidential Information as we shall consider appropriate; and

(c)
notwithstanding paragraphs 2(a) and 2(b). above, Confidential Information to
such persons to whom, and on the same terms as, a Finance Party is permitted to
disclose Confidential Information under the Agreement, as if such permissions
were set out in full in this letter and as if references in those permissions to
Finance Party were references to us.

3.    NOTIFICATION OF DISCLOSURE
We agree (to the extent permitted by law and regulation) to inform you:
(a)
of the circumstances of any disclosure of Confidential Information made pursuant
to sub-paragraph (iii) of paragraph 2(b) above except where such disclosure is
made to any of the persons referred to in that paragraph during the ordinary
course of its supervisory or regulatory function; and

(b)
upon becoming aware that Confidential Information has been disclosed in breach
of this letter.

4.    RETURN OF COPIES
If we do not enter into the Acquisition and you so request in writing, we shall
return all Confidential Information supplied by you to us and destroy or
permanently erase (to the extent technically practicable) all copies of
Confidential Information made by us and use our reasonable endeavours to ensure
that anyone to whom we have supplied any Confidential Information destroys or
permanently erases (to the extent technically practicable) such Confidential
Information and any copies made by them, in each case save to the extent that we
or the recipients are required to retain any such Confidential Information by
any applicable law, rule or regulation or by any competent judicial,
governmental, supervisory or regulatory body or in accordance with internal
policy, or where the Confidential Information has been disclosed under paragraph
2(b)(iii) above.
5.    CONTINUING OBLIGATIONS
The obligations in this letter are continuing and, in particular, shall survive
and remain binding on us until (a) if we acquire an interest in the Agreement by
way of novation, the date on which we acquire such an interest; (b) if we enter
into the Acquisition other than by way of novation, the date falling 24 months
after termination of that Acquisition; or (c) in any other case 24 months after
the date of this letter.
6.    NO REPRESENTATION; CONSEQUENCES OF BREACH, ETC
We acknowledge and agree that:
(a)
neither you nor any member of the Group nor any of your or their respective
officers, employees or advisers (each a Relevant Person) (i) make any
representation or warranty, express or implied,



Page 171



--------------------------------------------------------------------------------





as to, or assume any responsibility for, the accuracy, reliability or
completeness of any of the Confidential Information or any other information
supplied by you or the assumptions on which it is based or (ii) shall be under
any obligation to update or correct any inaccuracy in the Confidential
Information or any other information supplied by you or be otherwise liable to
us or any other person in respect of the Confidential Information or any such
information; and
(b)
you or members of the Group may be irreparably harmed by the breach of the terms
of this letter and damages may not be an adequate remedy; each Relevant Person
may be granted an injunction or specific performance for any threatened or
actual breach of the provisions of this letter by us.

7.    ENTIRE AGREEMENT: NO WAIVER; AMENDMENTS, ETC
(a)
This letter constitutes the entire agreement between us in relation to our
obligations regarding Confidential Information and supersedes any previous
agreement, whether express or implied, regarding Confidential Information.

(b)
No failure or delay in exercising any right or remedy under this letter will
operate as a waiver thereof nor will any single or partial exercise of any right
or remedy preclude any further exercise thereof or the exercise of any other
right or remedy under this letter.

(c)
The terms of this letter and our obligations under this letter may only be
amended or modified by written agreement between us and the Company.

8.    INSIDE INFORMATION
We acknowledge that some or all of the Confidential Information is or may be
price-sensitive information and that the use of such information may be
regulated or prohibited by applicable legislation including securities law
relating to insider dealing and market abuse and we undertake not to use any
Confidential Information for any unlawful purpose.
9.    NATURE OF UNDERTAKINGS
The undertakings given by us under this letter are given to you and are also
given for the benefit of the Company and each other member of the Group.
10.    THIRD PARTY RIGHTS
(a)
Subject to this paragraph 10 and to paragraphs 6 and 9, a person who is not a
party to this letter has no right under the Contracts (Rights of Third Parties)
Act 1999 (the Third Parties Act) to enforce or to enjoy the benefit of any term
of this letter.

(b)
The Relevant Persons may enjoy the benefit of the terms of paragraphs 6 and 9
subject to and in accordance with this paragraph 10 and the provisions of the
Third Parties Act.

(c)
Notwithstanding any provisions of this letter, the parties to this letter do not
require the consent of any Relevant Person (other than the Company) to rescind
or vary this letter at any time.

11.    GOVERNING LAW AND JURISDICTION
(a)
This letter (including the agreement constituted by your acknowledgement of its
terms) (the Letter) and any non-contractual obligations arising out of or in
connection with it (including any non-contractual obligations arising out of the
negotiation of the transaction contemplated by this Letter) are governed by
English Law.



Page 172



--------------------------------------------------------------------------------





(b)
The courts of England have non-exclusive jurisdiction to settle any dispute
arising out of or in connection with this Letter (including a dispute relating
to any non-contractual obligation arising out of or in connection with either
this Letter or the negotiation of the transaction contemplated by this Letter).

12.    DEFINITIONS
In this letter (including the acknowledgement set out below) terms defined in
the Agreement shall, unless the context otherwise requires, have the same
meaning and:
Confidential Information means all information relating to the Company, any
Obligor, the Group, the Finance Documents, a Facility and/or the Acquisition
which is provided to us in relation to the Finance Documents or a Facility by
you or any of your affiliates or advisers, in whatever form, and includes
information given orally and any document, electronic file or any other way of
representing or recording information which contains or is derived or copied
from such information but excludes information that:
(a)     is or becomes public information other than as a direct or indirect
result of any breach by us of this letter; or
(b)     is identified in writing at the time of delivery as non-confidential by
you or your advisers; or
(c)    is known by us before the date the information is disclosed to us by you
or any of your affiliates or advisers or is lawfully obtained by us after that
date, from a source which is, as far as we are aware, unconnected with the Group
and which, in either case, as far as we are aware, has not been obtained in
breach of, and is not otherwise subject to, any obligation of confidentiality;
Group means the Company and its subsidiaries for the time being (as such term is
defined in the Companies Act 2006); and
Permitted Purpose means considering and evaluating whether to enter into the
Acquisition.
Please acknowledge your agreement to the above by signing and returning the
enclosed copy.
Yours faithfully
.................................
For and on behalf of
[Potential Purchaser]
To:    [Potential Purchaser]
We acknowledge and agree to the above:
...................................
For and on behalf of
[Seller]


Page 173



--------------------------------------------------------------------------------






SCHEDULE  9
TIMETABLES
Each time shown below represents the Specified Time by which the relevant action
listed in the far left column must be completed on a particular day:

Part A
Loans
 
Loans in US Dollars
Loans in euro
Loans in sterling
Loans in other currencies
Facilities Agent notifies the Company if a currency is approved as an Optional
Currency in accordance with Clause 11.3 (Conditions relating to Optional
Currencies)
 
 
 
3:00 pm (London time) 4 Business Days before the proposed Utilisation Date
Delivery of a duly completed Loan Utilisation Request (Clause 5.1 (Delivery of a
Loan Utilisation Request))
4:00 pm (London time) 3 Business Days before the proposed Utilisation Date
4:00 pm (London time) 3 Business Days before the proposed Utilisation Date
4:00 pm (London time) 1 Business Day before the proposed Utilisation Date
4:00 pm (London time) 3 Business Days before the proposed Utilisation Date
Facilities Agent notifies the Lenders of the Loan in accordance with Clause 5.4
(Lender’s participation)
5:00 pm (London time) 3 Business Days before the proposed Utilisation Date
5:00 pm (London time) 3 Business Days before the proposed Utilisation Date
5:00 pm (London time) 1 Business Days before the proposed Utilisation Date
5:00 pm (London time) 3 Business Days before the proposed Utilisation Date
Facilities Agent receives a notification from a Lender under Clause 11.2
(Unavailability of a currency)
 
 
 
9:00 am (London time) 2 Business Days before the proposed Utilisation Date
Facilities Agent gives notice in accordance with Clause 11.2 (Unavailability of
a currency)
 
 
 
10:00 am (London time) 2 Business Days before the proposed Utilisation Date
LIBOR or EURIBOR is fixed
11:00 am (London time) on the Quotation Day
11:00 am (Brussels time) on the Quotation Day
11:00 am (London time) on the Quotation Day
11:00 am (London time) on the Quotation Day
Lenders to make available their participation in a Loan under Clause 5.4
(Lenders’ participation)
2:00 pm (London time) on the Utilisation Date
2:00 pm (London time) on the Utilisation Date
2:00 pm (London time) on the Utilisation Date
2:00 pm (London time) on the Utilisation Date



Page 174



--------------------------------------------------------------------------------








Part B
Bonds
Facilities Agent notifies the Company if a currency is approved as an Optional
Currency in accordance with Clause 11.3 (Conditions relating to Optional
Currencies)
8 Business Days before the proposed Bond Utilisation
Delivery of a duly completed Bond Utilisation Request (Clause 6.3 (Delivery of a
Bond Utilisation Request))
3:00 pm (London time) 3 Business Days before the proposed Bond Utilisation
Facilities Agent notifies the relevant Tranche D Lenders of the Bond in
accordance with Clause 6.7 (Issue of Bonds)
5:00 pm (London time) 3 Business Days before the proposed Bond Utilisation
Delivery of a duly completed Renewal Request (Clause (a) (Renewal of a Bond))
2 Business Days before the proposed Bond Utilisation on renewal.




Part C
Swingline Loans
 
Tranche A
Tranche B
Tranche C
Delivery of a duly completed Swingline Loan Utilisation Request (Clause 8.2
(Delivery of a Swingline Loan Utilisation Request))
11:00 am (New York time) on the Utilisation Date
10:30 am (London time) on the Utilisation Date
9:00 am (London time) on the Utilisation Date
Facilities Agent notifies each Swingline Lender of the amount of its
participation in the Swingline Loan under Clause 8.5 (Swingline Lenders’
participation)
11:30 am (New York time) on the Utilisation Date
11:00 am (London time) on the Utilisation Date
10:00 am (London time) on the Utilisation Date
Facilities Agent determines the prime commercial lending rate under Clause 9.6
(Interest)
9:30 am (New York time) on the Utilisation Date
Not applicable
Not applicable
Lenders to make available their participation in a Loan under Clause 8.5
(Swingline Lenders’ participation)
2:00 pm (New York time) on the Utilisation Date
2:00 pm (London time) on the Utilisation Date
2:00 pm (London time) on the Utilisation Date








SCHEDULE  10
FORM OF INCREASE CONFIRMATION
To:    [●] as Facilities Agent and Carnival Corporation as the Company, for and
on behalf of each Obligor


Page 175



--------------------------------------------------------------------------------





[Copied to:    The Company]5 
From:    [the Increase Lender] (the Increase Lender)
Dated:    [●]
Dear Sirs
CARNIVAL CORPORATION AND CARNIVAL PLC – USD1,400,000,000, £150,000,000 and
€1,000,000,000 Multicurrency Revolving Facilities Agreement dated 18 May 2011
(as amended and restated) (the Agreement)
1.    We refer to the Agreement. This is an Increase Confirmation. Terms defined
in the Agreement have the same meaning in this Increase Confirmation unless
given a different meaning in this Increase Confirmation.
2.    We refer to Clause 2.2 (Increase).
3.    The Increase Lender agrees to assume and will assume all of the
obligations corresponding to the [Commitment/Swingline Commitment] specified in
the Schedule (the Relevant Commitment) as if it was an Original Lender under the
Agreement.
4.    The proposed date on which the increase in relation to the Increase Lender
and the Relevant Commitment is to take effect (the Increase Date) is [●].
5.    On the Increase Date, the Increase Lender becomes party to the Finance
Documents as a Lender.
6.    The Facility Office and address, fax number and attention details for
notices to the Increase Lender for the purposes of Clause 37.2 (Addresses) are
set out in the Schedule.
7.    The Increase Lender expressly acknowledges the limitations on the Lenders’
obligations referred to in Clause 2.2(g) (Increase).
8.    The Increase Lender confirms, for the benefit of the Facilities Agent and
without liability to any Obligor, that:
(a)
for the purposes of Clause 18.6 (Lender Status Confirmation), it is:

(i)
[a Qualifying Lender (other than a Treaty Lender)];

(ii)
[a Treaty Lender];

(iii)
[not a Qualifying Lender]; and

(b)
for the purposes of Clause 18.14 (Lender Status Confirmation), it is:

(i)
[a Qualifying Lender (other than a Treaty Lender or an Exempted Lender];

(ii)
[a Treaty Lender];

(iii)
[an Exempted Lender];

(iv)
[not a Qualifying Lender].



Page 176



--------------------------------------------------------------------------------





9.    [The Increase Lender confirms that the person beneficially entitled to
interest payable to that Lender in respect of an advance under a Finance
Document is either:
(a)
a company resident in the United Kingdom for United Kingdom tax purposes; or

(b)
a partnership each member of which is:

(i)
a company so resident in the United Kingdom; or

(ii)
a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
in computing its chargeable profits (within the meaning of section 19 of CTA
2009) the whole of any share of interest payable in respect of that advance that
falls to it by reason of Part 17 of CTA 2009; or

(c)
a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
interest payable in respect of that advance in computing the chargeable profits
(within the meaning of section 19 of CTA 2009) of that company.]6 

[9    The Increase Lender confirms that it holds a passport under the HMRC DT
Treaty Passport reference number is [ ] and it is tax resident in [ ]7), and,
accordingly, interest payable to it by borrowers is generally subject to full
exemption from UK withholding tax and requests that the Company notify;
(a)
each Borrower which is a Party as a Borrower as at the Increase Date; and

(d)
each Additional Borrower which becomes an Additional Borrower after the Increase
Date,

that it wishes that scheme to apply to the Agreement where such Borrower is a
Borrower to which Clauses 18.2 to 18.7 apply.]8 
[10/11.]    The Increase Lender confirms that [it is]/[it is not] a Non-Eligible
Tranche D Lender.9 
[11/12.] This Increase Confirmation may be executed in any number of
counterparts and this has the same effect as if the signatures on the
counterparts were on a single copy of this Increase Confirmation.
[12/13.] This Increase Confirmation and any non‑contractual obligations arising
out of or in connection with it are governed by English law.
[13/14.] This Agreement has been entered into on the date stated at the
beginning of this Agreement.
                    
5 Include if the Increase Lender includes a Treaty Passport Scheme notification
(see clause 0). To be provided to the Company within 7 days.
6 Include only if New Lender is a U.K. Non‑Bank Lender i.e. falls within such
definition in Clause 0 (General).
7 Insert jurisdiction of tax residence.
8 Include only if the Increase Lender holds a passport under the HMRC DT Treaty
Passport scheme and wishes that scheme to apply to the Agreement.
9 Include only in relation to Tranche A Commitments.


Page 177



--------------------------------------------------------------------------------





THE SCHEDULE
Relevant Commitment/rights and obligations to be assumed by the Increase Lender
[insert relevant details]
[Facility office address, fax number and attention details for notices and
account details for payments]
[Increase Lender]
By:    
This Increase Confirmation is accepted as an Increase Confirmation for the
purposes of the Agreement by the Facilities Agent and the Increase Date is
confirmed as [●].
Facilities Agent
 
By:
 












SCHEDULE  11
FORM OF EXTENSION REQUEST
From:
CARNIVAL CORPORATION

To:
[●] (Facilities Agent)

Dated:
[●]

Dear Sirs
CARNIVAL CORPORATION AND CARNIVAL PLC – USD1,400,000,000, £150,000,000 and
€1,000,000,000 Multicurrency Revolving Facilities Agreement dated 18 May 2011
(as amended and restated) (the Agreement)
1.    We refer to the Agreement. This is [an Initial/a Second] Extension
Request. Terms defined in the Agreement have the same meaning in this Extension
Request unless given a different meaning in this Extension Request.
2.    We wish to extend the Termination Date as follows:
Termination Date:
[12/24 months] after the Original Termination Date

Facility(ies):
[A/B/C/D]

[Part of Facility(ies):
[●]]



Page 178



--------------------------------------------------------------------------------







Yours faithfully
…………………………………
authorised signatory for
CARNIVAL CORPORATION
[…………………………………
authorised signatory for
[Italian Obligor]]

SCHEDULE  12
SCREEN RATE CONTINGENCY PERIODS
Screen Rate
Period
LIBOR
1 Month
EURIBOR
1 Month




SCHEDULE  13
FORM OF SELF-DECLARATION10 
[on Lender's letterhead – to be delivered in original]
To:
[]

Cc:
[]

Name of the [Lender]:11 
[Lender's] full address:
Name of the [Lender's] legal representative:12 13
Legal representative's lieu and date of birth:
Legal representative's full address:


Page 179



--------------------------------------------------------------------------------





This certificate relates to the Tranche C Commitment.
The undersigned, in [his/her/their] capacity as legal representative[s] of [name
of Lender], in referring to the Facilities Agreement for Multicurrency Revolving
Facilities dated 18 May 2011 (as amended and restated on 16 June 2014 and 6
August 2019) between, among others, [], [], (as Original Lender) and [] (as
Facilities Agent) (the "Facilities Agreement"), declare[s] for the purposes of
article 26, paragraph 5-bis, of the Italian Presidential Decree no. 600/1973
that14:
1.
[Lender 15] is a bank established in [EU country of establishment] [and is
resident for tax purposes therein] not acting for the purposes of the Finance
Documents through a permanent establishment (stabile organizzazione) located
outside of the European Union16;

or
2.
[Lender] is an insurance company incorporated in, and authorised according to
the law of, [EU country], and is resident for tax purposes therein;

or
3.
[Lender] is: (i) a foreign institutional investor in the meaning of article 6,
paragraph 1, let. b), of the Italian Legislative Decree no. 239/1996, set up in
a country allowing an adequate exchange of information with Italy which is
included in the Italian Ministerial decree 4 September 1996 as amended from time
to time or in any subsequent legislation, and (ii) subject to regulatory
supervision in in the state where it is set up.

and
4.
[Lender] is the beneficial owner for tax purposes of any payments payable to
[Lender] under the Facilities Agreement.

and
5.
The [Lender]'s activity in connection with the Facilities Agreement is not in
breach of the provisions of the Italian Banking Law (Legislative Decree No. 358
dated 1 September 1993) relating to reserved matters which set forth the
restrictions applicable to lending activities vis-à-vis the public.

and
6.
The information contained herein is true and the [Lender] commits itself to
communicate any new circumstances that modify any of the information provided or
the statements made above while it remains [a Party to the Facilities Agreement/
a sub-participant].



Date    Signature
[name and surname]
Annex: with respect to the entity under n. 3 above, adequate documentation
supporting that it is subject to regulatory supervision.
                    


Page 180



--------------------------------------------------------------------------------





10 To the extent that the Lender has entered into a sub-participation of any of
the Loans it has advanced under this Agreement, this certificate should be
completed by such sub-participant.
11 Please indicate details of Facility Office holding the Commitments (including
name, address and tax local tax registration number), where applicable.
12 If there is more than one individual having powers to represent the Lender
jointly, please indicate details of each such individual (including name and
address).
13 If legal representative is a legal entity, please indicate details of the
individual legal representative of such legal entity (including name and
address).
14 Please flag the relevant box.
15 Please indicate the branch office granting the loan if this is the case.
16 Not applicable in case of branch/permanent establishment.

SCHEDULE  14
ORIGINAL LENDING AFFILIATES
PART I
The Original Lending Affiliates - other than UK Non-Bank Lenders
Name of Original Lender
Name of Original Lending Affiliate(s)
Treaty Passport scheme reference number and jurisdiction of tax residence (if
applicable) of Original Lending Affiliate
Lending Affiliate Utilisation(s)
Bank of America Merrill Lynch International Designated Activity Company
Bank of America, N.A.
13/B/7418/DTTP. US
Utilisations denominated in euro to a US Borrower


Banca Nazionale del Lavoro SPA
BNP Paribas
005/B/0255139/DTTP. France
Utilisations denominated in euro to any Borrower other than a Borrower
incorporated in Italy


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



Page 181



--------------------------------------------------------------------------------
















SCHEDULE  15
FORM OF NEW LENDING AFFILIATE APPOINTMENT NOTICE
To:
[             ] as Facilities Agent

From:
[The Appointing Lender] (the "Appointing Lender") and [The New Lending
Affiliate] (the "New Lending Affiliate")

Dated:
[Company] – [ ] Facilities Agreement
dated [ ] (the "Agreement")
1.
We refer to the Agreement. This is a New Lending Affiliate Appointment Notice.
Terms defined in the Agreement have the same meaning in this New Lending
Affiliate Appointment Notice unless given a different meaning in this New
Lending Affiliate Appointment Notice.

2.
We refer to Clause 44.3 (Appointment of New Lending Affiliates) of the
Agreement:

(a)
The Appointing Lender appoints the New Lending Affiliate as a party to the
Agreement as a New Lending Affiliate of the Appointing Lender and the New
Lending Affiliate agrees to that appointment.

(b)
The proposed Appointment Date is [ ].

(c)
The Facility Office of the New Lending Affiliate is set out in the Schedule.

3.
The New Lending Affiliate confirms, for the benefit of the Facilities Agent and
without liability to any Obligor, that

(a) for the purposes of Clause 18.6 (Lender Status Confirmation) it is:
(i)
[a Qualifying Lender (other than a Treaty Lender);]

(ii)
[a Treaty Lender;]

(iii)
[not a Qualifying Lender]; and

(b) for the purposes of Clause 18.14 (Lender Status Confirmation), it is:
(iv)
[a Qualifying Lender (other than a Treaty Lender or an Exempted Lender);]

(v)
[a Treaty Lender;]



Page 182



--------------------------------------------------------------------------------





(vi)
[an Exempted Lender;]

(vii)
[not a Qualifying Lender].]

4.    [The New Lending Affiliate confirms that the person beneficially entitled
to interest payable to that New Lending Affiliate in respect of an advance under
a Finance Document is either:
(a)
a company resident in the United Kingdom for United Kingdom tax purposes;

(b)
a partnership each member of which is:

(i)
a company so resident in the United Kingdom; or

(ii)
a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
in computing its chargeable profits (within the meaning of section 19 of the
CTA) the whole of any share of interest payable in respect of that advance that
falls to it by reason of Part 17 of the CTA; or

(c)
a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
interest payable in respect of that advance in computing the chargeable profits
(within the meaning of section 19 of the CTA) of that company.]17 

5.
[The New Lending Affiliate confirms that it holds a passport under the HMRC DT
Treaty Passport scheme (reference number [ ]) and is tax resident in [   ]*, so
that interest payable to it by borrowers is generally subject to full exemption
from UK withholding tax and requests that the Company notify:

(a)
each Borrower which is a Party as a Borrower as at the Appointment Date; and

(b)
each Additional Borrower which becomes an Additional Borrower after the
Appointment Date,

that it wishes that scheme to apply to the Agreement.]** 
[5/6].
This New Lending Affiliate Appointment Notice may be executed in any number of
counterparts and this has the same effect as if the signatures on the
counterparts were on a single copy of this New Lending Affiliate Appointment
Notice.

[6/7].
This New Lending Affiliate Appointment Notice and any non-contractual
obligations arising out of or in connection with it are governed by English law.

[7/8].
This New Lending Affiliate Appointment Notice has been entered into on the date
stated at the beginning of this New Lending Affiliate Appointment Notice.



Page 183



--------------------------------------------------------------------------------





                
17 Include if the New Lending Affiliate comes within paragraph (i)(B) of the
definition of Qualifying Lender in Clause 15.1 (Definitions).
* Insert jurisdiction of tax residence.
** Include if the New Lending Affiliate holds a passport under the HMRC DT
Treaty Passport scheme and wishes that scheme to apply to the Agreement.
THE SCHEDULE
[New Lending Affiliate's Facility Office and account details for payments]
[Appointing Lender]
[New Lending Affiliate]
By:
By:



This New Lending Affiliate Appointment Notice is accepted by the Facilities
Agent and the Appointment Date is confirmed as [ ].


[Facilities Agent]
By:





SCHEDULE  16
FORM OF LENDING AFFILIATE UTILISATION NOTICE
To:
[             ] as Agent and [ ] as Company

From:
[The Appointing Lender] (the "Appointing Lender") and [the Lending Affiliate]
(the "Lending Affiliate")

Dated:
[Company] – [ ] Facilities Agreement
dated [ ] (the "Agreement")
1.
We refer to the Agreement. This is a Lending Affiliate Utilisation Notice. Terms
defined in the Agreement have the same meaning in this Lending Affiliate
Utilisation Notice unless given a different meaning in this Lending Affiliate
Utilisation Notice.



Page 184



--------------------------------------------------------------------------------





2.
We refer to Clause 44.5 (Nomination of Lending Affiliate Utilisations) of the
Agreement. The Appointing Lender nominates the Lending Affiliate to participate
in:

[specify, by reference to one or more of the criteria listed in paragraph (f) of
Clause 44.5 (Nomination of Lending Affiliate Utilisations) of the Agreement,
each individual Utilisation or class of Utilisation, in which the Lending
Affiliate is to participate in place of the Appointing Lender]
("the Lending Affiliate Utilisation[s]").
3.
The Lending Affiliate confirms that it is a Party as a Lending Affiliate,
acknowledges the nomination described in paragraph 2 above and confirms that it
shall participate in the Lending Affiliate Utilisation[s].



[Appointing Lender]
 
By:
 
[Lending Affiliate]
 
By:








SCHEDULE  17
FORM OF LENDING AFFILIATE RESIGNATION NOTICE
To:
[             ] as Agent

From:
[Resigning Lending Affiliate] (the "Resigning Lending Affiliate") and
[Appointing Lender] (the "Appointing Lender")

Dated:
[Company] – [             ] Facilities Agreement
dated [             ] (the "Agreement")
1.
We refer to the Agreement. This is a Lending Affiliate Resignation Notice. Terms
defined in the Agreement have the same meaning in this Lending Affiliate
Resignation Notice unless given a different meaning in this Lending Affiliate
Resignation Notice.

2.
We refer to Clause 44.13 (Resignation of Lending Affiliate) of the Agreement and
request that the Resigning Lending Affiliate cease to be a Lending Affiliate
under the Agreement.



Page 185



--------------------------------------------------------------------------------





3.
We confirm that:

(a)
no Lending Affiliate Utilisation in respect of which the Resigning Lending
Affiliate has rights or obligations under the Agreement is outstanding; and

(b)
any nomination of the Lending Affiliate to participate in any Utilisation, or
class of Utilisation, shall be cancelled on the Facilities Agent's acceptance of
this Lending Affiliate Resignation Notice.

4.
This Lending Affiliate Resignation Notice and any non-contractual obligations
arising out of or in connection with it are governed by English law.

[Resigning Lending Affiliate]
By:
[Appointing Lender]
By:









SIGNATORIES
Borrowers
CARNIVAL CORPORATION
By: Darrell Campbell
CARNIVAL PLC
By: Darrell Campbell
COSTA CROCIERE S.p.A.
By: Darrell Campbell
CC U.S. VENTURES, INC.
By: Darrell Campbell




Page 186



--------------------------------------------------------------------------------







Guarantors
CARNIVAL CORPORATION
By: Darrell Campbell
CARNIVAL PLC
By: Darrell Campbell
Facilities Agent
BANK OF AMERICA MERRILL LYNCH INTERNATIONAL DESIGNATED ACTIVITY COMPANY
By: Kevin Day
Arrangers


AUSTRALIA AND NEW ZEALAND BANKING GROUP LIMITED
By: Nicholas Hill


BANCO SANTANDER, S.A., NEW YORK BRANCH
By: Rita Walz-Cuccioli
BANCO SANTANDER, S.A., NEW YORK BRANCH
By: Terence Corcoran



BANK OF AMERICA MERRILL LYNCH INTERNATIONAL DESIGNATED ACTIVITY COMPANY
By: Scot P Mitchell


BANK OF CHINA LIMITED, LONDON BRANCH







--------------------------------------------------------------------------------





By: Steve Hardman Liang Xiao


BARCLAYS BANK PLC
By: Niels Pedersen
BAYERISCHE LANDESBANK, NEW YORK BRANCH
By: Gina Sandella By: David J. Smith


BNP PARIBAS
By: S. Duranti S. Gates


CITIGROUP GLOBAL MARKETS LIMITED
By: Lucy Devlin


DEUTSCHE BANK LUXEMBOURG S.A.
By: C. Koch M. Lutz


DZ BANK AG DEUTSCHE ZENTRAL-GENOSSENSCHAFTSBANK, NEW YORK BRANCH
By: Harry Moreno Richard Wilbert


GOLDMAN SACHS BANK USA







--------------------------------------------------------------------------------





By: Ryan Durkin
HSBC FRANCE
By: Xiaoping Guo Ghislain Nguyen


INTESA SANPAOLO S.P.A.
By: Paul Samuels Gianluca Fiore


JPMORGAN CHASE BANK, N.A.
By: Jaime Gitier


KFW IPEX-BANK GMBH
By: André Tiele Arne Osthues


LLOYDS BANK PLC
By: Vijay Chauhan


MIZUHO BANK, LTD.
By: Robert Pettitt


NATIONAL WESTMINSTER BANK PLC







--------------------------------------------------------------------------------





By: Graham Gibson




PNC CAPITAL MARKETS, LLC
By: Brian Prettyman
SUMITOMO MITSUI BANKING CORPORATION
By: Michael Maguire


Lenders
AUSTRALIA AND NEW ZEALAND BANKING GROUP LIMITED
By: Nicholas Hill


BANCA NAZIONALE DEL LAVORO S.P.A.
By: Ugo Fantini Massimo Beani


BANCO SANTANDER, S.A., NEW YORK BRANCH
By: Rita Walz-Cuccioli
BANCO SANTANDER, S.A., NEW YORK BRANCH
By: Terence Corcoran



BANK OF AMERICA MERRILL LYNCH INTERNATIONAL DESIGNATED ACTIVITY COMPANY
By: Chris Coney


BANK OF AMERICA N.A.
By: Brandon Bolio







--------------------------------------------------------------------------------







BANK OF CHINA LIMITED, LONDON BRANCH
By: Steve Hardman Liang Xiao


BARCLAYS BANK PLC
By: Niels Pedersen


BAYERISCHE LANDESBANK, NEW YORK BRANCH
By: Gina Sandella By: David J. Smith


BNP PARIBAS
By: Donna LaSpina Louis-Marie Angevin
(Tranche A Commitment, Tranche D Commitment and Swingline Tranche A Commitment)
By: S. Duranti S. Gates
(Tranche B Commitment and Swingline Tranche B Commitment)
CITIBANK EUROPE PLC
By: Lucy Devlin


CITIBANK N.A., LONDON BRANCH
By: Lucy Devlin


DEUTSCHE BANK AG NEW YORK BRANCH
By: Ming K. Chu Virginia Cosenza


DEUTSCHE BANK LUXEMBOURG S.A
By: C. Koch M. Lutz


DZ BANK AG DEUTSCHE ZENTRAL-GENOSSENSCHAFTSBANK, NEW YORK BRANCH
By: Harry Moreno Richard Wilbert







--------------------------------------------------------------------------------









GOLDMAN SACHS BANK USA
By: Ryan Durkin


HSBC FRANCE
By: Xiaoping Guo Ghislain Nguyen


INTESA SANPAOLO S.P.A
By: Paul Samuels Gianluca Fiore




JPMORGAN CHASE BANK, N.A.
By: Jaime Gitier


KFW IPEX-BANK GMBH
By: André Tiele Arne Osthues


LLOYDS BANK PLC
By: Vijay Chauhan


MIZUHO BANK, LTD.
By: Robert Pettitt


NATIONAL WESTMINSTER BANK PLC
By: Graham Gibson


PNC BANK, NATIONAL ASSOCIATION







--------------------------------------------------------------------------------





By: Britton S Core


SUMITOMO MITSUI BANKING CORPORATION
By: Michael Maguire




New Lenders
BANK OF AMERICA MERRILL LYNCH INTERNATIONAL DESIGNATED ACTIVITY COMPANY
By: Chris Coney


BANK OF CHINA LIMITED, LONDON BRANCH
By: Steve Hardman Liang Xiao




CITIBANK EUROPE PLC
By: Lucy Devlin




DEUTSCHE BANK LUXEMBOURG S.A.
By: C. Koch M. Lutz




HSBC FRANCE
By: Xiaoping Guo Ghislain Nguyen




NATIONAL WESTMINSTER BANK PLC







--------------------------------------------------------------------------------





By: Graham Gibson


Original Lending Affiliates
BANK OF AMERICA, N.A.
By: Brandon Bolio




BNP PARIBAS
By: S. Duranti S. Gates




Exiting Lenders
BRANCH BANKING & TRUST (BB&T)
By: Jill Hamilton




DEUTSCHE BANK AG, LONDON BRANCH
By: David Garcia-Capel Violaine Averous




HSBC BANK FRANCE MILAN BRANCH
By: Monika Kordas




HSBC BANK PLC
By: Michael Wilkins









--------------------------------------------------------------------------------







ROYAL BANK OF CANADA
By: Sheena Lee


SOCIÉTÉ GÉNÉRALE
By: Stephane Hild




MUFG BANK, LTD.
By: George Stoecklein




THE ROYAL BANK OF SCOTLAND PLC
By: Graham Gibson








UBS AG, LONDON BRANCH
By: Tina Dewey Judith Campbell




US BANK NATIONAL ASSOCIATION
By: Rooney S Winters




WELLS FARGO BANK, NATIONAL ASSOCIATION
By: Scott Degler







--------------------------------------------------------------------------------













Exiting Lender
CITIBANK, N.A., MILAN BRANCH
By: Matteo Perfetti







